                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                                 MILWAUKEE DIVISION


WILLIAM FEEHAN,

               Plaintiff,
      v.

 WISCONSIN ELECTIONS COMMISSION,
 and its members ANN S. JACOBS, MARK
 L. THOMSEN, MARGE BOSTELMANN,                                    Case No.: 20CV1771
 JULIE M. GLANCEY, DEAN HUDSON,
 ROBERT F. SPINDELL, JR., in their official
 capacities, GOVERNOR TONY EVERS,
 in his official capacity,

                Defendants.


                 BRIEF OF GOVERNOR TONY EVERS
          IN OPPOSITION TO PLAINTIFF’S AMENDED MOTION
  FOR TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION



Jeffrey A. Mandell                            Justin A. Nelson
Rachel E. Snyder                              Stephen E. Morrissey
Richard A. Manthe                             Stephen Shackelford Jr.
STAFFORD ROSENBAUM LLP                        Davida Brook
222 W. Washington Ave., Suite 900             SUSMAN GODFREY L.L.P.
Post Office Box 1784                          1000 Louisiana St., Suite 5100
Madison, WI 53701-1784                        Houston, TX 77002
Telephone: 608-256-0226                       Telephone: 713-651-9366
jmandell@staffordlaw.com                      jnelson@susmangodfrey.com
rsnyder@staffordlaw.com                       smorrissey@susmangodfrey.com
rmanthe@staffordlaw.com                       sshackelford@susmangodfrey.com
                                              dbrook@susmangodfrey.com
Paul Smith
CAMPAIGN LEGAL CENTER
1101 14th St. NW, Suite 400                   Attorneys for Defendant,
Washington, DC 20005                          Governor Tony Evers
Telephone: (202) 736-2200
psmith@campaignlegalcenter.org                December 7, 2020




           Case 2:20-cv-01771-PP Filed 12/07/20 Page 1 of 32 Document 55
                                           INTRODUCTION

       Plaintiff’s motion seeks relief that is shockingly sweeping in scope. Wisconsin’s Supreme

Court recently called a similar request “the most dramatic invocation of judicial power [they] have

ever seen.” Wis. Voters Alliance v. Wis. Elections Comm’n, No. 2020AP1930-OA (Wis. Dec. 4,

2020) (Hagedorn, J., concurring on behalf of majority of Justices). Indeed, such a request would

be unimaginable, except that it has already been proposed—and rejected—elsewhere.

       In November’s election, a record turnout of nearly 3.3 million Wisconsinites voted. Joe

Biden and Kamala Harris won by 20,585 votes. President Trump sought a partial recount,

confirming the result, which was then declared in the state canvass. As required by law, Governor

Evers issued a certificate identifying Wisconsin’s 10 participants in the Electoral College, who

will soon convene and cast their votes in accord with the will of Wisconsin’s voters.

       Plaintiff’s request in this Court is less a prayer for relief than a desperate plea for historical

negation. His motion asks this Court to cast aside what has occurred, notwithstanding that the

election results were checked and re-checked as required by Wisconsin law, that President Trump

could—and did—request a recount, and that 5 percent of Wisconsin’s voting machines were

audited after the election. There is no basis, in fact or in law, for this Court to grant Plaintiff’s

requests, including, but not limited to:

           overturning and decertifying Wisconsin’s election results, thereby disenfranchising
           nearly 3.3 million Wisconsin voters (Amend. Cmplt. ¶¶138, 142.1);
           requiring a statewide manual recount in the presidential election (Id. ¶142.8);
           impounding all election equipment, software, ballots, and other election materials
           maintained by non-party election officials in counties statewide (Id. ¶142.4); and
           declaring that President Trump won Wisconsin’s Electoral College votes (Id. ¶142.3).

       As the Wisconsin Supreme Court explained, “if there is a sufficient basis to invalidate an

election, it must be established with evidence and arguments commensurate with the scale of the



                                         1
          Case 2:20-cv-01771-PP Filed 12/07/20 Page 2 of 32 Document 55
claims and the relief sought.” Wis. Voters Alliance, Order at *3 (Hagedorn, J., concurring). Here,

as in that case, the record offered by the Plaintiff has “come nowhere close.” Id.1

        The Middle District of Pennsylvania, when confronted with analogous claims and requests,

based on similarly scant evidence, also rebuked the plaintiffs:

        Plaintiffs ask this Court to disenfranchise almost seven million voters.… One might expect
        that when seeking such a startling outcome, a plaintiff would come formidably armed with
        compelling legal arguments and factual proof of rampant corruption, such that this Court
        would have no option but to regrettably grant the proposed injunctive relief despite the
        impact it would have on such a large group of citizens.

        That has not happened. Instead, this Court has been presented with strained legal arguments
        without merit and speculative accusations…. In the United States of America, this cannot
        justify the disenfranchisement of a single voter.

Donald J. Trump for President, Inc. v. Boockvar, No. 4:20-cv-02078-MWB, 2020 WL 6821992,

at *1 (M.D. Pa. Nov. 21, 2020), aff’d, No. 20-3771, 2020 WL 7012522, at *1 (3d Cir. Nov. 27,

2020) (“Free, fair elections are the lifeblood of our democracy. Charges of unfairness are serious.

But calling an election unfair does not make it so. Charges require specific allegations and proof.

We have neither here.”).2 See also Wood v. Raffensperger, No. 1:2020-cv-04651-SDG, 2020 WL

6817513, at *8 (N.D. Ga. Nov. 20, 2020), aff’d, No. 20-14418, 2020 WL 7094866 (11th Cir. Dec.

5, 2020) (denying motion for preliminary relief that “would disenfranchise a substantial portion of

the electorate and erode public confidence in the electoral process”).

        Sifting through Plaintiff’s Amended Complaint and its exhibits (which, rather than

marshaling as part of his motion, Plaintiff instead purports to have “incorporate[d] herein by

reference”), is itself a daunting task that complicates any response. Consider:

            The narrative strays far beyond Wisconsin’s borders, travelling through Venezuela,
            Germany, and Serbia. (See Amend. Cmplt. ¶¶7-8, 73-75, 80-81)

    1
      This was a similar case, requesting similar relief, and relying heavily on one of the experts, Matthew
Braynard, Plaintiff cites in this case.
    2
      Pursuant to Civil L. R. 7(j)(2), all unpublished cases, orders, and dispositions cited are filed in
conjunction with this brief.


                                         2
          Case 2:20-cv-01771-PP Filed 12/07/20 Page 3 of 32 Document 55
           The exhibits include declarations from individuals in Japan and Texas with no apparent
           expertise or first-hand knowledge of anything pertaining to the Wisconsin election.
           (See id. ¶¶61-62, 87-88 & Exhs. 9, 14)
           Five of the purported affiants are, for reasons unknown and unexplained—but which
           regardless could not provide any conceivable basis for finding relevance or
           admissibility—anonymous. (See id. Exhs. 1, 4, 12, 13, 19)

Much of Plaintiff’s Amended Complaint consists of Q-Anon conspiracy theories that do not come

close to satisfying federal-court pleading standards.

       Nonetheless, a charitable reading of the complaint could be read to assert four theories of

“widespread fraud” that, according to Plaintiff, call into question Wisconsin’s election results:

       (1) the notion that voting machines manufactured by “Dominion Voting Systems” were
           prone to manipulation and could have been manipulated in a manner that compromised
           the integrity of the Wisconsin election;
       (2) the ipse dixit assertions of two so-called experts, Matt Braynard and William Briggs,
           that a “survey” of individuals supposedly associated with “unreturned absentee ballots”
           in Wisconsin somehow calls into question the election results;
       (3) the characterization of Wisconsin’s election results as a “statistical impossibility” that
           simply cannot be believed; and
       (4) the theory that, by administering an election in accord with Wisconsin election law, the
           Wisconsin Elections Commission (“WEC”) somehow violated Plaintiff’s rights.

None of these theories is remotely plausible, let alone supported by evidence that would suggest

Plaintiff has any likelihood whatsoever of prevailing on his claims.

       Most glaringly, Dominion voting machines—the subject of endless pages of allegations

and affidavits in Plaintiff’s submission—are not used in the relevant counties. The Complaint

alleges “egregious” conduct involving these machines in eight Wisconsin counties (Amend.

Cmplt. ¶3), but materials, sourced from the WEC website and included in Plaintiff’s own exhibits,

show that Dominion machines are used in only two of those counties. And those two counties,

Ozaukee and Washington, are both places where President Trump won. Plaintiff’s other theories

similarly wilt under the slightest scrutiny and cannot show a reasonable likelihood of success.




                                         3
          Case 2:20-cv-01771-PP Filed 12/07/20 Page 4 of 32 Document 55
       Moreover, Plaintiff cannot meet any other element of the test for granting preliminary

injunctive relief. He cannot demonstrate any cognizable injury, much less irreparable harm. (See

Def. Evers Br. in Supp. of Mot. to Dismiss at 5-8, 16-24) Nor can Plaintiff demonstrate that he has

no alternative remedy, while President Trump is pursuing claims through the recount procedures

prescribed as exclusive by the Wisconsin Legislature. And, even if Plaintiff could carry his

burdens, the balance of harms indelibly tilts away from Plaintiff, because the relief he seeks would

cause enormous prejudice to nearly 3.3 million Wisconsin voters by depriving them of their chosen

representation in the Electoral College, as well as doing “indelible damage to every future election”

and diminishing “public trust in our constitutional order.” Wis. Voters All., Order at *3 (Hagedorn,

J., concurring).

       For all of these reasons, as detailed below, Plaintiff’s motion should be denied.

                                       RELEVANT FACTS

       In the face of a global pandemic, the WEC took extraordinary steps to ensure a safe and

secure election. Since March 1, 2020, WEC has sent approximately 150 direct communications to

the 1,850 municipal clerks and 72 county clerks who administer Wisconsin elections. 3 These

communications address how to conduct an election in the middle of a global pandemic. The WEC

met approximately 30 times between March 1 and the November 3rd election.4 The WEC’s

carefully crafted guidance assisted election officials and helped ensure the safety of voters. For

example, the WEC developed comprehensive guidelines, rooted in and consistent with Wisconsin

law, about municipal drop boxes as a safe, convenient way for voters to return absentee ballots.5




   3
     See https://elections.wi.gov/clerks/recent-communications (last visited Dec. 5, 2020).
   4
     See https://elections.wi.gov/calendar (last visited Dec. 5, 2020).
   5
     https://elections.wi.gov/sites/elections.wi.gov/files/2020-08/Drop%20Box%20Final.pdf (last visited
Dec. 5, 2020).


                                         4
          Case 2:20-cv-01771-PP Filed 12/07/20 Page 5 of 32 Document 55
        Throughout this year, Wisconsin election officials prepared for record turnout and

unprecedented use of absentee ballots. In Wisconsin’s April presidential primary and nonpartisan

election, more than 70 percent of all votes cast (approximately 1,138,491 votes) were absentee.6

In the August partisan primary, approximately 75 percent of votes cast were absentee.7 By contrast,

over the prior decade, Wisconsin averaged less than six percent of votes cast by absentee ballot.8

In the November election, nearly 3.3 million Wisconsinites— approximately 72.66 percent of the

voting-age population—voted.9 Almost two million of those votes were cast by absentee ballot.10

        All of this occurred consistent with Wisconsin law, which includes extensive safeguards.

Prior to the election, local election officials must test the voting machines no more than ten days

prior to the election to ensure the machines give an accurate vote count. Wis. Stat. § 5.84(1). That

test is open to the public, and indeed the municipal clerk must provide the public notice of the test

two days in advance. Id. After the clerk receives an accurate test result, the clerk then secures the

machine until the election. Wis. Stat. § 5.84(2).

        An absentee ballot may be requested only by a registered voter, and that voter must sign

an affirmation on the ballot envelope in the presence of a witness, who also signs; both sign under

penalty of perjury. See Wis. Stat. §§ 6.86, 6.87(2). Once the polls close, Wisconsin begins its

canvassing process. Election inspectors conduct a local canvass at each polling place on election




    6
        https://elections.wi.gov/sites/elections.wi.gov/files/2020-05/April%202020%20Absentee%20Voting
%20Report.pdf at 3-5 (last visited Dec. 5, 2020).
     7
        https://elections.wi.gov/sites/elections.wi.gov/files/2020-09/Election%20Statistics%20Report%2020
20%20Partisan%20Primary%20Election%202020-09-21.xlsx (last visited Dec. 5, 2020).
     8
        https://elections.wi.gov/sites/elections.wi.gov/files/2020-05/April%202020%20Absentee%20Voting
%20Report.pdf at 6 (last visited December 5, 2020).
     9
       https://www.wispolitics.com/2020/wec-important-things-voters-should-know-after-the-election/ (last
visited Dec. 5, 2020).
     10
        Id.


                                         5
          Case 2:20-cv-01771-PP Filed 12/07/20 Page 6 of 32 Document 55
night. Wis. Stat. § 7.51. The few dozen municipalities that count absentee ballots at a central count

location proceed under the auspices of an absentee ballot board of canvassers. Wis. Stat. § 7.52.

        Within a week of the election, every municipality has a three-member municipal board of

canvass that publicly meets to reconcile the poll lists and canvass the returns. Wis. Stat. § 7.53.

All municipal canvass results are reported to county clerks, each of whom convenes their county

board of canvass to publicly meet and examine the returns for all municipalities in their county.

Wis. Stat. § 7.60. Within two weeks of the election, county clerks report county canvass results to

the WEC. Wis. Stat. § 7.60(5). Once the WEC has received all of the county canvass results, the

chairperson reviews the results, publicly canvasses the returns, and prepares a statement certifying

the results and indicating the names of persons who have been elected to state and national offices.

Wis. Stat. § 7.70(3). Where a candidate in an election where more than 4,000 votes have been cast

trails the leading candidate by less than 1 percent of the total votes cast, the trailing candidate may

request a recount of the results. Wis. Stat. § 9.01(1). That recount occurs before the state canvass.

        President Trump requested a recount of the canvasses in Dane and Milwaukee counties.11

As part of the recount, the county board of canvassers compares the poll lists to determine the total

number of voters, examines every absentee-ballot envelope and container, and then conducts a

reconciliation process to ensure the number of ballots and the number of voters match. Wis. Stat.

§ 9.01(1)(b)1.-4. Election officials then recount the votes, ensuring tabulation machines provide

accurate counts. Wis. Stat. § 9.01(1)(b)7.-8m., 10. Every step of the recount process is open to the

public. Wis. Stat. § 9.01(1)(b)11. Once the recount is complete, the county board of canvassers

certifies the results and provides them to the WEC chairperson, who must then complete the state


   11
      “Completed Wisconsin recount confirms Joe Biden’s win over Donald Trump,” Associated Press
(Nov. 30, 2020), available at https://madison.com/wsj/news/local/govt-and-politics/elections/completed-
wisconsin-recount-confirms-joe-bidens-win-over-donald-trump/article_6335f4cb-4308-5108-ae71-
88bf62ce90bf.html (last visited Dec. 5, 2020).


                                         6
          Case 2:20-cv-01771-PP Filed 12/07/20 Page 7 of 32 Document 55
canvass using the recounted results. Wis. Stat. § 9.01(5)(c). After the recounts in Dane and

Milwaukee Counties concluded, Joe Biden’s statewide lead increased by 87 votes.12

        After every general election, Wisconsin election officials conduct an audit of selected

voting machines. Wis. Stat. § 7.08(6). Under federal law, no machine may demonstrate an error

rate greater than 1 in 500,000 ballots (0.0002 percent). 52 U.S.C. § 21081(a)(5); Fed. Elections

Comm’n, Voting System Standards § 3.2.1 (Apr. 2002).13 The WEC established the following

selection criteria for the audit following the November 2020 election:

        1. Establish the audit sample as 5% of all reporting units statewide for a minimum of 184
           total audits.
        2. Ensure at least one piece of voting equipment is selected for audit in each of
           Wisconsin’s 72 counties.
        3. Ensure that a minimum of five reporting units are selected for every model of
           equipment certified for use in Wisconsin.

WEC, Preliminary 2020 Post-Election Audit of Electronic Voting Equipment Report, at 2 (Nov.

17, 2020).14 The WEC audited 28 Dominion machines.15 The audit found no programming errors,

nor found any “identifiable bugs, errors, or failures of the tabulation voting equipment….”16 At

the WEC’s most recent meeting, Commissioner Dean Knudson, a former Republican legislator

and immediate-past chair of the WEC, said the audit showed “no evidence of systemic problems

[or] hacking [or] of switched votes.”17 He specifically noted that the WEC had “audited 15 percent

of the Dominion machines,” and found “no evidence of any Dominion machines changing votes



   12
           https://apnews.com/article/election-2020-joe-biden-donald-trump-madison-wisconsin-7aef88488
e4a801545a13cf4319591b0 (last visited Dec. 5, 2020).
    13
        Available at https://www.eac.gov/sites/default/files/eac_assets/1/28/Voting_System_Standards_
Volume_I.pdf (last visited Dec. 5, 2020).
    14
            https://elections.wi.gov/sites/elections.wi.gov/files/202012/2020%20Audit%20Program%20Up
date%20for%2012_1_2020%20Meeting%20FINAL.pdf (last visited Dec. 5, 2020).
    15
       Id. at 4.
    16
       Id at 8.
    17
       Video available at https://wiseye.org/2020/12/01/wisconsin-elections-commission-december-2020-
meeting/ at 2:05:18.


                                         7
          Case 2:20-cv-01771-PP Filed 12/07/20 Page 8 of 32 Document 55
or doing any of the like.”18 Noting that Wisconsin’s “election equipment operated with great

accuracy,” he categorically asserted that he had “yet to see a credible claim of fraudulent activity

during this election.”19

           Plaintiff waited until the day after Commissioner Knudson’s public comments to file this

lawsuit, alleging, without evidence, “massive fraud” in Wisconsin’s election. Plaintiff’s attorneys

have filed lawsuits substantially identical to this one in three other states. See King v. Whitmer,

No. 2:20-cv-13134 (E.D. Mich.); Pearson v. Kemp, No. 1:20-cv-04809-TCB (N.D. Ga.); Bowyer

v. Ducey, No. 20-cv-02321 (D. Az.). All of these suits allege widespread fraud as part of a grand

multi-national conspiracy to steal the election. None provides specific or even remotely reliable

evidence to support those extravagant claims. Each suit is a last-ditch attempt to overturn election

results and disenfranchise millions of voters without a shred of evidence. Just today the Eastern

District of Michigan rejected Plaintiff’s attorney’s lawsuit on six separate grounds, including that

the Eleventh Amendment barred relief, the claim was moot after Michigan certified the election

results, laches barred relief, abstention, lack of standing, and that the plaintiff had no likelihood of

success on the merits. King v. Whitmer, No. 2:20-cv-13134 (E.D. Mich. Dec. 7, 2020). A Georgia

District Court dismissed an identical lawsuit in an oral decision, and the Arizona District Court on

its own order put over an evidentiary hearing after receiving the defendants’ motions to dismiss.

                                     STANDARD OF REVIEW

          The legal standard for a temporary restraining order is the same as a preliminary injunction.

Democratic Nat’l Comm. v. Bostelmann, 447 F. Supp. 3d 757, 765 (W.D. Wis. 2020). The plaintiff

“has the burden of making a threshold showing: (1) that he will suffer irreparable harm absent

preliminary injunctive relief during the pendency of his action; (2) inadequate remedies at law


    18
         Id. at 2:08:16.
    19
         Id. at 2:05:18, 2:06:52.


                                            8
             Case 2:20-cv-01771-PP Filed 12/07/20 Page 9 of 32 Document 55
exist; and (3) he has a reasonable likelihood of success on the merits.” Whitaker by Whitaker v.

Kenosha Unified Sch. Dist. No. 1 Bd. of Educ., 858 F.3d 1034, 1044 (7th Cir. 2017). If the court

finds the first three elements satisfied, it balances the relevant harms. Girl Scouts of Manitou

Council, Inc. v. Girl Scouts of U.S. of Am., Inc., 549 F.3d 1079, 1100 (7th Cir. 2008). The balancing

process “takes into consideration the consequences to the public interest of granting or denying

preliminary relief.” Id.

                                          ARGUMENT

I. Defendants are overwhelmingly likely to prevail on the merits.

        A.     There is no evidence of fraud in Wisconsin’s election results.

        The Dominion machines in Wisconsin have shown no evidence of irregularities. And they

have been extensively audited. Dean Knudson, a Republican appointee to the WEC and former

Republican member of the Wisconsin Assembly, publicly said this month that “the Dominion

machines operated as they were designed to do within the specifications of our testing.” 20 He

specifically rejected the Dominion conspiracy theory: “We do not see problems with our voting

machines. … And we have no evidence of any Dominion machines changing votes or doing any

of the like.”21 Despite seemingly being aware of the theories underlying Plaintiff’s Dominion

allegations, Mr. Knudson definitively ruled out Dominion changing any votes. Nor is

Commissioner Knudson alone. Jim Steineke, the Republican Majority Leader for Wisconsin’s

State Assembly, called allegations of widespread voter fraud “nonsense” and dismissed the notion

of “widespread fraud large enough in numbers to overturn the result” of Wisconsin’s presidential




   20
      Video available at https://wiseye.org/2020/12/01/wisconsin-elections-commission-december-2020-
meeting/ at 2:05:18.
   21
      Id. at 2:08:16.


                                        9
         Case 2:20-cv-01771-PP Filed 12/07/20 Page 10 of 32 Document 55
election. 22 And U.S. Attorney General William Barr, “one of the president’s most ardent allies,”

said last week that U.S. Attorneys and FBI agents investigating claims of election irregularities

“have not seen fraud on a scale that could have effected a different outcome in the election.” 23

        Audit results in Wisconsin contravene Plaintiff’s allegations. Wisconsin audited 60

Sequoia machines and 28 Dominion machines in the second half of November. Audits showed

that the machines tabulated ballots correctly, “with no bugs, errors, or failures occurring between

the individual cast vote record and the total tabulated vote record.”24 Recounts in Dane and

Milwaukee Counties further underscore the lack of evidence of any fraud. After a full recount

spanning more than a week, Dane County Clerk Scott McDonell, said, “what this recount showed

was that there was absolutely no evidence of voter fraud in this election even after looking at over

300,000 ballots, over 254,000 envelopes.”25 As he noted, “this incredible level of transparency

should provide reassurance to the public that the election was run properly and accurately and

there was no fraud.”26 Milwaukee County’s recount also found no evidence of fraud. 27

        Christopher Krebs, President Trump’s chosen director for the Cybersecurity and

Infrastructure Security Agency, the agency tasked with ensuring secure elections, characterized



   22
        Rob Mentzer, “GOP Leader Pushes Back Against Election ‘Misinformation,’ Says No Evidence Of
Widespread Voter Fraud,” WPR (Nov. 16, 2020), available at https://www.wpr.org/gop-leader-pushes-ba
ck-against-election-misinformation-says-no-evidence-widespread-voter-fraud (last visited Dec. 5, 2020).
     23
        Michael Balsamo, “Disputing Trump, Barr says no widespread election fraud,” Associated Press
(Dec. 1, 2020), available at https://apnews.com/article/barr-no-widespread-election-fraud-b1f1488796c9
a98c4b1a9061a6c7f49d (last visited Dec. 5, 2020).
     24
          Audit available at https://elections.wi.gov/sites/elections.wi.gov/files/2020-12/2020%20Audit
%20Program%20Update%20for%2012_1_2020%20Meeting%20FINAL.pdf (last visited Dec. 6, 2020).
     25
        Patrick Marley, “Biden gains 87 votes in Trump's $3 million Wisconsin recount as Dane County
wraps up review. President plans lawsuit,” Milwaukee Journal Sentinel (Nov. 29, 2020), available at
https://www.jsonline.com/story/news/politics/2020/11/29/dane-county-recount-show-biden-won-wiscon
sin-trump-prepares-lawsuit/6455880002/ (last visited Dec. 4, 2020).
     26
        Id.
     27
        James Groh, “Milwaukee County election officials found "no instances of fraud" during recount,”
TMJ4 (Nov. 27, 2020), available at https://www.tmj4.com/news/election-2020/milwaukee-county-
election-officials-found-no-instances-of-fraud-during-recount (last visited Dec. 5, 2020).


                                        10
         Case 2:20-cv-01771-PP Filed 12/07/20 Page 11 of 32 Document 55
the 2020 election as “the most secure in U.S. history.”28 Specifically with respect to Wisconsin, he

noted that election administrators “worked overtime to ensure there was a paper trail that could be

audited or recounted by hand, independent of any allegedly hacked software or hardware.”29 He

explained that “Americans’ confidence in the security of the 2020 election is entirely justified”

because “[p]aper ballots and post-election checks ensured the accuracy of the count.30 Mr. Krebs’s

comments could not be more apt: Wisconsin’s recount of the ballots and audit of the machines

ensured accuracy and inspires confidence. There is no evidence of fraud in Wisconsin’s election;

to the contrary, all evidence is that the election was free and fair. Nothing Plaintiff has offered—a

mishmash of unattributed affidavits, hearsay, and extraordinary speculation—changes that.

         B.      Plaintiff’s “witnesses” and “experts” should be ignored.

         None of Plaintiff’s “experts” are experts at all. They lack qualifications, and they fail to

provide methodological information to show their opinions are reliable. Their opinions should be

ignored. Plaintiff’s fact witnesses fare no better. Their affidavits are unsupported, speculative and

unhelpful. Many are anonymous. They are inadmissible and unworthy of the Court’s attention.

              1. Plaintiff’s affiants are entirely unqualified.

         “Whether a witness is qualified as an expert can only be determined by comparing the area

in which the witness has superior knowledge, skill, experience, or education with the subject matter

of the witness’s testimony.” Gayton v. McCoy, 593 F.3d 610, 616 (7th Cir. 2010). Most of the

affidavits appended to the Amended Complaint purport to conduct expert analyses ranging from

statistical tests to forensic assessments of electronic voting systems. Yet almost none of Plaintiff’s


    28
        Christopher Krebs, “Trump fired me for saying this, but I’ll say it again: The election wasn’t rigged,”
Washington Post (Dec. 1, 2020), available at https://www.washingtonpost.com/opinions/christopher-krebs-
trump-election-wasnt-hacked/2020/12/01/88da94a0-340f-11eb-8d38-6aea1adb3839_story.html                     (last
visited Dec. 6, 2020).
     29
        Id.
     30
        Id.


                                         11
          Case 2:20-cv-01771-PP Filed 12/07/20 Page 12 of 32 Document 55
affiants have any identifiable experience or education in the fields in which they opine, let alone

sufficient education and experience to qualify as an expert.

        Exhibit 3 to the Amended Complaint is an affidavit from Matthew Braynard, who discusses

a survey that he maintains uncovered assorted irregularities in Wisconsin’s election results. But

Braynard’s only identified education is “a degree in business administration,” and he identifies no

other qualifications, experience, or publications in survey design, statistical methods in the social

sciences, or political science. (Exh. 3) Exhibit 2, an affidavit from William Briggs, is an analysis

based entirely on Braynard’s survey results, but Briggs also fails to identify any relevant

experience or qualifications in survey design. Neither Briggs nor Braynard is qualified to express

the opinions identified in their affidavits.

        The qualifications of Plaintiff’s remaining affiants are equally infirm. Exhibits 4, 12, 13,

and 19 are “expert” analyses conducted by anonymous individuals whose credentials—or even

existence—cannot be tested or assessed. Even taken on their own terms, these affidavits do not

disclose any remotely acceptable qualifications. Exhibit 12 purports to be a forensic analysis of

various computer networks, but the anonymous author identifies no relevant qualifications or

education, aside from “extensive experience as a white hat hacker.” Exhibit 13 purports to be a

technical analysis of certain voting technologies, but the author states that his degree is in

physiology and that he is an “amateur network tracer.” He does not identify any specific education

or experience that would qualify him to analyze electronic voting systems. And Exhibit 19 is a

statistical analysis conducted by an electrical engineer with no discernible experience in statistics.

        Exhibit 8, a statement by Ana Mercedes Diaz Cardozo, expresses opinions about the

security of electronic voting systems, but she is not a computer scientist or information security

expert, nor does she possess any other relevant qualifications. Exhibit 9, the affidavit of Seth




                                        12
         Case 2:20-cv-01771-PP Filed 12/07/20 Page 13 of 32 Document 55
Keshel, is a statistical analysis conducted by a “trained data analyst” who describes nothing about

his education, experience, or other qualifications, aside from “political involvement requiring a

knowledge of election trends and voting behavior.” Exhibit 14, the declaration of Ronald Watkins,

analyzes the security of electronic voting systems, but identifies only “experience as a network

and information defense analyst and a network security engineer.” Watkins does not describe what

that experience is with any degree of detail, nor does he explain how this experience qualifies him

to testify as to the security of electronic voting systems. In reality, Watkins operates the online

message board 8kun and is a key propagator of the QAnon conspiracy theory.31

       And Exhibit 17, the affidavit of Russell James Ramsland, Jr., contains both statistical

“analysis” and a technical assessment of electronic voting systems, but Ramsland identifies no

education, experience, publications, or other qualifications in any relevant field. Indeed, Ramsland

concedes that he has relied on certain “experts and resources” (Exh. 17 at 1), but he does not

identify who those experts are, what their qualifications are, how they performed their work, or

how he relied on their work. The substance of his analysis is nonsensical. Ramsland claims that a

“spike” in Biden returns in the early morning the day after the election was a “statistical

impossibility” and evidence of fraud. (Amend. Cmplt. ¶¶77-79) Of course, this spike was just the

City of Milwaukee, a traditional Democratic stronghold, reporting its city-wide absentee-ballot

returns in one fell swoop when all counting at its central-count facility had concluded. It was

anticipated this would happen, as Milwaukee had warned that it would deliver absentee results




       31
          Drew Harwell, “To boost voter-fraud claims, Trump advocate Sidney Powell turns to unusual
   source: The longtime operator of QAnon’s Internet home,” Washington Post (Dec. 1, 2020), available
   at https://www.washingtonpost.com/technology/2020/12/01/powell-cites-qanon-watkins/ (last visited
   Dec. 6, 2020).


                                           13
            Case 2:20-cv-01771-PP Filed 12/07/20 Page 14 of 32 Document 55
between 3:00 and 6:00 a.m. the morning after Election Day. 32 Rather than a statistical anomaly,

this was an entirely expected development.33

             2. Plaintiff’s affiants fail to disclose a generally accepted methodology, or
                any methodology at all.

       Expert testimony requires a reliable methodology. Hartman v. EBSCO Indus., Inc., 758

F.3d 810, 817 (7th Cir. 2014). “An expert’s methodology can be evaluated by considering its error

rate, whether the methodology has been or is capable of being tested, whether it has been subject

to peer review, and whether it is generally accepted in the relevant community of experts.” Id.

Even if Plaintiffs’ “expert” affiants were qualified, none of them disclose any remotely reliable

methodology in arriving at their conclusions—and most disclose no methodology whatsoever.

       As an initial matter, the Briggs and Braynard affidavits (Exhs. 2-3) rely on Braynard’s

survey results—but Braynard made no effort to make his survey even appear scientific. “The

criteria for the trustworthiness of survey evidence are that: (1) the ‘universe’ was properly defined;

(2) a representative sample of that universe was selected; (3) the questions to be asked of

interviewees were framed in a clear, precise and non-leading manner; (4) sound interview

procedures were followed by competent interviewers who had no knowledge of the litigation or

the purpose for which the survey was conducted; (5) the data gathered was accurately reported;

(6) the data was analyzed in accordance with accepted statistical principles[;] and (7) objectivity

of the entire process was assured.” LG Elecs. U.S.A., Inc. v. Whirlpool Corp., 661 F. Supp. 2d 940,

952 (N.D. Ill. 2009); see also Evory v. RJM Acquisitions Funding L.L.C., 505 F.3d 769, 776 (7th




       32
            Laurel White, “Wisconsin Election Officials Say Vote Counting Will Take Longer This Year.
Here's What To Expect,” WPR (Nov. 3, 2020), available at https://www.wpr.org/wisconsin-election-
officials-say-vote-counting-will-take-longer-year-heres-what-expect (last visited Dec. 5, 2020).
       33
        If the Court does determine an evidentiary hearing is necessary, Defendant would
   request the right to bring Daubert challenges to each of Plaintiff’s experts.

                                           14
            Case 2:20-cv-01771-PP Filed 12/07/20 Page 15 of 32 Document 55
Cir. 2007) (“But we emphasize that survey evidence … must comply with the principles of

professional survey research; if it does not, it is not even admissible.”). Braynard’s affidavit

identifies no sampling method, no telephone protocols, no scripts used by interviewers, no quality

control steps, no information about who conducted the phone calls, and no information about how

voter telephone numbers were located and verified. None of Braynard’s estimates are presented

with any measures of uncertainty, like confidence intervals or margins of error. Braynard’s survey

has none of the indicia of reliability necessary to admit survey evidence. And because the Briggs

affidavit relies exclusively on the Braynard survey, it too should be ignored.

       Braynard’s affidavit also contains conclusions about voters who indicated they were

indefinitely confined. But this discussion likewise lacks any meaningful methodology. Braynard

purportedly had unidentified researchers look at social media profiles they believed matched

specific voters to determine whether they were indefinitely confined on Election Day. No sampling

methodology is identified; no objective standards used in determining whether an individual is

indefinitely confined are identified; no information about how voter identities were verified is

identified; no quality control measures are identified. The Court cannot accept Braynard’s and

Plaintiff’s invitation to invalidate tens of thousands of votes based on subjective and unverifiable

assessments of social media pages that may not even belong to the voters in question.

       Moreover, several of Plaintiff’s affidavits are statistical “analyses” that cloak their lack of

a coherent methodology in pseudoscientific language. At a bare minimum, in addition to using

generally accepted statistical tests, a reliable statistical methodology must contain an accounting

of the sample tested and must “correct for potentially explanatory variables.” Sheehan v. Daily

Racing Form, Inc., 104 F.3d 940, 942 (7th Cir. 1997) (expert was properly excluded where he

arbitrarily excluded certain individuals from a sample and failed to account for potential




                                        15
         Case 2:20-cv-01771-PP Filed 12/07/20 Page 16 of 32 Document 55
explanatory factors); see also Elliott v. CFTC, 202 F.3d 926, 934 (7th Cir. 2000) (expert statistical

testimony was unreliable where it failed to conduct key analyses that weighed upon his

conclusion). Plaintiffs’ experts do not use any standard or accepted statistical methodologies, do

not identify their data or even data sources, and fail to account for obvious explanatory factors.

       Exhibit 4 is an anonymous statistical analysis purporting to show that counties using

Dominion machines favored Biden, but there is no meaningful description of what data was used,

when it was compiled, or where much of it was sourced from; no analysis or methodology

described or identified beyond the assertion that the author used “Chi-Squared Automatic

Interaction Detection,” which the author fails to even try to explain; and no results from any efforts

to control for confounding factors. The study also evidently ignores key confounding factors—for

instance, the graph on which the report relies appears to demonstrate that every voting system used

in Wisconsin yielded results favorable to Biden, and that a greater percentage of non-Dominion

machines in Wisconsin are above the prediction line—in other words, it is Wisconsin, and not

Dominion, that is more Biden-friendly than the overall sample.

       The Keshel affidavit, Exhibit 9, is a statistical analysis of political trends that contains no

methodology whatsoever—there is no testing, no controls, just stray observations that certain

electoral outcomes seem odd to the author. The Ramsland affidavit, Exhibit 17, claims that it is

statistically improbable that a large number of ballots favoring Biden would be reported at one

time, but contains virtually every flaw a statistical analysis can have: it does not contain any

controls; it ignores obvious explanations for the identified phenomenon (i.e., it simply reflects the

timing of Milwaukee County’s reporting of absentee ballot results); uses a “random population of

Wisconsin votes” as its comparison group notwithstanding significant and meaningful differences

between different areas of the state; and fails to identify the sources of any of its data or




                                        16
         Case 2:20-cv-01771-PP Filed 12/07/20 Page 17 of 32 Document 55
assumptions concerning expected voter turnout. Exhibit 19, an anonymous statistical analysis of

vote reporting patterns, likewise contains virtually every error one can make: it does not identify

the source of the overwhelming majority of the data used; there are no meaningful controls used,

and no controls whatsoever used in the analysis related to Wisconsin; and it ignores obvious

confounding factors, including that Wisconsin counted in-person ballots before absentee ballots,

and that different parts of various states with substantial political differences reported results at

different times. In short, Plaintiffs’ statistical analyses are not analyses at all, and are instead just

a series of observations not grounded in any identifiable data set or reliable statistical testing. They

should be ignored.

        So, too, with respect to the affidavits concerning the security of electronic voting systems

and supposed connections between Dominion and a variety of foreign countries. Exhibit 12, which

purports to be a forensic analysis of various websites and computer systems, employs no

meaningful methodology and appears to just be a series of screenshots that the author, without any

coherent explanation, maintains represents connections between various companies and certain

foreign countries and/or unlawful activity. For instance, the author insists that the existence of the

domain name “scorecard.indivisible.org” means that the organization Indivisible employed

scorecard software to manipulate the results of the election. (Exh. 12 at 8) Like Exhibit 12, the

anonymous analysis in Exhibit 13, which purportedly assesses the security of various electronic

voting systems, contains a dizzying array of pseudo-technical representations that lack any

coherent explanation or accepted methodology. These analyses too do not warrant the Court’s

consideration. See Varlen Corp. v. Liberty Mut. Ins. Co., 924 F.3d 456, 460 (7th Cir. 2019) (expert

properly excluded where he “offered no methodology to explain how he drew conclusions”);




                                        17
         Case 2:20-cv-01771-PP Filed 12/07/20 Page 18 of 32 Document 55
Bielskis v. Louisville Ladder, Inc., 663 F.3d 887, 895 (7th Cir. 2011) (expert testimony properly

excluded where expert “used no particular methodology to reach his conclusions”).

           3. Plaintiff’s affidavits are unsupported, speculative, and unhelpful.

       In addition to Plaintiff’s woefully insufficient expert affidavits, Plaintiff also offers fact

affidavits unsupported by the affiants’ personal knowledge and irrelevant to Wisconsin’s election.

The anonymous Exhibit 1 and the Cardozo affidavit, Exhibit 8, offer numerous observations about

the years-old elections in Venezuela, but make no coherent connection between activity in

Venezuela and the 2020 election in Wisconsin. The affidavit of Harri Hursti (Exh. 7) is a lengthy

discussion of issues arising out of a primary election in Georgia—again with no connection to any

Wisconsin election. This testimony should be disregarded as irrelevant.

       Likewise, numerous affiants make factual representations for which they have no apparent

firsthand knowledge. The anonymous author of Exhibit 1 makes observations about the timing of

vote reporting in the 2020 election, but identifies no reason to believe she has firsthand knowledge

of when votes were counted or reported in any jurisdiction, nor does she identify any sources on

which she relied. (See Exh. 1 ¶26) The Cardozo affidavit contains numerous observations about

Venezuela’s purported contract with Smartmatic, but none of it is based on her personal experience

with the contract; she is simply stating the contents of a document she saw years after the fact. The

document was not included in Plaintiff’s filing. Exhibit 13 contains a variety of outlandish

representations with no reason to believe the author has firsthand knowledge of any of them—for

instance, the affiant makes extensive representations that Joe Biden and Barack Obama in 2013

and 2014 conspired to manipulate an election in an unidentified foreign country. The testimony of

these witnesses should be ignored. See Zilisch v. R.J. Reynolds Tobacco Co., No. 10-cv-474-bbc,

2011 WL 7630628, at *1 (W.D. Wis. June 21, 2011) (statements in affidavit were “inadmissible

because they are conclusory and not made on the basis of [affiant’s] personal knowledge”); Ross


                                        18
         Case 2:20-cv-01771-PP Filed 12/07/20 Page 19 of 32 Document 55
v. Bd. of Regents of Univ. of Wis. Sys., 655 F. Supp. 2d 895, 923 (E.D. Wis. 2009) (declining to

consider portions of affidavit “not based upon the affiant’s personal knowledge”).

       Finally, the affidavit of Eric Oltmann, Exhibit 6, purports to recreate a conversation the

affiant purportedly overheard several months ago, in which someone Oltmann speculates was a

Dominion employee makes representations about the 2020 election. Oltmann then proceeds to

describe social media posts from a profile that he says belongs to the Dominion employee.

Oltmann’s affidavit layers speculation on top of hearsay to propagate a conspiracy theory about

election manipulation. Like every other affidavit offered by Plaintiff, it is unreliable and unworthy

of the Court’s consideration.

            4. Several affidavits are anonymous and therefore inadmissible.

       Plaintiff offers five anonymous affidavits on a variety of topics, including elections in

Venezuela (Exh. 1), statistical analysis of the 2020 election (Exhs. 4, 19), and analysis of electronic

voting systems (Exhs. 12, 13). Because the affiants are anonymous, it is impossible to assess their

credibility or qualifications; indeed, it is impossible to know whether their affidavits are even

verified by the affiant as required by 28 U.S.C § 1746. See also Fed. R. Civ. P. 56(c)(4) (“An

affidavit or declaration used to support or oppose a motion must be made on personal knowledge,

set out facts that would be admissible in evidence, and show that the affiant or declarant is

competent to testify on the matters stated.”); Consol. Water Power Co. v. 0.40 Acres of Land, No.

10-CV-397-bbc, 2011 WL 1831608, at *5 (W.D. Wis. May 12, 2011) (affidavits should identify

“the name of the affiant”). Anonymous affidavits should be excluded or ignored.

       C.      Plaintiff provides no evidence to support his preposterous claims.

Plaintiff alleges that Dominion voting machines could be compromised, but provides no evidence

that proves, or even suggests, that Wisconsin machines actually were tampered with. Consider

Exhibit 6: It begins by recreating a conversation the declarant allegedly overhead several months


                                        19
         Case 2:20-cv-01771-PP Filed 12/07/20 Page 20 of 32 Document 55
ago, and then proceeds to weave an elaborate conspiracy theory based on who one of the

participants might have been; this hodgepodge of rank speculation on top of hearsay is not

evidence. Exhibit 12 is no more compelling in presenting an anonymous declarant’s claims

(“supported” by an impenetrable sequence of random screenshots) that Dominion is affiliated with

China and Iran. Nor is Exhibit 1, which contains an unnamed declarant’s opinions about elections

in Venezuela. Exhibit 14’s author’s only conclusion is that voting machines could possibly be

tampered with. None of this is relevant, probative, or compelling. Indeed, taken together,

Plaintiff’s proffered evidence fails to even connect his wild theories to Wisconsin. This is why the

court in King v. Whitmer, found that all that Plaintiff’s attorney alleged were “an amalgamation of

theories, conjecture, and speculation that such alterations were possible.” Op. & Order, at *34.

        Paragraph 3 of the Amended Complaint promises an “egregious range of conduct”

involving Dominion voting machines in Milwaukee, Dane, La Crosse, Waukesha, St. Croix,

Washington, Bayfield, and Ozaukee Counties. Plaintiff’s evidence shows that of those counties,

only two—Ozaukee and Washington—use Dominion machines (Amend. Cmplt. Exh. 5); Trump

won those counties with 55%34 and 68%35 of the vote. Despite pages of allegations and declarations

relating to Dominion and its potential susceptibility to hacking, Plaintiff offers no actual facts.

        Plaintiff’s claim that approximately 7,000 voters moved from Wisconsin and voted

illegally is also unavailing. Amend. Cmplt. ¶51. This analysis does not account for voters changing

their addresses for reasons that still allow for voting in Wisconsin. For example, college students

attending school out of state, or retirees temporarily travelling south prior to winter are common.

Such voters retain the right to vote in Wisconsin. See Wis. Stat. § 6.10(1) (“The residence of a


   34
        https://www.co.ozaukee.wi.us/DocumentCenter/View/14392/ElectionSummaryReport-11-3-20 (last
visited Dec. 5, 2020).
     35
           https://www.co.washington.wi.us/uploads/docs/electionsummaryreport1132020-Final.pdf (last
visited Dec. 5, 2020).


                                        20
         Case 2:20-cv-01771-PP Filed 12/07/20 Page 21 of 32 Document 55
person is the place where the person’s habitation is fixed, without any present intent to move, and

to which, when absent, the person intends to return.”). Plaintiff provides no evidence that even one

of these out of state voters should be disenfranchised. And Wisconsin law requires that a challenge

to a ballot on the basis of the voter’s eligibility must be raised on a ballot-by-ballot basis, at the

time of voting or counting, and the challenge to any individual ballot must be for cause. See Wis.

Stat. §§ 6.925-.93, 7.52(5); Wis. Admin. Code. § EL 9.02. Wisconsin law does not countenance

Plaintiff’s belated, en masse challenge to thousands of ballots based on (totally unreliable)

statistical analysis.

        D.      Plaintiff has no valid claim under the Electors and Election Clauses
                because WEC’s guidance is consistent with Wisconsin law.

        Plaintiff has not asserted a valid claim for a violation of either the Electors Clause or the

Election Clause of the U.S. Constitution. Even if such a claim were cognizable, but see Bognet v.

Secretary, 2020 WL 6686120 (3d Cir. 2020), Plaintiff erroneously argues that WEC failed to

follow Wisconsin’s election laws by issuing contrary guidance. An actual reading of the statutes

shows WEC’s guidance comported with Wisconsin’s election laws.

        Consistent with the Electors and Elections Clauses, state legislatures can delegate authority

to administer elections. See Ariz. State Legislature v. Ariz. Indep. Redistricting Comm’n, 576 U.S.

787, 814 (2015). Wisconsin has a detailed statutory framework governing elections, but the

Legislature has delegated to the WEC authority to administer elections. See Wis. Stat. § 5.05(1)

(“General authority. The elections commission shall have the responsibility for the administration

of chs. 5 to 10 and 12 and other laws relating to elections and election campaigns….”). Plaintiff

challenges guidance reflecting longstanding interpretations of Wisconsin election law. His

challenges fail for several reasons.




                                         21
          Case 2:20-cv-01771-PP Filed 12/07/20 Page 22 of 32 Document 55
        First, Plaintiff, as a Wisconsin voter, is required to bring his challenges through a complaint

to the WEC pursuant to Wis. Stat. § 5.06. This provision provides an administrative remedy to

electors and allows WEC to investigate the complaint and potentially provide a hearing. Wis. Stat.

§ 5.06(1), (5). Critically, Wis. Stat. § 5.06(2) prohibits a voter from commencing a court action

unless they complied with the administrative procedure. Because Plaintiff has failed to exhaust his

administrative remedies, this Court cannot provide the extraordinary relief requested. See Glisson

v. U.S. Forest Serv., 55 F.3d 1325, 1326 (7th Cir. 1995).

        Second, Plaintiff’s claims are barred by the doctrine of laches and the Eleventh

Amendment. (See Evers Br. in Supp. of Mot. to Dismiss at 12-16, 24-26)

        Third, Plaintiff’s claims are baseless and fail on the merits. Plaintiff raises two primary

arguments under Wisconsin law—that election officials must discard any absentee ballot for which

the witness provided incomplete address information and that ballots submitted by voters who

designated themselves indefinitely confined should be discounted. Neither argument is correct.

           1. Longstanding WEC guidance on witness address information is consistent
              with Wisconsin law.

        Despite the WEC having longstanding guidance concerning election officials assisting with

deficient witness addresses, Plaintiff now claims that guidance contravenes Wisconsin law. On

October 18, 2016, the WEC advised all municipal clerks that, if an absentee-ballot envelope had a

missing or incomplete witness address, clerks could make reasonable attempts to obtain the

missing information. 36 Notably, the proposal to adopt this guidance was made by a Republican

appointee to the WEC, was supported by the Wisconsin Department of Justice (under the

leadership of a Republican Attorney General), and was unanimously adopted by the WEC. The



   36
        https://elections.wi.gov/sites/elections.wi.gov/files/memo/20/guidance_insufficient_witness_add
ress_amended_10_1_38089.pdf (last visited Dec. 5, 2020).


                                        22
         Case 2:20-cv-01771-PP Filed 12/07/20 Page 23 of 32 Document 55
WEC has not changed its guidance since 2016, and it incorporated this recommendation into its

Election Administration Manual. 37 The November 2020 election was the twelfth consecutive

election for which this guidance has been in place.

         The guidance on witness addresses is consistent with Wisconsin law, which encourages

clerks to correct errors with witness addresses: clerks may “return the ballot to the elector, inside

the sealed envelope when an envelope is received, together with a new envelope if necessary,

whenever time permits the elector to correct the defect and return the ballot.” Wis. Stat. § 6.87(9).

This is not an exclusive remedy. Although a ballot without a witness address cannot be counted,

nothing in the statute prohibits the clerk from taking steps to cure a missing address. Doing so is

consistent with the statutory instruction that provisions of the elections code “shall be construed

to give effect to the will of the electors, if that can be ascertained.” Wis. Stat. § 5.01(1).38 No statute

commands that the witness is the only person who can fill in the address information. Thus, the

WEC’s longstanding guidance is entirely consistent with Wisconsin law. If the Legislature

disagreed with that interpretation, it could have changed the statute any time within the last four

years, but it did not.

            2. The provision on “indefinitely confined” voters has been longstanding.

         Plaintiff misconstrues Wisconsin law to argue that the WEC’s guidance on indefinitely

confined voters is unlawful. The text of the provision now numbered as Wis. Stat. § 6.86(2)(a) has

existed in the Wisconsin Statutes for more than 40 years and has been unchanged since 1985. For

three-and-a-half decades, that provision has provided an alternate method for voters to obtain a



    37
      https://elections.wi.gov/sites/elections.wi.gov/files/202010/Election%20Administration%20Manual
%20%282020-09%29.pdf at 99-100 (last visited Dec. 6, 2020).
        38
           Arguably, Wis. Stat. § 6.84 overrides this legislative command by requiring that several
   provisions related to absentee voting be strictly applied. Assuming without conceding that section 6.84
   is constitutional, by its own terms it does not apply to Wis. Stat. § 6.87(9).


                                         23
          Case 2:20-cv-01771-PP Filed 12/07/20 Page 24 of 32 Document 55
mail-in absentee ballot if they are “indefinitely confined.” Section 6.86(2)(a) recognizes that some

electors are indefinitely confined in ways that preclude voting in person, and may complicate the

typical process of obtaining an absentee ballot. The provision offers an alternative, based on an

elector’s statement that they are indefinitely confined.

         Section 6.86(2)(a) does not excuse indefinitely confined voters from additional safeguards

that apply to mail-in absentee ballots, including the requirement that each ballot be signed by the

voter, witnessed by an adult U.S. citizen, and carefully opened, reviewed, and tabulated during a

public canvas. Wis. Stat. §§ 6.87, 6.88. On March 29, 2020, the WEC issued guidance specifically

addressing “Indefinitely Confined Absentee Applications.”39 In that guidance, the WEC stated that

the statutory definition of “age, illness, infirmity or disability” does not require a voter to meet a

particular qualification and “indefinitely confined status need not be permanent.”40 The guidance

expressly notes that voters “self-certify” whether they are indefinitely confined. 41 The WEC also

instructed municipal clerks to “remove the name of any elector from the list of indefinitely

confined electors upon receipt of reliable information that an elector no longer qualifies for that

designation and service.” 42 The Wisconsin Supreme Court has reviewed the March 29 guidance

and deemed it accurate. See Jefferson v. Dane Cty., No. 2020AP557-OA, Order, at *2 (Wis. Mar.

31, 2020) (noting in context of order in response to temporary injunction motion that the WEC

guidance “provides the clarification on the purpose and proper use of the indefinitely confined

status that is required at this time”).




    39
       https://elections.wi.gov/sites/elections.wi.gov/files/202003/Clerk%20comm%20re.%20Indefinitely
%20Confined%203.29.20.pdf (last visited Dec. 6, 2020).
   40
      Id.
   41
      Id.
   42
      Id. at 3.


                                         24
          Case 2:20-cv-01771-PP Filed 12/07/20 Page 25 of 32 Document 55
         Plaintiff complains about additional WEC guidance, issued on May 13, 2020, that a clerk

cannot remove a voter from the indefinitely confined list based on the clerk’s unsupported belief

that the elector is not indefinitely confined. This does not contradict the statute. The portion cited

by Plaintiff was an instruction consistent with decades of interpretation and guidance that voters

self-certify whether they are indefinitely confined; and it left in place the clear instruction that

clerks should remove a voter from the indefinitely confined list upon receiving reliable information

that the voter was no longer indefinitely confined. The WEC’s March guidance, with the

Wisconsin Supreme Court’s imprimatur, still applies. There is no statutory basis for Plaintiff’s

belief that municipal clerks are obliged to investigate voters claiming to be indefinitely confined.

         Notably, Plaintiff has not claimed or provided any evidence that a single voter who claimed

indefinitely confined status did so improperly. Plaintiff asserts only his belief that it was odd so

many people claimed this status during the COVID-19 pandemic. But it is imminently logical that

the pandemic would increase the number of people who considered themselves indefinitely

confined. And, because the Jefferson lawsuit brought increased attention to the indefinitely

confined provision, more people may have known about and chosen to avail themselves of the

law. The Jefferson case remains pending before the Wisconsin Supreme Court, where the merits

were argued at the end of September. If that court had concerns about voters using (or misusing)

the statute for the November election, it could and would have granted additional preliminary

relief. It did not do so, and Plaintiff provides no basis for this Court to second-guess that decision.

         E.      Plaintiff makes no valid claim under the Fourteenth Amendment.

         Plaintiff’s Equal Protection and Due Process43 claims, like the Elections and Electors

claim, fails because WEC’s guidance is entirely consistent with Wisconsin law. To the extent


    43
      It is unclear whether Plaintiff is suing as a class of one or is arguing that he represents all Wisconsin
voters. If his claim is based on “disparate treatment of Wisconsin voters” (Amend. Cmplt. ¶114) or “all


                                         25
          Case 2:20-cv-01771-PP Filed 12/07/20 Page 26 of 32 Document 55
Plaintiff makes a claim for unequal treatment under Wisconsin’s election laws, that also fails

because there is no unequal treatment, or a rational basis exists for the laws.

        The “rational-basis variant of substantive due process differs little, if at all, from the most

deferential form of equal protection review.” Hayden ex rel. A.H. v. Greensburg Cmty. Sch. Corp.,

743 F.3d 569, 576 (7th Cir. 2014). “Unless a governmental practice encroaches on a fundamental

right,” substantive due process and equal protection “requires only that the practice be rationally

related to a legitimate government interest, or alternatively phrased, that the practice be neither

arbitrary nor irrational.” Lee v. City of Chicago, 330 F.3d 456, 467 (7th Cir. 2003). Substantive

due process is “not a blanket protection against unjustifiable interferences with property.” Id. at

467. “The rational-basis requirement sets the legal bar low and simply requires a rational

relationship between the disparity of treatment and some legitimate governmental purpose.” D.B.

ex rel. Kurtis B. v. Kopp, 725 F.3d 681, 686 (7th Cir. 2013) (internal quotation marks omitted).

        From the outset, it is important to note that the WEC’s guidance treated all voters equally.

Any voter had the opportunity to obtain an absentee ballot. Any voter believing themselves

indefinitely confined could notify their municipal clerk.

        Speculation and conjecture regarding switched votes cannot establish an equal protection

or due process claim. See King, Op. & Order, at *34 (“with nothing but speculation and conjecture

that votes for President Trump were destroyed, discarded or switched to votes for Vice President

Biden, Plaintiffs’ equal protection claim fails”); Wood, 2020 WL 6817513, at *9 (“Wood cannot

transmute allegations that state officials violated state law into a claim that his vote was somehow

weighted differently than others.”); Bognet, 2020 WL 6686120, at *12 (“Put another way, a vote


candidates, political parties, and voters” (id. ¶115), then there is no standing because that would be a general
grievance as opposed to a concrete injury to Plaintiff. If his claim is individual, he has no injury.
     Plaintiff does not specify whether he is making a procedural or substantive due process claim. However,
it appears to be a substantive due process claim.


                                         26
          Case 2:20-cv-01771-PP Filed 12/07/20 Page 27 of 32 Document 55
cast by fraud or mailed in by the wrong person through mistake, or otherwise counted illegally,

has a mathematical impact on the final tally and thus on the proportional effect of every vote, but

no single voter is specifically disadvantaged.” (internal quotation marks omitted)). Plaintiff has

not established that any votes were changed or provided any theory as to how votes were diluted.

       Even if the Plaintiff had evidence to support his claims, this case would strongly resemble

Hennings v. Grafton, where six electors requested a new election for several county officers

because of “inaccurate tabulation of votes in fifty precincts and ‘arbitrary’ action by the defendant

county clerk as chief election official, all stemming directly or indirectly from the malfunctioning

of electronic voting devices.” 523 F.2d 861, 862-63 (7th Cir. 1975). Despite the clear evidence of

inaccurate vote counts, the court held that “not every election irregularity … will give rise to a

constitutional claim and an action under § 1983. Mere violation of a state statute by an election

official, for example, will not.” Id. at 864. The Seventh Circuit continued:

       Voting device malfunction, the failure of election officials to take statutorily prescribed
       steps to diminish what was at most a theoretical possibility that the devices might be
       tampered with, and the refusal of those officials after the election to conduct a retabulation,
       assuming these events to have occurred, fall far short of constitutional infractions, absent
       aggravating circumstances of fraud or other wilful conduct….

Id. The Seventh Circuit further asserted that “errors and irregularities … are inevitable, and no

constitutional guarantee exists to remedy them.” Id. at 865. This controlling case alone would

foreclose any of the claims brought by Plaintiff.

       Nonetheless, even the merits show there are no constitutional claims. The Equal Protection

Clause does not require uniform treatment, but only that any differences be rationally based on a

legitimate government interest. Indefinitely confined voter laws ensure that vulnerable voters—

any voter who is indefinitely confined due to “age, physical illness or infirmity or is disabled,”

Wis. Stat. § 6.86(2)(a)—can safely cast their ballots. Protecting such voters’ safety while ensuring

they can vote is a legitimate governmental interest.


                                        27
         Case 2:20-cv-01771-PP Filed 12/07/20 Page 28 of 32 Document 55
        Other guidance issued by the WEC serves the purpose of ensuring that elections account

for the preferences of all eligible voters who choose to participate. Wis. Stat. § 5.01(1) provides

that Wisconsin’s election laws “shall be construed to give effect to the will of the electors, if that

can be ascertained from the proceedings, notwithstanding informality or failure to fully comply

with some of their provisions.” Wis. Stat. § 7.50(2) reiterates that point, stating that ballots “shall

be counted for the person or referendum question for whom or for which they were intended, so

far as the electors' intent can be ascertained from the ballots notwithstanding informality or failure

to fully comply with other provisions of chs. 5 to 12.” As Chief Justice Roggensack of the

Wisconsin Supreme Court recently noted, “The right to vote is protected by Wis. Const. art. III, §

1. Therefore, a vote legally cast and received by the time the polls close on Election Day must be

counted if the ballot expresses the will of the voter.” O’Bright v. Lynch, No. 2020AP1761-OA,

Order, at *3, ¶7 (Wis. Oct. 29, 2020) (Roggensack, C.J. concurring).

        WEC guidance furthers that purpose while still remaining entirely consistent with absentee

voting requirements. For example, the witness address guidance does not remove the requirement

for an address, but allows clerks the discretion to help correct that error so a ballot is not discounted

because of a technicality. There is nothing nefarious nor illegal with doing so. The WEC’s

guidance is rationally related to ensuring everyone who wants to safely vote, can.

II.     An Adequate Remedy at Law Exists.

        The recount procedures under Wis. Stat. § 9.01 unambiguously constitute the “exclusive

remedy” for challenging any election results: “EXCLUSIVE REMEDY. This section constitutes the

exclusive judicial remedy for testing the right to hold an elective office as the result of an alleged

irregularity, defect or mistake committed during the voting or canvassing process.” Wis. Stat.

§ 9.01(11). Section 9.01 generally provides for a recount process for an aggrieved party following

an election. Judicial review cannot occur until after a recount, and that appeal must go to state


                                        28
         Case 2:20-cv-01771-PP Filed 12/07/20 Page 29 of 32 Document 55
circuit court. See Wis. Stat. § 9.01(6)(a); Trump v. Wis. Elections Comm’n, No. 2020AP1971-OA,

Order at *2 (Wis. Dec. 3, 2020); see also id. (Hagedorn, J. concurring) (“[C]hallenges to election

results are also governed by law. … [Section 9.01] provides that these actions should be filed in

the circuit court, and spells out detailed procedures for ensuring their orderly and swift disposition.

See § 9.01(6)-(8). Consequently, an adequate, and exclusive, state law remedy exists to challenge

results of an election.”). Given that President Trump is prosecuting an appeal in state court under

this exclusive process, and given that Plaintiff has no cognizable interest here distinct from the

President’s, Plaintiff’s motion necessarily fails to meet this prerequisite for a TRO.

III.   Plaintiff Will Not Suffer Any Harm from Denial of Injunctive Relief.

       Plaintiff must establish “that he will suffer irreparable harm absent preliminary injunctive

relief during the pendency of his action.” Whitaker, 858 F.3d at 1044. Plaintiff has not alleged any

harm. Plaintiff asserts his vote has been diluted. However, a “vote dilution claim alleges that the

State has enacted a particular voting scheme as a purposeful device to minimize or cancel out the

voting potential” groups, often racial or ethnic minorities in the context of redistricting. Miller v.

Johnson, 515 U.S. 900, 911 (1995). The WEC’s guidance does not disenfranchise a single voter,

nor has it minimized the influence of any groups, protected or otherwise. Plaintiff has not been

disenfranchised, nor has he pleaded any specific harm except that his preferred candidate lost the

election. This is a generalized grievance, not an actual harm. Lance v. Coffman, 549 U.S. 437, 442

(2007) (per curiam). Allowing the status quo to continue does not harm Plaintiff.

IV.    By Contrast, the Requested Relief would Cause Enormous Prejudice to Defendants
       and Wisconsin Voters.

       The relief requested by the Plaintiff would retroactively deprive millions of Wisconsin

voters of their constitutional right to vote in the 2020 presidential election. Plaintiff’s




                                        29
         Case 2:20-cv-01771-PP Filed 12/07/20 Page 30 of 32 Document 55
unprecedented request would nullify the outcome of an entire election. That harm is

unprecedented, and would crack the bedrock of representative democracy.

       The U.S. Supreme Court has repeatedly emphasized the fundamental importance of the

right to vote. “No right is more precious in a free country than that of having a voice in the election

of those who make the laws under which, as good citizens, we must live. Other rights, even the

most basic, are illusory if the right to vote is undermined.” Wesberry v. Sanders, 376 U.S. 1, 17

(1964). “The right to vote freely for the candidate of one’s choice is of the essence of a democratic

society, and any restrictions on that right strike at the heart of representative government.”

Reynolds v. Sims, 377 U.S. 533, 555 (1964). Voting is “one of the most fundamental rights of our

citizens.” Bartlett v. Strickland, 556 U.S. 1, 10 (2009). Plaintiff’s request undermines a belief this

country was founded upon. A greater public harm can hardly be conceived.

       Besides the obvious harm to the millions of Wisconsin voters, granting the Plaintiff’s order

would have other irreparable consequences. The State of Wisconsin and its 1,850 municipalities

spent millions of dollars preparing for and conducting the November election. Governor Evers

enlisted 400 members of the National Guard to ensure the election was properly staffed. All of the

resources that went into protecting voters and election officials would be for naught if the Plaintiff

obtains his requested relief. The relief, if granted, would also undermine the State’s ability to

conduct its own elections, and open the door to additional frivolous challenges in the future. Not

only that, but the requested relief would raise serious federalism and separation of powers

questions. Those harms heavily weigh against Plaintiff. Accordingly, the motion should be denied.

                                          CONCLUSION

       For the reasons above, Plaintiff’s Amended Motion for Temporary Restraining Order and

Preliminary Injunction to Be Considered in an Expedited Manner (Dkt. 10) should be denied.




                                        30
         Case 2:20-cv-01771-PP Filed 12/07/20 Page 31 of 32 Document 55
Dated: December 7, 2020                  Respectfully submitted,

                                         /s/ Jeffrey A. Mandell
                                         Jeffrey A. Mandell
                                         Rachel E. Snyder
                                         Richard A. Manthe
                                         STAFFORD ROSENBAUM LLP
                                         222 W. Washington Ave., Suite 900
                                         Post Office Box 1784
                                         Madison, WI 53701-1784
                                         Telephone: 608-256-0226
                                         jmandell@staffordlaw.com
                                         rsnyder@staffordlaw.com
                                         rmanthe@staffordlaw.com

                                         Paul Smith
                                         CAMPAIGN LEGAL CENTER
                                         1101 14th St. NW, Suite 400
                                         Washington, DC 20005
                                         Telephone: (202) 736-2200
                                         psmith@campaignlegalcenter.org

                                         Justin A. Nelson
                                         Stephen E. Morrissey
                                         Stephen Shackelford Jr.
                                         Davida Brook
                                         SUSMAN GODFREY L.L.P.
                                         1000 Louisiana St., Suite 5100
                                         Houston, TX 77002
                                         Telephone: 713-651-9366
                                         jnelson@susmangodfrey.com
                                         smorrissey@susmangodfrey.com
                                         sshackelford@susmangodfrey.com
                                         dbrook@susmangodfrey.com

                                         Attorneys for Defendant,
                                         Governor Tony Evers




                                       31
        Case 2:20-cv-01771-PP Filed 12/07/20 Page 32 of 32 Document 55
           EXHIBIT 1




Case 2:20-cv-01771-PP Filed 12/07/20 Page 1 of 7 Document 55-1
                                      OFFICE OF THE CLERK


                                110 EAST MAIN STREET, SUITE 215
                                         P.O. BOX 1688
                                    MADISON, WI 53701-1688
                                      TELEPHONE (608) 266-1880
                                      FACSIMILE (608) 267-0640
                                         Web Site: www.wicourts.gov




                                                                      December 4, 2020
To:

Gregory M. Erickson                                       Brian S. Levy
Erick G. Kaardal                                          Katten & Temple
Mohrmann, Kaardal and Erickson                            11512 N. Port Washington Road, Suite 101J
150 S. 5th Street, Suite 3100                             Mequon, WI 53092
Minneapolis, MN 55414
                                                          Joseph S. Goode
Colin T. Roth                                             Mark M. Leitner
Thomas C. Bellavia                                        John W. Halpin
Colin R. Stroud                                           Allison E. Laffey
Brian P. Keenan                                           Laffey, Leitner & Goode LLC
Wisconsin Department of Justice                           325 E. Chicago Street, Suite 200
P.O. Box 7857                                             Milwaukee, WI 53202
Madison, WI 53707-7857
                                                          *Address list continued on page 5.


You are hereby notified that the Court has entered the following order:


 No. 2020AP1930-OA           Wisconsin Voters Alliance v. Wisconsin Elections Commission

        A petition for leave to commence an original action under Wis. Stat. § (Rule) 809.70 and
a supplement thereto, a supporting legal memorandum, and supporting expert reports have been
filed on behalf of petitioners, Wisconsin Voters Alliance, et al. A response to the petition has been
filed by respondents, Wisconsin Elections Commission, Ann S. Jacobs, Mark L. Thomsen, Marge
Bostelman, Julie M. Glancey, Dean Knudsen, and Robert F. Spindell, and a separate response has
been filed by respondent Governor Tony Evers. Amicus briefs regarding the issue of whether to
grant leave to commence an original action have been filed by (1) Christine Todd Whitman, et al;
(2) the City of Milwaukee; (3) Wisconsin State Conference NAACP, et al.; and (4) the Center for
Tech and Civic Life. In addition, a motion to intervene has been filed by proposed intervenor-
respondent, Democratic National Committee.

       After considering all of the filings, we conclude that this petition does not satisfy our
standards for granting leave to commence an original action. Although the petition raises time-



         Case 2:20-cv-01771-PP Filed 12/07/20 Page 2 of 7 Document 55-1
Page 2
December 4, 2020
No. 2020AP1930-OA          Wisconsin Voters Alliance v. Wisconsin Elections Commission


sensitive questions of statewide significance, “issues of material fact [would] prevent the court
from addressing the legal issues presented.” State ex rel. Ozanne v. Fitzgerald, 2011 WI 43, ¶19,
334 Wis. 2d 70, 798 N.W.2d 436 (Prosser, J., concurring). It is therefore not an appropriate case
in which to exercise our original jurisdiction. Accordingly,

       IT IS ORDERED that the petition for leave to commence an original action is denied; and

       IT IS FURTHER ORDERED that the motion to intervene is denied as moot.

        BRIAN HAGEDORN, J., (concurring). The Wisconsin Voters Alliance and a group of
Wisconsin voters bring a petition for an original action raising a variety of questions about the
operation of the November 3, 2020 presidential election. Some of these legal issues may, under
other circumstances, be subject to further judicial consideration. But the real stunner here is the
sought-after remedy. We are invited to invalidate the entire presidential election in Wisconsin by
declaring it “null”—yes, the whole thing. And there’s more. We should, we are told, enjoin the
Wisconsin Elections Commission from certifying the election so that Wisconsin’s presidential
electors can be chosen by the legislature instead, and then compel the Governor to certify those
electors. At least no one can accuse the petitioners of timidity.

        Such a move would appear to be unprecedented in American history. One might expect
that this solemn request would be paired with evidence of serious errors tied to a substantial and
demonstrated set of illegal votes. Instead, the evidentiary support rests almost entirely on the
unsworn expert report1 of a former campaign employee that offers statistical estimates based on
call center samples and social media research.

       This petition falls far short of the kind of compelling evidence and legal support we would
undoubtedly need to countenance the court-ordered disenfranchisement of every Wisconsin voter.
The petition does not even justify the exercise of our original jurisdiction.

        As an initial matter, the Wisconsin Supreme Court is not a fact-finding tribunal. Yet the
petition depends upon disputed factual claims. In other words, we couldn’t just accept one side’s
description of the facts or one side’s expert report even if we were inclined to believe them.2 That
alone means this case is not well-suited for an original action. The petition’s legal support is no
less wanting. For example, it does not explain why its challenge to various election processes

       1
          After filing their petition for original action, the Petitioners submitted a second expert
report. But the second report only provides additional computations based on the assumptions and
calculations in the initial expert report.
       2
         The Attorney General and Governor offer legitimate arguments that this report would not
even be admissible evidence under Wis. Stat. § 907.02 (2017-18).

       All subsequent references to the Wisconsin Statutes are to the 2017-18 version.




           Case 2:20-cv-01771-PP Filed 12/07/20 Page 3 of 7 Document 55-1
Page 3
December 4, 2020
No. 2020AP1930-OA           Wisconsin Voters Alliance v. Wisconsin Elections Commission


comes after the election, and not before. Nor does it grapple with how voiding the presidential
election results would impact every other race on the ballot, or consider the import of election
statutes that may provide the “exclusive remedy.”3 These are just a few of the glaring flaws that
render the petition woefully deficient. I therefore join the court’s order denying the original action.

         Nonetheless, I feel compelled to share a further observation. Something far more
fundamental than the winner of Wisconsin’s electoral votes is implicated in this case. At stake, in
some measure, is faith in our system of free and fair elections, a feature central to the enduring
strength of our constitutional republic. It can be easy to blithely move on to the next case with a
petition so obviously lacking, but this is sobering. The relief being sought by the petitioners is the
most dramatic invocation of judicial power I have ever seen. Judicial acquiescence to such
entreaties built on so flimsy a foundation would do indelible damage to every future election. Once
the door is opened to judicial invalidation of presidential election results, it will be awfully hard to
close that door again. This is a dangerous path we are being asked to tread. The loss of public
trust in our constitutional order resulting from the exercise of this kind of judicial power would be
incalculable.

        I do not mean to suggest this court should look the other way no matter what. But if there
is a sufficient basis to invalidate an election, it must be established with evidence and arguments
commensurate with the scale of the claims and the relief sought. These petitioners have come
nowhere close. While the rough and tumble world of electoral politics may be the prism through
which many view this litigation, it cannot be so for us. In these hallowed halls, the law must rule.

        Our disposal of this case should not be understood as a determination or comment on the
merits of the underlying legal issues; judicial review of certain Wisconsin election practices may
be appropriate. But this petition does not merit further consideration by this court, much less grant
us a license to invalidate every single vote cast in Wisconsin’s 2020 presidential election.

     I am authorized to state that Justices ANN WALSH BRADLEY, REBECCA FRANK
DALLET, and JILL J. KAROFSKY join this concurrence.

       ROGGENSACK, C.J. (dissenting). It is critical that voting in Wisconsin elections not
only be fair, but that the public also perceives voting as having been fairly conducted.
       This is the third time that a case filed in this court raised allegations about purely legal
questions that concern Wisconsin Elections Commission (WEC) conduct during the November 3,



       3
          See Wis. Stat. § 9.01(11) (providing that § 9.01 “constitutes the exclusive judicial remedy
for testing the right to hold an elective office as the result of an alleged irregularity, defect or
mistake committed during the voting or canvassing process”); Wis. Stat. § 5.05(2m)(k) (describing
“[t]he commission’s power to initiate civil actions” under § 5.05(2m) as the “exclusive remedy for
alleged civil violations of chs. 5 to 10 or 12”).



           Case 2:20-cv-01771-PP Filed 12/07/20 Page 4 of 7 Document 55-1
Page 4
December 4, 2020
No. 2020AP1930-OA           Wisconsin Voters Alliance v. Wisconsin Elections Commission


2020, presidential election.4 This is the third time that a majority of this court has turned its back
on pleas from the public to address a matter of statewide concern that requires a declaration of
what the statutes require for absentee voting. I dissent and write separately because I have
concluded that the court has not meet its institutional responsibilities by repeatedly refusing to
address legal issues presented in all three cases.
        I agree with Justice Hagedorn that we are not a circuit court, and therefore, generally, we
do not take cases for which fact-finding is required. Green for Wisconsin v. State Elections Bd.,
2006 WI 120, 297 Wis. 2d 300, 301, 723 N.W.2d 418. However, when the legal issue that we
wish to address requires it, we have taken cases that do require factual development, referring any
necessary factual determinations to a referee or to a circuit court. State ex rel. LeFebre v. Israel,
109 Wis. 2d 337, 339, 325 N.W.2d 899 (1982); State ex rel White v. Gray, 58 Wis. 2d 285, 286,
206 N.W.163 (1973).
       We also have taken cases where the issues we wish to address are purely legal questions
for which no factual development is required in order to state what the law requires. Wisconsin
Legislature v. Palm, 2020 WI 42, 391 Wis. 2d 497, 942 N.W.2d 900. The statutory authority of
WEC is a purely legal question. There is no factual development required for us to declare what
the law requires in absentee voting.
        Justice Hagedorn is concerned about some of the relief that Petitioners request. He begins
his concurrence saying, "the real stunner here is the sought after remedy." He next relates, "The
relief being sought by the petitioners is the most dramatic invocation of judicial power I have ever
seen." Then, he concludes with, "this petition does not merit further consideration by this court,
much less grant us a license to invalidate every single vote cast in Wisconsin’s 2020 presidential
election."5

        Those are scary thoughts, but Justice Hagedorn has the cart before the horse in regard to
our consideration of this petition for an original action. We grant petitions to exercise our
jurisdiction based on whether the legal issues presented are of state wide concern, not based on the
remedies requested. Petition of Heil, 230 Wis. 428, 284 N.W.42 (1938).

        Granting a petition does not carry with it the court's view that the remedy sought is
appropriate for the legal issues raised. Historically, we often do not provide all the relief requested.
Bartlett v. Evers, 2020 WI 68, ¶9, 393 Wis. 2d 172, 945 N.W.2d 685 (upholding some but not all
partial vetoes). There have been occasions when we have provided none of the relief requested by
the petitioner, but nevertheless declared the law. See Sands v. Menard, Inc., 2010 WI 96, ¶46, 328
Wis. 2d 647, 787 N.W.2d 384 (concluding that while reinstatement is the preferred remedy under

       4
        Trump v. Evers, No. 2020AP1971-OA, unpublished order (Wis. S. Ct. Dec. 3, 2020);
Mueller v. WEC, No. 2020AP1958-OA, unpublished order (Wis. S. Ct. Dec. 3, 2020) and
Wisconsin Voters Alliance v. WEC, No. 2020AP193-OA.
       5
         Justice Hagedorn forgets to mention that one form of relief sought by Petitioners is, "Any
other relief the Court deems appropriate."



           Case 2:20-cv-01771-PP Filed 12/07/20 Page 5 of 7 Document 55-1
Page 5
December 4, 2020
No. 2020AP1930-OA           Wisconsin Voters Alliance v. Wisconsin Elections Commission


Title VII, it is an equitable remedy that may or may not be appropriate); Coleman v. Percy, 96
Wis. 2d 578, 588-89, 292 N.W.2d 615 (1980) (concluding that the remedy Coleman sought was
precluded).

        We have broad subject matter jurisdiction that enables us to grant the petition for original
action pending before us. Our jurisdiction is grounded in the Wisconsin Constitution. Wis. Const.,
art. VII, Section 3(2); City of Eau Claire v. Booth, 2016 WI 65, ¶7, 370 Wis. 2d 595, 882 N.W.2d
738.

        I dissent because I would grant the petition and address the people of Wisconsin's concerns
about whether WEC's conduct during the 2020 presidential election violated Wisconsin statutes.
As I said as I began, it is critical that voting in Wisconsin elections not only be fair, but that the
public also perceives voting as having been fairly conducted. The Wisconsin Supreme Court
should not walk away from its constitutional obligation to the people of Wisconsin for a third time.

     I am authorized to state that Justices ANNETTE KINGSLAND ZIEGLER and REBECCA
GRASSL BRADLEY join this dissent.


                                                              Sheila T. Reiff
                                                              Clerk of Supreme Court

Address list continued:

Tearman Spencer                                        Jeffrey A. Mandell
Mary L. Schanning                                      Rachel E. Snyder
Scott F. Brown                                         Stafford Rosenbaum LLP
Kathryn Z. Block                                       222 W. Washington Avenue
Patrick J. McClain                                     Post Office Box 1784
Tyrone M. St. Junior                                   Madison, WI 53701
James M. Carroll
Milwaukee City Attorney's Office                       Charles G. Curtis, Jr.
200 East Wells Street                                  Sopen B. Shah
800 City Hall                                          Will M. Conley
Milwaukee, WI 53202                                    Perkins Coie LLP
                                                       One East Main St., Ste. 201
Kendall W. Harrison                                    Madison, WI 53703
Mike B. Wittenwyler
Godfrey & Kahn                                         Matthew W. O’Neill
1 E. Main St., Ste 500                                 Fox, O’Neill & Shannon, S.C.
P.O. Box 2719                                          622 North Water Street Suite 500
Madison, WI 53701-2719                                 Milwaukee, WI 53202




         Case 2:20-cv-01771-PP Filed 12/07/20 Page 6 of 7 Document 55-1
Page 6
December 4, 2020
No. 2020AP1930-OA         Wisconsin Voters Alliance v. Wisconsin Elections Commission


Joshua Matz                                       David S. Lesser
Harmann Singh                                     Jamie Dycus
350 Fifth Avenue, Suite 7110                      Wilmer Cutler Pickering Hale and Dorr LLP
New York, NY 10118                                7 World Trade Center
                                                  250 Greenwich Street
Justin A. Nelson                                  New York, NY 10007
Stephen Shackelford Jr.
Davida Brook                                      Marc E. Elias
Susman Godfrey LLP                                John Devaney
1000 Louisiana Street                             Zachary J. Newkirk
Suite 5100                                        Perkins Coie LLP
Houston, TX 77002                                 700 Thirteenth St., N.W., Suite 800
                                                  Washington, D.C. 20005
Paul Smith
Campaign Legal Center                             Seth P. Waxman
1101 14th Street NW, Suite 400                    Wilmer Cutler Pickering Hale and Dorr LLP
Washington, DC 20005                              1875 Pennsylvania Ave., NW
                                                  Washington, DC 20006




         Case 2:20-cv-01771-PP Filed 12/07/20 Page 7 of 7 Document 55-1
            EXHIBIT 2




Case 2:20-cv-01771-PP Filed 12/07/20 Page 1 of 17 Document 55-2
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 6821992

                                                                Motion granted.
                 2020 WL 6821992
   Only the Westlaw citation is currently available.            Attorneys and Law Firms
   United States District Court, M.D. Pennsylvania.
                                                                Brian C. Caffrey, Marc A. Scaringi, Rudolph William
         DONALD J. TRUMP FOR                                    Giuliani, Scaringi & Scaringi PC, Rudolph Giuliani, PLLC,
      PRESIDENT, INC., et al., Plaintiffs,                      Harrisburg, PA, New York, NY, for Plaintiff.

                   v.                                           Thomas W. King, III, Dillon McCandless King Coulter &
     Kathy BOOCKVAR, et al., Defendants.                        Graham LLP, Buter, PA, for Intervenor Plaintiff.

                                                                Daniel T. Brier, Donna A. Walsh, John B. Dempsey, Karen
                    No. 4:20-CV-02078
                                                                Mascio Romano, Keli M. Neary, Nicole J. Boland, Stephen
                             |
                                                                Moniak, John Coit, John B. Hill, Andrew F. Szefi, Christina
                 Filed November 21, 2020
                                                                C. Matthias, Mark A. Aronchick, Michele D. Hangley,
Synopsis                                                        Robert A. Wiygul, Virginia Scott, Elizabeth A. Dupuis,
Background: Voters and President's reelection campaign          Molly E. Meacham, Edward D. Rogers, Elizabeth Wingfield,
brought action against Secretary of the Commonwealth            Terence M. Grugan, Timothy D. Katsiff, Brian J. Taylor,
of Pennsylvania and county boards of elections, seeking         Timothy P. Brennan, Myers Brier & Kelly, LLP, Pennsylvania
to invalidate millions of votes cast by Pennsylvanians in       Office of Attorney General, Office of Attorney General,
presidential election during COVID-19 pandemic based on         Office of Attorney General Civil Litigation Section, Hangley
allegations that Secretary's authorization of notice-and-cure   Aronchick Segal Pudlin & Schiller, Scott Law Office, Babst,
procedure for procedurally defective mail-in ballots violated   Calland, Clements and Zomnir, P.C., Ballard Spahr LLP, King
the Equal Protection Clause and that poll watchers were         Spry Herman Freund & Faul LLC, Scranton, PA, Harrisburg,
impermissibly excluded from canvass. Secretary and county       PA, Philadelphia, PA, Pittsburgh, PA, State College, PA,
boards of elections moved to dismiss.                           Bethlehem, PA, Easton, PA, for Defendant.

                                                                Jon Greenbaum, Witold J. Walczak, Adriel I. Cepeda Derieux,
                                                                Benjamin D. Geffen, Claudia De Palma, Dale E. Ho,
Holdings: The District Court, Matthew W. Brann, J., held        David Meir Zionts, Ezra D. Rosenberg, Ihaab Syed, Marian
that:                                                           K. Schneider, Mary M. McKenzie, Rani Gupta, Sarah E.
                                                                Brannon, Shankar Duraiswamy, Sophia Lin Lakin, Lawyers'
voters lacked standing to pursue action;                        Committee for Civil Rights Under Law District Of Columbia,
                                                                American Civil Liberties Union of PA, American Civil
campaign lacked associational standing to pursue action;        Liberties Union Foundation, Inc., Covington & Burling
                                                                LLP, Washington, DC, Pittsburgh, PA, New York, NY,
campaign lacked competitive standing to pursue action;          Philadelphia, PA, Palo Alto, CA, for Intervenor/Interpleader
                                                                Defendant.
rational basis existed for Secretary's decision to provide
counties with discretion to use notice-and-cure procedure for   Remy Green, Jonathan Wallace, Sean M. Shultz, Zachary
procedurally defective mail-in ballots, and thus, Secretary's   Michael Wallen, Nancy A. Temple, Richard Bernstein, James
decision did not violate voters' rights under the Equal         P. DeAngelo, Joshua John Voss, Shohin Vance, Matthew
Protection Clause; and                                          H. Haverstick, Cohen & Green P.L.L.C., Hanft & Knight,
                                                                P.C., Chalmers & Adams LLC, Katten & Temple LLP,
campaign failed to allege that its poll watchers were treated   McNees Wallace & Nurick, Kleinbard LLC, Ridgewood, NY,
differently than opposing party presidential candidate's poll   Amagansett, NY, Carlisle, PA, Pittsburgh, PA, Chicago, IL,
watchers, as required to state equal protection claim for       Harrisburg, PA, Philadelphia, PA, for Amicus.
allegedly excluding watchers from canvass.
                                                                Alex M. Lacey, Ari Holtzblatt, John Michael Geise, Kyle J.
                                                                Semroc, Lalitha D. Madduri, Marc E. Elias, Seth Waxman,



               © 20202:20-cv-01771-PP
               Case   Thomson Reuters. No claim
                                          Filedto12/07/20
                                                  original U.S.Page
                                                                Government
                                                                    2 of 17Works.
                                                                             Document 55-2                               1
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 6821992

Uzoma Nkwonta, Witold J. Walczak, Clifford B. Levine,                grant Defendants' motions and dismiss Plaintiffs' action with
Robert M. Linn, Dentons Cohen & Grigsby P.C., Wilmer                 prejudice.
Cutler Pickering Hale & Dorr LLP, Perkins Coie LLP,
American Civil Liberties Union of PA, Cohen & Grigsby, PC,
Pittsburgh, PA, Washington, DC, for Intervenor.                      II. BACKGROUND

Jeffrey Cutler, York, PA, pro se.                                      A. Legal and Factual Background
                                                                     The power to regulate and administer federal elections arises
                                                                     from the Constitution.3 “Because any state authority to
MEMORANDUM OPINION                                                   regulate election to those offices could not precede their very
                                                                     creation by the Constitution, such power ‘had to be delegated
Matthew W. Brann, United States District Judge                       to, rather than reserved to by, the States.’ ”4 Consequently,
                                                                     the Elections Clause “delegated to the States the power to
 *1 Pending before this Court are various motions to
                                                                     regulate the ‘Times, Places, and Manner of holding Elections
dismiss Plaintiffs' First Amended Complaint. Plaintiffs in this
                                                                     for Senators and Representatives,’ subject to a grant of
matter are Donald J. Trump for President, Inc. (the “Trump
Campaign”), and two voters, John Henry and Lawrence                  authority to Congress to ‘make or alter such Regulations.’ ”5
                                                                     Accordingly, States' power to “regulate the incidents of such
Roberts (the “Individual Plaintiffs”).1 Defendants, who
                                                                     elections, including balloting” is limited to “the exclusive
filed these motions to dismiss, include seven Pennsylvania
counties (the “Defendant Counties”), as well as Secretary of         delegation of power under the Elections Clause.”6
the Commonwealth Kathy Boockvar.2
                                                                     Pennsylvania regulates the “times, places, and manner”
                                                                     of its elections through the Pennsylvania Election Code.7
I. INTRODUCTION                                                      The Commonwealth's Constitution mandates that “[e]lections
In this action, the Trump Campaign and the Individual                shall be free and equal; and no power, civil or military, shall
Plaintiffs (collectively, the “Plaintiffs”) seek to discard          at any time interfere to prevent the free exercise of the right of
millions of votes legally cast by Pennsylvanians from                suffrage.”8 Recognizing this as a foundational principle, the
all corners – from Greene County to Pike County, and                 Pennsylvania Supreme Court has declared that the purpose of
everywhere in between. In other words, Plaintiffs ask this           the Election Code is to promote “freedom of choice, a fair
Court to disenfranchise almost seven million voters. This
                                                                     election and an honest election return.”9
Court has been unable to find any case in which a plaintiff has
sought such a drastic remedy in the contest of an election, in
                                                                      *2 In October 2019, the General Assembly of Pennsylvania
terms of the sheer volume of votes asked to be invalidated.
                                                                     enacted Act 77, which, “for the first time in Pennsylvania,”
One might expect that when seeking such a startling outcome,
                                                                     extended the opportunity for all registered voters to vote by
a plaintiff would come formidably armed with compelling
legal arguments and factual proof of rampant corruption, such        mail.10 Following the beginning of the COVID-19 outbreak
that this Court would have no option but to regrettably grant        in March 2020, the General Assembly enacted laws regulating
the proposed injunctive relief despite the impact it would have      the mail-in voting system.11 Section 3150.16 of the Election
on such a large group of citizens.                                   Code sets forth procedural requirements that voters must
                                                                     follow in order for their ballot to be counted.12 These
That has not happened. Instead, this Court has been                  procedures require, for example, that voters mark their ballots
presented with strained legal arguments without merit and            in pen or pencil, place them in secrecy envelopes, and that
speculative accusations, unpled in the operative complaint           ballots be received by the county elections board on or before
and unsupported by evidence. In the United States of
                                                                     8:00 P.M. on Election Day.13
America, this cannot justify the disenfranchisement of a
single voter, let alone all the voters of its sixth most populated
                                                                     Nowhere in the Election Code is any reference to “curing”
state. Our people, laws, and institutions demand more. At
                                                                     ballots, or the related practice of “notice-and-cure.” This
bottom, Plaintiffs have failed to meet their burden to state
                                                                     practice involves notifying mail-in voters who submitted
a claim upon which relief may be granted. Therefore, I
                                                                     procedurally defective mail-in ballots of these deficiencies



                © 20202:20-cv-01771-PP
                Case   Thomson Reuters. No claim
                                           Filedto12/07/20
                                                   original U.S.Page
                                                                 Government
                                                                     3 of 17Works.
                                                                              Document 55-2                                         2
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 6821992

and allowing those voters to cure their ballots.14 Notified        descended upon their local voting precincts and cast ballots
voters can cure their ballots and have their vote counted by       for their preferred candidates. When the votes were counted,
                                                                   the Democratic Party's candidate for President, Joseph R.
requesting and submitting a provisional ballot.15
                                                                   Biden Jr., and his running-mate, Kamala D. Harris, were
                                                                   determined to have received more votes than the incumbent
Recently, the Supreme Court of Pennsylvania in Democratic
                                                                   ticket, President Donald J. Trump and Vice President Michael
Party of Pennsylvania v. Boockvar addressed whether
                                                                   R. Pence. As of the day of this Memorandum Opinion, the
counties are required to adopt a notice-and-cure policy
                                                                   Biden/Harris ticket had received 3,454,444 votes, and the
under the Election Code.16 Holding that they are not, the          Trump/Pence ticket had received 3,373,488 votes, giving
court declined to explicitly answer whether such a policy is       the Biden ticket a lead of more than 80,000 votes, per the
necessarily forbidden.17                                           Pennsylvania state elections return website.26 These results
                                                                   will become official when counties certify their results to
Following this decision, Secretary Boockvar sent an email          Secretary Boockvar on November 23, 2020 – the result
on November 2, 2020 encouraging counties to “provide               Plaintiffs seek to enjoin with this lawsuit.
information to party and candidate representatives during the
pre-canvass that identifies the voters whose ballots have been
rejected” so those ballots could be cured.18 From the face            C. Procedural History
of the complaint, it is unclear which counties were sent this       *3 Although this case was initiated less than two weeks ago,
email, which counties received this email, or which counties       it has already developed its own tortured procedural history.
ultimately followed Secretary Boockvar's guidance.                 Plaintiffs have made multiple attempts at amending the
                                                                   pleadings, and have had attorneys both appear and withdraw
Some counties chose to implement a notice-and-cure                 in a matter of seventy-two hours. There have been at least
                                                                   two perceived discovery disputes, one oral argument, and a
procedure while others did not.19 Importantly, however,
                                                                   rude and ill-conceived voicemail which distracted the Court's
Plaintiffs allege only that Philadelphia County implemented
                                                                   attention from the significant issues at hand.27 The Court
such a policy.20 In contrast, Plaintiffs also claim that
                                                                   finds it helpful to place events in context before proceeding
Lancaster and York Counties (as well as others) did not
                                                                   further.
adopt any cure procedures and thus rejected all ballots cast
with procedural deficiencies instead of issuing these voters
                                                                   In the evening of November 9, 2020, Plaintiffs filed suit in
provisional ballots.21                                             this Court against Secretary Boockvar, as well as the County
                                                                   Boards of Elections for the following counties: Allegheny,
Both Individual Plaintiffs had their ballots cancelled in the      Centre, Chester, Delaware, Montgomery, Northampton, and
2020 Presidential Election.22 John Henry submitted his mail-       Philadelphia.28 The original complaint raised seven counts;
in ballot to Lancaster County; however, it was cancelled on        two equal-protection claims, two due-process claims, and
November 6, 2020 because he failed to place his ballot in
                                                                   three claims under the Electors and Elections Clauses.29
                                23
the required secrecy envelope. Similarly, after submitting
his ballot to Fayette County, Lawrence Roberts discovered on       The following day, I convened a telephonic status conference
November 9, 2020 that his ballot had been cancelled for an         with the parties to schedule future proceedings. During that
unknown reason.24 Neither was given an opportunity to cure         conference, I learned that several organizations, including the
his ballot.25                                                      Democratic National Committee, sought to file intervention
                                                                   motions with the Court. Later that day, I set a briefing
                                                                   schedule.30 Additionally, November 17, 2020 was set aside
   B. The 2020 Election Results                                    for oral argument on any motions to dismiss, and the Court
In large part due to the coronavirus pandemic still plaguing       further told the parties to reserve November 19, 2020 in
our nation, the rate of mail-in voting in 2020 was expected to     their calendars in the event that the Court determined that
increase dramatically. As anticipated, millions more voted by      an evidentiary hearing was necessary. Subsequent to the
mail this year than in past elections. For weeks before Election   Court's scheduling order, the proposed-intervenors filed their
Day, ballots were cast and collected. Then, on November            motions, and the parties filed their briefings. Plaintiffs then
3, 2020, millions more across Pennsylvania and the country


                © 20202:20-cv-01771-PP
                Case   Thomson Reuters. No claim
                                           Filedto12/07/20
                                                   original U.S.Page
                                                                 Government
                                                                     4 of 17Works.
                                                                              Document 55-2                                    3
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 6821992

filed a motion for a preliminary injunction on November 12,       following day, however, and because Ms. Kerns had been
2020.31                                                           one of the original attorneys in this litigation, I denied
                                                                  her request. I believed it best to have some semblance of
On November 12, 2020, Plaintiffs also underwent their first       consistency in counsel ahead of the oral argument. That
change in counsel. Attorneys Ronald L. Hicks, Jr., and            evening, attorney Marc A. Scaringi entered an appearance
Carolyn B. McGee with Porter Wright Morris & Arthur LLP           on behalf of Plaintiffs. Furthermore, Mr. Scaringi asked the
filed a motion seeking to withdraw from the case. The Court       Court to postpone the previously-scheduled oral argument
granted this motion, and Plaintiffs retained two attorneys from   and evidentiary hearing. The Court denied Mr. Scaringi's
Texas, John Scott and Douglas Brian Hughes, to serve as co-       motion for a continuance; given the emergency nature of
counsel to their original attorney, Linda A. Kerns.               this proceeding, and the looming deadline for Pennsylvania
                                                                  counties to certify their election results, postponing those
The next day, November 13, 2020, was a relatively quiet           proceedings seemed imprudent.
day on the docket for this case, but an important one for
the parties. That day, the United States Court of Appeals for     On November 17, 2020, the Court prepared to address the
the Third Circuit issued a decision in Bognet v. Secretary        parties in oral argument. That morning, attorney Rudolph
                                                                  W. Giuliani entered his appearance on behalf of Plaintiffs.
Commonwealth of Pennsylvania.32 This decision, though
                                                                  With this last-minute appearance, Plaintiffs had made their
not factually connected to this matter, addressed issues
of standing and equal protection relevant to the Plaintiffs'      final addition to their representation.35 At the conclusion
                                                                  of the argument, I determined that an evidentiary hearing
claims.33
                                                                  (previously scheduled to take place on November 19, 2020)
                                                                  was no longer needed and cancelled that proceeding. Instead,
Thereafter, on Sunday, November 15, 2020 – the day
                                                                  I imposed a new briefing schedule in light of the FAC's filing,
Plaintiffs' response to Defendants' motions to dismiss was due
                                                                  which arguably mooted the initial motions to dismiss. The
– Plaintiffs filed a First Amended Complaint (the “FAC”)
with the Court. This new complaint excised five of the seven      parties submitted briefing on the issues.36
counts from the original complaint, leaving just two claims:
one equal-protection claim, and one Electors and Elections
                                                                     D. Plaintiffs' Claims
Clauses claim.34 In addition, a review of the redline attached    Plaintiffs' only remaining claim alleges a violation of equal
to the FAC shows that Plaintiffs deleted numerous allegations     protection. This claim, like Frankenstein's Monster, has been
that were pled in the original complaint.                         haphazardly stitched together from two distinct theories in
                                                                  an attempt to avoid controlling precedent. The general thrust
Plaintiffs acknowledge that under the Third Circuit's decision    of this claim is that it is unconstitutional for Pennsylvania
in Bognet, this Court cannot find that Plaintiffs have standing   to give counties discretion to adopt a notice-and-cure policy.
for their Elections and Electors Clauses claim in the FAC.        Invoking Bush v. Gore, Plaintiffs assert that such local
Plaintiffs represent that they have included this claim in the    control is unconstitutional because it creates an arbitrary
FAC to preserve the argument for appellate review. Because        system where some persons are allowed to cure procedurally
Plaintiffs have made this concession, and because the Third       defective mail-in ballots while others are not.
Circuit's decision in Bognet is clear, this Court dismisses
Count II for lack of standing without further discussion.         Apparently recognizing that such a broad claim is foreclosed
                                                                  under the Third Circuit's decision in Bognet, Plaintiffs try
 *4 Defendants filed new motions to dismiss and briefs in         to merge it with a much simpler theory of harm based on
support thereof on November 16, 2020. That evening, less          the cancellation of Individual Plaintiffs' ballots in order to
than 24 hours before oral argument was to begin, Plaintiffs
                                                                  satisfy standing.37 Because Individual Plaintiffs' votes were
instituted a second series of substitutions in counsel. Ms.
                                                                  invalidated as procedurally defective, Individual Plaintiffs
Kerns, along with Mr. Scott and Mr. Hughes, requested
                                                                  argue, for purposes of standing, that their claim is based on
this Court's permission to withdraw from the litigation. I
                                                                  the denial of their votes. But on the merits, Plaintiffs appear
granted the motions of the Texan attorneys because they
                                                                  to have abandoned this theory of harm and instead raise
had been involved with the case for approximately seventy-
                                                                  their broader argument that the lack of a uniform prohibition
two hours. Because oral argument was scheduled for the
                                                                  against notice-and-cure is unconstitutional.38 They assert this


               © 20202:20-cv-01771-PP
               Case   Thomson Reuters. No claim
                                          Filedto12/07/20
                                                  original U.S.Page
                                                                Government
                                                                    5 of 17Works.
                                                                             Document 55-2                                    4
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 6821992

theory on behalf of both Individual Plaintiffs and the Trump         use of the notice-and-cure procedure, as well as Secretary
Campaign.                                                            Boockvar's authorization of this procedure, denied Individual
                                                                     Plaintiffs the right to vote.50 Second, the Trump Campaign
 *5 That Plaintiffs are trying to mix-and-match claims to
                                                                     maintains that it has competitive standing.51
bypass contrary precedent is not lost on the Court. The Court
will thus analyze Plaintiffs' claims as if they had been raised
                                                                      *6 Both theories are unavailing. Assuming, as this Court
properly and asserted as one whole for purposes of standing
                                                                     must, that Plaintiffs state a valid equal-protection claim,
and the merits. Accordingly, the Court considers Plaintiffs
                                                                     the Court finds that Individual Plaintiffs have adequately
as alleging two equal-protection claims. The first being on
                                                                     established an injury-in-fact. However, they fail to establish
behalf of Individual Plaintiffs whose ballots were cancelled.
                                                                     that it was Defendants who caused these injuries and that
And the second being on behalf of the Trump Campaign and
                                                                     their purported injury of vote-denial is adequately redressed
raising the broad Bush v. Gore arguments that Plaintiffs allege
                                                                     by invalidating the votes of others. The Trump Campaign's
is the main focus of this lawsuit.39 The Court analyzes both         theory also fails because neither competitive nor associational
claims separately for purposes of standing and the merits            standing applies, and it does not assert another cognizable
analysis.                                                            theory of standing.


III. STANDING                                                          A. Voters
Plaintiffs lack standing to raise either of their claims. “Article
III of the United States Constitution limits the power of
                                                                     1. Injury in Fact
the federal judiciary to ‘cases’ and ‘controversies.’ ”40 To
satisfy the case-or-controversy requirement, a plaintiff must        Individual Plaintiffs have adequately demonstrated that they
establish that they have standing.41 Standing is a “threshold”       suffered an injury-in-fact. “[A] person's right to vote is
issue.42 It is an “irreducible constitutional minimum,”              ‘individual and personal in nature.’ ”52 Accordingly, the
without which a federal court lacks jurisdiction to rule on          denial of a person's right to vote is typically always
the merits of an action.43 Consequently, federal courts are          sufficiently concrete and particularized to establish a

obligated to raise the issue of standing sua sponte.44               cognizable injury.53 This is true regardless of whether such
                                                                     a harm is widely shared.54 So long as an injury is concrete,
The plaintiff bears the burden of establishing standing.45           courts will find that an injury in fact exists despite the fact that
To demonstrate standing, he must show: (1) an injury in              such harm is felt by many.55
fact, (2) that is fairly traceable to the challenged conduct
of the defendant, and (3) that is likely to be redressed by a        This is precisely the situation presented here. Individual
                             46
favorable judicial decision. “In assessing whether a plaintiff       Plaintiffs have adequately pled that their votes were denied.
has carried this burden, [courts must] separate [the] standing       As discussed above, the denial of a vote is a highly personal
inquiry from any assessment of the merits of the plaintiff's         and concrete injury. That Individual Plaintiffs had their ballots
                                                                     cancelled and thus invalidated is sufficiently personal to
claim.”47 “To maintain this fundamental separation between
                                                                     establish an injury in fact. It is of no matter that many persons
standing and merits at the dismissal stage, [courts] assume for
                                                                     across the state might also have had their votes invalidated
the purposes of [the] standing inquiry that a plaintiff has stated
                                                                     due to their county's failure to implement a curing procedure.
valid legal claims.”48 “While [the Court's] standing inquiry         Accordingly, the Court finds that Individual Plaintiffs have
may necessarily reference the ‘nature and source of the claims       established injury in fact.
asserted,’ [the Court's] focus remains on whether the plaintiff
is the proper party to bring those claims.”49
                                                                     2. Causation
As discussed above, Plaintiffs allege two possible theories
of standing. First, Individual Plaintiffs argue that their votes     However, Individual Plaintiffs fail to establish that Defendant
have been unconstitutionally denied. Under this theory,              Counties or Secretary Boockvar actually caused their injuries.
Individual Plaintiffs must show that Defendant Counties'             First, Defendant Counties, by Plaintiffs' own pleadings, had


                © 20202:20-cv-01771-PP
                Case   Thomson Reuters. No claim
                                           Filedto12/07/20
                                                   original U.S.Page
                                                                 Government
                                                                     6 of 17Works.
                                                                              Document 55-2                                           5
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 6821992

nothing to do with the denial of Individual Plaintiffs' ability to   Neither of these orders would redress the injury the
vote. Individual Plaintiffs' ballots were rejected by Lancaster      Individual Plaintiffs allege they have suffered. Prohibiting
and Fayette Counties, neither of which is a party to this case.      certification of the election results would not reinstate the
None of Defendant Counties received, reviewed, or discarded          Individual Plaintiffs' right to vote. It would simply deny
Individual Plaintiffs' ballots. Even assuming that Defendant         more than 6.8 million people their right to vote. “Standing
Counties unconstitutionally allowed other voters to cure their       is measured based on the theory of harm and the specific
ballots, that alone cannot confer standing on Plaintiffs who         relief requested.”58 It is not “dispensed in gross: A plaintiff's
seek to challenge the denial of their votes.                         remedy must be tailored to redress the plaintiff's particular
                                                                     injury.”59 Here, the answer to invalidated ballots is not to
Second, Individual Plaintiffs have not shown that their
                                                                     invalidate millions more. Accordingly, Plaintiffs have not
purported injuries are fairly traceable to Secretary Boockvar.
                                                                     shown that their injury would be redressed by the relief
Individual Plaintiffs have entirely failed to establish any
                                                                     sought.
causal relationship between Secretary Boockvar and the
cancellation of their votes. The only connection the Individual
Plaintiffs even attempt to draw is that Secretary Boockvar              B. Trump Campaign
sent an email on November 2, 2020 to some number of                  The standing inquiry as to the Trump Campaign is particularly
counties, encouraging them to adopt a notice-and-cure policy.        nebulous because neither in the FAC nor in its briefing does
However, they fail to allege which counties received this            the Trump Campaign clearly assert what its alleged injury is.
email or what information was specifically included therein.         Instead, the Court was required to embark on an extensive
Further, that this email encouraged counties to adopt a notice-      project of examining almost every case cited to by Plaintiffs
and-cure policy does not suggest in any way that Secretary           to piece together the theory of standing as to this Plaintiff –
Boockvar intended or desired Individual Plaintiffs' votes to be      the Trump Campaign.
cancelled. To the contrary, this email suggests that Secretary
Boockvar encouraged counties to allow exactly these types of         The Trump Campaign first posits that “as a political
votes to be counted. Without more, this Court cannot conclude        committee for a federal candidate,” it has “Article III standing
that Individual Plaintiffs have sufficiently established that
                                                                     to bring this action.”60 On its face, this claim is incorrect.
                                                             56
their injuries are fairly traceable to Secretary Boockvar.           Simply being a political committee does not obviate the need
                                                                     for an injury-in-fact, nor does it automatically satisfy the other
                                                                     two elements of standing.
3. Redressability
                                                                     For this proposition, the Trump Campaign relies on two
 *7 In large part because the Individual Plaintiffs cannot           federal cases where courts found associational standing
establish that their injury is “fairly traceable” to the             by a political party's state committee. Therefore, the
Defendants' conduct, they also cannot show that their injury         Court considers whether the Trump Campaign can raise
could be redressed by a favorable decision from this Court.57        associational standing, but finds that those cases are
Beyond that substantial hurdle, however, a review of the             inapposite.61 First, a candidate's political committee and a
injury alleged and the relief sought plainly shows that the          political party's state committee are not the same thing.
Individual Plaintiffs' injury would not be redressable. The          Second, while the doctrine of associational standing is well
Individual Plaintiffs base their equal-protection claim on           established, the Trump Campaign overlooks a particularly
the theory that their right to vote was denied. Their prayer         relevant, very recent decision from another federal court –
for relief seeks, in pertinent part: (1) an order, declaration,      one where the Trump Campaign itself argued that it had
or injunction from this Court prohibiting the Defendants             associational standing. In Donald J. Trump for President, Inc.
from certifying the results of the 2020 General Election             v. Cegavske,62 the Trump Campaign asserted associational
in Pennsylvania on a Commonwealth-wide basis; and (2)                standing, and that court rejected this theory.
another order prohibiting Defendants from certifying the
results which include ballots the Defendants permitted to be         Associational standing allows an entity to bring suit on behalf
cured.                                                               of members upon a showing that: (1) “its members would
                                                                     otherwise have standing to sue in their own right;” (2) “the



                © 20202:20-cv-01771-PP
                Case   Thomson Reuters. No claim
                                           Filedto12/07/20
                                                   original U.S.Page
                                                                 Government
                                                                     7 of 17Works.
                                                                              Document 55-2                                         6
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 6821992

interests it seeks to protect are germane to the organization's     Appeals for the Second Circuit found competitive standing
purpose;” and (3) “neither the claim asserted nor the relief        where the Conservative party alleged an injury in fact
requested requires the participation of individual members in       by arguing that a candidate from the Libertarian Party of
the lawsuit.”63                                                     New York was improperly placed on the ballot for the
                                                                    Governor's race in 1994.70 By way of yet another example,
 *8 In Cegavske (another case in which the Trump Campaign           Plaintiffs' citation to Fulani v. Hogsett makes the same point;
alleged violations of equal protection), the court found            competitive standing applies to challenges regarding the
that the Trump Campaign failed to satisfy the second                eligibility of a candidate. There, the Indiana Secretary of State
prong of associational standing because it “represents only         was required to certify the names of candidates for President
Donald J. Trump and his ‘electoral and political goals’             by a certain date.71 When the Secretary failed to certify the
                  64
of reelection.” That court noted that while the Trump               Democratic and Republican candidates by that date, the New
Campaign might achieve its purposes through its member              Alliance party challenged the inclusion of those candidates on
voters, the “constitutional interests of those voters are wholly    the ballot, arguing that allowing these ineligible candidates
distinct” from that of the Trump Campaign.65 No different           constituted an injury-in-fact.72 Three other cases relied on by
here. Even if the Individual Plaintiffs attempted to vote for       Plaintiffs illustrate separate grounds for stating an injury in
President Trump, their constitutional interests are different,      fact, all still relating to ballot provisions.73
precluding a finding of associational standing. In any event,
because the Individual Plaintiffs lack standing in this case,        *9 It is telling that the only case from the Third Circuit
the Trump Campaign cannot satisfy the first prong of                cited to by Plaintiffs, Marks v. Stinson, does not contain a
associational standing either.                                      discussion of competitive standing or any other theory of
                                                                    standing applicable in federal court.74 Simply pointing to
The Trump Campaign's second theory is that it has “
                                                                    another case where a competitor in an election was found
‘competitive standing’ based upon disparate state action
                                                                    to have standing does not establish competitive standing in
leading to the ‘potential loss of an election.’ ”66 Pointing to     this matter. Without more, this Court declines to take such
a case from the United States Court of Appeals for the Ninth        an expansive view of the theory of competitive standing,
Circuit, Drake v. Obama,67 the Trump Campaign claims this           particularly given the abundance of guidance from other
theory proves injury-in-fact. First, the Court finds it important   Circuits, based on Plaintiffs' own citations, limiting the use of
to emphasize that the term “competitive standing” has specific      this doctrine.
meaning in this context. Second, the Trump Campaign's
reliance on the theory of competitive standing under Drake          The Trump Campaign has not offered another theory of
v. Obama is, at best, misguided. Subsequent case law from           standing, and therefore, cannot meet its burden of establishing
the Ninth Circuit has explained that competitive standing “is       Article III jurisdiction. To be clear, this Court is not holding
the notion that ‘a candidate or his political party has standing    that a political campaign can never establish standing to
to challenge the inclusion of an allegedly ineligible rival on      challenge the outcome of an election; rather, it merely finds
the ballot, on the theory that doing so hurts the candidate's       that in this case, the Trump Campaign has not pled a
or party's own chances of prevailing in the election.’ ”68 In       cognizable theory.75
the present matter, there is no allegation that the Democratic
Party's candidate for President, or any other candidate, was
ineligible to appear on the ballot.                                 IV. MOTION TO DISMISS 12(b)(6)

                                                                       A. Legal Standard
Examination of the other case law cited to by Plaintiffs
                                                                    Under Federal Rule of Civil Procedure 12(b)(6), the Court
contradicts their theory that competitive standing is applicable
                                                                    dismisses a complaint, in whole or in part, if the plaintiff has
here for the same reason. For example, in Texas Democratic
                                                                    failed to “state a claim upon which relief can be granted.” A
Party v. Benkiser, the United States Court of Appeals for
the Fifth Circuit found competitive standing in a case in           motion to dismiss “tests the legal sufficiency of a claim”76 and
which the Democratic Party petitioned against the decision to       “streamlines litigation by dispensing with needless discovery

deem a candidate ineligible and replace him with another.69         and factfinding.”77 “Rule 12(b)(6) authorizes a court to
Likewise, in Schulz v. Williams, the United States Court of         dismiss a claim on the basis of a dispositive issue of law.”78


                  © 20202:20-cv-01771-PP
                  Case   Thomson Reuters. No claim
                                             Filedto12/07/20
                                                     original U.S.Page
                                                                   Government
                                                                       8 of 17Works.
                                                                                Document 55-2                                     7
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 6821992

This is true of any claim, “without regard to whether it is based
on an outlandish legal theory or on a close but ultimately            Under the pleading regime established by Twombly and
                                                                      Iqbal, a court reviewing the sufficiency of a complaint
unavailing one.”79
                                                                      must take three steps. First, it must tak[e] note of the
                                                                      elements [the] plaintiff must plead to state a claim. Second,
Following the Roberts Court's “civil procedure revival,”80            it should identify allegations that, because they are no
the landmark decisions of Bell Atlantic Corporation v.                more than conclusions, are not entitled to the assumption
Twombly81 and Ashcroft v. Iqbal82 tightened the standard that         of truth. Finally, [w]hen there are well-pleaded factual
district courts must apply to 12(b)(6) motions.83 These cases         allegations, [the] court should assume their veracity and
“retired” the lenient “no-set-of-facts test” set forth in Conley      then determine whether they plausibly give rise to an
v. Gibson and replaced it with a more exacting “plausibility”         entitlement to relief.94
standard.84

                                                                       B. Equal Protection
Accordingly, after Twombly and Iqbal, “[t]o survive a motion
                                                                    Even if Plaintiffs had standing, they fail to state an
to dismiss, a complaint must contain sufficient factual matter,
                                                                    equal-protection claim. The Equal Protection Clause of the
accepted as true, to ‘state a claim to relief that is plausible
                                                                    Fourteenth Amendment commands that no state shall “deny
on its face.’ ”85 “A claim has facial plausibility when             to any person within its jurisdiction the equal protection of
the plaintiff pleads factual content that allows the court to
                                                                    the laws.”95 The principle of equal protection is fundamental
draw the reasonable inference that the defendant is liable
                                                                    to our legal system because, at its core, it protects the People
for the misconduct alleged.”86 “Although the plausibility           from arbitrary discrimination at the hands of the State.
standard does not impose a probability requirement, it does
require a pleading to show more than a sheer possibility            But, contrary to Plaintiffs' assertions, not all “unequal
that a defendant has acted unlawfully.”87 Moreover, “[a]sking       treatment” requires Court intervention.96 The Equal
for plausible grounds ... calls for enough facts to raise a
                                                                    Protection Clause “does not forbid classifications.”97 It
reasonable expectation that discovery will reveal evidence of
                                                                    simply keeps governmental decisionmakers from treating
[wrongdoing].”88
                                                                    similarly situated persons differently.98 The government
                                                                    could not function if complete equality were required in
 *10 The plausibility determination is “a context-specific
                                                                    all situations. Consequently, a classification resulting in
task that requires the reviewing court to draw on its judicial
                                                                    “some inequality” will be upheld unless it is based on an
experience and common sense.”89 No matter the context,              inherently suspect characteristic or “jeopardizes the exercise
however, “[w]here a complaint pleads facts that are ‘merely
                                                                    of a fundamental right.”99
consistent with’ a defendant's liability, it ‘stops short of the
line between possibility and plausibility of entitlement to
                                                                    One such fundamental right, at issue in this case, is the right to
relief.’ ”90                                                        vote. Voting is one of the foundational building blocks of our
                                                                    democratic society, and that the Constitution firmly protects
When disposing of a motion to dismiss, the Court “accept[s]
                                                                    this right is “indelibly clear.”100 All citizens of the United
as true all factual allegations in the complaint and draw[s] all
inferences from the facts alleged in the light most favorable       States have a constitutionally protected right to vote.101 And
                                                                    all citizens have a constitutionally protected right to have their
to [the plaintiff].”91 However, “the tenet that a court must
accept as true all of the allegations contained in the complaint    votes counted.102

is inapplicable to legal conclusions.”92 “Threadbare recitals
                                                                     *11 With these background principles firmly rooted, the
of the elements of a cause of action, supported by mere
                                                                    Court turns to the merits of Plaintiffs' equal-protection claims.
conclusory statements, do not suffice.”93                           The general gist of their claims is that Secretary Boockvar,
                                                                    by failing to prohibit counties from implementing a notice-
As a matter of procedure, the Third Circuit has instructed that:    and-cure policy, and Defendant Counties, by adopting such
                                                                    a policy, have created a “standardless” system and thus
                                                                    unconstitutionally discriminated against Individual Plaintiffs.


                © 20202:20-cv-01771-PP
                Case   Thomson Reuters. No claim
                                           Filedto12/07/20
                                                   original U.S.Page
                                                                 Government
                                                                     9 of 17Works.
                                                                              Document 55-2                                        8
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 6821992

Though Plaintiffs do not articulate why, they also assert that      imposes no burden on the ‘right to vote’ at all, true rational
this has unconstitutionally discriminated against the Trump         basis review applies.”111
Campaign.
                                                                     *12 Here, because Defendants' conduct “imposes no
As discussed above, the Court will address Individual               burden” on Individual Plaintiffs' right to vote, their equal-
Plaintiffs' and the Trump Campaign's claims separately.
                                                                    protection claim is subject to rational basis review.112
Because Individual Plaintiffs premised standing on the
                                                                    Defendant Counties, by implementing a notice-and-cure
purported wrongful cancellation of their votes, the Court
                                                                    procedure, have in fact lifted a burden on the right to vote,
will only analyze whether Defendants have impermissibly
                                                                    even if only for those who live in those counties. Expanding
burdened Individual Plaintiffs' ability to vote. Further, the
                                                                    the right to vote for some residents of a state does not burden
Court will consider two issues raised by the Trump Campaign;
the first being whether it has stated a valid claim alleging        the rights of others.113 And Plaintiffs' claim cannot stand to
discrimination relating to its use of poll-watchers, and the        the extent that it complains that “the state is not imposing a
second being whether the General Assembly's failure to              restriction on someone else's right to vote.”114 Accordingly,
uniformly prohibit (or permit) the notice-and-cure procedure        Defendant Counties' use of the notice-and-cure procedure (as
is unconstitutional.                                                well as Secretary Boockvar's authorization of this procedure)
                                                                    will be upheld unless it has no rational basis.115


1. Individual Plaintiffs                                            Individual Plaintiffs' claims fail because it is perfectly rational
                                                                    for a state to provide counties discretion to notify voters that
States have “broad authority to regulate the conduct of             they may cure procedurally defective mail-in ballots. Though
elections, including federal ones.”103 “This authority includes     states may not discriminatorily sanction procedures that are
‘broad powers to determine the conditions under which the           likely to burden some persons' right to vote more than others,
                                                                    they need not expand the right to vote in perfect uniformity.
right of suffrage may be exercised.’ ”104 Because states
                                                                    All Plaintiffs have alleged is that Secretary Boockvar allowed
must have freedom to regulate elections if “some sort of
                                                                    counties to choose whether or not they wished to use the
order, rather than chaos, is to accompany the democratic
                                                                    notice-and-cure procedure. No county was forced to adopt
processes,”105 such regulation is generally insulated from the      notice-and-cure; each county made a choice to do so, or
stringent requirements of strict scrutiny.106                       not. Because it is not irrational or arbitrary for a state to
                                                                    allow counties to expand the right to vote if they so choose,
Instead, state regulation that burdens voting rights is normally    Individual Plaintiffs fail to state an equal-protection claim.
subject to the Anderson-Burdick balancing test, which
requires that a court “weigh the asserted injury to the             Moreover, even if they could state a valid claim, the Court
right to vote against the ‘precise interests put forward by         could not grant Plaintiffs the relief they seek. Crucially,
the State as justifications for the burden imposed by its           Plaintiffs fail to understand the relationship between right and
rule.’ ”107 Under this test, “any ‘law respecting the right         remedy. Though every injury must have its proper redress,116
to vote – whether it governs voter qualifications, candidate        a court may not prescribe a remedy unhinged from the
selection, or the voting process,’ is subjected to ‘a deferential   underlying right being asserted.117 By seeking injunctive
“important regulatory interests” standard for nonsevere,            relief preventing certification of the Pennsylvania election
nondiscriminatory restrictions, reserving strict scrutiny for       results, Plaintiffs ask this Court to do exactly that. Even
laws that severely restrict the right to vote.’ ”108                assuming that they can establish that their right to vote has
                                                                    been denied, which they cannot, Plaintiffs seek to remedy
The Anderson-Burdick balancing test operates on a sliding           the denial of their votes by invalidating the votes of millions
scale.109 Thus, more restrictive laws are subject to                of others. Rather than requesting that their votes be counted,
greater scrutiny. Conversely, “minimally burdensome and             they seek to discredit scores of other votes, but only for one
nondiscriminatory” regulations are subject to “a level of           race.118 This is simply not how the Constitution works.
scrutiny ‘closer to rational basis.’ ”110 “And where the state




                © 2020
               Case    Thomson Reuters. No Filed
                     2:20-cv-01771-PP      claim to original U.S.
                                                 12/07/20         Government
                                                               Page  10 of 17Works.
                                                                               Document 55-2                                        9
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 6821992

When remedying an equal-protection violation, a court may             Instead, Count I discusses the use of “standardless”
                                     119
either “level up” or “level down.” This means that a court            procedures. These are two separate theories of an equal
may either extend a benefit to one that has been wrongfully           protection violation. That deficiency aside, to the extent this
denied it, thus leveling up and bringing that person on par with      new theory is even pled, Plaintiffs fail to plausibly plead that
                                                                      there was “uneven treatment” of Trump and Biden watchers
others who already enjoy the right,120 or a court may level
                                                                      and representatives. Paragraphs 132-143 of the FAC are
down by withdrawing the benefit from those who currently
                                                                      devoted to this alleged disparity. None of these paragraphs
possess it.121 Generally, “the preferred rule in a typical case       support Plaintiffs' argument. A selection below:
is to extend favorable treatment” and to level up.122 In fact,
leveling down is impermissible where the withdrawal of a                •    “Defendants     have    not   allowed   watchers     and
                                                                                                              129
benefit would necessarily violate the Constitution.123 Such                 representatives to be present ...”
would be the case if a court were to remedy discrimination by
                                                                        • “In Centre County, the central pre-canvassing location
striking down a benefit that is constitutionally guaranteed.
                                                                           was a large ballroom. The set-up was such that the poll
                                                                           watchers did not have meaningful access to observe
 *13 Here, leveling up to address the alleged cancellation
                                                                           the canvassing and tabulation process of mail-in and
of Plaintiffs' votes would be easy; the simple answer is that
                                                                           absentee ballots, and in fact, the poll watchers and
their votes would be counted. But Plaintiffs do not ask to
                                                                           observers who were present could not actually observe
level up. Rather, they seek to level down, and in doing so,
                                                                           the ballots such that they could confirm or object to the
they ask the Court to violate the rights of over 6.8 million
Americans. It is not in the power of this Court to violate the              validity of the ballots.”130

Constitution.124 “The disenfranchisement of even one person             • “In Philadelphia County, poll watchers and canvass
validly exercising his right to vote is an extremely serious              representatives were denied access altogether in some
matter.”125 “To the extent that a citizen's right to vote is                instances.”131
                                            126
debased, he is that much less a citizen.”
                                                                        • “In Delaware County, observers were denied access to a
Granting Plaintiffs' requested relief would necessarily require             back room counting area ...”132
invalidating the ballots of every person who voted in
Pennsylvania. Because this Court has no authority to take             None of these allegations (or the others in this section) claim
away the right to vote of even a single person, let alone             that the Trump Campaign's watchers were treated differently
millions of citizens, it cannot grant Plaintiffs' requested relief.   than the Biden campaign's watchers. Simply alleging that poll
                                                                      watchers did not have access or were denied access to some
                                                                      areas does not plausibly plead unequal treatment. Without
                                                                      actually alleging that one group was treated differently than
2. Trump Campaign
                                                                      another, Plaintiffs' first argument falls flat.
Plaintiffs' brief in opposition to the motions to dismiss
spends only one paragraph discussing the merits of its equal-         *14 Likewise, Plaintiffs cannot salvage their notice-and-
protection claim. Plaintiffs raise two arguments as to how            cure theory by invoking Bush v. Gore.133 Plaintiffs claim
equal protection was violated. The first is that “Defendants          that the Equal Protection clause “imposes a ‘minimum
excluded Republican/Trump observers from the canvass so               requirement for nonarbitrary treatment of voters’ and forbids
that they would not observe election law violations.”127 The          voting systems and practices that distribute resources in
second claims that the “use of notice/cure procedures violated        ‘standardless’ fashion, without ‘specific rules designed to
equal protection because it was deliberately done in counties         ensure uniform treatment.’ ”134 Plaintiffs attempt to craft
where defendants knew that mail ballots would favor Biden/            a legal theory from Bush, but they fail because: (1) they
Democrats.”128 The former finds no support in the operative           misapprehend the issues at play in that case; and (2) the facts
pleading, and neither states an equal-protection violation.           of this case are distinguishable.


Count I of the FAC makes no mention of disparity in treatment         Plaintiffs' interpretation of Bush v. Gore would broaden the
of observers based on which campaign they represented.                application of that case far beyond what the Supreme Court



                © 2020
               Case    Thomson Reuters. No Filed
                     2:20-cv-01771-PP      claim to original U.S.
                                                 12/07/20         Government
                                                               Page  11 of 17Works.
                                                                               Document 55-2                                      10
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 6821992

of the United States endorsed. In Bush, the Supreme Court          prejudice, and futility.”140 Given that: (1) Plaintiffs have
stopped a recount of votes in Florida in the aftermath of          already amended once as of right; (2) Plaintiffs seek to
the 2000 Presidential Election. Despite Plaintiffs' assertions,    amend simply in order to effectively reinstate their initial
Bush does not stand for the proposition that every rule or         complaint and claims; and (3) the deadline for counties in
system must ensure uniform treatment. In fact, the Supreme         Pennsylvania to certify their election results to Secretary
Court explicitly said so, explaining: “[t]he question before the   Boockvar is November 23, 2020, amendment would unduly
Court is not whether local entities, in the exercise of their      delay resolution of the issues. This is especially true because
expertise, may develop different systems for implementing          the Court would need to implement a new briefing schedule,
                                                                   conduct a second oral argument, and then decide the issues.
elections.”135 Instead, the Court explained that its holding
concerned a “situation where a state court with the power
                                                                   *15 An appropriate Order follows.
to assure uniformity has ordered a statewide recount with
minimal procedural safeguards.”136 Where a state court
has ordered such a remedy, the Supreme Court held that
“there must be at least some assurance that the rudimentary        ORDER
requirements of equal treatment and fundamental fairness are
                                                                   AND NOW, this 21st day of November 2020, in accordance
satisfied.”137 In other words, the lack of guidance from a court
                                                                   with the accompanying Memorandum Opinion, IT IS
constituted an equal-protection violation.
                                                                   HEREBY ORDERED that:
In the instant matter, Plaintiffs are not challenging any            1. Defendants' motions to dismiss the First Amended
court action as a violation of equal protection, and they              Complaint (Docs. 127, 135, 140, 145, 161, and 165)
do not allege that Secretary Boockvar's guidance differed              are GRANTED WITH PREJUDICE. NO LEAVE TO
from county to county, or that Secretary Boockvar told some            AMEND IS GRANTED.
counties to cure ballots and others not to. That some counties
may have chosen to implement the guidance (or not), or               2. Defendants' motions to dismiss the original complaint
to implement it differently, does not constitute an equal-              (Docs. 81, 85, 90, 92, 96, and 98) are DENIED AS
protection violation. “[M]any courts that have recognized               MOOT.
that counties may, consistent with equal protection, employ
entirely different election procedures and voting systems            3. Plaintiffs' motion for leave to file a second amended
                                                                        complaint (Doc. 172) is DENIED AS MOOT.
within a single state.”138 “Arguable differences in how
elections boards apply uniform statewide standards to the            4. Plaintiffs' motions for preliminary injunction (Docs. 89
innumerable permutations of ballot irregularities, although             and 182) are DENIED AS MOOT.
perhaps unfortunate, are to be expected, just as judges in
sentencing-guidelines cases apply uniform standards with             5. Plaintiffs' motions regarding discovery (Docs. 118 and
arguably different results.” 139
                               Requiring that every single              171) are DENIED AS MOOT.
county administer elections in exactly the same way would
                                                                     6. Further motions regarding amicus briefing and
impose untenable burdens on counties, whether because
                                                                       intervention (Docs. 166, 180, and 200) are DENIED AS
of population, resources, or a myriad of other reasonable
                                                                       MOOT.
considerations.
                                                                     7. The case is dismissed and the Clerk of Court is directed
                                                                        to close the case file.
V. CONCLUSION
Defendants' motions to dismiss the First Amended Complaint
are granted with prejudice. Leave to amend is denied.              All Citations
“Among the grounds that could justify a denial of leave
to amend are undue delay, bad faith, dilatory motive,              --- F.Supp.3d ----, 2020 WL 6821992


Footnotes



               © 2020
              Case    Thomson Reuters. No Filed
                    2:20-cv-01771-PP      claim to original U.S.
                                                12/07/20         Government
                                                              Page  12 of 17Works.
                                                                              Document 55-2                                   11
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 6821992

1      Doc. 125.
2      Id. Since the filing of the initial complaint, there have also been several intervenors and amicus petitioners.
3      Cook v. Gralike, 531 U.S. 510, 522, 121 S.Ct. 1029, 149 L.Ed.2d 44 (2001).
4      Id. (quoting U.S. Term Limits v. Thornton, 514 U.S. 779, 804, 115 S.Ct. 1842, 131 L.Ed.2d 881 (1995)).
5      Id. (quoting U.S. Const. Art. I, § 4, cl. 1).
6      Id. at 523, 121 S.Ct. 1029.
7      25 P.S. §§ 2601, et seq.
8      Pa. Democratic Party v. Boockvar, ––– Pa. ––––, 238 A.3d 345, 356 (2020) (quoting Pa. Const., Art. I, § 5).
9      Id. (quoting Perles v. Hoffman, 419 Pa. 400, 213 A.2d 781, 783 (1965)).
10     Id. at 352 (citing 25 P.S. §§ 3150.11-3150.17). Prior to the enactment of Act 77, voters were only permitted to vote by
       mail if they could “demonstrate their absence from the voting district on Election Day.” Id. (internal citations omitted).
11     E.g., 25 P.S. § 3150.16.
12     Id.
13     Id.
14     Pa. Democratic Party, 238 A.3d at 372.
15     Doc. 93 at 9.
16     Pa. Democratic Party, 238 A.3d at 374.
17     Id. (holding only that the Election Code “does not provide for the ‘notice and opportunity to cure’ procedure sought by
       Petitioner”).
18     Doc. 125 at ¶ 129.
19     Id. at ¶¶ 124-27.
20     Id. at ¶ 127.
21     Id. at ¶ 130.
22     Id. at ¶¶ 15-16.
23     Id. at ¶ 15.
24     Id. at ¶ 16.
25     Id. at ¶¶ 15-16.
26     Pa. Dep't of State, Unofficial Returns, Statewide, https://www.electionreturns.pa.gov/ (last visited on November 21, 2020).
27     Doc. 131 (denied).
28     See Doc. 1.
29     Id.
30     See Doc. 35.
31     Doc. 89.
32     No. 20-3214, ––– F.3d ––––, 2020 WL 6686120 (3d Cir. Nov. 13, 2020) (pending publication).
33     For example, Bognet held that only the General Assembly had standing to raise claims under the Elections and Electors
       Clauses. Id. at ––––, 2020 WL 6686120, at *7. This ruling effectively shut the door on Plaintiffs' allegations under those
       clauses of the Constitution.
34     Doc. 125.
35     Ms. Kerns has since withdrawn from the case.
36     Separately, Plaintiffs filed a motion seeking leave to file a second amended complaint. Doc. 172. Having filed the FAC
       as of right, Plaintiffs may file a second amended complaint only with the opposing party's written consent or the court's
       leave. During the oral argument on November 17, 2020, Defendants indicated that they would not consent to the filing of
       a third pleading and did not concur in the motion for leave to file this second amended complaint.
37     Plaintiffs initially appeared to base their standing under the Equal Protection Clause on the theory that the notice-and-
       cure policy unlawfully allowed certain ballots to be counted, and that this inclusion of illegal ballots diluted Plaintiffs' legal
       votes. Doc. 1. After Bognet expressly rejected this theory of standing, however, Plaintiffs have since reversed course
       and now argue that their standing is based on the cancellation of Individual Plaintiffs' votes and the Trump Campaign's
       “competitive standing.” ––– F.3d at –––– – ––––, 2020 WL 6686120, at *9-10; Doc. 124 at 2. To the extent that Plaintiffs
       may still argue that votes have been unconstitutionally diluted (see, FAC ¶ 97), those claims are barred by the Third
       Circuit's decision in Bognet.




               © 2020
              Case    Thomson Reuters. No Filed
                    2:20-cv-01771-PP      claim to original U.S.
                                                12/07/20         Government
                                                              Page  13 of 17Works.
                                                                              Document 55-2                                         12
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 6821992

38     Plaintiffs essentially conceded that they were only setting forth the vote-denial theory for purposes of standing when
       they stated on the record at oral argument that they believed Individual Plaintiffs' votes were lawfully cancelled. Hr'g.
       Tr. 110:22-111:02.
39     In briefing, Plaintiffs attempt to revive their previously-dismissed poll-watcher claims. Count I does not seek relief for
       those allegations, but the Court considers them, infra.
40     Pa. Voters All. v. Centre Cnty., No. 4:20-CV-01761, ––– F.Supp.3d ––––, ––––, 2020 WL 6158309, at *3 (M.D. Pa. Oct.
       21, 2020) (quoting Cottrell v. Alcon Laboratories, 874 F.3d 154, 161-62 (3d Cir. 2017)).
41     Cottrell, 874 F.3d at 161-62.
42     Wayne Land & Mineral Grp., LLC v. Del. River Basin Comm'n, 959 F.3d 569, 573-74 (3d Cir. 2020) (internal citations
       omitted).
43     Id. at 574 (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992)).
44     Id. (quoting Seneca Reservation Corp. v. Twp. of Highland, 863 F.3d 245, 252 (3d Cir. 2017).
45     Cottrell, 874 F.3d at 162 (quoting Spokeo, Inc. v. Robins, ––– U.S. ––––, 136 S. Ct. 1540, 1547, 194 L.Ed.2d 635 (2016)).
46     Id. (quoting Spokeo, 136 S. Ct. at 1547).
47     Id.
48     Id. (citing Info. Handling Servs., Inc. v. Defense Automated Printing Servs., 338 F.3d 1024, 1029 (D.C. Cir. 2003)).
49     Id. (brackets and internal citations omitted).
50     As discussed above, to the extent that Plaintiffs would have premised standing on the theory that Pennsylvania's
       purportedly unconstitutional failure to uniformly prohibit the notice-and-cure procedure constitutes vote-dilution, such an
       assertion would be foreclosed under Bognet, ––– F.3d at –––– – ––––, 2020 WL 6686120, at *9-10. Accordingly, the
       Court will only consider whether Individual Plaintiffs have standing under their vote-denial theory.
51     In the interest of comprehensiveness, the Court also addresses whether the Trump Campaign has associational standing.
52     Gill v. Whitford, ––– U.S. ––––, 138 S. Ct. 1916, 1929, 201 L.Ed.2d 313 (2018) (quoting Reynolds v. Sims, 377 U.S. 533,
       561, 84 S.Ct. 1362, 12 L.Ed.2d 506 (1964)).
53     See Gomillion v. Lightfoot, 364 U.S. 339, 349, 81 S.Ct. 125, 5 L.Ed.2d 110 (1960) (Whittaker, J.) (noting the distinction
       between injuries caused by outright denial of the right to vote versus those caused by reducing the weight or power of an
       individual's vote). The Court notes that much of standing doctrine as it relates to voting rights arises from gerrymandering
       or vote-dilution cases, which often involve relatively abstract harms. See, e.g., Gill, 138 S. Ct. at 1929; Gaffney v.
       Cummings, 412 U.S. 735, 93 S.Ct. 2321, 37 L.Ed.2d 298 (1973); Reynolds v. Sims, 377 U.S. 533, 84 S.Ct. 1362, 12
       L.Ed.2d 506 (1964)).
54     See Federal Election Comm'n v. Akins, 524 U.S. 11, 24, 118 S.Ct. 1777, 141 L.Ed.2d 10 (1998) (citing Public Citizen v.
       U.S. Dep't of Justice, 491 U.S. 440, 449-50, 109 S.Ct. 2558, 105 L.Ed.2d 377 (1989)).
55     See id. (“[W]here a harm is concrete, though widely shared, the [United States Supreme] Court has found ‘injury in fact.’
       ”) (quoting Public Citizen, 491 U.S. at 449-50, 109 S.Ct. 2558).
56     The Third Circuit has held that a party may have standing “to challenge government action that permits or authorizes
       third-party conduct that would otherwise be illegal in the absence of the Government's action.” Constitution Party of
       Pennsylvania v. Aichele, 757 F.3d 347, 366 (3d Cir. 2014) (quoting Bloomberg L.P. v. CFTC, 949 F. Supp. 2d 91, 116
       (D.D.C. 2013)). But in that case, standing was permitted to avoid a catch-22 situation where, absent standing against a
       third-party government actor, a plaintiff would not be able to bring suit against any responsible party. Id. at 367. Here,
       Plaintiffs allege that Secretary Boockvar is responsible for authorizing the unconstitutional actions of Defendant Counties.
       However, unlike the plaintiffs in Aichele, Plaintiffs are able to sue Defendant Counties for their allegedly unconstitutional
       actions. Moreover, because this Court has already concluded that Plaintiffs lack standing to sue Defendant Counties for
       their use of the notice-and-cure policy, it would be counterintuitive for Plaintiffs to have standing to challenge Secretary
       Boockvar's authorization of this policy, which is even further removed from any purported harm that Individual Plaintiffs
       have suffered.
57     See, e.g., Newdow v. Roberts, 603 F.3d 1002, 1011 (D.C. Cir. 2010) (noting that when an injury is caused by a third party
       not before the Court, courts cannot “redress injury ... that results from [such] independent action.”) (ellipses and alterations
       in original) (quoting Simon v. E. Ky. Welfare Rights Org., 426 U.S. 26, 41-42, 96 S.Ct. 1917, 48 L.Ed.2d 450 (1976)).
58     Donald J. Trump for President, Inc. v. Boockvar, No. 2:20-CV-966, ––– F.Supp.3d ––––, ––––, 2020 WL 5997680, at
       *37 (W.D. Pa. Oct. 10, 2020) (citing Gill, 138 S. Ct. at 1934).
59     Gill, 138 S. Ct. at 1934 (citing DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 353, 126 S.Ct. 1854, 164 L.Ed.2d 589 (2006)).
60     Doc. 170 at 11.




               © 2020
              Case    Thomson Reuters. No Filed
                    2:20-cv-01771-PP      claim to original U.S.
                                                12/07/20         Government
                                                              Page  14 of 17Works.
                                                                              Document 55-2                                       13
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 6821992

61     Texas Democratic Party v. Benkiser, 459 F.3d 582 (5th Cir. 2006); Orloski v. Davis, 564 F. Supp. 526 (M.D. Pa. 1983).
62     No. 2:20-CV-1445, ––– F.Supp.3d ––––, 2020 WL 5626974 (D. Nev. Sept. 18, 2020).
63     Hunt v. Wash. State Apple Advertising Comm'n, 432 U.S. 333, 343, 97 S.Ct. 2434, 53 L.Ed.2d 383 (1977).
64     Cegavske, ––– F.Supp.3d at ––––, 2020 WL 5626974 at *4 (internal citations omitted).
65     Id.
66     Doc. 170 at 11 (citing Drake v. Obama, 664 F.3d 774, 783 (9th Cir. 2011)).
67     664 F.3d at 783.
68     Townley v. Miller, 722 F.3d 1128, 1135 (9th Cir. 2013) (emphasis added) (quoting Drake, 664 F.3d at 782); see also
       Mecinas v. Hobbs, No. CV-19-05547, ––– F.Supp.3d ––––, –––– – ––––, 2020 WL 3472552, at *11-12 (D. Ariz. June
       25, 2020) (explaining the current state of the doctrine of competitive standing and collecting cases).
69     459 F.3d at 586.
70     44 F.3d 48, 53 (2d Cir. 1994).
71     917 F.2d 1028, 1029-30 (7th Cir. 1990).
72     Id.
73     See Green Party of Tennessee v. Hargett, 767 F.3d 533, 542-43 (6th Cir. 2014) (finding that Plaintiffs had standing to
       challenge Tennessee's ballot-access laws); see also Pavek v. Donald J. Trump for President, Inc., 967 F.3d 905, 907
       (8th Cir. 2020) (finding that Plaintiffs had standing to challenge the ballot-ordering provision in Minnesota); Nelson v.
       Warner, No. 3:19-0898, ––– F.Supp.3d ––––, ––––, 2020 WL 4582414, at *3 (S.D. W. Va. Aug. 10, 2020) (same).
74     19 F.3d 873 (3d Cir. 1994).
75     Even assuming, however, that the Trump Campaign could establish that element of standing, it would still fail to satisfy
       the causation and redressability requirements for the same reasons that the Voter Plaintiffs do. To the extent the Trump
       Campaign alleges any injury at all, its injury is attenuated from the actions challenged.
76     Richardson v. Bledsoe, 829 F.3d 273, 289 n. 13 (3d Cir. 2016) (Smith, C.J.) (citing Szabo v. Bridgeport Machines, Inc.,
       249 F.3d 672, 676 (7th Cir. 2001) (Easterbrook, J.)).
77     Neitzke v. Williams, 490 U.S. 319, 326-27, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989).
78     Id. at 326, 109 S.Ct. 1827 (internal citations omitted).
79     Id. at 327, 109 S.Ct. 1827.
80     Howard M. Wasserman, The Roberts Court and the Civil Procedure Revival, 31 Rev. Litig. 313, 316, 319-20 (2012).
81     550 U.S. 544, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007).
82     556 U.S. 662, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009).
83     Id. at 670, 129 S.Ct. 1937.
84     Id.
85     Id. at 678, 129 S.Ct. 1937 (quoting Twombly, 550 U.S. at 570, 127 S.Ct. 1955).
86     Id.
87     Connelly v. Lane Const. Corp., 809 F.3d 780, 786 (3d Cir. 2016) (Jordan, J.) (internal quotations and citations omitted).
88     Twombly, 550 U.S. at 556, 127 S.Ct. 1955.
89     Iqbal, 556 U.S. at 679, 129 S.Ct. 1937.
90     Id. at 678, 129 S.Ct. 1937 (quoting Twombly, 550 U.S. at 557, 127 S.Ct. 1955).
91     Phillips v. County. of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008) (Nygaard, J.).
92     Iqbal, 556 U.S. at 678, 129 S.Ct. 1937;
93     Id. (citing Twombly, 550 U.S. at 555, 127 S.Ct. 1955); see also Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir.
       2009) (Nygaard, J.) (“After Iqbal, it is clear that conclusory or ‘bare-bones’ allegations will no longer survive a motion
       to dismiss.”).
94     Connelly, 809 F.3d at 787 (internal quotations and citations omitted).
95     U.S. Const. Amend. XIV, cl. 1.
96     Doc. 170 at 29.
97     Nordlinger v. Hahn, 505 U.S. 1, 10, 112 S.Ct. 2326, 120 L.Ed.2d 1 (1992) (citing F.S. Royster Guano Co. v. Virginia, 253
       U.S. 412, 415, 40 S.Ct. 560, 64 L.Ed. 989 (1920)).
98     Id. (citing F.S. Royster Guano Co. v. Virginia, 253 U.S. 412, 415, 40 S.Ct. 560, 64 L.Ed. 989 (1920)).
99     Id. (quoting McGowan v. Maryland, 366 U.S. 420, 425-26, 81 S.Ct. 1101, 6 L.Ed.2d 393 (1961)).




               © 2020
              Case    Thomson Reuters. No Filed
                    2:20-cv-01771-PP      claim to original U.S.
                                                12/07/20         Government
                                                              Page  15 of 17Works.
                                                                              Document 55-2                                  14
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 6821992

100    Reynolds v. Sims, 377 U.S. 533, 554, 84 S.Ct. 1362, 12 L.Ed.2d 506 (1964).
101    Id. (citing Ex parte Yarbrough, 110 U.S. 651, 4 S.Ct. 152, 28 L.Ed. 274 (1884)).
102    Id. (citing United States v. Mosley, 238 U.S. 383, 35 S.Ct. 904, 59 L.Ed. 1355 (1915)).
103    Griffin v. Roupas, 385 F.3d 1128, 1130 (7th Cir. 2004) (citing U.S. Const. Art. I, § 4, cl. 1).
104    Donald J. Trump for President, Inc., ––– F.Supp.3d at ––––, 2020 WL 5997680, at *38 (quoting Shelby County, Ala. v.
       Holder, 570 U.S. 529, 543, 133 S.Ct. 2612, 186 L.Ed.2d 651 (2013)).
105    Id. (quoting Burdick v. Takushi, 504 U.S. 428, 433, 112 S.Ct. 2059, 119 L.Ed.2d 245 (1992)).
106    Burdick, 504 U.S. at 432-33, 112 S.Ct. 2059.
107    Crawford v. Marion County Election Board, 553 U.S. 181, 190, 128 S.Ct. 1610, 170 L.Ed.2d 574 (2008) (quoting Burdick,
       504 U.S. at 434, 112 S.Ct. 2059).
108    Donald J. Trump for President, ––– F.Supp.3d at ––––, 2020 WL 5997680, at *39 (quoting Crawford, 553 U.S. at 204,
       128 S.Ct. 1610 (Scalia, J. concurring)).
109    See id. at ––––, 2020 WL 5997680, at *40; see also Arizona Libertarian Party v. Hobbs, 925 F.3d 1085, 1090 (9th Cir.
       2019); Fish v. Schwab, 957 F.3d 1105, 1124 (10th Cir. 2020).
110    Donald J. Trump for President, ––– F.Supp.3d at ––––, 2020 WL 5997680, at *39 (quoting Ohio Council 8 Am. Fed'n of
       State v. Husted, 814 F.3d 329, 335 (6th Cir. 2016)).
111    Id. (citing Biener v. Calio, 361 F.3d 206, 215 (3d Cir. 2004)).
112    Even after questioning from this Court during oral argument regarding the appropriate standard of review for their equal-
       protection claim, Plaintiffs failed to discuss this key aspect of the claim in briefing. See Doc. 170.
113    See, e.g., Short v. Brown, 893 F.3d 671, 677 (9th Cir. 2018).
114    Donald J. Trump for President, ––– F.Supp.3d at ––––, 2020 WL 5997680, at *44 (emphasis in original).
115    Biener, 361 F.3d at 215.
116    Marbury v. Madison, 5 U.S. 137, 147, 1 Cranch 137, 2 L.Ed. 60 (1803).
117    Gill, 138 S. Ct. at 1934 (“A plaintiff's remedy must be tailored to redress the plaintiff's particular injury.”) (citing Cuno,
       547 U.S. at 353, 126 S.Ct. 1854).
118    Curiously, Plaintiffs now claim that they seek only to enjoin certification of the presidential election results. Doc. 183 at
       1. They suggest that their requested relief would thus not interfere with other election results in the state. But even if it
       were logically possible to hold Pennsylvania's electoral system both constitutional and unconstitutional at the same time,
       the Court would not do so.
119    Heckler v. Mathews, 465 U.S. 728, 740, 104 S.Ct. 1387, 79 L.Ed.2d 646 (1984) (internal citations omitted).
120    Id. at 741, 104 S.Ct. 1387; Califano v. Westcott, 443 U.S. 76, 90-91, 99 S.Ct. 2655, 61 L.Ed.2d 382 (1979).
121    E.g., Sessions v. Morales-Santana, ––– U.S. ––––, 137 S. Ct. 1678, 1701, 198 L.Ed.2d 150 (2017).
122    Id. (internal citations omitted).
123    See Palmer v. Thompson, 403 U.S. 217, 226-27, 91 S.Ct. 1940, 29 L.Ed.2d 438 (1971) (addressing whether a city's
       decision to close pools to remedy racial discrimination violated the Thirteenth Amendment); see also Reynolds, 377 U.S.
       at 554, 84 S.Ct. 1362 (citing Mosley, 238 U.S. at 383, 35 S.Ct. 904).
124    Marbury, 5 U.S. at 147.
125    Perles v. County Return Bd. of Northumberland County, 415 Pa. 154, 202 A.2d 538, 540 (1964) (cleaned up).
126    Id. at 567.
127    Doc. 170 at 29. Count I makes no mention of the poll-watching allegations, nor does it seek relief for any violation of
       law on the basis of those allegations. Out of an abundance of caution, however, the Court considers whether these
       allegations state a claim.
128    Id.
129    Doc. 125 at ¶ 134 (emphasis added).
130    Id. at ¶ 135 (emphasis added).
131    Id. at ¶ 136 (emphasis added).
132    Id. at ¶ 137 (emphasis added).
133    531 U.S. 98, 121 S.Ct. 525, 148 L.Ed.2d 388 (2000).
134    Doc. 170 at 13.
135    Bush, 531 U.S. at 109, 121 S.Ct. 525 (emphasis added).
136    Id.



               © 2020
              Case    Thomson Reuters. No Filed
                    2:20-cv-01771-PP      claim to original U.S.
                                                12/07/20         Government
                                                              Page  16 of 17Works.
                                                                              Document 55-2                                     15
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)
2020 WL 6821992

137    Id.
138    Donald J. Trump for President, ––– F.Supp.3d at ––––, 2020 WL 5997680, at *44.
139    Northeast Ohio Coalition for the Homeless v. Husted, 837 F.3d 612, 636 (6th Cir. 2016).
140    Lorenz v. CSX Corp., 1 F.3d 1406, 1413–14 (3d Cir.1993).


End of Document                                                    © 2020 Thomson Reuters. No claim to original U.S.
                                                                                               Government Works.




              © 2020
             Case    Thomson Reuters. No Filed
                   2:20-cv-01771-PP      claim to original U.S.
                                               12/07/20         Government
                                                             Page  17 of 17Works.
                                                                             Document 55-2                       16
            EXHIBIT 3




Case 2:20-cv-01771-PP Filed 12/07/20 Page 1 of 13 Document 55-3
L. LIN WOOD, JR., Plaintiff, v. BRAD RAFFENSPERGER, in his..., Slip Copy (2020)
2020 WL 6817513

                                                                   pandemic caused by the novel coronavirus SARS-CoV-2—
                                                                   colloquially known as COVID-19. Due in large part to the
                  2020 WL 6817513
                                                                   threat posed by COVID-19, an overwhelming number of
    Only the Westlaw citation is currently available.
                                                                   Georgia voters—over 1 million of the 5 million votes cast by
             United States District Court,
                                                                   November 3—participated in the General Election through
            N.D. Georgia, Atlanta Division.
                                                                   the use of absentee ballots.4
           L. LIN WOOD, JR., Plaintiff,
                                                                   Wood, a registered voter in Fulton County, Georgia,
                      v.
                                                                   believes Defendants— the elected officials tasked with
   BRAD RAFFENSPERGER, in his official                             conducting elections in the state—performed their roles
   capacity as Secretary of State of Georgia;                      in an unconstitutional manner. As such, Wood initiated
                                                                   this action on November 13, 2020, ten days after the
   REBECCA N. SULLIVAN, in her official
                                                                   conclusion of the General Election.5 On November 16, Wood
  capacity as Vice Chair of the Georgia State
                                                                   filed an Amended Complaint, asserting three claims against
     Election Board; DAVID J. WORLEY,                              Defendants—all in their official capacities—for violation of:
       in his official capacity as a Member                        the First Amendment and the Equal Protection Clause of the
                                                                   Fourteenth Amendment (Count I); the Electors and Elections
      of the Georgia State Election Board;
                                                                   Clause of the Constitution (Count II); and the Due Process
   MATTHEW MASHBURN, in his official
                                                                   Clause of the Fourteenth Amendment (Count III).6
      capacity as a Member of the Georgia
     State Election Board; and ANH LE, in                          Counts I and II seek extraordinary relief:
    her official capacity as a Member of the                         As a result of Defendants’ unauthorized actions and
  Georgia State Election Board, Defendants.                          disparate treatment of defective absentee ballots, this Court
                                                                     should enter an order, declaration, and/or injunction that
            Civil Action No. 1:20-cv-04651-SDG                       prohibits Defendants from certifying the results of the 2020
                              |                                      general election in Georgia on a statewide basis.
                         11/20/2020
                                                                     Alternatively, this Court should enter an order, declaration,
                                                                     and/or injunction prohibiting Defendants from certifying
Steven D. Grimberg, United States District Court Judge               the results of the General Election which include the
                                                                     tabulation of defective absentee ballots, regardless of
OPINION AND ORDER                                                    whether said ballots were cured.

 *1 This matter is before the Court on a motion for temporary        Alternatively, this Court should enter an order, declaration,
restraining order filed by Plaintiff L. Lin Wood, Jr. [ECF           and/or injunction that the results of the 2020 general
6]. For the following reasons, and with the benefit of oral          election in Georgia are defective as a result of the above-
argument, Wood's motion is DENIED.                                   described constitutional violations, and that Defendants are
                                                                     required to cure said deficiencies in a manner consistent
                                                                     with federal and Georgia law, and without the taint of the
I. BACKGROUND                                                        procedures described in the Litigation Settlement.7
On November 3, 2020, the United States conducted a general         For Count III, Wood requests an order, declaration, and/
election for various federal, state, and local political offices   or injunction requiring Defendants to perform a myriad of
(the General Election).1 However, the voting process in            activities, including ordering a second recount prior to the
Georgia began in earnest before that date. On September 15,        certification of the election results and permitting monitors
2020, local election officials began mailing absentee ballots      designated by the Republican Party to have special access to
for the General Election to eligible voters.2 On October 12,       observe all election activity.8
2020, Georgia's in-person, early voting period started.3 This
entire process played out amidst the throes of a global health


               © 20202:20-cv-01771-PP
               Case   Thomson Reuters. No claim
                                          Filedto12/07/20
                                                  original U.S.Page
                                                                Government
                                                                    2 of 13Works.
                                                                             Document 55-3                                     1
L. LIN WOOD, JR., Plaintiff, v. BRAD RAFFENSPERGER, in his..., Slip Copy (2020)
2020 WL 6817513

*2 On November 17, 2020, Wood filed an emergency                  verifying provisional ballots to cure the issue that resulted in
                                          9
motion for a temporary restraining order. Two sets of parties     the rejection. Id.
subsequently sought permission to intervene as defendants
(collectively, the Intervenors): (1) the Democratic Party of      Secretary of State Raffensperger is “the state's chief election
Georgia, Inc. (DPG), DSCC, and DCCC; and (2) the Georgia          official.”
State Conference of the NAACP (Georgia NAACP) and                 O.C.G.A. § 21-2-50(b). See also Ga. Op. Att'y Gen. No.
                                                                  2005-3 (Apr. 15, 2005) (“Just as a matter of sheer volume
Georgia Coalition for the People's Agenda (GCPA).10 On
                                                                  and scope, it is clear that under both the Constitution and
November 19, Defendants and Intervenors filed separate
                                                                  the laws of the State the Secretary is the state official with
responses in opposition to Wood's motion for a temporary
                                                                  the power, duty, and authority to manage the state's electoral
restraining order.11 The Court held oral argument on Wood's       system. No other state official or entity is assigned the range
motion the same day. At the conclusion of the oral argument,      of responsibilities given to the Secretary of State in the area
the Court denied Wood's request for a temporary restraining       of elections.”). In this role, Raffensperger is required to,
order. This Order follows and supplements this Court's oral       among other things, “promulgate rules and regulations so
ruling.                                                           as to obtain uniformity in the practices and proceedings of
                                                                  superintendents, registrars, deputy registrars, poll officers,
   a. Georgia Statutory Law Regarding Absentee Ballots.
                                                                  and other officials” and “formulate, adopt, and promulgate
   Georgia law authorizes any eligible voter to cast his or her
                                                                  such rules and regulations, consistent with law, as will be
   absentee ballot
                                                                  conducive to the fair, legal, and orderly conduct of primaries
by mail without providing a reason. O.C.G.A. § 21-2-380(b).
                                                                  and elections.” O.C.G.A. § 21-3-31(1)-(2).
To initiate the absentee-voting process, a prospective voter
must submit an application to the applicable registrar's or
absentee ballot clerk's office. O.C.G.A. § 21-2-381(a)(1)         b. The Settlement Agreement
(A). Upon receipt of a timely absentee ballot request, a          Wood does not challenge the underlying constitutionality
registrar or absentee ballot clerk must enter the date the        of the absentee ballot framework enacted by the Georgia
office received the application and compare the prospective       General Assembly. The genesis of his claims instead derive
voter's information and signature on the application with the     from a lawsuit filed over one year ago by the DPG
information and signature on file in the registrar's or clerk's   against Raffensperger, the then-Members of the Georgia
office. O.C.G.A. § 21-2-381(b)(1). If the prospective voter's     State Election Board, and the then-Members of the Gwinnett
eligibility is confirmed, the registrar or clerk must mail the
                                                                  County Board of Registration and Elections.12 In that action,
voter an absentee ballot. O.C.G.A. § 21-2-381(b)(2)(A).
                                                                  the DPG, DSCC, and DCCC challenged several aspects of the
                                                                  process for rejecting absentee ballots based on a missing or
An absentee voter receives two envelopes along with the
absentee ballot; the completed ballot is placed in the smaller    mismatched signature.13
envelope, which is then placed in the larger envelope,
which contains the oath of the elector and a signature             *3 On March 6, 2020, the DPG, DSCC, DCCC,
line. O.C.G.A. § 21-2-384(b). Upon receipt of a timely            Raffensperger, and the Members of the Georgia State
absentee ballot, a registrar or clerk is required to compare      Election Board executed—and filed on the public
the identifying information and signature provided in the oath    docket—a “Compromise Settlement Agreement and
with the information and signature on file in the respective      Release” (Settlement Agreement).14 As part of the Settlement
office. O.C.G.A. § 21-2-386(a)(1)(B). If the information and      Agreement, Raffensperger agreed to issue an Official Election
signature appear to match, the registrar or clerk signs his       Bulletin containing certain procedures for the review of
or her name below the voter's oath. Id. If the information        signatures on absentee ballot envelopes by county election
or signature is missing or does not appear to match, the          officials for the March 24, 2020 Presidential Primary Election
registrar or clerk is required to write “Rejected” across the     and subsequent General Election. In relevant part, the
envelope and provide the reason for the rejection. O.C.G.A.       procedures stated:
§ 21-2-386(a)(1)(C). The board of registrars or absentee
ballot clerk is required to “promptly notify” the elector of        When reviewing an elector's signature on the mail-in
the rejection, who then has until the end of the period for         absentee ballot envelope, the registrar or clerk must
                                                                    compare the signature on the mail-in absentee ballot



               © 20202:20-cv-01771-PP
               Case   Thomson Reuters. No claim
                                          Filedto12/07/20
                                                  original U.S.Page
                                                                Government
                                                                    3 of 13Works.
                                                                             Document 55-3                                     2
L. LIN WOOD, JR., Plaintiff, v. BRAD RAFFENSPERGER, in his..., Slip Copy (2020)
2020 WL 6817513

  envelope to each signature contained in such elector's            required the Audit to “be open to the public and the press”
  voter registration record in eNet and the elector's signature     and required local election officials to “designate a viewing
  on the application for the mail-in absentee ballot. If the        area from which members of the public and press may observe
  registrar or absentee ballot clerk determines that the            the audit for the purpose of good order and maintaining the
  voter's signature on the mail-in absentee ballot envelope         integrity of the audit.”20 The two major political parties—
  does not match any of the voter's signatures on file in           Democratic and Republican—were permitted “the right to
  eNet or on the absentee ballot application, the registrar         have one properly designated person as a monitor of the
  or absentee ballot clerk must seek review from two                audit for each ten audit teams that are conducting the audit,
  other registrars, deputy registrars, or absentee ballot           with a minimum of two designated monitors in each county
  clerks. A mail in absentee ballot shall not be rejected
                                                                    per party per room where the audit is being conducted.”21
  unless a majority of the registrars, deputy registrars,
                                                                    The designated monitors were not required to remain in the
  or absentee ballot clerks reviewing the signature agree
                                                                    public viewing areas, but were required to comply with the
  that the signature does not match any of the voter's
                                                                    rules promulgated by Raffensperger and the local election
  signatures on file in eNet or on the absentee ballot
  application. If a determination is made that the elector's        officials.22 The Audit process differs from that required
  signature on the mail-in absentee ballot envelope does not        by Georgia law for a recount requested by a unsuccessful
  match any of the voter's signatures on file in eNet or on the     candidate following the official certification of votes. See
  absentee ballot application, the registrar or absentee ballot     O.C.G.A. § 21-2-524.
  clerk shall write the names of the three elections officials
  who conducted the signature review across the face of
                                                                    II. LEGAL STANDARD
  the absentee ballot envelope, which shall be in addition
                                                                     *4 The standard for the issuance of a temporary restraining
  to writing “Rejected” and the reason for the rejection as
                                                                    order and a preliminary injunction are identical. Windsor
  required under OCGA 21-2-386(a)(1)(C).15                          v. United States, 379 F. App'x 912, 916–17 (11th Cir.
No entity or individual sought permission to intervene and          2010). A preliminary injunction is “an extraordinary remedy.”
challenge the Settlement Agreement. United States District          Bloedorn v. Grube, 631 F.3d 1218, 1229 (11th Cir. 2011).
Judge William M. Ray closed the case on March 9.16                  To obtain the relief he seeks, Wood must affirmatively
                                                                    demonstrate: “(1) substantial likelihood of success on the
                                                                    merits; (2) [that] irreparable injury will be suffered unless the
c. The Risk-Limiting Audit                                          injunction issues; (3) the threatened injury to [him] outweighs
Georgia law provides procedures for conducting a “risk-             whatever damage the proposed injunction may cause the
limiting audit” prior to the final certification of an              opposing party; and (4) if issued, the injunction would not
election. O.C.G.A. § 21-2-498. Such an audit must be                be adverse to the public interest.” McDonald's Corp. v.
“[c]omplete[d]...in public view.” O.C.G.A. § 21-2-498(c)            Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998). See also
(4). And the State Election Board is “authorized to                 Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000) (“In
promulgate rules, regulations, and procedures to implement          this Circuit, a preliminary injunction is an extraordinary and
and administer” an audit, including “security procedures to         drastic remedy not to be granted unless the movant clearly
ensure that [the] collection of validly cast ballots is complete,   established the burden of persuasion as to each of the four
accurate, and trustworthy throughout the audit.” O.C.G.A. §         prerequisites.”).
21-2-498(d). See also Ga. Comp. R. & Regs. 183-1-15-.04
(2020).
                                                                    III. DISCUSSION
On November 11, 2020, Raffensperger announced a statewide           Wood's motion essentially boils down to two overarching
risk-limiting audit (the Audit)—also referred to as a “full hand    claims:
recount”—of all votes cast in the contest for President of the      that Defendants violated the Constitution by (1) executing
United States.17 Every county in Georgia was required to            and enforcing the Settlement Agreement to the extent it
begin the Audit at 9:00 am on November 13 and finish by             requires different procedures than the Georgia Election Code,
                                                                    and (2) not permitting designated monitors to have certain
11:59 pm on November 18.18 The statewide election results
                                                                    live viewing privileges of the Audit at the county locations.
are set to be certified on November 20.19 Raffensperger



                © 20202:20-cv-01771-PP
                Case   Thomson Reuters. No claim
                                           Filedto12/07/20
                                                   original U.S.Page
                                                                 Government
                                                                     4 of 13Works.
                                                                              Document 55-3                                       3
L. LIN WOOD, JR., Plaintiff, v. BRAD RAFFENSPERGER, in his..., Slip Copy (2020)
2020 WL 6817513

Defendants and Intervenors posit a number of challenges to          Sims, 377 U.S. 533, 561 (1964); Baker v. Carr, 369 U.S.
Wood's claims.                                                      186, 206 (1962)). Claims premised on allegations that “the
                                                                    law...has not been followed...[are] precisely the kind of
                                                                    undifferentiated, generalized grievance about the conduct of
a. Standing                                                         government...[and] quite different from the sorts of injuries
As a threshold matter, the Court finds Wood lacks standing          alleged by plaintiffs in voting rights cases where we have
to assert these claims. Article III limits federal courts to the    found standing.” Dillard v. Chilton Cnty. Comm'n, 495 F.3d
consideration of “Cases” and “Controversies.” U.S. Const.           1324, 1332–33 (11th Cir. 2007) (citing Baker, 369 U.S. at
art. III, § 2, cl. 1. The doctrine of standing “is an essential     207–08). See also Lance v. Coffman, 549 U.S. 437, 440–
and unchanging part of the case-or-controversy requirement          41 (2007) (“Our refusal to serve as a forum for generalized
of Article III.” Lujan v. Defs. of Wildlife, 504 U.S. 555,          grievances has a lengthy pedigree. . . . [A] generalized
560 (1992). It is “built on separation-of-powers principles”        grievance that is plainly undifferentiated and common to all
and “serves to prevent the judicial process from being used         members of the public” is not sufficient for standing).
to usurp the powers of the political branches.” Clapper v.
Amnesty Int'l USA, 568 U.S. 398, 408 (2013). See also                *5 Wood alleges he has standing because he is “a qualified
Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (“[N]o         registered elector residing in Fulton County, Georgia” who
principle is more fundamental to the judiciary's proper role in     has “made donations to various Republican candidates on the
our system of government than the constitutional limitation         ballot for the November 3, 2020 elections, and his interests
of federal-court jurisdiction to actual cases or controversies.”)   are aligned with those of the Georgia Republican Party for the
(quoting Raines v. Byrd, 521 U.S. 811, 818 (1997)). The
                                                                    purposes of the instant lawsuit.”23 These allegations fall far
standing inquiry is threefold: “The litigant must prove (1)
                                                                    short of demonstrating that Wood has standing to assert these
an injury in fact that (2) is fairly traceable to the challenged
                                                                    claims.
action of the defendant and (3) is likely to be redressed by a
favorable decision.” Jacobson v. Fla. Sec'y of State, 974 F.3d
1236, 1245 (11th Cir. 2020) (citing Lujan, 504 U.S. at 561).        i. The Elections and Electors Clause
Wood must “demonstrate standing for each claim he seeks             Starting with his claim asserted under the Elections and
to press and for each form of relief that is sought”—Town           Electors Clause, Wood lacks standing as a matter of law.
of Chester, N.Y. v. Laroe Estates, Inc., 137 S. Ct. 1645, 1650      The law is clear: A generalized grievance regarding a state
(2017)—and shoulders “the burden of establishing [each]             government's failure to properly follow the Elections Clause
element[ ].” Lujan, 504 U.S. at 561.                                of the Constitution does not confer standing on a private
                                                                    citizen.24 Lance, 549 U.S. at 442; Bognet, 2020 WL 6686120,
Injury in fact is “the first and foremost of standing's three
                                                                    at *6 (“[P]rivate plaintiffs lack standing to sue for alleged
elements” and requires Wood to show that he suffered
                                                                    injuries attributable to a state government's violations of the
“an invasion of a legally protected interest that is concrete
                                                                    Elections Clause....Their relief would have no more directly
and particularized and actual or imminent, not conjectural
                                                                    benefitted them than the public at large.”); Dillard, 495 F.3d
or hypothetical.” Spokeo, 136 S. Ct. at 1547–48. To be
                                                                    at 1332–33.
“particularized,” the alleged injury “must affect the plaintiff
in a personal and individual way.” Lujan, 504 U.S. at
561 n.1. Wood must demonstrate “a personal stake in the             ii. Equal Protection
outcome of the controversy,” as a federal court “is not a           For his equal protection claim, Wood relies on a theory
forum for generalized grievances.” Gill v. Whitford, 138 S.         of vote dilution, i.e., because Defendants allegedly did not
Ct. 1916, 1929 (2018). This requires more than a mere               follow the correct processes, invalid absentee votes may have
“keen interest in the issue.” Trump v. Hawaii, 138 S. Ct.           been cast and tabulated, thereby diluting Wood's in-person
2392, 2416 (2018). The alleged injury must be “distinct             vote. But the same prohibition against generalized grievances
from a generally available grievance about government.”             applies to equal protection claims. United States v. Hays,
Gill, 138 S. Ct. at 1923. See also id. at 1929 (explaining          515 U.S. 737, 743 (1995) (“The rule against generalized
that a person's “right to vote is individual and personal           grievances applies with as much force in the equal protection
in nature...[t]hus [only] voters who allege facts showing           context as in any other.”) Wood does not differentiate his
disadvantage to themselves as individuals have standing             alleged injury from any harm felt in precisely the same
to sue to remedy that disadvantage”) (quoting Reynolds v.


                © 20202:20-cv-01771-PP
                Case   Thomson Reuters. No claim
                                           Filedto12/07/20
                                                   original U.S.Page
                                                                 Government
                                                                     5 of 13Works.
                                                                              Document 55-3                                     4
L. LIN WOOD, JR., Plaintiff, v. BRAD RAFFENSPERGER, in his..., Slip Copy (2020)
2020 WL 6817513

manner by every Georgia voter. As Wood conceded during                Wood further points to his status as a donor to the Republican
oral argument, under his theory any one of Georgia's more             Party whose interests are aligned with that party and its
than seven million registered voters would have standing to           political candidates to support his standing argument. But
assert these claims. This is a textbook generalized grievance.        this does not sufficiently differentiate his alleged injury from
Bognet, 2020 WL 6686120, at *12 (“Voter Plaintiffs’ dilution          that which any voter might have suffered—no matter the
claim is a paradigmatic generalized grievance that cannot             party affiliation. Ostensibly, Wood believes he suffered a
support standing....Put another way, a vote cast by fraud or          particularized injury because his preferred candidates—to
mailed in by the wrong person through mistake, or otherwise           whom he has contributed money—did not prevail in the
counted illegally, has a mathematical impact on the final             General Election. This argument has been squarely rejected
tally and thus on the proportional effect of every vote,              by the Eleventh Circuit. Jacobson, 974 F.3d at 1247 (“A
but no single voter is specifically disadvantaged. Such an            candidate's electoral loss does not, by itself, injure those who
alleged dilution is suffered equally by all voters and is not         voted for the candidate. Voters have no judicially enforceable
particularized for standing purposes.”) (internal punctuation         interest in the outcome of an election. Instead, they have an
omitted) (collecting cases); Moore v. Circosta, No. 1:20-             interest in their ability to vote and in their vote being given
cv-911, 2020 WL 6063332, a *14 (M.D.N.C. Oct. 14, 2020)               the same weight as any other.”) (internal citation omitted).
(“[T]he notion that a single person's vote will be less valuable
as a result of unlawful or invalid ballots being cast is not a
concrete and particularized injury in fact necessary for Article      v. Lack of Relevant Authorities
III standing.”). See also Citizens for Fair Representation v.         Finally, the Court notes the futility of Wood's standing
Padilla, 815 F. App'x 120, 123 (9th Cir. 2020) (dismissing            argument is particularly evident in that his sole relied-on
equal protection claim for lack of standing and stating “the          authority—Meek v. Metropolitan Dade County, Florida, 985
Supreme Court has consistently held that a plaintiff raising          F.2d 1471 (11th Cir. 1993)—is no longer good law. The
only a generally available grievance...does not state an Article      Eleventh Circuit expressly abrogated its holding in that
III case or controversy.”).                                           case over thirteen years ago. Dillard, 495 F.3d at 1331–32
                                                                      (“We subsequently upheld Meek's reasoning against repeated
                                                                      challenges that it was wrongly decided in light of the Supreme
iii. Due Process                                                      Court's later decisions...[b]ut it is clear that we can no
 *6 For the same reasons, Wood also does not have standing            longer do so in light of the Supreme Court's most recent
to pursue his due process claim. Wood asserts that various            pronouncement on voter standing in Lance.”).
election monitors appointed by the Republican Party “have
been denied the opportunity to be present throughout the              During oral argument, Wood additionally pointed to Roe v.
entire Hand Recount, and when allowed to be present, they             State of Alabama by & through Evans, 43 F.3d 574 (11th
were denied the opportunity to observe the Hand Recount               Cir. 1995), but that case does not support Wood's standing
in any meaningful way.”25 Yet, Wood does not allege that              argument. For example, two plaintiffs in Roe were candidates
he attempted to participate as a designated monitor. Nor              for a political office decided in the challenged election. Id. at
does he allege that, on behalf of the Republican Party, he            579. Wood is a private citizen, not a candidate for any elected
himself designated monitors who were ultimately denied                office. Moreover, the Eleventh Circuit found particularized
access. Wood's broad objection is that Defendants failed to           harm in the post-election inclusion of absentee ballots that
conduct the Audit fairly and consistently under Georgia law.          had been deemed invalid. Id. at 580. Wood here seeks to
                                                                      do the opposite—remove validly cast absentee ballots after
This is a generalized grievance.26 Lance, 549 U.S. at 440–
                                                                      completion of the election.
41. See also Nolles v. State Comm. for Reorganization of
Sch. Dists., 524 F.3d 892, 900 (8th Cir. 2008) (voters lacked
                                                                      In sum, Wood lacks standing to pursue these claims in the first
standing because substantive due process claim that delay of
                                                                      instance.
implementation of new statute until after referendum election
violated their right to fair election did not allege particularized
injury).                                                              b. The Doctrine of Laches
                                                                       *7 Even if the Court found Wood possessed standing
                                                                      to pursue his claims regarding the Settlement Agreement
iv. Alignment with Non-Parties
                                                                      (Counts I and II), such claims would nonetheless be barred by


                © 20202:20-cv-01771-PP
                Case   Thomson Reuters. No claim
                                           Filedto12/07/20
                                                   original U.S.Page
                                                                 Government
                                                                     6 of 13Works.
                                                                              Document 55-3                                         5
L. LIN WOOD, JR., Plaintiff, v. BRAD RAFFENSPERGER, in his..., Slip Copy (2020)
2020 WL 6817513

the doctrine of laches. To establish laches, Defendants must         depend on the outcome of any particular election, to wit,
show “(1) there was a delay in asserting a right or a claim, (2)     whether Wood's preferred candidates won or lost. Indeed,
the delay was not excusable, and (3) the delay caused [them]         Wood's claims, even assuming his standing for bringing
undue prejudice.” United States v. Barfield, 396 F.3d 1144,          them could be established, were ripe the moment the parties
1150 (11th Cir. 2005). See also Democratic Exec. Comm.               executed the Settlement Agreement.
of Fla. v. Lee, 915 F.3d 1312, 1326 (11th Cir. 2019) (“To
succeed on a laches claim, [defendant] must demonstrate
that [p]laintiffs inexcusably delayed bringing their claim and       iii. Prejudice
that the delay caused it undue prejudice.”). Courts apply            Finally, Defendants, Intervenors, and the public at large
laches in election cases. E.g., Sanders v. Dooly Cnty., Ga.,         would be significantly injured if the Court were to excuse
245 F.3d 1289, 1291 (11th Cir. 2001) (“[W]e conclude that            Wood's delay. A bedrock principle of election law is that
the district court did not abuse its discretion in deeming the       “lower federal courts should ordinarily not alter the election
claims seeking injunctive relief to be laches-barred.”). See         rules on the eve of an election.” Republican Nat'l Comm.
also, e.g., Detroit Unity Fund v. Whitmer, 819 F. App'x 421,         v. Democratic Nat'l Comm., 140 S. Ct. 1205, 1207 (2020)
422 (6th Cir. 2020) (holding district court did not err in finding   (citing Purcell v. Gonzalez, 549 U.S. 1, 5 (2006)). This
that plaintiff's claims regarding deadline for local ballot          is because a last-minute intervention by a federal court
initiatives “barred by laches, considering the unreasonable          could “result in voter confusion and consequent incentive
delay on the part of [p]laintiffs and the consequent prejudice       to remain away from the polls.” Purcell, 549 U.S. at 4–5.
to [d]efendants”). Cf. Benisek v. Lamone, 138 S. Ct. 1942,           See also Democratic Nat'l Comm. v. Wisc. State Legislature,
1944 (2018) (“[A] party requesting a preliminary injunction          No. 20A66, 2020 WL 6275871, at *4 (U.S. Oct. 26, 2020)
must generally show reasonable diligence. That is as true in         (Kavanaugh, J., concurring in denial of application to vacate
election law cases as elsewhere.”) (internal citation omitted).      stay) (“The principle [of judicial restraint] also discourages
Defendants have established each element of laches.                  last-minute litigation and instead encourages litigants to bring
                                                                     any substantial challenges to election rules ahead of time,
                                                                     in the ordinary litigation process. For those reasons, among
i. Delay                                                             others, this Court has regularly cautioned that a federal court's
First, Wood delayed considerably in asserting these claims.          last-minute interference with state election laws is ordinarily
On March 6, 2020, the GDP, DSCC, DCCC, and Defendants                inappropriate.”).
executed the Settlement Agreement, which was entered on
the public docket. It has since been in effect for at least           *8 Underscoring the exceptional nature of his requested
three elections. Nearly eight months later—and after over            relief, Wood's claims go much further; rather than changing
one million voters cast their absentee ballots in the General        the rules on the eve of an election, he wants the rules
Election—Wood challenges the terms of the Settlement                 for the already concluded election declared unconstitutional
Agreement as unconstitutional. Wood could have, and should           and over one million absentee ballots called into question.
have, filed his constitutional challenge much sooner than he         Beyond merely causing confusion, Wood's requested relief
did, and certainly not two weeks after the General Election.         could disenfranchise a substantial portion of the electorate
                                                                     and erode the public's confidence in the electoral process. See
                                                                     Sw. Voter Registration Educ. Project v. Shelley, 344 F.3d 914,
ii. Excuse                                                           919 (9th Cir. 2003) (“Interference with impending elections
Nor has Wood articulated any reasonable excuse for his               is extraordinary, and interference with an election after voting
prolonged delay. Wood failed to submit any evidence                  has begun is unprecedented.”) (citation omitted); Arkansas
explaining why he waited to bring these claims until the             United v. Thurston, No. 5:20-cv-5193, 2020 WL 6472651, at
eleventh hour. He instead relies solely on a representation          *5 (W.D. Ark. Nov. 3, 2020) (“[T]he equities do not favor
from his legal counsel during oral argument, without                 intervention where the election is already in progress and the
evidence, that Wood did not vote in any election between             requested relief would change the rules of the game mid-
the execution of the Settlement Agreement and the General            play.”).
Election. Even assuming this proffer to be true, it does not
provide a reasonable justification for the delay. Wood's claims      Thus, Wood is not entitled to injunctive relief on Counts I and
are constitutional challenges to Defendants’ promulgation            II for the additional reason that these claims are barred by the
authority under state law. If valid, these claims should not         doctrine of laches.


                © 20202:20-cv-01771-PP
                Case   Thomson Reuters. No claim
                                           Filedto12/07/20
                                                   original U.S.Page
                                                                 Government
                                                                     7 of 13Works.
                                                                              Document 55-3                                        6
L. LIN WOOD, JR., Plaintiff, v. BRAD RAFFENSPERGER, in his..., Slip Copy (2020)
2020 WL 6817513

                                                                   similarly situated voters, without a corresponding burden on
                                                                   the fundamental right to vote.” Obama for Am., 697 F.3d at
c. The Merits of the Request for Injunctive Relief                 429 (citing McDonald v. Bd. of Election Comm'rs, 394 U.S.
Even assuming Wood possessed standing, and assuming                802, 807–09 (1969)). If a fundamental right is implicated, the
Counts I and II are not barred by laches, the Court nonetheless    claim is governed by the flexible Anderson/Burdick balancing
finds Wood would not be entitled to the relief he seeks.           test. Burdick, 504 U.S. at 433–35; Anderson v. Celebrezze,
The Court addresses each required element for a temporary          460 U.S. 780, 788 (1983).
restraining order in turn.
                                                                   *9 Wood's equal protection claim does not fit within this
i. Substantial Likelihood of Success on the Merits                 framework.27 Wood does not articulate a cognizable harm
                                                                   that invokes the Equal Protection Clause. For example, to the
1. Equal Protection (Count I)                                      extent Wood relies on a theory of disparate treatment, Bush
Wood argues the execution and enforcement of the Settlement        v. Gore is inapplicable. Defendants applied the Settlement
Agreement burdens his right to vote in contravention of the        Agreement in a wholly uniform manner across the entire
Equal Protection Clause because the agreement sets forth           state.28 In other words, no voter—including Wood—was
additional voting safeguards not found in the Georgia Election     treated any differently than any other voter. E.g., Wise v.
Code. States retain the power to regulate their own elections.     Circosta, 978 F.3d 93, 100 (4th Cir. 2020); Deutsch v. New
Burdick v. Takushi, 504 U.S. 428, 433 (1992) (citing U.S.          York State Bd. of Elections, No. 20 CIV. 8929 (LGS), 2020
Const. Art. I, § 4, cl. 1). The Supreme Court has held that:       WL 6384064, at *6 (S.D.N.Y. Oct. 30, 2020).
  Common sense, as well as constitutional law, compels the
                                                                   Wood fares no better with a vote dilution argument.
  conclusion that government must play an active role in
                                                                   According to Wood, his fundamental right to vote was
  structuring elections; as a practical matter, there must be a
                                                                   burdened because the “rules and regulations set forth in the
  substantial regulation of elections if they are to be fair and
                                                                   [Settlement Agreement] created an arbitrary, disparate, and
  honest and if some sort of order, rather than chaos, is to
                                                                   ad hoc process for processing defective absentee ballots, and
  accompany the democratic processes.
                                                                   for determining which of such ballots should be ‘rejected,’
Burdick, 504 U.S. at 433 (citing Storer v. Brown, 415 U.S.
724, 730 (1974)).                                                  contrary to Georgia law.”29 At the starting gate, the additional
                                                                   safeguards on signature and identification match enacted by
Inevitably, most election laws will “impose some burden upon       Defendants did not burden Wood's ability to cast his ballot
individual voters.” Burdick, 504 U.S. at 433. But the Equal        at all. Wood, according to his legal counsel during oral
Protection Clause only becomes applicable if “a state either       argument, did not vote absentee during the General Election.
classifies voters in disparate ways...or places restrictions on    And the “burden that [a state's] signature-match scheme
the right to vote.” Obama for Am. v. Husted, 697 F.3d 423,         imposes on the right to vote...falls on vote-by-mail and
428 (6th Cir. 2012). As recently summarized by one federal         provisional voters’ fundamental right to vote.” Democratic
district court:                                                    Exec. Comm. of Fla. v. Lee, 915 F.3d 1312, 1319 (11th Cir.
                                                                   2019).
   The Supreme Court has identified two theories of voting
   harms prohibited by the Fourteenth Amendment. First,            This leaves Wood to speculate that, because the Settlement
   the Court has identified a harm caused by debasement or         Agreement required three ballot clerks—as opposed to just
   dilution of the weight of a citizen's vote, also referred to    one—to review an absentee ballot before it could be rejected,
   [as] vote dilution....Second, the Court has found that the      fewer ballots were ultimately rejected, invalid ballots were
   Equal Protection Clause is violated where the state, having     tabulated, and his in-person vote was diluted. In support
   once granted the right to vote on equal terms, through later    of this argument, Wood relies on Baker v. Carr, where
   arbitrary and disparate treatment, values one person's vote     the Supreme Court found vote dilution in the context of
   over that of another.                                           apportionment of elected representatives. 369 U.S. at 204–
Moore, 2020 WL 6063332, at *12 (citing Bush v. Gore,               208. But Wood cannot transmute allegations that state
531 U.S. 98, 104–05 (2000); Reynolds, 377 U.S. at 554).            officials violated state law into a claim that his vote was
A rationale basis standard of review applies if the plaintiff      somehow weighted differently than others. This theory
alleges “that a state treated him or her differently than          has been squarely rejected. Bognet, 2020 WL 6686120, at


               © 20202:20-cv-01771-PP
               Case   Thomson Reuters. No claim
                                          Filedto12/07/20
                                                  original U.S.Page
                                                                Government
                                                                    8 of 13Works.
                                                                             Document 55-3                                      7
L. LIN WOOD, JR., Plaintiff, v. BRAD RAFFENSPERGER, in his..., Slip Copy (2020)
2020 WL 6817513

*11 (“[T]he Voter Plaintiffs cannot analogize their Equal          is not consistent with the laws of the State of Georgia,
Protection claim to gerrymandering cases in which votes were       and thus, Defendants’ actions...exceed their authority.”32
weighted differently. Instead, Plaintiffs advance an Equal         Put another way, Wood argues Defendants usurped the role
Protection Clause argument based solely on state officials’        of the Georgia General Assembly—and thereby violated
alleged violation of state law that does not cause unequal         the United States Constitution—by enacting additional
treatment. And if dilution of lawfully cast ballots by the         safeguards regarding absentee ballots not found in the
‘unlawful’ counting of invalidly cast ballots were a true equal-   Georgia Election Code. In support, Wood points to Chief
protection problem, then it would transform every violation        Justice Rehnquist's concurrence in Bush v. Gore, which states
of state election law (and, actually, every violation of every     that “in a Presidential election the clearly expressed intent of
law) into a potential federal equal-protection claim requiring     the legislature must prevail.” 531 U.S. at 120 (Rehnquist, C.J.,
scrutiny of the government's ‘interest’ in failing to do more to   concurring).
stop the illegal activity. That is not how the Equal Protection
Clause works.”).                                                   State legislatures—such as the Georgia General Assembly
                                                                   —possess the authority to delegate their authority over
 *10 Even if Wood's claim were cognizable in the equal             elections to state officials in conformity with the Elections
protection framework, it is not supported by the evidence          and Electors Clauses. Ariz. State Legislature, 576 U.S. at 816
at this stage. Wood's argument is that the procedures in the       (“The Elections Clause [ ] is not reasonably read to disarm
Settlement Agreement regarding information and signature           States from adopting modes of legislation that place the lead
match so overwhelmed ballot clerks that the rate of rejection      rein in the people's hands...it is characteristic of our federal
plummeted and, ergo, invalid ballots were passed over and          system that States retain autonomy to establish their own
counted. This argument is belied by the record; the percentage     governmental processes.”). See also Corman v. Torres, 287 F.
of absentee ballots rejected for missing or mismatched             Supp. 3d 558, 573 (M.D. Pa. 2018) (“The Elections Clause,
information and signature is the exact same for the 2018           therefore, affirmatively grants rights to state legislatures,
election and the General Election (.15%).30 This is despite        and under Supreme Court precedent, to other entities to
a substantial increase in the total number of absentee ballots     which a state may, consistent with the Constitution, delegate
submitted by voters during the General Election as compared        lawmaking authority.”). Cf. Bullock, 2020 WL 5810556, at
to the 2018 election.31                                            *11 (“A survey of the relevant case law makes clear that
                                                                   the term ‘Legislature’ as used in the Elections Clause is not
In sum, there is insubstantial evidence supporting Wood's          confined to a state's legislative body.”).
equal protection theory and he has not established a
substantial likelihood of success on the merits as to Count I.     Recognizing that Secretary Raffensperger is “the state's chief
                                                                   election official,”33 the General Assembly enacted legislation
                                                                   permitting him (in his official capacity) to “formulate, adopt,
2. Electors and Elections Clauses (Count II)                       and promulgate such rules and regulations, consistent with
In relevant part, the Constitution states: “The Times,             law, as will be conducive to the fair, legal, and orderly
Places and Manner of holding Elections for Senators and            conduct of primaries and elections.” O.C.G.A. § 21-2-31(2).
Representatives, shall be prescribed in each State by the          The Settlement Agreement is a manifestation of Secretary
Legislature thereof.” U.S. Const. art. I, § 4, cl. 1. This         Raffensperger's statutorily granted authority. It does not
provision— colloquially known as the Elections Clause—             override or rewrite state law. It simply adds an additional
vests authority in the states to regulate the mechanics of         safeguard to ensure election security by having more than
federal elections. Foster v. Love, 522 U.S. 67, 69 (1997).         one individual review an absentee ballot's information and
The “Electors Clause” of the Constitution similarly states that    signature for accuracy before the ballot is rejected. Wood
“[e]ach State shall appoint, in such Manner as the Legislature     does not articulate how the Settlement Agreement is not
thereof may direct, a Number of [Presidential] Electors.” U.S.     “consistent with law” other than it not being a verbatim
Const. art. II, § 1, cl. 2.                                        recitation of the statutory code. Taking Wood's argument at
                                                                   face value renders O.C.G.A. § 21-2-31(2) superfluous. A
Wood argues Defendants violated the Elections and Electors         state official—such as Secretary Raffensperger—could never
Clauses because the “procedures set forth in the [Settlement       wield his or her authority to make rules for conducting
Agreement] for the handling of defective absentee ballots          elections that had not otherwise already been adopted


               © 20202:20-cv-01771-PP
               Case   Thomson Reuters. No claim
                                          Filedto12/07/20
                                                  original U.S.Page
                                                                Government
                                                                    9 of 13Works.
                                                                             Document 55-3                                      8
L. LIN WOOD, JR., Plaintiff, v. BRAD RAFFENSPERGER, in his..., Slip Copy (2020)
2020 WL 6817513

by the Georgia General Assembly. The record in this               the Constitution. For example, the Eleventh Circuit does
case demonstrates that, if anything, Defendants’ actions in       “assume that the right to vote is a liberty interest protected
entering into the Settlement Agreement sought to achieve          by the Due Process Clause.” Jones v. Governor of Fla., 975
consistency among the county election officials in Georgia,       F.3d 1016, 1048 (11th Cir. 2020). But the circuit court has
which furthers Wood's stated goals of conducting “[f]ree, fair,   expressly declined to extend the strictures of procedural due
and transparent public elections.”34                              process to “a State's election procedures.” New Ga. Project
                                                                  v. Raffensperger, 976 F.3d 1278, 1282 (11th Cir. 2020) (“The
 *11 Wood has not demonstrated a substantial likelihood of        generalized due process argument that the plaintiffs argued
success as to Count II.                                           for and the district court applied would stretch concepts of
                                                                  due process to their breaking point.”).

3. Due Process (Count III)                                        More specifically, federal courts have rejected the very
Under the Fourteenth Amendment, “[n]o State shall...deny          interest Wood claims has been violated, i.e., the right to
to any person within its jurisdiction the equal protection of     observe the electoral process. See, e.g., Republican Party of
the laws.” U.S. Const. amend. XIV. The Due Process Clause         Penn. v. Cortes, 218 F. Supp. 3d 396, 408 (E.D. Pa. 2016)
has two components: procedural and substantive. DeKalb            (“[T]here is no individual constitutional right to serve as a
Stone, Inc. v. Cnty. of DeKalb, Ga., 106 F.3d 956, 959 (11th      poll watcher...but rather the right is conferred by statute.”);
Cir. 1997). Wood alleges that Defendants have “fail[ed]...to      Donald J. Trump for President, Inc. v. Boockvar, No. 2:20-
ensure that the Hand Recount is conducted fairly and in           cv-966, 2020 WL 5997680, at *67 (W.D. Pa. Oct. 10, 2020)
compliance with the Georgia Election Code” by denying             (same); Dailey v. Hands, No. 14-423, 2015 WL 1293188,
monitors “the opportunity to be present throughout the entire     at *5 (S.D. Ala. Mar. 23, 2015) (“[P]oll watching is not a
Hand Recount, and when allowed to be present, they were           fundamental right.”); Turner v. Cooper, 583 F. Supp. 1160,
denied the opportunity to observe the Hand Recount in any         1162 (N.D. Ill. 1983) (finding no authority “that supports the
meaningful way.”35 Although not articulated in his Amended        proposition that [plaintiff] had a first amendment right to act
Complaint or motion for temporary restraining order, Wood         as a pollwatcher. Indeed, we would suggest that the state is not
clarified during oral argument that he is pursing both a          constitutionally required to permit pollwatchers for political
procedural and substantive due process claim. Each will be        parties and candidates to observe the conduct of elections.”).
addressed in turn.                                                Without such an interest, Wood cannot establish a substantial
                                                                  likelihood of success on the merits as to his procedural due
                                                                  process claim.
a) Procedural Due Process
A procedural due process claim raises two inquires:
“(1) whether there exists a liberty or property interest          b) Substantive Due Process
which has been interfered with by the State and (2)                *12 Wood's substantive due process claim fares no better.
whether the procedures attendant upon that deprivation were       The types of voting rights covered by the substantive due
constitutionally sufficient.” Richardson v. Texas Sec'y of        process clause are considered narrow. Curry v. Baker, 802
State, 978 F.3d 220, 229 (5th Cir. 2020) (citing Kentucky         F.2d 1302, 1314 (11th Cir. 1986). Pursuant to the “functional
Dep't of Corr. v. Thompson, 490 U.S. 454, 460 (1989)).            structure embodied in the Constitution,” a federal court must
The party invoking the Due Process Clause's procedural            not “intervene to examine the validity of individual ballots or
protections bears the “burden...of establishing a cognizable      supervise the administrative details of a local election.” Id. In
liberty or property interest.” Richardson, 978 F.3d at 229        only “extraordinary circumstances will a challenge to a state
(citing Wilkinson v. Austin, 545 U.S. 209, 221 (2005)). Wood      election rise to the level of a constitutional deprivation.” Id.
bases his procedural due process claim on “a vested interest      See also Bennett v. Yoshina, 140 F.3d 1218, 1226 (9th Cir.
in being present and having meaningful access to observe          1998) (“We have drawn a distinction between garden variety
                                                                  election irregularities and a pervasive error that undermines
and monitor the electoral process.”36 But Wood does not
                                                                  the integrity of the vote. In general, garden variety election
articulate how this “vested interest” fits within a recognized,
                                                                  irregularities do not violate the Due Process Clause, even
cognizable interest protected by procedural due process. The
                                                                  if they control the outcome of the vote or election.”)
Court is not persuaded that the right to monitor an audit
                                                                  (citation and punctuation omitted) (collecting cases); Duncan
or vote recount is a liberty or property right secured by
                                                                  v. Poythress, 657 F.2d 691, 700 (5th Cir. 1981) (“[T]he due


               © 2020
              Case    Thomson Reuters. No Filed
                    2:20-cv-01771-PP      claim to original U.S.
                                                12/07/20         Government
                                                              Page  10 of 13Works.
                                                                              Document 55-3                                     9
L. LIN WOOD, JR., Plaintiff, v. BRAD RAFFENSPERGER, in his..., Slip Copy (2020)
2020 WL 6817513

                                                                   second factor, Plaintiffs must show that “irreparable injury
process clause of the fourteenth amendment prohibits action
by state officials which seriously undermine the fundamental       would result if no injunction were issued.” Siegel, 234 F.3d
fairness of the electoral process.”). It is well understood that   at 1175–76 (“A showing of irreparable injury is the sine
“garden variety” election disputes, including “the ordinary        qua non of injunctive relief.”). This factor also weighs in
dispute over the counting and marking of ballots” do not           Defendants’ favor. As discussed above, Wood's allegations
                                                                   are the quintessential generalized grievance. He has not
rise to the level of a constitutional deprivation.37 Curry,
                                                                   presented any evidence demonstrating how he will suffer any
802 F.2d at 1314–15. See also Serpentfoot v. Rome City
                                                                   particularized harm as a voter or donor by the denial of this
Comm'n, 426 F. App'x 884, 887 (11th Cir. 2011) (“[Plaintiff's]
                                                                   motion. The fact that Wood's preferred candidates did not
allegations show, at most, a single instance of vote dilution
                                                                   prevail in the General Election—for whom he may have voted
and not an election process that has reached the point of
                                                                   or to whom he may have contributed financially—does not
patent and fundamental unfairness indicative of a due process
                                                                   create a legally cognizable harm, much less an irreparable
violation.”).
                                                                   one. Jacobson, 974 F.3d at 1247.

Although Wood generally claims fundamental unfairness,
and the declarations and testimony submitted in support            iii. Balance of the Equities and Public Interest
of his motion speculate as to wide-spread impropriety, the          *13 The Court finds that the threatened injury to Defendants
actual harm alleged by Wood concerns merely a “garden              as state officials and the public at large far outweigh any
variety” election dispute. Wood does not allege unfairness         minimal burden on Wood. To reiterate, Wood seeks an
in counting the ballots; instead, he alleges that select non-      extraordinary remedy: to prevent Georgia's certification of
party, partisan monitors were not permitted to observe the         the votes cast in the General Election, after millions of
Audit in an ideal manner. Wood presents no authority, and          people had lawfully cast their ballots. To interfere with the
the Court finds none, providing for a right to unrestrained        result of an election that has already concluded would be
observation or monitoring of vote counting, recounting, or         unprecedented and harm the public in countless ways. See Sw.
auditing. Precedent militates against a finding of a due           Voter Registration Educ. Project, 344 F.3d at 919; Arkansas
process violation regarding such an “ordinary dispute over the     United, 2020 WL 6472651, at *5. Granting injunctive relief
counting and marking of ballots.” Gamza v. Aguirre, 619 F.2d       here would breed confusion, undermine the public's trust
449, 453 (5th Cir. 1980) (“If every state election irregularity    in the election, and potentially disenfranchise of over one
were considered a federal constitutional deprivation, federal      million Georgia voters. Viewed in comparison to the lack of
courts would adjudicate every state election dispute.”). Wood      any demonstrable harm to Wood, this Court finds no basis in
has not satisfied his burden of establishing a substantial         fact or in law to grant him the relief he seeks.
likelihood of success on the merits as to his substantive due
process claim.
                                                                   IV. CONCLUSION

ii. Irreparable Harm                                               Wood's motion for temporary restraining order [ECF 6] is
Because Wood cannot show a likelihood of success on the            DENIED. SO ORDERED this the 20th day of November
merits, an extensive discussion of the remaining factors           2020.
for the issuance of a temporary restraining order is
                                                                   Steven D. Grimberg
unnecessary. Obama for Am., 697 F.3d at 436 (“When a party
seeks a preliminary injunction on the basis of a potential         United States District Court Judge
constitutional violation, the likelihood of success on the
merits often will be the determinative factor.”). See also         All Citations
Bloedorn, 631 F.3d at 1229 (“If [plaintiff] is unable to show
a substantial likelihood of success on the merits, we need         Slip Copy, 2020 WL 6817513
not consider the other requirements.”). Nonetheless, for the


Footnotes
1      Elections and Voter Registration Calendars, https://sos.ga.gov/index.php/electi




               © 2020
              Case    Thomson Reuters. No Filed
                    2:20-cv-01771-PP      claim to original U.S.
                                                12/07/20         Government
                                                              Page  11 of 13Works.
                                                                              Document 55-3                                 10
L. LIN WOOD, JR., Plaintiff, v. BRAD RAFFENSPERGER, in his..., Slip Copy (2020)
2020 WL 6817513

      ons/elections_and_voter_registration_calendars (last accessed Nov. 19, 2020).
2     Id.
3     Id.
4     ECF 33-2; ECF 33-6; ECF 33-8.
5     ECF 1.
6     ECF 5.
7     E.g., ECF 5, ¶¶ 81–83, 93–95. The Litigation Settlement—also referred to as the
      Settlement Agreement—is discussed infra in Section I.b.
8     ECF 5, ¶ 106.
9     ECF 6.
10    ECF 8; ECF 22.
11    ECF 31; ECF 34; ECF 39.
12    Democratic Party of Ga., Inc. v. Raffensperger, 1:19-cv-05028-WMR (ECF 1)
      (Compl.).
13    Id.
14    Id. at ECF 56 (Settlement Agreement).
15    Id. (emphasis added).
16    Id. at ECF 57.
17    ECF 33-1; ECF 33-2; ECF 33-3.
18    Id.
19    Id.
20    ECF 33-4.
21    Id.
22    Id.
23    ECF 5, ¶ 8.
24    Although separate constitutional provisions, the Electors Clause and Elections
      Clause share “considerably similarity” and may be interpreted in the same manner. Ariz. State Leg. v. Ariz. Indep.
      Redistricting Comm'n, 576 U.S. 787, 839 (2015) (Roberts, C.J., dissenting). See also Bognet v. Sec'y Commonwealth of
      Pa., No. 20-3214, 2020 WL 6686120, at *7 (3d Cir. Nov. 13, 2020) (applying same test for standing under both Elections
      Clause and Electors Clause); Donald J. Trump for President, Inc. v. Bullock, No. CV 20-66-H-DLC, 2020 WL 5810556, at
      *11 (D. Mont. Sept. 30, 2020) (“As an initial matter, the Court finds no need to distinguish between the term ‘Legislature’
      as it is used in the Elections Clause as opposed to the Electors Clause.”).
25    ECF 6, at 21.
26    To the extent Wood attempts to rely on a theory of third party standing, the
      Court disagrees; the doctrine is disfavored and Wood has not alleged or proven any of the required elements—that (1) he
      “suffered an injury-in-fact that gives [him] a sufficiently concrete interest in the dispute”; (2) he has “a close relationship
      to the third party”; and (3) there is “a hindrance to the third party's ability to protect its own interests.” Aaron Private Clinic
      Mgmt. LLC v. Berry, 912 F.3d 1330, 1339 (11th Cir. 2019) (internal quotation marks omitted).
27    The Court notes that, in the Amended Complaint, Wood alludes to issues
      caused by Raffensperger's adoption of Ballot Trax—an electronic interface that permits an elector to track his or her
      ballot as it is being processed [ECF 5, ¶¶ 44–46]. Wood also alleges harm in that the Settlement Agreement permitted
      the DPG to submit “additional guidance and training materials” for identifying a signature mismatch, which Defendants
      “agree[d] to consider in good faith” [id. ¶ 47; see also ECF 5-1, ¶ 4]. Wood did not address how these items violated his
      constitutional rights—equal protection or otherwise—in either his motion or during oral argument. Therefore, the Court
      need not address them at this stage.
28    Wood concedes as much in the Amended Complaint. See ECF 5, ¶ 25
      (alleging the Settlement Agreement “set[ ] forth different standards to be followed by the clerks and registrars in processing
      absentee ballots in the State of Georgia.”) (emphasis added).
29    ECF 6, at 18.
30    ECF 33-6.
31    Id.




              © 2020
             Case    Thomson Reuters. No Filed
                   2:20-cv-01771-PP      claim to original U.S.
                                               12/07/20         Government
                                                             Page  12 of 13Works.
                                                                             Document 55-3                                          11
L. LIN WOOD, JR., Plaintiff, v. BRAD RAFFENSPERGER, in his..., Slip Copy (2020)
2020 WL 6817513

32    ECF 5, ¶ 90.
33    O.C.G.A. § 21-2-50(b).
34    ECF 5, ¶ 11.
35    ECF 6, at 20–21.
36    ECF 5, ¶ 101.
37    In contrast, as Defendants note, it would be a violation of the constitutional
      rights of the millions of absentee voters who relied on the absentee ballot procedures in exercising their right to vote.
      See e.g. Griffin v. Burns, 570 F.2d 1065, 1079 (1st Cir. 1978) (finding disenfranchisement of electorate who voted by
      absentee ballot a violation of substantive due process).


End of Document                                                    © 2020 Thomson Reuters. No claim to original U.S.
                                                                                               Government Works.




             © 2020
            Case    Thomson Reuters. No Filed
                  2:20-cv-01771-PP      claim to original U.S.
                                              12/07/20         Government
                                                            Page  13 of 13Works.
                                                                            Document 55-3                                  12
           EXHIBIT 4




Case 2:20-cv-01771-PP Filed 12/07/20 Page 1 of 8 Document 55-4
Wood v. Raffensperger, --- F.3d ---- (2020)




                                                                Before WILLIAM PRYOR, Chief Judge, JILL PRYOR and
                  2020 WL 7094866                               LAGOA, Circuit Judges.
   Only the Westlaw citation is currently available.
   United States Court of Appeals, Eleventh Circuit.            Opinion

     L. Lin WOOD, Jr., Plaintiff-Appellant,                     WILLIAM PRYOR, Chief Judge:

                      v.                                         *1 This appeal requires us to decide whether we have
         Brad RAFFENSPERGER, in his                             jurisdiction over an appeal from the denial of a request for
                                                                emergency relief in a post-election lawsuit. Ten days after the
     official capacity as Secretary of State
                                                                presidential election, L. Lin Wood Jr., a Georgia voter, sued
      of the State of Georgia, Rebecca N.                       state election officials to enjoin certification of the general
    Sullivan, in her official capacity as Vice                  election results, to secure a new recount under different rules,
                                                                and to establish new rules for an upcoming runoff election.
      Chair of the Georgia State Election
                                                                Wood alleged that the extant absentee-ballot and recount
     Board, et al., Defendants-Appellees.                       procedures violated Georgia law and, as a result, his federal
                                                                constitutional rights. After Wood moved for emergency relief,
                       No. 20-14418                             the district court denied his motion. We agree with the
                             |                                  district court that Wood lacks standing to sue because he
                    (December 5, 2020)                          fails to allege a particularized injury. And because Georgia
                                                                has already certified its election results and its slate of
Attorneys and Law Firms
                                                                presidential electors, Wood's requests for emergency relief
Ray S. Smith, III, Smith & Liss LLC, Atlanta, GA, for           are moot to the extent they concern the 2020 election. The
Plaintiff-Appellant.                                            Constitution makes clear that federal courts are courts of
                                                                limited jurisdiction, U.S. Const. art. III; we may not entertain
Charlene S. McGowan, Christopher Michael Carr, Russell          post-election contests about garden-variety issues of vote
D. Willard, Attorney General's Office, Atlanta, GA, for         counting and misconduct that may properly be filed in state
Defendants-Appellees.                                           courts. We affirm.

Marc Erik Elias, Amanda Rebecca Callais, Perkins Coie,
LLP, Washington, DC, Kevin J. Hamilton, Perkins Coie, LLP,
Seattle, WA, Susan Coppedge, U.S. Attorney's Office, Halsey     I. BACKGROUND
G. Knapp, Jr., Joyce Gist Lewis, Adam M. Sparks, Krevolin
                                                                Secretary of State Brad Raffensperger is the “chief election
& Horst, LLC, Atlanta, GA, for Intervenors-Appellees.
                                                                official” of Georgia. Ga. Code Ann. § 21-2-50(b). He
Jon M. Greenbaum, Lawyers' Committee for Civil Rights           manages the state system of elections and chairs the State
Under Law, Washington, DC, Bryan L. Sells, Law Office           Election Board. Id. § 21-2-30(a), (d). The Board has the
of Bryan L. Sells, LLC, Atlanta, GA, for Amici Curiae           authority to promulgate rules and regulations to ensure
Helen Butler, Georgia State Conference of the NAACP,            uniformity in the practices of county election officials and,
Georgia Coalition for the Peoples' Agenda, James Woodall,       “consistent with law,” to aid “the fair, legal, and orderly
and Melvin Ivey.                                                conduct of primaries and elections.” Id. § 21-2-31(1)–
                                                                (2). The Board may also publish and distribute to county
Amanda J. Beane, Perkins Coie, LLP, Seattle, WA, Emily          election officials a compilation of Georgia's election laws
Rachel Brailey, Alexi M. Velez, Perkins Coie, LLP,              and regulations. Id. § 21-2-31(3). Many of these laws and
Washington, DC, Gillian Kuhlmann, Perkins Coie, LLP, Los        regulations govern absentee voting.
Angeles, CA, Matthew Joseph Mertens, Perkins Coie, LLP,
Portland, OR, for Service.                                      Any voter in Georgia may vote by absentee ballot. Id. §
                                                                21-2-380(b). State law prescribes the procedures by which
Appeal from the United States District Court for the Northern
                                                                a voter may request and submit an absentee ballot. Id. §§
District of Georgia, D.C. Docket No. 1:20-cv-04651-SDG
                                                                21-2-381; 21-2-384; 21-2-385. The ballot comes with an oath,



               © 2020 2:20-cv-01771-PP
               Case   Thomson Reuters. No claim
                                           Filedto12/07/20
                                                   original U.S.Page
                                                                 Government
                                                                      2 of 8 Works.
                                                                              Document                  55-4                 1
Wood v. Raffensperger, --- F.3d ---- (2020)


which the voter must sign and return with his ballot. Id.            election returns had been tallied and a statewide hand recount
§ 21-2-385(a). State law also prescribes the procedures for          of the presidential election results was underway.
how county election officials must certify and count absentee
ballots. Id. § 21-2-386(a). It directs the official to “compare      On November 13, L. Lin Wood Jr. sued Secretary
the identifying information on the oath with the information         Raffensperger and the members of the Board in the district
on file” and “compare the signature or mark on the oath with         court. Wood alleged that he sued “in his capacity as a private
the signature or mark” on file. Id. § 21-2-386(a)(1)(B). If          citizen.” He is a registered voter in Fulton County, Georgia,
everything appears correct, the official certifies the ballot. Id.   and a donor to various 2020 Republican candidates. His
But if there is a problem, such as a signature that does not         amended complaint alleged that the settlement agreement
match, the official is to “write across the face of the envelope     violates state law. As a result, he contends, it violates
‘Rejected.’ ” Id. § 21-2-386(a)(1)(C). The government must           the Election Clause of Article I; the Electors Clause of
then notify the voter of this rejection, and the voter may cure      Article II; and the Equal Protection Clause of the Fourteenth
the problem. Id.                                                     Amendment. See U.S. Const. art. I, § 4, cl. 1; id. art. II, § 1, cl.
                                                                     2; id. amend. XIV, § 1. Wood also alleged that irregularities
In November 2019, the Democratic Party of Georgia,                   in the hand recount violated his rights under the Due Process
the Democratic Senatorial Campaign Committee, and the                Clause of the Fourteenth Amendment. Id. amend. XIV, § 1.
Democratic Congressional Campaign Committee challenged
Georgia's absentee ballot procedures as unconstitutional             State law requires that such recounts be done in public view,
under the First and Fourteenth Amendments. They sued                 and it permits the Board to promulgate policies that facilitate
Secretary Raffensperger and members of the Board for                 recounting. Ga. Code Ann. § 21-2-498(c)(4), (d). Secretary
declaratory and injunctive relief. Secretary Raffensperger and       Raffensperger directed county election officials to designate
the Board maintained that the procedures were constitutional,        viewing areas for members of the public and the news media
but they agreed to promulgate regulations to ensure uniform          to observe the recount. He also permitted the Democratic and
practices across counties. In March 2020, the parties entered        Republican Parties to designate special recount monitors.
into a settlement agreement and dismissed the suit.
                                                                     Wood alleged that officials ignored their own rules and
 *2 In the settlement agreement, Secretary Raffensperger             denied Wood and President Donald Trump's campaign
and the Board agreed to issue an Official Election Bulletin          “meaningful access to observe and monitor the electoral
regarding the review of signatures on absentee ballots. The          process.” Although Wood did not personally attempt to
Bulletin instructed officials to review the voter's signature        observe or monitor the recount, he alleged that Secretary
with the following process:                                          Raffensperger and the Board violated his “vested interest in
                                                                     being present and having meaningful access to observe and
  If the registrar or absentee ballot clerk determines that the      monitor the electoral process to ensure that it is properly
  voter's signature on the mail-in absentee ballot envelope          administered ... and ... otherwise free, fair, and transparent.”
  does not match any of the voter's signatures on file ...,
  the registrar or absentee ballot clerk must seek review            Wood submitted two affidavits from volunteer monitors. One
  from two other registrars, deputy registrars, or absentee          monitor stated that she was not allowed to enter the counting
  ballot clerks. A mail-in absentee ballot shall not be rejected     area because there were too many monitors already present,
  unless a majority of the registrars, deputy registrars, or         and she could not be sure from a distance whether the recount
  absentee ballot clerks reviewing the signature agree that the      was accurate. The other explained that the counting was
  signature does not match any of the voter's signatures on          hard for her to follow and described what she thought were
  file ....                                                          possible tabulation errors.
Secretary Raffensperger and the Board also agreed to train
county election officials to follow this process.                     *3 Wood moved for extraordinary relief. He asked that
                                                                     the district court take one of three steps: prohibit Georgia
This procedure has been in place for at least three elections        from certifying the results of the November election; prevent
since March, including the general election on November 3,           it from certifying results that include “defective absentee
2020. Over one million Georgians voted by absentee ballot            ballots, regardless of whether said ballots were cured”; or
in the general election. No one challenged the settlement            declare the entire election defective and order the state to fix
agreement until the filing of this action. By then, the general


                © 2020 2:20-cv-01771-PP
                Case   Thomson Reuters. No claim
                                            Filedto12/07/20
                                                    original U.S.Page
                                                                  Government
                                                                       3 of 8 Works.
                                                                               Document                         55-4                  2
Wood v. Raffensperger, --- F.3d ---- (2020)


the problems caused by the settlement agreement. He also
sought greater access for Republican election monitors, both
                                                                   II. STANDARD OF REVIEW
at a new hand recount of the November election and in a
runoff election scheduled for January 5, 2021.                     “We are required to examine our jurisdiction sua sponte,
                                                                   and we review jurisdictional issues de novo.” United States
Wood's lawsuit faced a quickly approaching obstacle: Georgia       v. Lopez, 562 F.3d 1309, 1311 (11th Cir. 2009) (citation
law requires the Secretary of State to certify its general         omitted).
election results by 5:00 p.m. on the seventeenth day after
Election Day. Ga. Code Ann. § 21-2-499(b). And it requires
the Governor to certify Georgia's slate of presidential electors
by 5:00 p.m. on the eighteenth day after Election Day. Id.         III. DISCUSSION
Secretary Raffensperger's deadline was November 20, and
                                                                   This appeal turns on one of the most fundamental principles
Governor Brian Kemp had a deadline of November 21.
                                                                   of the federal courts: our limited jurisdiction. Federal
                                                                   courts are not “constituted as free-wheeling enforcers of
To avoid these deadlines, Wood moved to bar officials from
                                                                   the Constitution and laws.” Initiative & Referendum Inst. v.
certifying the election results until a court could consider
                                                                   Walker, 450 F.3d 1082, 1087 (10th Cir. 2006) (en banc).
his lawsuit. His emergency motion reiterated many of the
                                                                   As the Supreme Court “ha[s] often explained,” we are
requests from his amended complaint, including requests for
                                                                   instead “courts of limited jurisdiction.” Home Depot U.S.A.,
changes to the procedures for the January runoff. He also
                                                                   Inc. v. Jackson, ––– U.S. ––––, 139 S. Ct. 1743, 1746,
submitted additional affidavits and declarations in support of
                                                                   204 L.Ed.2d 34 (2019) (internal quotation marks omitted).
his motion.
                                                                   Article III of the Constitution establishes that our jurisdiction
                                                                   —that is, our judicial power—reaches only “Cases” and
The district court held a hearing on November 19 to consider
                                                                   “Controversies.” U.S. Const. art. III, § 2. Absent a justiciable
whether it should issue a temporary restraining order. It heard
                                                                   case or controversy between interested parties, we lack the
from Wood, state officials, and two groups of intervenors.
                                                                   “power to declare the law.” Steel Co. v. Citizens for a Better
Wood also introduced testimony from Susan Voyles, a
                                                                   Env't, 523 U.S. 83, 94, 118 S.Ct. 1003, 140 L.Ed.2d 210
poll manager who participated in the hand recount. Voyles
                                                                   (1998).
described her experience during the recount. She recalled that
one batch of absentee ballots felt different from the rest, and
                                                                    *4 When someone sues in federal court, he bears the burden
that that batch favored Joe Biden to an unusual extent. At
                                                                   of proving that his suit falls within our jurisdiction. Kokkonen
the end of the hearing, the district court orally denied Wood's
                                                                   v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377, 114
motion.
                                                                   S.Ct. 1673, 128 L.Ed.2d 391 (1994). Wood had the choice
                                                                   to sue in state or federal court. Georgia law makes clear that
On November 20, the district court issued a written opinion
                                                                   post-election litigation may proceed in a state court. Ga. Code
and order that explained its denial. It first ruled that Wood
                                                                   Ann. §§ 21-2-499(b), 21-2-524(a). But Wood chose to sue in
lacked standing because he had alleged only generalized
                                                                   federal court. In doing so, he had to prove that his suit presents
grievances, instead of injuries that affected him in a personal
                                                                   a justiciable controversy under Article III of the Constitution.
and individual way. It next explained that, even if Wood
                                                                   See Flast v. Cohen, 392 U.S. 83, 95, 88 S.Ct. 1942, 20 L.Ed.2d
had standing, the doctrine of laches prevented him from
                                                                   947 (1968) (listing examples of problems that preclude our
challenging the settlement agreement now: he could have
                                                                   jurisdiction). He failed to satisfy this burden.
sued eight months earlier, yet he waited until two weeks after
the election. Finally, it explained why Wood would not be
                                                                   We divide our discussion in two parts. We first explain why
entitled to a temporary restraining order even if the district
                                                                   Wood lacks standing to sue. We then explain that, even if he
court could reach the merits of his claims. On the same day,
                                                                   had standing, his requests to recount and delay certification
Secretary Raffensperger certified the results of the general
                                                                   of the November election results are moot. Because this case
election and Governor Kemp certified a slate of presidential
                                                                   is not justiciable, we lack jurisdiction. Id. And because we
electors.
                                                                   lack the power to entertain this appeal, we will not address
                                                                   the other issues the parties raise.




                © 2020 2:20-cv-01771-PP
                Case   Thomson Reuters. No claim
                                            Filedto12/07/20
                                                    original U.S.Page
                                                                  Government
                                                                       4 of 8 Works.
                                                                               Document                      55-4                 3
Wood v. Raffensperger, --- F.3d ---- (2020)


                                                                     he admits that any Georgia voter could bring an identical
                                                                     suit. But the logic of his argument sweeps past even that
A. Wood Lacks Standing Because He Has Not Been Injured
                                                                     boundary. All Americans, whether they voted in this election
in a Particularized Way.
                                                                     or whether they reside in Georgia, could be said to share
Standing is a threshold jurisdictional inquiry: the elements of      Wood's interest in “ensur[ing] that [a presidential election] is
standing are “an indispensable part of the plaintiff's case.”        properly administered.”
Lujan v. Defenders of Wildlife, 504 U.S. 555, 561, 112 S.Ct.
2130, 119 L.Ed.2d 351 (1992). To prove standing, Wood                 *5 Wood argues that he has two bases for standing, but
“must prove (1) an injury in fact that (2) is fairly traceable       neither satisfies the requirement of a distinct, personal injury.
to the challenged action of the defendant and (3) is likely to       He first asserts that the inclusion of unlawfully processed
be redressed by a favorable decision.” Jacobson v. Fla. Sec'y        absentee ballots diluted the weight of his vote. To be sure, vote
of State, 974 F.3d 1236, 1245 (11th Cir. 2020). If he cannot         dilution can be a basis for standing. Cf. Jacobson, 974 F.3d at
satisfy these requirements, then we may not decide the merits        1247–48. But it requires a point of comparison. For example,
of his appeal. Steel Co., 523 U.S. at 94, 118 S.Ct. 1003.            in the racial gerrymandering and malapportionment contexts,
                                                                     vote dilution occurs when voters are harmed compared to
Wood lacks standing because he fails to allege the “first            “irrationally favored” voters from other districts. See Baker
and foremost of standing's three elements”: an injury in             v. Carr, 369 U.S. 186, 207–08, 82 S.Ct. 691, 7 L.Ed.2d
fact. Spokeo, Inc. v. Robins, ––– U.S. ––––, 136 S. Ct.              663 (1962). By contrast, “no single voter is specifically
1540, 1547, 194 L.Ed.2d 635 (2016) (alteration adopted)              disadvantaged” if a vote is counted improperly, even if the
(internal quotation marks omitted). An injury in fact is “an         error might have a “mathematical impact on the final tally
invasion of a legally protected interest that is both concrete       and thus on the proportional effect of every vote.” Bognet
and particularized and actual or imminent, not conjectural           v. Sec'y Commonwealth of Pa., ––– F.3d ––––, ––––, 2020
or hypothetical.” Trichell v. Midland Credit Mgmt., Inc., 964        WL 6686120, at *12 (3d Cir. Nov. 13, 2020) (internal
F.3d 990, 996 (11th Cir. 2020) (internal quotation marks             quotation marks omitted). Vote dilution in this context is
omitted). Wood's injury is not particularized.                       a “paradigmatic generalized grievance that cannot support
                                                                     standing.” Id. (internal quotation marks omitted).
Wood asserts only a generalized grievance. A particularized
injury is one that “affect[s] the plaintiff in a personal            Wood's second theory—that Georgia “value[d] one person's
and individual way.” Spokeo, 136 S. Ct. at 1548 (internal            vote over that of another” through “arbitrary and disparate
quotation marks omitted). For example, if Wood were a                treatment”—fares no better. He argues that Georgia treats
political candidate harmed by the recount, he would satisfy          absentee voters as a “preferred class” compared to those who
this requirement because he could assert a personal, distinct        vote in person, both by the terms of the settlement agreement
injury. Cf. Roe v. Alabama ex rel. Evans, 43 F.3d 574,               and in practice. In his view, all voters were bound by law
579 (11th Cir. 1995). But Wood bases his standing on his             before the settlement agreement, but the rules for absentee
interest in “ensur[ing that] ... only lawful ballots are counted.”   voting now run afoul of the law, while in-person voters remain
An injury to the right “to require that the government be            bound by the law. And he asserts that in practice Georgia
administered according to the law” is a generalized grievance.       has favored absentee voters because there were “numerous
Chiles v. Thornburgh, 865 F.2d 1197, 1205–06 (11th Cir.              irregularities” in the processing and recounting of absentee
1989) (alteration adopted) (internal quotation marks omitted).       ballots. Setting aside the fact that “[i]t is an individual voter's
And the Supreme Court has made clear that a generalized              choice whether to vote by mail or in person,” Bognet, –––
grievance, “no matter how sincere,” cannot support standing.         F.3d at ––––, 2020 WL 6686120, at *15, these complaints
Hollingsworth v. Perry, 570 U.S. 693, 706, 133 S.Ct. 2652,           are generalized grievances. Even if we assume that absentee
186 L.Ed.2d 768 (2013).                                              voters are favored over in-person voters, that harm does not
                                                                     affect Wood as an individual—it is instead shared identically
A generalized grievance is “undifferentiated and common              by the four million or so Georgians who voted in person
to all members of the public.” Lujan, 504 U.S. at 575, 112           this November. “[W]hen the asserted harm is ... shared in
S.Ct. 2130 (internal quotation marks omitted). Wood cannot           substantially equal measure by ... a large class of citizens,” it
explain how his interest in compliance with state election           is not a particularized injury. Warth v. Seldin, 422 U.S. 490,
laws is different from that of any other person. Indeed,             499, 95 S.Ct. 2197, 45 L.Ed.2d 343 (1975). And irregularities



                © 2020 2:20-cv-01771-PP
                Case   Thomson Reuters. No claim
                                            Filedto12/07/20
                                                    original U.S.Page
                                                                  Government
                                                                       5 of 8 Works.
                                                                               Document                        55-4                  4
Wood v. Raffensperger, --- F.3d ---- (2020)


in the tabulation of election results do not affect Wood            harmed the electorate collectively. That alleged harm is not a
differently from any other person. His allegation, at bottom,       particularized injury.
remains “that the law ... has not been followed.” Dillard v.
Chilton Cnty. Comm'n, 495 F.3d 1324, 1332 (11th Cir. 2007)           *6 Wood suggested in his amended complaint that his status
(quoting Lance v. Coffman, 549 U.S. 437, 442, 127 S.Ct. 1194,       as a donor contributed to standing and aligned his interests
167 L.Ed.2d 29 (2007)).                                             with those of the Georgia Republican Party. But he forfeited
                                                                    this argument when he failed to raise it in his opening brief.
Wood's attempts to liken his injury to those we have found          Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1335
sufficient in other appeals fall short. In Common Cause/            (11th Cir. 2004); see also Nat'l All. for the Mentally Ill v.
Georgia v. Billups, we ruled that “[r]equiring a registered         Bd. of Cnty. Comm'rs, 376 F.3d 1292, 1296 (11th Cir. 2004)
voter either to produce photo identification to vote in person      (ruling standing claims forfeited for failure to comply with
or to cast an absentee or provisional ballot is an injury           the Federal Rules of Appellate Procedure). And the donor
sufficient for standing.” 554 F.3d 1340, 1351–52 (11th Cir.         argument fails on its own terms. True, a donor can establish
2009). But the injury there was the burden of producing             standing based on injuries that flow from his status as a donor.
photo identification, not the existence of separate rules for in-   See, e.g., Wilding v. DNC Servs. Corp., 941 F.3d 1116, 1125
person and absentee voters. Id. And the burden to produce           (11th Cir. 2019). But donors, like voters, “have no judicially
photo identification affected each voter in a personal way. For     enforceable interest in the outcome of an election.” Jacobson,
example, some plaintiffs in Common Cause alleged that they          974 F.3d at 1246. Nor does a donation give the donor a legally
“would be required to make a special trip” to obtain valid          cognizable interest in the proper administration of elections.
identification “that is not required of voters who have driver's    Any injury to Wood based on election irregularities must flow
licenses or passports.” Id. at 1351 (internal quotation marks       from his status as a voter, unrelated to his donations. And that
omitted). By contrast, even Wood agrees that he is affected         fact returns him to the stumbling block of particularization.
by Georgia's alleged violations of the law in the same way as
every other Georgia voter. “This injury is precisely the kind       “[T]he ‘injury in fact’ test requires ... that the party seeking
of undifferentiated, generalized grievance that the Supreme         review be himself among the injured.” Lujan, 504 U.S.
Court has warned must not be countenanced.” Dillard, 495            at 563, 112 S.Ct. 2130 (internal quotation marks omitted).
F.3d at 1335 (internal quotation marks omitted).                    Wood's allegations suggest that various nonparties might have
                                                                    a particularized injury. For example, perhaps a candidate
Roe v. Alabama ex rel. Evans, 43 F.3d 574, also does not            or political party would have standing to challenge the
support Wood's argument for standing. In Roe, we ruled that         settlement agreement or other alleged irregularities. Or
the post-election inclusion of previously excluded absentee         perhaps election monitors would have standing to sue if they
ballots would violate the substantive-due-process rights of         were denied access to the recount. But Wood cannot place
Alabama voters and two political candidates. Id. at 579–81.         himself in the stead of these groups, even if he supports
But no party raised and we did not address standing in Roe,         them. Cf. Glanton ex rel. ALCOA Prescription Drug Plan
so that precedent provides no basis for Wood to establish           v. AdvancePCS Inc., 465 F.3d 1123, 1127 (9th Cir. 2006)
standing. Cf. Lewis v. Casey, 518 U.S. 343, 352 n.2, 116            (explaining that “associational standing ... does not operate
S.Ct. 2174, 135 L.Ed.2d 606 (1996) (noting that in cases            in reverse,” so a member cannot represent an association).
where “standing was neither challenged nor discussed ...            He is at most a “concerned bystander.” Koziara v. City of
the existence of unaddressed jurisdictional defects has no          Casselberry, 392 F.3d 1302, 1305 (11th Cir. 2004) (internal
precedential effect”). And Wood's purported injury is far           quotation marks omitted). So he is not “entitled to have the
more general than the voters’ injury in Roe. The voters             court[s] decide the merits of [his] dispute.” Warth, 422 U.S.
in Roe bore individual burdens—to obtain notarization or            at 498, 95 S.Ct. 2197.
witness signatures if they wanted to vote absentee—that
state courts post-election retroactively permitted other voters
to ignore. Roe, 43 F.3d at 580–81. In contrast, Georgia
                                                                    B. Wood's Requested Relief Concerning the 2020 General
applied uniform rules, established before the election, to all
                                                                    Election Is Moot.
voters, who could choose between voting in person or by
absentee ballot, and Wood asserts that the effect of those rules    Even if Wood had standing, several of his requests for relief
                                                                    are barred by another jurisdictional defect: mootness. We are



                © 2020 2:20-cv-01771-PP
                Case   Thomson Reuters. No claim
                                            Filedto12/07/20
                                                    original U.S.Page
                                                                  Government
                                                                       6 of 8 Works.
                                                                               Document                     55-4                 5
Wood v. Raffensperger, --- F.3d ---- (2020)


“not empowered to decide moot questions.” North Carolina v.          always mooted by certification, see, e.g., Siegel v. LePore,
Rice, 404 U.S. 244, 246, 92 S.Ct. 402, 30 L.Ed.2d 413 (1971)         234 F.3d 1163, 1172–73 (11th Cir. 2000) (en banc), Wood's
(internal quotation marks omitted). “An issue is moot when           particular requests are moot. Wood is right that certification
it no longer presents a live controversy with respect to which       does not moot his requests for relief concerning the 2021
the court can give meaningful relief.” Christian Coal. of Fla.,      runoff—although Wood's lack of standing still forecloses our
Inc. v. United States, 662 F.3d 1182, 1189 (11th Cir. 2011)          consideration of those requests—but the pendency of other
(alteration rejected) (internal quotation marks omitted). And        claims for relief cannot rescue the otherwise moot claims. See,
an issue can become moot at any stage of litigation, even if         e.g., Adler v. Duval Cnty. Sch. Bd., 112 F.3d 1475, 1478–79,
there was a live case or controversy when the lawsuit began.         1481 (11th Cir. 1997) (instructing the district court to dismiss
Id. at 1189–90.                                                      moot claims but resolving other claims on the merits). Wood
                                                                     finally tells us that President Trump has also requested a
Wood asked for several kinds of relief in his emergency              recount, but that fact is irrelevant to whether Wood's requests
motion, but most of his requests pertained to the 2020               remain live.
election results. He moved the district court to prohibit either
the certification of the election results or certification that      Nor does any exception to mootness apply. True, we often
included the disputed absentee ballots. He also asked the            review otherwise-moot election appeals because they are
district court to order a new hand recount and to grant              “capable of repetition yet evading review.” ACLU v. The Fla.
Republican election monitors greater access during both              Bar, 999 F.2d 1486, 1496 (11th Cir. 1993) (internal quotation
the recount and the January runoff election. But after the           marks omitted). We may apply this exception when “(1) the
district court denied Wood's motion, Secretary Raffensperger         challenged action was in its duration too short to be fully
certified the election results on November 20. And Governor          litigated prior to its cessation or expiration, and (2) there
Kemp certified the slate of presidential electors later that day.    was a reasonable expectation that the same complaining party
                                                                     would be subjected to the same action again.” Nat'l Broad. Co.
Because Georgia has already certified its results, Wood's            v. Commc'ns Workers of Am., 860 F.2d 1022, 1023 (11th Cir.
requests to delay certification and commence a new recount           1988) (quoting Weinstein v. Bradford, 423 U.S. 147, 149, 96
are moot. “We cannot turn back the clock and create a world          S.Ct. 347, 46 L.Ed.2d 350 (1975)). But we will not apply this
in which” the 2020 election results are not certified. Fleming       exception if there is “some alternative vehicle through which
v. Gutierrez, 785 F.3d 442, 445 (10th Cir. 2015). And it is not      a particular policy may effectively be subject to” complete
possible for us to delay certification nor meaningful to order       review. Bourgeois v. Peters, 387 F.3d 1303, 1308 (11th Cir.
a new recount when the results are already final and certified.      2004).
Cf. Tropicana Prods. Sales, Inc. v. Phillips Brokerage Co.,
874 F.2d 1581, 1582 (11th Cir. 1989) (“[A]n appeal from the          The “capable of repetition yet evading review” exception
denial of a motion for preliminary injunction is mooted when         does not save Wood's appeal because there is no “reasonable
the requested effective end-date for the preliminary injunction      expectation” that Wood will again face the issues in this
has passed.”). Nor can we reconstrue Wood's previous request         appeal. Based on the posture of this appeal, the challenged
that we temporarily prohibit certification into a new request        action is the denial of an emergency injunction against the
that we undo the certification. A district court “must first have    certification of election results. See Fleming, 785 F.3d at
the opportunity to pass upon [every] issue,” so we may not           446 (explaining that whether the issues in an interlocutory
consider requests for relief made for the first time on appeal.      appeal are “capable of repetition, yet evading review” is
S.F. Residence Club, Inc. v. 7027 Old Madison Pike, LLC, 583         a separate question from whether the issues in the overall
F.3d 750, 755 (11th Cir. 2009).                                      lawsuit are capable of doing so). That denial is the decision we
                                                                     would review but for the jurisdictional problems. But Wood
 *7 Wood's arguments reflect a basic misunderstanding of             cannot satisfy the requirement that there be a “reasonable
what mootness is. He argues that the certification does not          expectation” that he will again seek to delay certification.
moot anything “because this litigation is ongoing” and he            Wood does not suggest that this situation might recur. Cf. FEC
remains injured. But mootness concerns the availability of           v. Wis. Right To Life, Inc., 551 U.S. 449, 463–64, 127 S.Ct.
relief, not the existence of a lawsuit or an injury. Fla. Wildlife   2652, 168 L.Ed.2d 329 (2007). And we have no reason to
Fed'n, Inc. v. S. Fla. Water Mgmt. Dist., 647 F.3d 1296, 1304        think it would: he is a private citizen, so the possibility of a
(11th Cir. 2011). So even if post-election litigation is not



                © 2020 2:20-cv-01771-PP
                Case   Thomson Reuters. No claim
                                            Filedto12/07/20
                                                    original U.S.Page
                                                                  Government
                                                                       7 of 8 Works.
                                                                               Document                      55-4                 6
Wood v. Raffensperger, --- F.3d ---- (2020)


                                                                 We AFFIRM the denial of Wood's motion for emergency
recurrence is purely theoretical. Cf. Hall v. Sec'y, Ala., 902
                                                                 relief.
F.3d 1294, 1305 (11th Cir. 2018).


                                                                 All Citations
IV. CONCLUSION
                                                                 --- F.3d ----, 2020 WL 7094866


End of Document                                                    © 2020 Thomson Reuters. No claim to original U.S.
                                                                                               Government Works.




               © 2020 2:20-cv-01771-PP
               Case   Thomson Reuters. No claim
                                           Filedto12/07/20
                                                   original U.S.Page
                                                                 Government
                                                                      8 of 8 Works.
                                                                              Document            55-4            7
            EXHIBIT 5




Case 2:20-cv-01771-PP Filed 12/07/20 Page 1 of 37 Document 55-5
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3295 Filed 12/07/20 Page 1 of 36




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

TIMOTHY KING, MARIAN ELLEN
SHERIDAN, JOHN EARL HAGGARD,
CHARLES JAMES RITCHARD,
JAMES DAVID HOOPER, and
DAREN WADE RUBINGH,

                   Plaintiffs,

v.                                                  Civil Case No. 20-13134
                                                    Honorable Linda V. Parker
GRETCHEN WHITMER, in her official
capacity as Governor of the State of Michigan,
JOCELYN BENSON, in her official capacity as
Michigan Secretary of State, and MICHIGAN
BOARD OF STATE CANVASSERS,

                   Defendants,

and

CITY OF DETROIT, DEMOCRATIC
NATIONAL COMMITTEE and
MICHIGAN DEMOCRATIC PARTY, and
ROBERT DAVIS,

               Intervenor-Defendants.
___________________________________/

      OPINION AND ORDER DENYING PLAINTIFFS’ “EMERGENCY
     MOTION FOR DECLARATORY, EMERGENCY, AND PERMANENT
                 INJUNCTIVE RELIEF” (ECF NO. 7)

       The right to vote is among the most sacred rights of our democracy and, in

turn, uniquely defines us as Americans. The struggle to achieve the right to vote is

                                         1

        Case 2:20-cv-01771-PP Filed 12/07/20 Page 2 of 37 Document 55-5
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3296 Filed 12/07/20 Page 2 of 36




one that has been both hard fought and cherished throughout our country’s history.

Local, state, and federal elections give voice to this right through the ballot. And

elections that count each vote celebrate and secure this cherished right.

       These principles are the bedrock of American democracy and are widely

revered as being woven into the fabric of this country. In Michigan, more than 5.5

million citizens exercised the franchise either in person or by absentee ballot

during the 2020 General Election. Those votes were counted and, as of November

23, 2020, certified by the Michigan Board of State Canvassers (also “State

Board”). The Governor has sent the slate of Presidential Electors to the Archivist

of the United States to confirm the votes for the successful candidate.

       Against this backdrop, Plaintiffs filed this lawsuit, bringing forth claims of

widespread voter irregularities and fraud in the processing and tabulation of votes

and absentee ballots. They seek relief that is stunning in its scope and breathtaking

in its reach. If granted, the relief would disenfranchise the votes of the more than

5.5 million Michigan citizens who, with dignity, hope, and a promise of a voice,

participated in the 2020 General Election. The Court declines to grant Plaintiffs

this relief.

I.     Background

       In the weeks leading up to, and on, November 3, 2020, a record 5.5 million

Michiganders voted in the presidential election (“2020 General Election”). (ECF

                                           2

        Case 2:20-cv-01771-PP Filed 12/07/20 Page 3 of 37 Document 55-5
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3297 Filed 12/07/20 Page 3 of 36




No. 36-4 at Pg ID 2622.) Many of those votes were cast by absentee ballot. This

was due in part to the coronavirus pandemic and a ballot measure the Michigan

voters passed in 2018 allowing for no-reason absentee voting. When the polls

closed and the votes were counted, Former Vice President Joseph R. Biden, Jr. had

secured over 150,000 more votes than President Donald J. Trump in Michigan.

(Id.)

        Michigan law required the Michigan State Board of Canvassers to canvass

results of the 2020 General Election by November 23, 2020. Mich. Comp. Laws

§ 168.842. The State Board did so by a 3-0 vote, certifying the results “for the

Electors of President and Vice President,” among other offices. (ECF No. 36-5 at

Pg ID 2624.) That same day, Governor Gretchen Whitmer signed the Certificates

of Ascertainment for the slate of electors for Vice President Biden and Senator

Kamala D. Harris. (ECF No. 36-6 at Pg ID 2627-29.) Those certificates were

transmitted to and received by the Archivist of the United States. (Id.)

        Federal law provides that if election results are contested in any state, and if

the state, prior to election day, has enacted procedures to decide controversies or

contests over electors and electoral votes, and if these procedures have been

applied, and the decisions are made at least six days before the electors’ meetings,

then the decisions are considered conclusive and will apply in counting the

electoral votes. 3 U.S.C. § 5. This date (the “Safe Harbor” deadline) falls on

                                            3

         Case 2:20-cv-01771-PP Filed 12/07/20 Page 4 of 37 Document 55-5
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3298 Filed 12/07/20 Page 4 of 36




December 8, 2020. Under the federal statutory timetable for presidential elections,

the Electoral College must meet on “the first Monday after the second Wednesday

in December,” 3 U.S.C. § 7, which is December 14 this year.

      Alleging widespread fraud in the distribution, collection, and counting of

ballots in Michigan, as well as violations of state law as to certain election

challengers and the manipulation of ballots through corrupt election machines and

software, Plaintiffs filed the current lawsuit against Defendants at 11:48 p.m. on

November 25, 2020—the eve of the Thanksgiving holiday. (ECF No. 1.)

Plaintiffs are registered Michigan voters and nominees of the Republican Party to

be Presidential Electors on behalf of the State of Michigan. (ECF No. 6 at Pg ID

882.) They are suing Governor Whitmer and Secretary of State Jocelyn Benson in

their official capacities, as well as the Michigan Board of State Canvassers.

      On November 29, a Sunday, Plaintiffs filed a First Amended Complaint

(ECF No. 6), “Emergency Motion for Declaratory, Emergency, and Permanent

Injunctive Relief and Memorandum in Support Thereof” (ECF No. 7), and

Emergency Motion to Seal (ECF No. 8). In their First Amended Complaint,

Plaintiffs allege three claims pursuant to 42 U.S.C. § 1983: (Count I) violation of

the Elections and Electors Clauses; (Count II) violation of the Fourteenth

Amendment Equal Protection Clause; and, (Count III) denial of the Fourteenth




                                           4

       Case 2:20-cv-01771-PP Filed 12/07/20 Page 5 of 37 Document 55-5
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3299 Filed 12/07/20 Page 5 of 36




Amendment Due Process Clause. (ECF No. 6.) Plaintiffs also assert one count

alleging violations of the Michigan Election Code. (Id.)

      By December 1, motions to intervene had been filed by the City of Detroit

(ECF No. 15), Robert Davis (ECF No. 12), and the Democratic National

Committee and Michigan Democratic Party (“DNC/MDP”) (ECF No. 14). On that

date, the Court entered a briefing schedule with respect to the motions. Plaintiffs

had not yet served Defendants with their pleading or emergency motions as of

December 1. Thus, on December 1, the Court also entered a text-only order to

hasten Plaintiffs’ actions to bring Defendants into the case and enable the Court to

address Plaintiffs’ pending motions. Later the same day, after Plaintiffs filed

certificates of service reflecting service of the summons and Amended Complaint

on Defendants (ECF Nos. 21), the Court entered a briefing schedule with respect to

Plaintiffs’ emergency motions, requiring response briefs by 8:00 p.m. on

December 2, and reply briefs by 8:00 p.m. on December 3 (ECF No. 24).

      On December 2, the Court granted the motions to intervene. (ECF No. 28.)

Response and reply briefs with respect to Plaintiffs’ emergency motions were

thereafter filed. (ECF Nos. 29, 31, 32, 34, 35, 36, 37, 39, 49, 50.) Amicus curiae

Michigan State Conference NAACP subsequently moved and was granted leave to

file a brief in support of Defendants’ position. (ECF Nos. 48, 55.) Supplemental

briefs also were filed by the parties. (ECF Nos. 57, 58.)

                                          5

       Case 2:20-cv-01771-PP Filed 12/07/20 Page 6 of 37 Document 55-5
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3300 Filed 12/07/20 Page 6 of 36




      In light of the limited time allotted for the Court to resolve Plaintiffs’

emergency motion for injunctive relief—which Plaintiffs assert “must be granted

in advance of December 8, 2020” (ECF No. 7 at Pg ID 1846)—the Court has

disposed of oral argument with respect to their motion pursuant to Eastern District

of Michigan Local Rule 7.1(f).1

II.   Standard of Review

      A preliminary injunction is “an extraordinary remedy that may only be

awarded upon a clear showing that the plaintiff is entitled to such relief.” Winter v.

Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008) (citation omitted). The plaintiff

bears the burden of demonstrating entitlement to preliminary injunctive relief.

Leary v. Daeschner, 228 F.3d 729, 739 (6th Cir. 2000). Such relief will only be

granted where “the movant carries his or her burden of proving that the

circumstances clearly demand it.” Overstreet v. Lexington-Fayette Urban Cnty.

Gov’t, 305 F.3d 566, 573 (6th Cir. 2002). “Evidence that goes beyond the

unverified allegations of the pleadings and motion papers must be presented to




1
  “‘[W]here material facts are not in dispute, or where facts in dispute are not
material to the preliminary injunction sought, district courts generally need not
hold an evidentiary hearing.’” Nexus Gas Transmission, LLC v. City of Green,
Ohio, 757 Fed. Appx. 489, 496-97 (6th Cir. 2018) (quoting Certified Restoration
Dry Cleaning Network, LLC v. Tenke Corp., 511 F.3d 535, 553 (6th Cir. 2007))
(citation omitted).

                                           6

       Case 2:20-cv-01771-PP Filed 12/07/20 Page 7 of 37 Document 55-5
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3301 Filed 12/07/20 Page 7 of 36




support or oppose a motion for a preliminary injunction.” 11A Mary Kay Kane,

Fed. Prac. & Proc. § 2949 (3d ed.).

       Four factors are relevant in deciding whether to grant preliminary injunctive

relief: “‘(1) whether the movant has a strong likelihood of success on the merits;

(2) whether the movant would suffer irreparable injury absent the injunction; (3)

whether the injunction would cause substantial harm to others; and (4) whether the

public interest would be served by the issuance of an injunction.’” Daunt v.

Benson, 956 F.3d 396, 406 (6th Cir. 2020) (quoting Bays v. City of Fairborn, 668

F.3d 814, 818-19 (6th Cir. 2012)). “At the preliminary injunction stage, ‘a plaintiff

must show more than a mere possibility of success,’ but need not ‘prove his case in

full.’” Ne. Ohio Coal. for Homeless v. Husted, 696 F.3d 580, 591 (6th Cir. 2012)

(quoting Certified Restoration Dry Cleaning Network, LLC v. Tenke Corp., 511

F.3d 535, 543 (6th Cir. 2007)). Yet, “the proof required for the plaintiff to obtain a

preliminary injunction is much more stringent than the proof required to survive a

summary judgment motion ….” Leary, 228 F.3d at 739.

III.   Discussion

       The Court begins by discussing those questions that go to matters of subject

matter jurisdiction or which counsel against reaching the merits of Plaintiffs’

claims. While the Court finds that any of these issues, alone, indicate that

Plaintiffs’ motion should be denied, it addresses each to be thorough.

                                          7

        Case 2:20-cv-01771-PP Filed 12/07/20 Page 8 of 37 Document 55-5
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3302 Filed 12/07/20 Page 8 of 36




      A.     Eleventh Amendment Immunity

      The Eleventh Amendment to the United States Constitution provides:

             The judicial power of the United States shall not be
             construed to extend to any suit in law or equity,
             commenced or prosecuted against one of the United
             States by Citizens of another State, or by Citizens or
             Subjects of any Foreign State.

U.S. Const. amend. XI. This immunity extends to suits brought by citizens against

their own states. See, e.g., Ladd v. Marchbanks, 971 F.3d 574, 578 (6th Cir. 2020)

(citing Hans v. Louisiana, 134 U.S. 1, 18-19 (1890)). It also extends to suits

against state agencies or departments, Pennhurst State Sch. & Hosp. v. Halderman,

465 U.S. 89, 100 (1984) (citations omitted), and “suit[s] against state officials

when ‘the state is the real, substantial party in interest[,]’” id. at 101 (quoting Ford

Motor Co. v. Dep’t of Treasury, 323 U.S. 459, 464 (1945)).

      A suit against a State, a state agency or its department, or a state official is in

fact a suit against the State and is barred “regardless of the nature of the relief

sought.” Pennhurst State Sch. & Hosp., 465 U.S. at 100-02 (citations omitted).

“‘The general rule is that a suit is against the sovereign if the judgment sought

would expend itself on the public treasury or domain, or interfere with the public

administration, or if the effect of the judgment would be to restrain the

Government from acting, or to compel it to act.’” Id. at 101 n.11 (quoting Dugan

v. Rank, 372 U.S. 609, 620 (1963)) (internal quotation marks omitted).

                                           8

        Case 2:20-cv-01771-PP Filed 12/07/20 Page 9 of 37 Document 55-5
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3303 Filed 12/07/20 Page 9 of 36




      Eleventh Amendment immunity is subject to three exceptions: (1)

congressional abrogation; (2) waiver by the State; and (3) “a suit against a state

official seeking prospective injunctive relief to end a continuing violation of

federal law.” See Carten v. Kent State Univ., 282 F.3d 391, 398 (6th Cir. 2002)

(citations omitted). Congress did not abrogate the States’ sovereign immunity

when it enacted 42 U.S.C. § 1983. Will v. Mich. Dep’t of State Police, 491 U.S.

58, 66 (1989). “The State of Michigan has not consented to being sued in civil

rights actions in the federal courts.” Johnson v. Unknown Dellatifa, 357 F.3d 539,

545 (6th Cir. 2004) (citing Abick v. Michigan, 803 F.2d 874, 877 (6th Cir. 1986)).

The Eleventh Amendment therefore bars Plaintiffs’ claims against the Michigan

Board of State Canvassers. See McLeod v. Kelly, 7 N.W.2d 240, 242 (Mich. 1942)

(“The board of State canvassers is a State agency …”); see also Deleeuw v. State

Bd. of Canvassers, 688 N.W.2d 847, 850 (Mich. Ct. App. 2004). Plaintiffs’ claims

are barred against Governor Whitmer and Secretary Benson unless the third

exception applies.

      The third exception arises from the Supreme Court’s decision in Ex parte

Young, 209 U.S. 123 (1908). But as the Supreme Court has advised:

                To interpret Young to permit a federal-court action to
             proceed in every case where prospective declaratory and
             injunctive relief is sought against an officer, named in his
             individual capacity, would be to adhere to an empty
             formalism and to undermine the principle … that
             Eleventh Amendment immunity represents a real
                                          9

       Case 2:20-cv-01771-PP Filed 12/07/20 Page 10 of 37 Document 55-5
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3304 Filed 12/07/20 Page 10 of 36




              limitation on a federal court’s federal-question
              jurisdiction. The real interests served by the Eleventh
              Amendment are not to be sacrificed to elementary
              mechanics of captions and pleading. Application of the
              Young exception must reflect a proper understanding of
              its role in our federal system and respect for state courts
              instead of a reflexive reliance on an obvious fiction.

 Idaho v. Coeur d’Alene Tribe of Idaho, 521 U.S. 261, 270 (1997). Further, “the

 theory of Young has not been provided an expansive interpretation.” Pennhurst

 State Sch. & Hosp., 465 U.S. at 102. “‘In determining whether the doctrine of Ex

 parte Young avoids an Eleventh Amendment bar to suit, a court need only conduct

 a straightforward inquiry into whether [the] complaint alleges an ongoing violation

 of federal law and seeks relief properly characterized as prospective.’” Verizon

 Md., Inc. v. Pub. Serv. Comm’n, 535 U.S. 635, 645 (2002) (quoting Coeur d’Alene

 Tribe of Idaho, 521 U.S. 296 (O’Connor, J., concurring)).

       Ex parte Young does not apply, however, to state law claims against state

 officials, regardless of the relief sought. Pennhurst State Sch. & Hosp., 465 U.S. at

 106 (“A federal court’s grant of relief against state officials on the basis of state

 law, whether prospective or retroactive, does not vindicate the supreme authority

 of federal law. On the contrary, it is difficult to think of a greater intrusion on state

 sovereignty than when a federal court instructs state officials on how to conform

 their conduct to state law.”); see also In re Ohio Execution Protocol Litig., 709 F.

 App’x 779, 787 (6th Cir. 2017) (“If the plaintiff sues a state official under state law

                                            10

        Case 2:20-cv-01771-PP Filed 12/07/20 Page 11 of 37 Document 55-5
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3305 Filed 12/07/20 Page 11 of 36




 in federal court for actions taken within the scope of his authority, sovereign

 immunity bars the lawsuit regardless of whether the action seeks monetary or

 injunctive relief.”). Unquestionably, Plaintiffs’ state law claims against

 Defendants are barred by Eleventh Amendment immunity.

       The Court then turns its attention to Plaintiffs’ § 1983 claims against

 Defendants. Defendants and Intervenor DNC/MDP contend that these claims are

 not in fact federal claims as they are premised entirely on alleged violations of

 state law. (ECF No. 31 at Pg ID 2185 (“Here, each count of Plaintiffs’

 complaint—even Counts I, II, and III, which claim to raise violations of federal

 law—is predicated on the election being conducted contrary to Michigan law.”);

 ECF No. 36 at Pg ID 2494 (“While some of [Plaintiffs’] allegations concern

 fantastical conspiracy theories that belong more appropriately in the fact-free outer

 reaches of the Internet[,] … what Plaintiffs assert at bottom are violations of the

 Michigan Election Code.”) Defendants also argue that even if properly stated as

 federal causes of action, “it is far from clear whether Plaintiffs’ requested

 injunction is actually prospective in nature, as opposed to retroactive.” (ECF No.

 31 at Pg ID 2186.)

       The latter argument convinces this Court that Ex parte Young does not

 apply. As set forth earlier, “‘[i]n order to fall with the Ex parte Young exception, a

 claim must seek prospective relief to end a continuing violation of federal law.’”

                                           11

        Case 2:20-cv-01771-PP Filed 12/07/20 Page 12 of 37 Document 55-5
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3306 Filed 12/07/20 Page 12 of 36




 Russell v. Lundergan-Grimes, 784 F.3d 1037, 1047 (6th Cir. 2015) (quoting Diaz

 v. Mich. Dep’t of Corr., 703 F.3d 956, 964 (6th Cir. 2013)). Unlike Russell, which

 Plaintiffs cite in their reply brief, this is not a case where a plaintiff is seeking to

 enjoin the continuing enforcement of a statute that is allegedly unconstitutional.

 See id. at 1044, 1047 (plaintiff claimed that Kentucky law creating a 300-foot no-

 political-speech buffer zone around polling location violated his free-speech

 rights). Instead, Plaintiffs are seeking to undo what has already occurred, as their

 requested relief reflects.2 (See ECF No. 7 at Pg ID 1847; see also ECF No. 6 at Pg

 955-56.)

        Before this lawsuit was filed, the Michigan Board of State Canvassers had

 already certified the election results and Governor Whitmer had transmitted the

 State’s slate of electors to the United States Archivist. (ECF Nos. 31-4, 31-5.)

 There is no continuing violation to enjoin. See Rios v. Blackwell, 433 F. Supp. 2d

 848 (N.D. Ohio Feb. 7, 2006); see also King Lincoln Bronzeville Neighborhood

 Ass’n v. Husted, No. 2:06-cv-00745, 2012 WL 395030, at *4-5 (S.D. Ohio Feb. 7,

 2012); cf. League of Women Voters of Ohio v. Brunner, 548 F.3d 463, 475 (6th Cir.

 2008) (finding that the plaintiff’s claims fell within the Ex parte Young doctrine




 2
  To the extent Plaintiffs ask the Court to certify the results in favor of President
 Donald J. Trump, such relief is beyond its powers.
                                           12

        Case 2:20-cv-01771-PP Filed 12/07/20 Page 13 of 37 Document 55-5
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3307 Filed 12/07/20 Page 13 of 36




 where it alleged that the problems that plagued the election “are chronic and will

 continue absent injunctive relief”).

       For these reasons, the Court concludes that the Eleventh Amendment bars

 Plaintiffs’ claims against Defendants.

       B.     Mootness

       This case represents well the phrase: “this ship has sailed.” The time has

 passed to provide most of the relief Plaintiffs request in their Amended Complaint;

 the remaining relief is beyond the power of any court. For those reasons, this

 matter is moot.

       “‘Under Article III of the Constitution, federal courts may adjudicate only

 actual, ongoing cases or controversies.’” Kentucky v. U.S. ex rel. Hagel, 759 F.3d

 588, 595 (6th Cir. 2014) (quoting Lewis v. Cont’l Bank Corp., 494 U.S. 472, 477

 (1990)). A case may become moot “when the issues presented are no longer live

 or the parties lack a legally cognizable interest in the outcome.” U.S. Parole

 Comm’n v. Geraghty, 445 U.S. 388, 396, 410 (1980) (internal quotation marks and

 citation omitted). Stated differently, a case is moot where the court lacks “the

 ability to give meaningful relief[.]” Sullivan v. Benningfield, 920 F.3d 401, 410

 (6th Cir. 2019). This lawsuit was moot well before it was filed on November 25.

       In their prayer for relief, Plaintiffs ask the Court to: (a) order Defendants to

 decertify the results of the election; (b) enjoin Secretary Benson and Governor

                                           13

        Case 2:20-cv-01771-PP Filed 12/07/20 Page 14 of 37 Document 55-5
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3308 Filed 12/07/20 Page 14 of 36




 Whitmer from transmitting the certified election results to the Electoral College;

 (c) order Defendants “to transmit certified election results that state that President

 Donald Trump is the winner of the election”; (d) impound all voting machines and

 software in Michigan for expert inspection; (e) order that no votes received or

 tabulated by machines not certified as required by federal and state law be counted;

 and, (f) enter a declaratory judgment that mail-in and absentee ballot fraud must be

 remedied with a manual recount or statistically valid sampling.3 (ECF No. 6 at Pg

 ID 955-56, ¶ 233.) What relief the Court could grant Plaintiffs is no longer

 available.

       Before this lawsuit was filed, all 83 counties in Michigan had finished

 canvassing their results for all elections and reported their results for state office

 races to the Secretary of State and the Michigan Board of State Canvassers in

 accordance with Michigan law. See Mich. Comp. Laws § 168.843. The State

 Board had certified the results of the 2020 General Election and Governor

 Whitmer had submitted the slate of Presidential Electors to the Archivists. (ECF



 3
   Plaintiffs also seek an order requiring the impoundment of all voting machines
 and software in Michigan for expert inspection and the production of security
 camera footage from the TCF Center for November 3 and 4. (ECF No. 6 at Pg ID
 956, ¶ 233.) This requested relief is not meaningful, however, where the remaining
 requests are no longer available. In other words, the evidence Plaintiffs seek to
 gather by inspecting voting machines and software and security camera footage
 only would be useful if an avenue remained open for them to challenge the election
 results.
                                            14

        Case 2:20-cv-01771-PP Filed 12/07/20 Page 15 of 37 Document 55-5
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3309 Filed 12/07/20 Page 15 of 36




 No. 31-4 at Pg ID 2257-58; ECF No. 31-5 at Pg ID 2260-63.) The time for

 requesting a special election based on mechanical errors or malfunctions in voting

 machines had expired. See Mich. Comp. Laws §§ 168.831, 168.832 (petitions for

 special election based on a defect or mechanical malfunction must be filed “no

 later than 10 days after the date of the election”). And so had the time for

 requesting a recount for the office of President. See Mich. Comp. Laws § 168.879.

       The Michigan Election Code sets forth detailed procedures for challenging

 an election, including deadlines for doing so. Plaintiffs did not avail themselves of

 the remedies established by the Michigan legislature. The deadline for them to do

 so has passed. Any avenue for this Court to provide meaningful relief has been

 foreclosed. As the Eleventh Circuit Court of Appeals recently observed in one of

 the many other post-election lawsuits brought to specifically overturn the results of

 the 2020 presidential election:

              “We cannot turn back the clock and create a world in
              which” the 2020 election results are not certified.
              Fleming v. Gutierrez, 785 F.3d 442, 445 (10th Cir. 2015).
              And it is not possible for us to delay certification nor
              meaningful to order a new recount when the results are
              already final and certified.

 Wood v. Raffensperger, -- F.3d -- , 2020 WL 7094866 (11th Cir. Dec. 5, 2020).

 And as one Justice of the Supreme Court of Pennsylvania advised in another 2020

 post-election lawsuit: “there is no basis in law by which the courts may grant

 Petitioners’ request to ignore the results of an election and recommit the choice to
                                          15

        Case 2:20-cv-01771-PP Filed 12/07/20 Page 16 of 37 Document 55-5
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3310 Filed 12/07/20 Page 16 of 36




 the General Assembly to substitute its preferred slate of electors for the one chosen

 by a majority of Pennsylvania’s voters.” Kelly v. Commonwealth, No. 68 MAP

 2020, 2020 WL 7018314, at *3 (Pa. Nov. 28, 2020) (Wecht, J., concurring); see

 also Wood v. Raffensperger, No. 1:20-cv-04651, 2020 WL 6817513, at *13 (N.D.

 Ga. Nov. 20, 2020) (concluding that “interfer[ing] with the result of an election

 that has already concluded would be unprecedented and harm the public in

 countless ways”).

         In short, Plaintiffs’ requested relief concerning the 2020 General Election is

 moot.

         C.    Laches

         Defendants argue that Plaintiffs are unlikely to succeed on the merits

 because they waited too long to knock on the Court’s door. (ECF No. 31 at Pg ID

 2175-79; ECF No. 39 at Pg ID 2844.) The Court agrees.

         The doctrine of laches is rooted in the principle that “equity aids the vigilant,

 not those who slumber on their rights.” Lucking v. Schram, 117 F.2d 160, 162 (6th

 Cir. 1941); see also United States v. Clintwood Elkhorn Min. Co., 553 U.S. 1, 9

 (2008) (“A constitutional claim can become time-barred just as any other claim

 can.”). An action may be barred by the doctrine of laches if: (1) the plaintiff

 delayed unreasonably in asserting his rights and (2) the defendant is prejudiced by

 this delay. Brown-Graves Co. v. Central States, Se. and Sw. Areas Pension Fund,

                                            16

         Case 2:20-cv-01771-PP Filed 12/07/20 Page 17 of 37 Document 55-5
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3311 Filed 12/07/20 Page 17 of 36




 206 F.3d 680, 684 (6th Cir. 2000); Ottawa Tribe of Oklahoma v. Logan, 577 F.3d

 634, 639 n.6 (6th Cir. 2009) (“Laches arises from an extended failure to exercise a

 right to the detriment of another party.”). Courts apply laches in election cases.

 Detroit Unity Fund v. Whitmer, 819 F. App’x 421, 422 (6th Cir. 2020) (holding

 that the district court did not err in finding plaintiff’s claims regarding deadline for

 local ballot initiatives “barred by laches, considering the unreasonable delay on the

 part of [p]laintiffs and the consequent prejudice to [d]efendants”). Cf. Benisek v.

 Lamone, 138 S. Ct. 1942, 1944 (2018) (“[A] party requesting a preliminary

 injunction must generally show reasonable diligence. That is as true in election law

 cases as elsewhere.”).

       First, Plaintiffs showed no diligence in asserting the claims at bar. They

 filed the instant action on November 25—more than 21 days after the 2020

 General Election—and served it on Defendants some five days later on December

 1. (ECF Nos. 1, 21.) If Plaintiffs had legitimate claims regarding whether the

 treatment of election challengers complied with state law, they could have brought

 their claims well in advance of or on Election Day—but they did not. Michigan’s

 83 Boards of County Canvassers finished canvassing by no later than November

 17 and, on November 23, both the Michigan Board of State Canvassers and

 Governor Whitmer certified the election results. Mich. Comp. Laws §§ 168.822,

 168.842.0. If Plaintiffs had legitimate claims regarding the manner by which

                                            17

        Case 2:20-cv-01771-PP Filed 12/07/20 Page 18 of 37 Document 55-5
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3312 Filed 12/07/20 Page 18 of 36




 ballots were processed and tabulated on or after Election Day, they could have

 brought the instant action on Election Day or during the weeks of canvassing that

 followed—yet they did not. Plaintiffs base the claims related to election machines

 and software on “expert and fact witness” reports discussing “glitches” and other

 alleged vulnerabilities that occurred as far back as 2010. (See e.g., ECF No. 6 at

 Pg ID 927-933, ¶¶ 157(C)-(E), (G), 158, 160, 167.) If Plaintiffs had legitimate

 concerns about the election machines and software, they could have filed this

 lawsuit well before the 2020 General Election—yet they sat back and did nothing.

       Plaintiffs proffer no persuasive explanation as to why they waited so long to

 file this suit. Plaintiffs concede that they “would have preferred to file sooner, but

 [] needed some time to gather statements from dozens of fact witnesses, retain and

 engage expert witnesses, and gather other data supporting their Complaint.” (ECF

 No. 49 at Pg ID 3081.) But according to Plaintiffs themselves, “[m]anipulation of

 votes was apparent shortly after the polls closed on November 3, 2020.” (ECF No.

 7 at Pg ID 1837 (emphasis added).) Indeed, where there is no reasonable

 explanation, there can be no true justification. See Crookston v. Johnson, 841 F.3d

 396, 398 (6th Cir. 2016) (identifying the “first and most essential” reason to issue a

 stay of an election-related injunction is plaintiff offering “no reasonable

 explanation for waiting so long to file this action”). Defendants satisfy the first

 element of their laches defense.

                                           18

        Case 2:20-cv-01771-PP Filed 12/07/20 Page 19 of 37 Document 55-5
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3313 Filed 12/07/20 Page 19 of 36




       Second, Plaintiffs’ delay prejudices Defendants. See Kay v. Austin, 621 F.2d

 809, 813 (6th Cir. 1980) (“As time passes, the state’s interest in proceeding with

 the election increases in importance as resources are committed and irrevocable

 decisions are made, and the candidate’s claim to be a serious candidate who has

 received a serious injury becomes less credible by his having slept on his rights.”)

 This is especially so considering that Plaintiffs’ claims for relief are not merely

 last-minute—they are after the fact. While Plaintiffs delayed, the ballots were cast;

 the votes were counted; and the results were certified. The rationale for

 interposing the doctrine of laches is now at its peak. See McDonald v. Cnty. of San

 Diego, 124 F. App’x 588 (9th Cir. 2005) (citing Soules v. Kauaians for Nukolii

 Campaign Comm., 849 F.2d 1176, 1180 (9th Cir. 1988)); Soules, 849 F.2d at 1180

 (quoting Hendon v. N.C. State Bd. Of Elections, 710 F.2d 177, 182 (4th Cir. 1983))

 (applying doctrine of laches in post-election lawsuit because doing otherwise

 would, “permit, if not encourage, parties who could raise a claim to lay by and

 gamble upon receiving a favorable decision of the electorate and then, upon losing,

 seek to undo the ballot results in a court action”).

       Plaintiffs could have lodged their constitutional challenges much sooner than

 they did, and certainly not three weeks after Election Day and one week after

 certification of almost three million votes. The Court concludes that Plaintiffs’

 delay results in their claims being barred by laches.

                                           19

        Case 2:20-cv-01771-PP Filed 12/07/20 Page 20 of 37 Document 55-5
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3314 Filed 12/07/20 Page 20 of 36




       D.     Abstention

       As outlined in several filings, when the present lawsuit was filed on

 November 25, 2020, there already were multiple lawsuits pending in Michigan

 state courts raising the same or similar claims alleged in Plaintiffs’ Amended

 Complaint. (See, e.g., ECF No. 31 at Pg ID 2193-98 (summarizing five state court

 lawsuits challenging President Trump’s defeat in Michigan’s November 3, 2020

 General Election).) Defendants and the City of Detroit urge the Court to abstain

 from deciding Plaintiffs’ claims in deference to those proceedings under various

 abstention doctrines. (Id. at Pg ID 2191-2203; ECF No. 39 at Pg ID 2840-44.)

 Defendants rely on the abstention doctrine outlined by the Supreme Court in

 Colorado River Water Conservation District v. United States, 424 U.S. 800 (1976).

 The City of Detroit relies on the abstention doctrines outlined in Colorado River,

 as well as those set forth in Railroad Commission of Texas v. Pullman Co., 312

 U.S. 496, 500-01 (1941), and Burford v. Sun Oil Co., 319 U.S. 315 (1943). The

 City of Detroit maintains that abstention is particularly appropriate when resolving

 election disputes in light of the autonomy provided to state courts to initially settle

 such disputes.

       The abstention doctrine identified in Colorado River permits a federal court

 to abstain from exercising jurisdiction over a matter in deference to parallel state-

 court proceedings. Colorado River, 424 U.S. at 813, 817. The exception is found

                                           20

        Case 2:20-cv-01771-PP Filed 12/07/20 Page 21 of 37 Document 55-5
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3315 Filed 12/07/20 Page 21 of 36




 warranted “by considerations of ‘proper constitutional adjudication,’ ‘regard for

 federal-state relations,’ or ‘wise judicial administration.’” Quackenbush v. Allstate

 Ins. Co., 517 U.S. 706, 716 (1996) (quoting Colorado River, 424 U.S. at 817). The

 Sixth Circuit has identified two prerequisites for abstention under this doctrine.

 Romine v. Compuserve Corp., 160 F.3d 337, 339-40 (6th Cir. 1998).

       First, the court must determine that the concurrent state and federal actions

 are parallel. Id. at 339. Second, the court must consider the factors outlined by the

 Supreme Court in Colorado River and subsequent cases:

              (1) whether the state court has assumed jurisdiction over
              any res or property; (2) whether the federal forum is less
              convenient to the parties; (3) avoidance of piecemeal
              litigation; … (4) the order in which jurisdiction was
              obtained; … (5) whether the source of governing law is
              state or federal; (6) the adequacy of the state court action
              to protect the federal plaintiff’s rights; (7) the relative
              progress of the state and federal proceedings; and (8) the
              presence or absence of concurrent jurisdiction.

 Romine, 160 F.3d at 340-41 (internal citations omitted). “These factors, however,

 do not comprise a mechanical checklist. Rather, they require ‘a careful balancing

 of the important factors as they apply in a give[n] case’ depending on the particular

 facts at hand.” Id. (quoting Moses H. Cone Mem’l Hosp. v. Mercury Constr.

 Corp., 460 U.S. 1, 16 (1983)).

       As summarized in Defendants’ response brief and reflected in their exhibits

 (see ECF No. 31 at Pg ID 2193-97; see also ECF Nos. 31-7, 31-9, 31-11, 31-12,

                                           21

        Case 2:20-cv-01771-PP Filed 12/07/20 Page 22 of 37 Document 55-5
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3316 Filed 12/07/20 Page 22 of 36




 31-14), the allegations and claims in the state court proceedings and the pending

 matter are, at the very least, substantially similar, Romine, 160 F.3d at 340 (“Exact

 parallelism is not required; it is enough if the two proceedings are substantially

 similar.” (internal quotation marks and citation omitted)). A careful balancing of

 the factors set forth by the Supreme Court counsel in favor of deferring to the

 concurrent jurisdiction of the state courts.

       The first and second factor weigh against abstention. Id. (indicating that the

 weight is against abstention where no property is at issue and neither forum is

 more or less convenient). While the Supreme Court has stated that “‘the presence

 of federal law issues must always be a major consideration weighing against

 surrender of federal jurisdiction in deference to state proceedings[,]’” id. at 342

 (quoting Moses H. Cone, 460 U.S. at 26), this “‘factor has less significance where

 the federal courts’ jurisdiction to enforce the statutory rights in question is

 concurrent with that of the state courts.’”4 Id. (quoting Moses H. Cone, 460 U.S. at

 25). Moreover, the Michigan Election Code seems to dominate even Plaintiffs’

 federal claims. Further, the remaining factors favor abstention.

       “Piecemeal litigation occurs when different courts adjudicate the identical

 issue, thereby duplicating judicial effort and potentially rendering conflicting



 4
  State courts have concurrent jurisdiction over § 1983 actions. Felder v. Casey,
 487 U.S. 131, 139 (1988).
                                          22

        Case 2:20-cv-01771-PP Filed 12/07/20 Page 23 of 37 Document 55-5
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3317 Filed 12/07/20 Page 23 of 36




 results.” Id. at 341. The parallel proceedings are premised on similar factual

 allegations and many of the same federal and state claims. The state court

 proceedings were filed well before the present matter and at least three of those

 matters are far more advanced than this case. Lastly, as Congress conferred

 concurrent jurisdiction on state courts to adjudicate § 1983 claims, Felder v. Casey,

 487 U.S. 131, 139 (1988), “[t]here can be no legitimate contention that the

 [Michigan] state courts are incapable of safeguarding [the rights protected under

 this statute],” Romine, 160 F.3d at 342.

       For these reasons, abstention is appropriate under the Colorado River

 doctrine. The Court finds it unnecessary to decide whether abstention is

 appropriate under other doctrines.

       E.     Standing

       Under Article III of the United States Constitution, federal courts can

 resolve only “cases” and “controversies.” U.S. Const. art. III § 2. The case-or-

 controversy requirement is satisfied only where a plaintiff has standing to bring

 suit. See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016), as revised (May 24,

 2016). Each plaintiff must demonstrate standing for each claim he seeks to press.5


 5
   Plaintiffs assert a due process claim in their Amended Complaint and twice state
 in their motion for injunctive relief that Defendants violated their due process
 rights. (See ECF No. 7 at Pg ID 1840, 1844.) Plaintiffs do not pair either
 statement with anything the Court could construe as a developed argument. (Id.)
 The Court finds it unnecessary, therefore, to further discuss the due process claim.
                                            23

        Case 2:20-cv-01771-PP Filed 12/07/20 Page 24 of 37 Document 55-5
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3318 Filed 12/07/20 Page 24 of 36




 DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 352 (2006) (citation omitted) (“[A]

 plaintiff must demonstrate standing separately for each form of relief sought.”).

 To establish standing, a plaintiff must show that: (1) he has suffered an injury in

 fact that is “concrete and particularized” and “actual or imminent”; (2) the injury is

 “fairly . . . trace[able] to the challenged action of the defendant”; and (3) it is

 “likely, as opposed to merely speculative, that the injury will be redressed by a

 favorable decision.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-62 (1992)

 (internal quotation marks and citations omitted).

              1.     Equal Protection Claim

       Plaintiffs allege that Defendants engaged in “several schemes” to, among

 other things, “destroy,” “discard,” and “switch” votes for President Trump, thereby

 “devalu[ing] Republican votes” and “diluting” the influence of their individual

 votes. (ECF No. 49 at Pg ID 3079.) Plaintiffs contend that “the vote dilution

 resulting from this systemic and illegal conduct did not affect all Michigan voters

 equally; it had the intent and effect of inflating the number of votes for Democratic

 candidates and reducing the number of votes for President Trump and Republican

 candidates.” (ECF No. 49 at Pg ID 3079.) Even assuming that Plaintiffs establish




 McPherson v. Kelsey, 125 F.3d 989, 995 (6th Cir. 1997) (“Issues adverted to in a
 perfunctory manner, unaccompanied by some effort at developed argumentation,
 are deemed waived.”).
                                       24

        Case 2:20-cv-01771-PP Filed 12/07/20 Page 25 of 37 Document 55-5
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3319 Filed 12/07/20 Page 25 of 36




 injury-in-fact and causation under this theory,6 their constitutional claim cannot

 stand because Plaintiffs fall flat when attempting to clear the hurdle of

 redressability.

       Plaintiffs fail to establish that the alleged injury of vote-dilution can be

 redressed by a favorable decision from this Court. Plaintiffs ask this Court to de-

 certify the results of the 2020 General Election in Michigan. But an order de-

 certifying the votes of approximately 2.8 million people would not reverse the

 dilution of Plaintiffs’ vote. To be sure, standing is not “dispensed in gross: A

 plaintiff’s remedy must be tailored to redress the plaintiff’s particular injury.” Gill,

 138 S. Ct. at 1934 (citing Cuno, 547 U.S. at 353); Cuno, 547 U.S. at 353 (“The

 remedy must of course be limited to the inadequacy that produced the injury in fact

 that the plaintiff has established.” (quoting Lewis v. Casey, 518 U.S. 343, 357

 (1996)). Plaintiffs’ alleged injury does not entitle them to seek their requested

 remedy because the harm of having one’s vote invalidated or diluted is not

 remedied by denying millions of others their right to vote. Accordingly, Plaintiffs

 have failed to show that their injury can be redressed by the relief they seek and

 thus possess no standing to pursue their equal protection claim.




 6
   To be clear, the Court does not find that Plaintiffs satisfy the first two elements of
 the standing inquiry.
                                           25

        Case 2:20-cv-01771-PP Filed 12/07/20 Page 26 of 37 Document 55-5
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3320 Filed 12/07/20 Page 26 of 36




              2.     Elections Clause & Electors Clause Claims

        The provision of the United States Constitution known as the Elections

 Clause states in part: “The Times, Places and Manner of holding Elections for

 Senators and Representatives, shall be prescribed in each State by the Legislature

 thereof[.]” U.S. Const. art. I, § 4, cl. 1. “The Elections Clause effectively gives

 state governments the ‘default’ authority to regulate the mechanics of federal

 elections, Foster v. Love, 522 U.S. 67, 69, 118 S. Ct. 464, 139 L.Ed.2d 369 (1997),

 with Congress retaining ‘exclusive control’ to ‘make or alter’ any state’s

 regulations, Colegrove v. Green, 328 U.S. 549, 554, 66 S. Ct. 1198, 90 L.Ed. 1432

 (1946).” Bognet, 2020 WL 6686120, *1. The “Electors Clause” of the

 Constitution states: “Each State shall appoint, in such Manner as the Legislature

 thereof may direct, a Number of Electors ….” U.S. Const. art. II, § 1, cl. 2.

        Plaintiffs argue that, as “nominees of the Republican Party to be Presidential

 Electors on behalf of the State of Michigan, they have standing to allege violations

 of the Elections Clause and Electors Clause because “a vote for President Trump

 and Vice-President Pence in Michigan … is a vote for each Republican elector[],

 and … illegal conduct aimed at harming candidates for President similarly injures

 Presidential Electors.” (ECF No. 7 at Pg ID 1837-38; ECF No. 49 at Pg ID 3076-

 78.)




                                           26

        Case 2:20-cv-01771-PP Filed 12/07/20 Page 27 of 37 Document 55-5
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3321 Filed 12/07/20 Page 27 of 36




       But where, as here, the only injury Plaintiffs have alleged is that the

 Elections Clause has not been followed, the United States Supreme Court has made

 clear that “[the] injury is precisely the kind of undifferentiated, generalized

 grievance about the conduct of government that [courts] have refused to

 countenance.”7 Lance v. Coffman, 549 U.S. 437, 442 (2007). Because Plaintiffs

 “assert no particularized stake in the litigation,” Plaintiffs fail to establish injury-

 in-fact and thus standing to bring their Elections Clause and Electors Clause

 claims. Id.; see also Johnson v. Bredesen, 356 F. App’x 781, 784 (6th Cir. 2009)

 (citing Lance, 549 U.S. at 441-42) (affirming district court’s conclusion that

 citizens did not allege injury-in-fact to support standing for claim that the state of

 Tennessee violated constitutional law).




 7
   Although separate constitutional provisions, the Electors Clause and Elections
 Clause share “considerable similarity,” Ariz. State Leg. v. Ariz. Indep. Redistricting
 Comm’n, 576 U.S. 787, 839, (2015) (Roberts, C.J., dissenting), and Plaintiffs do
 not at all distinguish the two clauses in their motion for injunctive relief or reply
 brief (ECF No. 7; ECF No. 49 at Pg ID 3076-78). See also Bognet v. Sec’y
 Commonwealth of Pa., No. 20-3214, 2020 WL 6686120, at *7 (3d Cir. Nov. 13,
 2020) (applying same test for standing under both Elections Clause and Electors
 Clause); Wood, 2020 WL 6817513, at *1 (same); Foster, 522 U.S. at 69
 (characterizing Electors Clause as Elections Clauses’ “counterpart for the
 Executive Branch”); U.S. Term Limits, Inc. v. Thornton, 514 U.S. 779, 804-05
 (1995) (noting that state’s “duty” under Elections Clause “parallels the duty”
 described by Electors Clause).


                                             27

        Case 2:20-cv-01771-PP Filed 12/07/20 Page 28 of 37 Document 55-5
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3322 Filed 12/07/20 Page 28 of 36




       This is so because the Elections Clause grants rights to “the Legislature” of

 “each State.” U.S. Const. art. I, § 4, cl. 1. The Supreme Court interprets the words

 “the Legislature,” as used in that clause, to mean the lawmaking bodies of a state.

 Ariz. State Legislature, 135 S.Ct. at 2673. The Elections Clause, therefore, grants

 rights to state legislatures and to other entities to which a State may delegate

 lawmaking authority. See id. at 2668. Plaintiffs’ Elections Clause claims thus

 belong, if to anyone, Michigan’s state legislature. Bognet v. Secy. Commonwealth

 of Pa., -- F.3d. --, 2020 WL 6686120, *7 (3d Cir. Nov. 13, 2020). Plaintiffs here

 are six presidential elector nominees; they are not a part of Michigan’s lawmaking

 bodies nor do they have a relationship to them.

       To support their contention that they have standing, Plaintiffs point to

 Carson v. Simon, 78 F.3d 1051 (8th Cir. 2020), a decision finding that electors had

 standing to bring challenges under the Electors Clause. (ECF No. 7 at Pg ID 1839

 (citing Carson, 978 F.3d at 1057).) In that case, which was based on the specific

 content and contours of Minnesota state law, the Eighth Circuit Court of Appeals

 concluded that because “the plain text of Minnesota law treats prospective electors

 as candidates,” it too would treat presidential elector nominees as candidates.

 Carson, 78 F.3d at 1057. This Court, however, is as unconvinced about the

 majority’s holding in Carson as the dissent:

              I am not convinced the Electors have Article III standing
              to assert claims under the Electors Clause. Although
                                           28

        Case 2:20-cv-01771-PP Filed 12/07/20 Page 29 of 37 Document 55-5
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3323 Filed 12/07/20 Page 29 of 36




              Minnesota law at times refers to them as “candidates,”
              see, e.g., Minn. Stat. § 204B.03 (2020), the Electors are
              not candidates for public office as that term is commonly
              understood. Whether they ultimately assume the office
              of elector depends entirely on the outcome of the state
              popular vote for president. Id. § 208.04 subdiv. 1 (“[A]
              vote cast for the party candidates for president and vice
              president shall be deemed a vote for that party’s
              electors.”). They are not presented to and chosen by the
              voting public for their office, but instead automatically
              assume that office based on the public’s selection of
              entirely different individuals.

 78 F.3d at 1063 (Kelly, J., dissenting).8

       Plaintiffs contend that the Michigan Election Code and relevant Minnesota

 law are similar. (See ECF No. 49 at Pg ID 3076-78.) Even if the Court were to




 8
  In addition, at least one Circuit Court, the Third Circuit Court of Appeals, has
 distinguished Carson’s holding, noting:

              Our conclusion departs from the recent decision of an
              Eighth Circuit panel which, over a dissent, concluded
              that candidates for the position of presidential elector had
              standing under Bond to challenge a Minnesota state-court
              consent decree that effectively extended the receipt
              deadline for mailed ballots. . . . The Carson court appears
              to have cited language from Bond without considering
              the context—specifically, the Tenth Amendment and the
              reserved police powers—in which the U.S. Supreme
              Court employed that language. There is no precedent for
              expanding Bond beyond this context, and the Carson
              court cited none.

 Bognet, 2020 WL 6686120, at *8 n.6.

                                             29

        Case 2:20-cv-01771-PP Filed 12/07/20 Page 30 of 37 Document 55-5
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3324 Filed 12/07/20 Page 30 of 36




 agree, it finds that Plaintiffs lack standing to sue under the Elections and Electors

 Clauses.

       F.        The Merits of the Request for Injunctive Relief

                 1.    Likelihood of Success on the Merits

       The Court may deny Plaintiffs’ motion for injunctive relief for the reasons

 discussed above. Nevertheless, the Court will proceed to analyze the merits of

 their claims.

                       a.    Violation of the Elections & Electors Clauses

       Plaintiffs allege that Defendants violated the Elections Clause and Electors

 Clause by deviating from the requirements of the Michigan Election Code. (See,

 e.g., ECF No. 6 at Pg ID 884-85, ¶¶ 36-40, 177-81, 937-38.) Even assuming

 Defendants did not follow the Michigan Election Code, Plaintiffs do not explain

 how or why such violations of state election procedures automatically amount to

 violations of the clauses. In other words, it appears that Plaintiffs’ claims are in

 fact state law claims disguised as federal claims.

       A review of Supreme Court cases interpreting these clauses supports this

 conclusion. In Cook v. Gralike, the Supreme Court struck down a Missouri law

 that required election officials to print warnings on the ballot next to the name of

 any congressional candidate who refused to support term limits after concluding

 that such a statute constituted a “‘regulation’ of congressional elections,” as used in

                                           30

        Case 2:20-cv-01771-PP Filed 12/07/20 Page 31 of 37 Document 55-5
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3325 Filed 12/07/20 Page 31 of 36




 the Elections Clause. 531 U.S. 510, 525-26 (2001) (quoting U.S. Const. art. I, § 4,

 cl. 1). In Arizona State Legislature v. Arizona Independent Redistricting

 Commission, the Supreme Court upheld an Arizona law that transferred

 redistricting power from the state legislature to an independent commission after

 concluding that “the Legislature,” as used in the Elections Clause, includes any

 official body with authority to make laws for the state. 576 U.S. 787, 824 (2015).

 In each of these cases, federal courts measured enacted state election laws against

 the federal mandates established in the clauses—they did not measure violations of

 enacted state elections law against those federal mandates.

       By asking the Court to find that they have made out claims under the clauses

 due to alleged violations of the Michigan Election Code, Plaintiffs ask the Court to

 find that any alleged deviation from state election law amounts to a modification of

 state election law and opens the door to federal review. Plaintiffs cite to no case—

 and this Court found none—supporting such an expansive approach.

                    b.     Violation of the Equal Protection Clause

       Most election laws will “impose some burden upon individual voters.”

 Burdick v. Takushi, 504 U.S. 428, 433 (1992). But “[o]ur Constitution leaves no

 room for classification of people in a way that unnecessarily abridges this right [to

 vote].” Reynolds v. Sims, 377 U.S. 533, 559 (1964) (quoting Wesberry v. Sanders,

 376 U.S. 1, 17-18 (1964)). Voting rights can be impermissibly burdened “by a

                                          31

        Case 2:20-cv-01771-PP Filed 12/07/20 Page 32 of 37 Document 55-5
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3326 Filed 12/07/20 Page 32 of 36




 debasement or dilution of the weight of a citizen’s vote just as effectively as by

 wholly prohibiting the free exercise of the franchise.” Id. (quoting Reynolds, 377

 U.S. at 555).

       Plaintiffs attempt to establish an Equal Protection claim based on the theory

 that Defendants engaged in “several schemes” to, among other things, “destroy,”

 “discard,” and “switch” votes for President Trump, thereby “devalu[ing]

 Republican votes” and “diluting” the influence of their individual votes. (ECF No.

 49 at Pg ID 3079.)

       But, to be perfectly clear, Plaintiffs’ equal protection claim is not supported

 by any allegation that Defendants’ alleged schemes caused votes for President

 Trump to be changed to votes for Vice President Biden. For example, the closest

 Plaintiffs get to alleging that physical ballots were altered in such a way is the

 following statement in an election challenger’s sworn affidavit: “I believe some of

 these workers were changing votes that had been cast for Donald Trump and other

 Republican candidates.”9 (ECF No. 6 at Pg ID 902 ¶ 91 (citing Aff. Articia


 9
   Plaintiffs allege in several portions of the Amended Complaint that election
 officials improperly tallied, counted, or marked ballots. But some of these
 allegations equivocate with words such as “believe” and “may” and none of these
 allegations identify which presidential candidate the ballots were allegedly altered
 to favor. (See, e.g., ECF No. 6 at Pg ID 902, ¶ 91 (citing Aff. Articia Bomer, ECF
 No. 6-3 at Pg ID 1008-10 (“I believe some of these ballots may not have been
 properly counted.” (emphasis added))); Pg ID 902-03, ¶ 92 (citing Tyson Aff. ¶ 17)
 (“At least one challenger observed poll workers adding marks to a ballot where
 there was no mark for any candidate.”).
                                             32

        Case 2:20-cv-01771-PP Filed 12/07/20 Page 33 of 37 Document 55-5
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3327 Filed 12/07/20 Page 33 of 36




 Bomer, ECF No. 6-3 at Pg ID 1008-1010).) But of course, “[a] belief is not

 evidence” and falls far short of what is required to obtain any relief, much less the

 extraordinary relief Plaintiffs request. United States v. O’Connor, No. 96-2992,

 1997 WL 413594, at *1 (7th Cir. 1997); see Brown v. City of Franklin, 430 F.

 App’x 382, 387 (6th Cir. 2011) (“Brown just submits his belief that Fox’s

 ‘protection’ statement actually meant “protection from retaliation. . . . An

 unsubstantiated belief is not evidence of pretext.”); Booker v. City of St. Louis, 309

 F.3d 464, 467 (8th Cir. 2002) (“Booker’s “belief” that he was singled out for

 testing is not evidence that he was.”).10 The closest Plaintiffs get to alleging that

 election machines and software changed votes for President Trump to Vice


 10
      As stated by the Circuit Court for the District of Columbia Circuit:

                The statement is that the complainant believes and
                expects to prove some things. Now his belief and
                expectation may be in good faith; but it has been
                repeatedly held that suspicion is not proof; and it is
                equally true that belief and expectation to prove cannot
                be accepted as a substitute for fact. The complainant
                carefully refrains from stating that he has any
                information upon which to found his belief or to justify
                his expectation; and evidently he has no such
                information. But belief, without an allegation of fact
                either upon personal knowledge or upon information
                reasonably sufficient upon which to base the belief,
                cannot justify the extraordinary remedy of injunction.

 Magruder v. Schley, 18 App. D.C. 288, 292, 1901 WL 19131, at *2 (D.C. Cir.
 1901).

                                             33

          Case 2:20-cv-01771-PP Filed 12/07/20 Page 34 of 37 Document 55-5
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3328 Filed 12/07/20 Page 34 of 36




 President Biden in Wayne County is an amalgamation of theories, conjecture, and

 speculation that such alterations were possible. (See e.g., ECF No. 6 at ¶¶ 7-11,

 17, 125, 129, 138-43, 147-48, 155-58, 160-63, 167, 171.) And Plaintiffs do not at

 all explain how the question of whether the treatment of election challengers

 complied with state law bears on the validity of votes, or otherwise establishes an

 equal protection claim.

       With nothing but speculation and conjecture that votes for President Trump

 were destroyed, discarded or switched to votes for Vice President Biden, Plaintiffs’

 equal protection claim fails.11 See Wood, 2020 WL 7094866 (quoting Bognet,

 2020 WL 6686120, at *12) (“‘[N]o single voter is specifically disadvantaged’ if a

 vote is counted improperly, even if the error might have a ‘mathematical impact on

 the final tally and thus on the proportional effect of every vote.’”).




 11
    “[T]he Voter Plaintiffs cannot analogize their Equal Protection claim to
 gerrymandering cases in which votes were weighted differently. Instead, Plaintiffs
 advance an Equal Protection Clause argument based solely on state officials’
 alleged violation of state law that does not cause unequal treatment. And if
 dilution of lawfully cast ballots by the ‘unlawful’ counting of invalidly cast ballots
 were a true equal-protection problem, then it would transform every violation of
 state election law (and, actually, every violation of every law) into a potential
 federal equal-protection claim requiring scrutiny of the government’s ‘interest’ in
 failing to do more to stop the illegal activity. That is not how the Equal Protection
 Clause works.” Bognet, 2020 WL 6686120, at *11.
                                            34

        Case 2:20-cv-01771-PP Filed 12/07/20 Page 35 of 37 Document 55-5
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3329 Filed 12/07/20 Page 35 of 36




                2.   Irreparable Harm & Harm to Others

       Because “a finding that there is simply no likelihood of success on the merits

 is usually fatal[,]” Gonzales v. Nat’l Bd. of Med. Examiners, 225 F.3d 620, 625

 (6th Cir. 2000) (citing Mich. State AFL-CIO v. Miller, 103 F.3d 1240, 1249 (6th

 Cir. 1997), the Court will not discuss the remaining preliminary injunction factors

 extensively.

       As discussed, Plaintiffs fail to show that a favorable decision from the Court

 would redress their alleged injury. Moreover, granting Plaintiffs’ injunctive relief

 would greatly harm the public interest. As Defendants aptly describe, Plaintiffs’

 requested injunction would “upend the statutory process for election certification

 and the selection of Presidential Electors. Moreover, it w[ould] disenfranchise

 millions of Michigan voters in favor [of] the preferences of a handful of people

 who [are] disappointed with the official results.” (ECF No. 31 at Pg ID 2227.)

       In short, none of the remaining factors weigh in favor of granting Plaintiffs’

 request for an injunction.

 IV.   Conclusion

       For these reasons, the Court finds that Plaintiffs are far from likely to

 succeed in this matter. In fact, this lawsuit seems to be less about achieving the

 relief Plaintiffs seek—as much of that relief is beyond the power of this Court—

 and more about the impact of their allegations on People’s faith in the democratic

                                          35

        Case 2:20-cv-01771-PP Filed 12/07/20 Page 36 of 37 Document 55-5
Case 2:20-cv-13134-LVP-RSW ECF No. 62, PageID.3330 Filed 12/07/20 Page 36 of 36




 process and their trust in our government. Plaintiffs ask this Court to ignore the

 orderly statutory scheme established to challenge elections and to ignore the will of

 millions of voters. This, the Court cannot, and will not, do.

       The People have spoken.

       The Court, therefore, DENIES Plaintiffs’ “Emergency Motion for

 Declaratory, Emergency, and Permanent Injunctive Relief” (ECF No. 7.)

       IT IS SO ORDERED.

                                                s/ Linda V. Parker
                                                LINDA V. PARKER
                                                U.S. DISTRICT JUDGE


  Dated: December 7, 2020




                                          36

        Case 2:20-cv-01771-PP Filed 12/07/20 Page 37 of 37 Document 55-5
            EXHIBIT 6




Case 2:20-cv-01771-PP Filed 12/07/20 Page 1 of 9 Document 55-6
Zilisch v. R.J. Reynolds Tobacco Co., Not Reported in F.Supp.2d (2011)
2011 WL 7630628

                                                                  affidavit containing the same conclusory statement. Plt.'s
                                                                  PFOF, dkt. # 18, ¶ 14 (citing dkt. # 22 at ¶ 30). Also, Fasciani
                  2011 WL 7630628
                                                                  avers that defendant gave older employees “unreasonable
    Only the Westlaw citation is currently available.
                                                                  goals, unjustly penalized them and gave them unfair
             United States District Court,
                                                                  performance reviews,” id. at ¶ 12, while younger employees
                   W.D. Wisconsin.
                                                                  “were frequently promoted and allowed to perform poorly
                                                                  with less accountability.” Id. at ¶ 14.
             Lorene ZILISCH, Plaintiff,
                        v.                                        Fasciani worked in discrete divisions of the company and
            R.J. REYNOLDS TOBACCO                                 his affidavit provides no factual basis upon which he can
                                                                  make such sweeping conclusions about the disciplinary
              COMPANY, Defendant.
                                                                  practices “always” utilized by defendant or statements about
                                                                  how employees were treated outside his own division, let
                    No. 10–cv–474–bbc.
                                                                  alone in the Minneapolis Region or the Green Bay Division
                             |
                                                                  where plaintiff worked. In other words, Fasciani does not
                       June 21, 2011.
                                                                  show that he has personal knowledge of the matters in his
Attorneys and Law Firms                                           affidavit. Fed.R.Civ.P. 56(c)(4) (affidavits used in opposition
                                                                  to motion for summary judgment “must be made on personal
Peter J. Fox, Fox & Fox, S.C., Monona, WI, for Plaintiff.         knowledge, set out facts that would be admissible in evidence,
                                                                  and show that the affiant or declarant is competent to testify
Jonathan Matthew Linas, Michael Jeffrey Gray, Jones Day,
                                                                  on the matters stated.”). Additionally, much of Fasciani's
Chicago, IL, for Defendant.
                                                                  testimony is vague and conclusory. Hall v. Bodine Electric
                                                                  Co., 276 F.3d 345, 354 (7th Cir.2002) (“It is well-settled that
                                                                  conclusory allegations and self-serving affidavits, without
OPINION and ORDER                                                 support in the record, do not create a triable issue of fact.”);
                                                                  Drake v. Minnesota Mining & Manufacturing Co., 134 F.3d
BARBARA B. CRABB, District Judge.
                                                                  878, 887 (7th Cir.1998) (“Rule 56 demands something more
 *1 In May 2008, plaintiff Lorene Zilisch was terminated          specific than the bald assertion of the general truth of
by her former employer, defendant R.J. Reynolds Tobacco           a particular matter[;] rather it requires affidavits that cite
Company, after she signed a customer's name to a contract         specific concrete facts establishing the existence of the truth
in violation of company policy. In this civil action brought      of the matter asserted.”). Thus, I will not consider Fasciani's
under the Age Discrimination in Employment Act, 29 U.S.C.         affidavit it or the statements of fact that rely on averments
§ 623, plaintiff contends that defendant fired her not because    in the affidavit. Watson v. Lithonia Lighting, 304 F.3d 749,
she violated company policy, but because of her age. Now          752 (7th Cir.2002) (affidavits used to support or oppose
before the court is defendant's motion for summary judgment       summary judgment must be made on personal knowledge);
in which defendant argues that plaintiff cannot establish a       see also Haka v. Lincoln County, 533 F.Supp.2d 895, 899
prima facie case that it discriminated against her on the basis   (W.D.Wis.2008) (disregarding proposed facts not properly
of her age. Dkt. # 14. Plaintiff opposes the motion and has       supported by admissible evidence).
filed additional proposed findings of fact in conjunction with
her opposition brief.                                              *2 After reviewing the parties' arguments and proposed
                                                                  facts, I conclude that defendant is entitled to summary
As an initial matter, several of plaintiff's proposed findings    judgment in its favor because plaintiff cannot establish a
of fact rely on inadmissible evidence. Specifically, several      prima facie case of age discrimination. No reasonable jury
statements in the affidavit of Carlo Fasciani, dkt. # 22,         could conclude that plaintiff lost her job because of her
a former division manager for defendant, are inadmissible         age; rather, the uncontradicted evidence shows that defendant
because they are conclusory and not made on the basis             terminated plaintiff because she violated company policy.
of Fasciani's personal knowledge. For example, plaintiff
proposes as fact that “[Defendant] has always followed [its]      From the parties' proposed findings of fact and the record, I
progressive discipline practice .... “, citing the Fasciani's     find the following facts to be material and undisputed.



               © 2020 2:20-cv-01771-PP
               Case   Thomson Reuters. No claim
                                           Filedto12/07/20
                                                   original U.S.Page
                                                                 Government
                                                                      2 of 9 Works.
                                                                              Document                    55-6                 1
Zilisch v. R.J. Reynolds Tobacco Co., Not Reported in F.Supp.2d (2011)
2011 WL 7630628

                                                                     for you to sign for the retailer under any circumstances.
                                                                     Make sure all agreements/contracts are properly dated and
                                                                     appropriately filed according to company guidelines.
UNDISPUTED FACTS
                                                                       *3 Signing for the retailer could lead to termination of
A. Plaintiff's Employment with Defendant                              employment.
                                                                   Dkt. # 19–3 at 15 (emphasis in original). The Trade Marketing
Plaintiff Lorene Zilisch was born in December 1957.                Employee Handbook is distributed to all trade marketing
She began her employment with defendant R.J. Reynolds              representatives, including plaintiff. Plaintiff received the
Tobacco Co. in 2004 at the age of 46, following a merger           handbook at the start of her employment with defendant and
between Brown & Williamson Tobacco Company, her                    signed an agreement stating that she had read and understood
previous employer, and defendant. In late 2007, plaintiff          the policies contained within it.
began working in the Green Bay Division as a Trade
Marketing Representative, reporting directly to Brent Trader,      Division managers sometimes accompany trade marketing
the division manager, who reported to David Williams, the          representatives on visits to customers. On April 23, 2008,
director of regional sales for the Minneapolis region.             division manager Trader accompanied plaintiff on her visits
                                                                   to several customers. Plaintiff and Trader traveled together
As a trade marketing representative for defendant, plaintiff's     in plaintiff's car to their first appointment at Ace Oil
duties included visiting stores to build customer relationships,   Express, where they planned to meet with the owner of
negotiating and implementing contracts with defendant's            Ace Oil Express, Mary Lis, for the purpose of negotiating
customers, reviewing customer order books to insure that           a contract between Ace Oil Express and defendant. During
customers ordered the correct products according to their          their meeting, the parties agreed to specific contract terms
contracts and checking product distribution in customer            that would go into effect on June 2, 2008. Before the
stores. Defendant uses several different forms of written          meeting concluded, both plaintiff and Lis signed a contract.
contracts that trade marking representatives can propose to        However, plaintiff had presented the incorrect contract to Lis
retail store customers. The terms of these contracts vary          by mistake. Both plaintiff and Lis signed it without realizing
in many respects and address issues such as pricing of             that it did not reflect the terms upon which the parties had
defendant's products at the store, customer rebates and            agreed.
discounts, space and signage the retailer must make available
for display in the store and configuration of defendants'          After leaving Ace Oil Express, plaintiff and Trader proceeded
products on merchandising displays.                                to their next appointment at Stanley Travel Stop, where
                                                                   plaintiff and the manager of Stanley Travel Stop agreed upon
When a trade marketing representative and a customer               the terms of a contract between defendant and the Travel
agree upon the terms of a contract, the trade marketing            Stop. When plaintiff searched on her laptop for the correct
representative selects the appropriate contract from a list of     contract, she noticed that she and Mary Lis had signed the
electronic contracts on the representative's laptop computer.      wrong contract at their meeting earlier that day. After noticing
(Defendant does not use paper contracts with retailers.) The       this error, plaintiff told Trader, “Hey, I made a mistake, I
trade marketing representative and the customer then sign          had [Mary Lis] sign, you know, the wrong addendum [to
the contract using an electric pen on an electronic signature      the contract].” Dep. of plaintiff, dkt. # 16–1, at 130, lns. 9–
pad that is attached to the representative's laptop through a      22. Plaintiff opened up a new contract on her laptop that
USB port. Defendant's “Contract Signatures” policy, which          she believed reflected the terms upon which she and Lis had
is included in the Trade Marketing Employee Handbook,              agreed at their meeting. (This contract did not actually contain
provides:                                                          the correct terms that plaintiff and Lis had agreed upon.)
                                                                   Using the electronic pen and signature pad attached to her
  It is important that all agreements/contracts between the        computer, plaintiff signed both her own and Lis's name on
  Company and its retail customers are properly executed. It       the new contract. Trader, who was standing a few feet away
  is your responsibility to ensure that an authorized person       from plaintiff, saw her sign Lis's name on the signature pad.
  signs the agreement/contract on behalf of the retailer.          (The parties dispute whether plaintiff called Lis and asked for
  Therefore, ask the person if he or she has the authority to      permission to sign the contract on her behalf. Plaintiff testified
  sign the Company agreement/contract. It is not acceptable        during her deposition that she did not call Lis before signing


                © 2020 2:20-cv-01771-PP
                Case   Thomson Reuters. No claim
                                            Filedto12/07/20
                                                    original U.S.Page
                                                                  Government
                                                                       3 of 9 Works.
                                                                               Document                      55-6                 2
Zilisch v. R.J. Reynolds Tobacco Co., Not Reported in F.Supp.2d (2011)
2011 WL 7630628

Lis's name on the contract and Trader testified that he never           the responsibility of management in consultation with
saw plaintiff call Lis. However, plaintiff states in her affidavit      Human Resources, to determine on a case-by-case basis
that she talked to Lis at some point that day about signing her         which of the following corrective action steps based
name. Lis also testifies in her affidavit that she talked with          on the particular facts and circumstances involved....
plaintiff on the phone and gave her permission to sign the              Some improper behavior, for example, justifies immediate
contract. Neither plaintiff nor Lis says when the phone call            discharge. The fact that a progressive corrective action
took place.)                                                            system is utilized by the Company neither requires the use
                                                                        of prior corrective action before discharge nor alters the
After finishing their business at Stanley Travel Stop, plaintiff        fact that employment with the Company is “atwill” and can
and Trader went to plaintiff's car. After entering the car,             be terminated at any time and for any reason by either the
plaintiff told Trader, “You didn't see me do that,” referring           Company or the employee.
to her act of signing Lis's name on the contract. Trader told        Id. (emphasis in original).
plaintiff it was inappropriate for her to sign a contract for a
retailer and that she should never do it again. He suggested         Additionally, defendant's policy regarding “Reasons for
that they return to Ace Oil Express that day to have Lis             Immediate Termination” provides that “there may be
execute the correct contract on her own behalf. Plaintiff and        instances where [progressive action] steps may be omitted,
Trader then went to lunch at a nearby restaurant, where they         due to the nature or severity of the infraction.” Id. at 73.
discussed again why plaintiff had signed Lis's name. Plaintiff       That policy provides a non-inclusive “list of offenses that
told Trader that her previous managers told her that it was          will normally result in immediate termination for the first
acceptable to sign for customers. Trader responded that he           offense,” including “gross representation of information as it
was her manager now and that it was not acceptable. After            relates to business practices.” Id. at 73–74.
lunch, plaintiff and Trader drove back to Ace Oil Express,
but Lis's vehicle was not in the parking lot, so they left. At       Trader decided not to utilize progressive discipline in
the end of the day, Trader talked with plaintiff about her           plaintiff's case because he believed she had engaged in a clear
performance that day and plaintiff told him that she would           violation of company policy that was a terminable offense.
never sign a retailer's name to a contract again. Trader told        In particular, he believed her actions fell into the category of
plaintiff to obtain a signature from Lis on the correct contract.    “gross representation of information as it relates to business
He did not tell plaintiff to cancel the contract she had signed      practices.”
on Lis's behalf and did not cancel it himself. (Plaintiff avers
that Trader gave her positive feedback about her performance         On May 5, 2008, Trader told plaintiff that he needed to meet
that day, but defendant denies this.)                                with her the next day at a restaurant near her house. (Plaintiff
                                                                     had spoken to Trader on several occasions between April 23,
 *4 Immediately after he finished working with plaintiff             2008 and May 5, but Trader had not mentioned her signing
on April 23, 2008, Trader consulted with his human                   the contract for Lis or any discipline or termination related to
resources liaison, Jennifer Sanders, to determine whether            it.) After Trader's call, plaintiff went to Ace Oil Express to
a recommendation to terminate plaintiff would be fair and            meet with Mary Lis. This was the first time since April 23,
within the parameters of company policies. He also consulted         2008 that plaintiff had attempted to meet with Lis. At their
with Sanders several times between that date and the date            meeting, plaintiff apologized to Lis for signing Lis's name on
of plaintiff's termination, discussing company termination           the contract and Lis signed a contract that reflected the actual
policies. Also, Trader consulted with his supervisor, David          terms upon which Lis and plaintiff agreed previously. Lis was
Williams, either on April 23 or 24, regarding termination of         not upset that plaintiff had signed on her behalf and never
plaintiff.                                                           complained to defendant about plaintiff's signing the contract
                                                                     for her.
Defendant has a corrective action policy stating that
progressive discipline, including a series of oral and written        *5 The following morning, May 6, 2008, plaintiff met with
warnings, is appropriate in some circumstances. Dkt. # 19–3          Trader and May Carroll, another division manager in the
at 71–72. The policy states that                                     Minneapolis regions. Trader read from a document explaining
                                                                     that plaintiff was being terminated from employment because
  [I]t is not possible to specify the corrective action step         she had “forg[ed] the signature of May Li[s] ... in an attempt to
  appropriate for each type of behavior. However, it is


                © 2020 2:20-cv-01771-PP
                Case   Thomson Reuters. No claim
                                            Filedto12/07/20
                                                    original U.S.Page
                                                                  Government
                                                                       4 of 9 Works.
                                                                               Document                       55-6                 3
Zilisch v. R.J. Reynolds Tobacco Co., Not Reported in F.Supp.2d (2011)
2011 WL 7630628

fix [her] contract mistake” in violation of defendant's Contract     by him while Hietpas was employed as a trade marketing
Signatures policy. Dkt. # 19–1. The letter stated that plaintiff's   representative for defendant and when he was about 30.
action amounted to “[g]ross misrepresentation of information         Plaintiff says that Hietpas falsified certain records in violation
as it relates to business practices .” Id.                           of defendant's policy, and she contends that she reported his
                                                                     behavior to Trader and David Williams but that they did
Before May 6, 2008, plaintiff had never been disciplined for         not discipline him. Defendant denies that Hietpas violated
any performance or behavior deficiencies and no customer             company policy and says that even if he did, neither
had complained about her to defendant. She felt comfortable          Trader nor Williams was ever made aware of any alleged
with Trader and had a good working relationship with him.            misbehavior by Heitpas. It is undisputed that Trader was never
Trader had never made comments to plaintiff about her age            Hietpas's supervisor.)
and plaintiff had never reported any concerns to defendant's
human resources department regarding Trader's treatment of
her. In addition, Trader had evaluated plaintiff's performance
                                                                     OPINION
as satisfactory in the past and had considered her a good
performer.                                                            *6 Under the Age Discrimination in Employment Act
                                                                     (ADEA), it is unlawful for an employer to “discharge any
Between January 1, 2006 and September 30, 2010, defendant            individual or otherwise discriminate against any individual”
terminated eight trade marketing representatives. Two of             because of the individual's age. 29 U.S.C. § 623(a)
them were more than 40 and six were under 40. Dkt. # 26–             (1). Traditionally, courts in this circuit have explained
6. Plaintiff was the oldest employee terminated during this          that a plaintiff asserting age discrimination may prove
period. Defendant replaced plaintiff with an employee who is         discrimination under a “direct” or “indirect” method of proof.
under 30.                                                            Under the direct method proof, the plaintiff presents direct
                                                                     evidence of discrimination, such as such as an outright
                                                                     admission from the employer, or circumstantial evidence that
B. Other Employees of Defendant                                      points directly to a discriminatory reason for an adverse
                                                                     employment action. Ptasznik v. St. Joseph Hospital, 464 F.3d
While Megan Anderson was employed as a trade marketing               691, 695 (7th Cir.2006). Under the indirect method, a plaintiff
representative for defendant, she hit a deer with a company          may prove discrimination using the burden-shifting approach
car. Anderson had been talking on the company-issued                 in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973);
cellular phone while driving, in violation of defendant's cell       Burks v. Wisconsin Department of Transportation, 464 F.3d
phone policy. She was approximately 23 years old at the              744, 750–51 (7th Cir.2006).
time of the accident. Brent Trader, Anderson's supervisor at
the time of the accident, instructed her to not talk on her          The Supreme Court stated recently that to prevail in an
cell phone anymore while driving. He did not discipline her          action under the ADEA “[a] plaintiff must prove by a
otherwise.                                                           preponderance of the evidence (which may be direct or
                                                                     circumstantial), that [an unlawful motive] was the ‘but-for’
While Molly Anderson was employed as a trade marketing               cause of the challenged employer decision.” Gross v. FBL
representative for defendant, she left coupons with one              Financial Services, Inc., 557 U.S. 167, 129 S.Ct. 2343, 2351
of her customers. (It is not clear whether she left the              (2009); see also Lindsey v. Walgreen Co., 615 F.3d 873, 876
coupons intentionally or by mistake.) It is a violation of           (7th Cir.2010); Senske v. Sybase, Inc., 588 F.3d 501, 508–
defendant's policy and grounds for immediate termination             09 (7th Cir.2009). Additionally, the Supreme Court noted
to leave coupons at a store with a customer. Anderson was            that it “has not definitively decided whether the evidentiary
approximately 22 years old at the time and was not terminated        framework of McDonnell Douglas [ ], utilized in Title VII
for violating defendant's policy. Anderson has never been            cases is appropriate in the ADEA context.” Gross, 129 S.Ct.
employed in the Green Bay Division and has never reported            at 2349, n. 2. The Seventh Circuit has noted that “[w]hether
to Brent Trader.                                                     [the] burden shifting analysis survives the Supreme Court's
                                                                     declaration in Gross in non-Title VII cases, remains to be
(The parties dispute whether Brian Hietpas misrepresented            seen.” Kodish v. Oakbrook Terrace Fire Protection District,
the number of products available to a customer or ordered            604 F.3d 490, 501 (7th Cir.2010).



                © 2020 2:20-cv-01771-PP
                Case   Thomson Reuters. No claim
                                            Filedto12/07/20
                                                    original U.S.Page
                                                                  Government
                                                                       5 of 9 Works.
                                                                               Document                        55-6                 4
Zilisch v. R.J. Reynolds Tobacco Co., Not Reported in F.Supp.2d (2011)
2011 WL 7630628

                                                                   or any other trade marketing representative who was over
Relying on Gross and Kodish, defendant contends that               40 and worked in the same division or region. She has
plaintiff must prove her case through the direct method.           identified no improper comments made by Trader to her or
However, the Court of Appeals for the Seventh Circuit has          to other female employees. Nonetheless, plaintiff contends
long applied the indirect method of proof to ADEA claims,          that there is sufficient circumstantial evidence from which a
e.g., Faas v. Sears, Roebuck, & Co., 532 F.3d 633, 641–42          jury could infer intentional discrimination under the direct
(7th Cir.2008), and continues to do so in the wake of Gross,       method of proof. In particular, she contends that intentional
despite its comments in Kodish. E.g., Van Antwerp v. City of       discrimination can be inferred from (1) statistical evidence
Peoria, Illinois, 627 F.3d 295, 298 (7th Cir.2010) (stating that   concerning defendant's hiring practices; and (2) evidence that
plaintiff may prove ADEA claim through direct or indirect          other employees were treated better than she was.
method); Naik v. Boehringer Ingelheim Pharmaceuticals,
Inc., 627 F.3d 596, 599 (7th Cir.2010) (applying McDonnell         Plaintiff contends that statistical evidence regarding
Douglas burden shifting approach to AEDA claim); Mach v.           defendant's hiring practices shows that defendant prefers
Will County Sheriff, 580 F.3d 495, 498 n. 3 (7th Cir.2009);        younger workers. Specifically, she contends that in the last
Martino v. MCI Communications Services, Inc., 574 F.3d 447,        few years, nearly all of defendant's new trade marketing
452 (7th Cir.2009). Thus, I conclude that plaintiff may still      representatives are under the age of 40. However, plaintiff
attempt to prove her discrimination case using the indirect        does not explain adequately why evidence concerning the
method of proof set forth in McDonnell Douglas.                    hiring of employees has much bearing on defendant's reason
                                                                   for terminating her, particularly when the person who
                                                                   terminated her, Trader, did not have the authority to hire trade
                                                                   marketing representatives. Evidence concerning defendant's
A. Direct Method of Proof
                                                                   termination practices is more relevant to the issues in this
 *7 To survive summary judgment under the direct method,           case; such evidence shows that between January 1, 2006
plaintiff must demonstrate “triable issues as to whether           and August 23, 2010, six out of eight trade marketing
discrimination motivated the adverse employment action.”           representatives who were terminated were under the age of
Kodish, 604 F.3d at 501 (quoting Darchak v. City of Chicago        40. More important, plaintiff provides no analysis or context
Board of Education, 580 F.3d 622, 631 (7th Cir.2009)).             for the hiring statistics she provides. For example, plaintiff has
“Direct” proof of discrimination is not limited to near-           provided no evidence of the age or experience of the applicant
admissions by the employer that its decisions were based on        pool from which trade marketing representatives were hired
a proscribed criterion (e.g., “You're too old to work here.”),     in the Minneapolis region. The mere citation of statistics does
but also includes circumstantial evidence which suggests           not create a triable issue. Barracks v. Eli Lilly & Co., 481
discrimination through a longer chain of inferences.” Id.          F.3d 556, 559 (7th Cir.2007) (“We have frequently discussed
Circumstantial evidence can take many forms, including             the dangers of relying on raw data without further analysis
“suspicious timing, ambiguous oral or written statements, [ ]      or context in employment discrimination disputes.”); see also
behavior toward or comments directed at other employees            Jarrells v. Select Publishing, Inc., 2003 WL 23221278, *5
in the protected group [and] evidence showing that similarly       (W.D.Wis. Feb. 19, 2003) (“Plaintiff has failed to present any
situated employees outside the protected class received            evidence tying the statistical disparity to the decision not to
systematically better treatment.” Van Antwerp, 627 F.3d at         hire her.”).
298 (internal citations and quotations omitted). However,
all circumstantial evidence must “point directly to a               *8 Additionally, plaintiff has identified no similarly situated
discriminatory reason for the employer's action.” Id.              trade marketing representative who was substantially younger
                                                                   and treated more favorably than she was. Plaintiff identifies
Plaintiff presents no evidence suggesting that the timing of       three younger employees who she asserts committed policy
her termination was “suspicious” or that the person who            violations comparable to hers: (1) Brian Hietpas, who
made the decision to discharge her, her supervisor Brent           allegedly falsified information; (2) Molly Anderson, who left
Trader, was biased against older workers. Plaintiff concedes       coupons with a customer; and (3) Megan Anderson, who
that she had a good working relationship with Trader and           used her cell phone while driving. None of these employees,
that he never made comments about her age. She has                 however, is similarly situated to plaintiff.
presented no evidence of improper behavior toward her



                © 2020 2:20-cv-01771-PP
                Case   Thomson Reuters. No claim
                                            Filedto12/07/20
                                                    original U.S.Page
                                                                  Government
                                                                       6 of 9 Works.
                                                                               Document                      55-6                 5
Zilisch v. R.J. Reynolds Tobacco Co., Not Reported in F.Supp.2d (2011)
2011 WL 7630628

Similarly situated employees must be “directly comparable to      (3) in spite of her meeting those legitimate expectations,
the plaintiff in all material respects, which includes showing    she suffered an adverse employment action; and (4) she
that the coworkers engaged in comparable rule or policy           was treated less favorably than similarly situated employees
violations.” Patterson v. Indiana Newspapers, Inc., 589 F.3d      who are substantially younger. Naik, 627 F.3d at 599–600;
357, 365–66 (7th Cir.2009) (internal quotations and citation      Ransom v. CSC Consulting, Inc., 217 F.3d 467, 470 (7th
omitted). In the course of this inquiry, the court considers      Cir.2000). “ ‘Substantially younger’ means at least a ten-
all of the relevant factors, including “whether the employees     year age difference.” Fisher v. Wayne Dalton Corp., 139
(i) held the same job description, (ii) were subject to the       F.3d 1137, 1141 (7th Cir.1998) (quoting Kariotis v. Navistar
same standards, (iii) were subordinate to the same supervisor,    International Transportation Corp., 131 F.3d 672, 676 n. 1
and (iv) had comparable experience, education, and other          (7th Cir.1997)).
qualifications....” Brummett v. Sinclair Broadcast Group,
Inc., 414 F.3d 686, 692 (7th Cir.2005) (internal citation and      *9 Summary judgment for defendant is appropriate if
quotation omitted).                                               plaintiff fails to establish any of the foregoing elements of
                                                                  the prima facie case. Atanus v. Perry, 520 F.3d 662, 673
Brian Hietpas and Molly Anderson were not supervised by           (7th Cir.2008). If plaintiff can make a prima facie case with
plaintiff's supervisor, Brent Trader, the person who made the     respect to all elements, the burden shifts to defendant to offer
decision to terminate plaintiff's employment. Radue, 219 F.3d     a nondiscriminatory reason for its actions. Burks, 464 F.3d at
at 618 (noting importance of showing common supervisor            751. Once the defendant proffers such a reason, the burden
because different supervisors make employment decisions           shifts back to plaintiff to show that the reason is pretextual. Id.
in different ways). The only trade marketing representative
that plaintiff identified who reported to Trader was Megan        The second and fourth elements of McDonnell Douglas are
Anderson, who was reprimanded by Trader after she violated        at issue here. With respect to the second element, defendant
defendant's policy prohibiting employees from talking on          contends that plaintiff has not shown that she met its
their cell phones while driving. This policy violation is not     legitimate expectations because she violated company policy
comparable to a violation of the Contract Signatures policy.      by signing a customer's name on a contract. Defendant's
Naik, 627 F.3d at 600 (similarly situated employee must           policy in this regard was clear, stating that “[s]igning for
have violated comparable policy to plaintiff). Not only is        the retailor could lead to termination of employment.” In
it not the same violation, but according to the employee          addition, her supervisor made it clear that plaintiff's actions
handbook, violation of the cell phone policy is not grounds for   had been unacceptable. Plaintiff's response is that she was
immediate termination, unlike the Contract Signatures policy      meeting defendant's legitimate expectations because she had
that plaintiff violated.                                          performed well in the past, her supervisor was positive in his
                                                                  assessment of her performance on the same day she signed a
In sum, plaintiff has produced no evidence “point[ing]            customer's name to a contract and defendant did not “cancel”
directly to a discriminatory reason for [defendant's] actions,”   the contract on which she signed a customer's signature.
Rhodes v. Illinois Department of Transportation, 359 F.3d
498, 504 (7th Cir.2004), or that is “directly related to the      That plaintiff performed well in the past is not dispositive.
employment decision” at issue. Venturelli v. ARC Community        Naik, 627 F.3d at 598 (plaintiff “must show that he was
Services, Inc., 350 F.3d 592, 602 (7th Cir.2003). Thus,           meeting [his employer's] expectations at the time of his
plaintiff's claim fails under the direct method.                  termination, which includes evidence that he did not violate
                                                                  [company] policies.”); Luckie v. Ameritech Corp., 389 F.3d
                                                                  708, 715 (7th Cir.2004). Plaintiff must show that she
                                                                  was meeting defendant's expectations at the time of her
A. Indirect Method of Proof
                                                                  termination, which includes evidence that she did not violate
Because plaintiff has failed to demonstrate any potential         defendant's policies. In addition, regardless whether Trader
claim of direct discrimination, she must attempt to prove         gave plaintiff some positive feedback on the day she signed a
her case under the McDonnell Douglas burden-shifting              customer's name to a contract (a fact that defendant disputes),
approach. Under this approach, plaintiff must demonstrate         it is undisputed that Trader told plaintiff repeatedly that her
that (1) she is a member of a protected class; (2) she was        actions were unacceptable and that he began the process of
performing her job to defendant's legitimate expectations;        terminating her employment.



               © 2020 2:20-cv-01771-PP
               Case   Thomson Reuters. No claim
                                           Filedto12/07/20
                                                   original U.S.Page
                                                                 Government
                                                                      7 of 9 Works.
                                                                              Document                      55-6                  6
Zilisch v. R.J. Reynolds Tobacco Co., Not Reported in F.Supp.2d (2011)
2011 WL 7630628

                                                                    reason was pretextual, meaning that it was a lie.”) (quotations
Finally, the fact that defendant failed to “cancel” the contract    and citation omitted). “If it is the true ground and not a
does not imply defendant's approval of plaintiff's behavior,        pretext, the case is over.” Forrester v. Rauland–Borg Corp.,
particularly in light of her supervisor's reprimands. In sum,       453 F.3d 416, 417 (7th Cir.2006). Defendant offered affidavits
because plaintiff admits that she violated defendant's policies,    and deposition testimony as well as a copy of its Contract
she has failed to establish the second element of her prima         Signatures policy to support its contention that it terminated
facie case.                                                         plaintiff on the basis of her violation. Because defendant
                                                                    articulated a credible reason, plaintiff must demonstrate that
Turning to the fourth element, defendant contends that              it was a pretext or lie.
plaintiff cannot show that similarly situated employees not
in her protected class were treated more favorably. As              Plaintiff makes two arguments in support of her position that
discussed above, plaintiff has presented no evidence that           defendant's justification for termination was pretextual. First,
any employee who violated defendant's Contract Signatures           she contends that signing a customer's name on a contract was
policy remained on the job. Naik, 627 F.3d at 600 (plaintiff        an “accepted practice” for trade marketing representatives.
cannot satisfy similarly-situated prong with “no evidence that      However, the evidence does not support a conclusion that this
any employee who violated the [same policy as plaintiff]            was an accepted practice. Although plaintiff says that one of
remained on the job”); Everroad v. Scott Truck Systems,             her former supervisors (not Trader) told her it was acceptable
Inc., 604 F.3d 471, 479–480 (7th Cir.2010) (no similarly            to initiate a customer contract by signing for the customer,
situated employees violated same “insubordination” standard         this practice is forbidden specifically by defendant's Contract
that plaintiff violated).                                           Signatures policy. In addition, plaintiff testified that she had
                                                                    never signed a customer's name on a contract before April 23,
 *10 Plaintiff argues that she satisfies the fourth element         2008.
of her prima facie case by showing that defendant hired a
substantially younger employee to replace her, citing Hoffman       Plaintiff's second argument is that defendant did not comply
v. Primedia Special Interest Publications, 217 F.3d 522, 524        with its own corrective action policy before terminating
(7th Cir.2000). In Hoffman, the Court of Appeals for the            plaintiff because it did not apply its progressive discipline
Seventh Circuit held that the plaintiff had to show only that he    provisions. However, defendant's corrective action policy
was replaced by someone substantially younger. Id. However,         does not require that progressive discipline be applied
the court of appeals explained in Naik that this more relaxed       in every situation; rather it states that some offenses
standard for the fourth element applies only if the plaintiff       merit immediate termination. Plaintiff's belief that her
has proven the second element of the prima facie case. Naik,        violation warranted progressive discipline is not evidence that
627 F.3d at 600–01. Because plaintiff has not shown that            defendant's justification for terminating her was pretextual.
she was meeting defendant's legitimate expectations when            Atanus, 520 F.3d at 674 (plaintiff's “belief that her conduct ...
she was terminated, her claim falls outside the more relaxed        did not warrant a ten-day suspension [is insufficient] to show
requirement mentioned in Hoffman. Id. Therefore, plaintiff          that the [employer] did not act honestly and in good faith”).
has failed to establish the fourth element of her prima facie
case.                                                                *11 Again, plaintiff has not directed the court to any
                                                                    evidence, direct or circumstantial, from which a jury could
Moreover, even if I assume that plaintiff established a prima       conclude that the but for cause of her termination was age and
facie case of age discrimination, she could not prevail because     not her violation of company policy. Accordingly, defendant
defendant came forth with a legitimate, nondiscriminatory           is entitled to summary judgment in its favor.
reason for her termination that she fails to rebut: her violation
of the Contract Signatures policy. Naik, 627 F.3d at 600–           IT IS ORDERED that defendant R.J. Reynolds Tobacco
01. It is irrelevant whether defendant made a smart business        Company's motion for summary judgment, dkt. # 14, is
decision or whether it treated plaintiff harshly. Ineichen v.       GRANTED. The clerk of court is directed to enter judgment
Ameritech, 410 F.3d 956, 961 (7th Cir.2005) (“[I]t is not           for defendant and close this case.
the court's concern that an employer may be wrong about
its employee's performance, or be too hard on its employee.
Rather, the only question is whether the employer's proffered



                © 2020 2:20-cv-01771-PP
                Case   Thomson Reuters. No claim
                                            Filedto12/07/20
                                                    original U.S.Page
                                                                  Government
                                                                       8 of 9 Works.
                                                                               Document                      55-6                 7
Zilisch v. R.J. Reynolds Tobacco Co., Not Reported in F.Supp.2d (2011)
2011 WL 7630628

All Citations

Not Reported in F.Supp.2d, 2011 WL 7630628

End of Document                                                © 2020 Thomson Reuters. No claim to original U.S.
                                                                                           Government Works.




                © 2020 2:20-cv-01771-PP
                Case   Thomson Reuters. No claim
                                            Filedto12/07/20
                                                    original U.S.Page
                                                                  Government
                                                                       9 of 9 Works.
                                                                               Document       55-6            8
           EXHIBIT 7




Case 2:20-cv-01771-PP Filed 12/07/20 Page 1 of 7 Document 55-7
Consolidated Water Power Co. v. 0.40 Acres of Land, Not Reported in F.Supp.2d (2011)
2011 WL 1831608

                                                                     The case got off track because plaintiff raised two
                                                                     incompatible arguments in its motion for summary judgment.
                  2011 WL 1831608
                                                                     Although it continued to assert its claim for condemnation, it
    Only the Westlaw citation is currently available.
                                                                     argued that it did not need to compensate defendant because it
             United States District Court,
                                                                     already owned the parcel at issue through adverse possession.
                   W.D. Wisconsin.
                                                                     Because one cannot condemn what one already owns, I gave
                                                                     plaintiff a choice: (1) seek leave to amend the complaint
            CONSOLIDATED WATER
                                                                     to include a claim for declaratory relief under state law
           POWER COMPANY, Plaintiff,                                 regarding the ownership of the land and ask for condemnation
                        v.                                           in the alternative; or (2) concede for the purpose of this
                                                                     case that defendant owns the land and abandon its argument
        0.40 ACRES OF LAND, More or
                                                                     that defendant is entitled to no compensation because he
       Less, in Portage County, Wisconsin                            does not own the land. Dkt. # 28. Plaintiff chose the first
       and Robert D. Moodie, Defendants.                             option. Defendant's only objection was that a state law claim
                                                                     should be decided by a state court, but I concluded that it
                     No. 10–CV–397–bbc.                              was appropriate to exercise supplemental jurisdiction over the
                              |                                      state law claim under 28 U.S.C. § 1367 because it arose out
                         May 12, 2011.                               of the same facts as plaintiff's federal claim.

Attorneys and Law Firms                                              Because the parties already had submitted evidence and
                                                                     argument on the adverse possession claim, I conducted a
Allen Arntsen, Foley & Lardner LLP, Madison, WI, for
                                                                     preliminary review of the merits of that claim in the April
Plaintiff.
                                                                     28 order. The evidence in the record supported a conclusion
Robert D. Moodie, Plover, WI, pro se.                                that plaintiff had obtained the parcel at issue through adverse
                                                                     possession no later than 1971, but I noted that neither
                                                                     side had discussed Wis. Stat. § 706.09, which, in some
ORDER                                                                circumstances, gives bona fide purchasers of land rights that
                                                                     take priority over others with adverse claims. I gave both sides
BARBARA B. CRABB, District Judge.                                    an opportunity to address the statute.

 *1 The parties have filed supplemental materials in response        The parties' responses show that it would be premature to
to this court's April 28, 2011 order. Because the parties' filings   decide plaintiff's adverse possession claim now. Plaintiff
raise new issues of fact and law that cannot be resolved             submits new evidence to support its view that defendant had
without further development, I am striking the trial date and        notice of plaintiff's adverse claim when he purchased the
directing the parties to start over.                                 property in the 1998 and that plaintiff meets the statutory
                                                                     definition of “public service corporation,” two questions that
This case started out as a claim brought by plaintiff                are important to the application of § 706.09. However, it
Consolidated Water Power Company under the Federal Power             would be unfair to consider this new evidence without giving
Act, 16 U.S .C. § 814, to condemn a piece of land in Stevens         defendant an opportunity to respond.
Point, Wisconsin that defendant Robert D. Moodie claimed
he purchased in 1998. (Plaintiff asked for condemnation of a          *2 For his part, defendant in his response seems to be
second parcel as well, but I dismissed the complaint as to that      raising two new affirmative defenses to plaintiff's claim
parcel in the April 28 order.) Plaintiff's contention was that       for adverse possession: estoppel and laches. This brings up
the Act authorizes condemnation of the land because plaintiff        an issue I overlooked in the April 28 order, which is that
is a licensee under the Act, the land is a necessary part of the     defendant has not yet had an opportunity to file an answer
project and it has been unable to obtain the property through        to plaintiff's amended complaint. Although I do not know
contract.                                                            whether defendant can prevail on these defenses, it seems
                                                                     that both can apply in the context of a property dispute,
                                                                     e.g., Buza v. Wojtalewicz, 48 Wis.2d 557, 180 N.W.2d 556



                © 2020 2:20-cv-01771-PP
                Case   Thomson Reuters. No claim
                                            Filedto12/07/20
                                                    original U.S.Page
                                                                  Government
                                                                       2 of 7 Works.
                                                                               Document                      55-7                 1
Consolidated Water Power Co. v. 0.40 Acres of Land, Not Reported in F.Supp.2d (2011)
2011 WL 1831608

(1970)(estoppel); Lemieux v. Agate Land Co., 193 Wis. 462,         cannot consider as evidence statements that are made in a
214 N.W. 454, 458 (1927) (laches), so he should be allowed         brief. Further, defendant cannot correct the problem simply
to develop them.                                                   by asking the court to “consider all statements to be the truth
                                                                   in all deliberations.” Dft.'s Br., dkt. # 54, at 1. If defendant
Because of the new issues raised in the parties' filings, I        relies on a document that does not comply with the procedure
conclude that it is time to hit the reset button on this case.     identified above, the court will not consider it.
First, I will give defendant an opportunity to file an answer
to plaintiff's amended complaint. An answer is simply a             *3 Second, if defendant wants the court to use documents as
document that responds to each of the allegations in the           evidence, they must be authenticated as Fed.R.Evid. 901(a)
complaint, agreeing or disagreeing with each allegation, as        requires. To authenticate a document, a party must submit
appropriate. In addition, the answer is the document in            “evidence sufficient to support a finding that the matter in
which the defendant identifies any affirmative defenses or         question is what its proponent claims.” Ordinarily, documents
counterclaims he wishes to assert. The top of the answer           are authenticated by attaching them to an affidavit of an
should be a caption similar to the amended complaint that          individual who swears that the documents are true and
includes the name of the court, the parties and the case           correct copies of the originals. However, the individual who
number. Below that, defendant should include numbered              authenticates the documents must have personal knowledge
paragraphs that correspond to each of the paragraphs in            of their authenticity. Fed.R.Evid. 901(b)(1).
the amended complaint. Next to each paragraph number,
he should say whether he admits each allegation in the             More generally, defendant should study carefully the
complaint, denies it or does not have enough information to        summary judgment procedures he received from the court
know whether the allegation is true or false. If he wishes to      after the preliminary pretrial conference in the case. In
raise any affirmative defenses or counterclaims, he should         particular, defendant should read the Memorandum to
include those in his answer as well. The requirements for          Pro Se Litigants Regarding Summary Judgment Motions.
preparing an answer are described further in Federal Rules of      This memorandum is designed to help pro se parties
Civil Procedure 8(b) and 10.                                       avoid common mistakes, such as those defendant made in
                                                                   responding to plaintiff's first summary judgment motion. (I
Second, I will give the parties a new deadline for filing          am attaching the memorandum and the procedures to this
dispositive motions. Although both sides have had multiple         opinion in the event thatdefendant no longer has them.)
opportunities to present their side of the story, I believe a do   If defendant does not believe he can comply with the
over is necessary in light of the new issues both sides have       procedures, he should seek assistance from a lawyer.
raised.

In anticipation of the new motions for summary judgment,
                                                                   ORDER
I will give defendant a few words of advice in preparing
his summary judgment submissions. First, as I explained            IT IS ORDERED that
to defendant in the April 28 order, his own statements and
those of his witnesses are not admissible unless they are          1. The trial date in this case is STRICKEN.
sworn. Collins v. Seeman, 462 F.3d 757, 760 n. 1 (7th
Cir.2006). Defendant says that he “was under the impression        2. Defendant Robert Moodie may have until May 27, 2011,
that anything stated to the court with my signature attached       to file an answer to plaintiff Consolidated Water Power
was already sworn to be the truth.” Dft.'s Br., dkt. # 54,         Company's amended complaint.
at 1. This is wrong. In federal court, a statement may be
sworn in one of two ways: (1) with the signature and seal          3. The parties may have until June 17, 2011, to file renewed
of a notary public that is provided upon the signing of the        dispositive motions, such as a motion to dismiss or a motion
document; or (2) with a declaration at the completion of his       for summary judgment.
affidavit that includes the following statement followed by a
signature: “I declare under penalty of perjury under the laws      4. If the case is not resolved on dispositive motions, I will set
of the United States of America that the foregoing is true         a new trial date at that time.
and correct. Executed on (date).” 28 U.S.C. § 1746. A court



                © 2020 2:20-cv-01771-PP
                Case   Thomson Reuters. No claim
                                            Filedto12/07/20
                                                    original U.S.Page
                                                                  Government
                                                                       3 of 7 Works.
                                                                               Document                     55-7                 2
Consolidated Water Power Co. v. 0.40 Acres of Land, Not Reported in F.Supp.2d (2011)
2011 WL 1831608

                                                                        perjury in a separate affidavit that the document is a true
                                                                        and correct copy of what it appears to be. For example, if
MEMORANDUM TO PRO SE LITIGANTS REGARDING
                                                                        plaintiff wants to support a proposed fact with evidence
SUMMARY JUDGMENT MOTIONS
                                                                        that he received a conduct report, he must submit a copy
This court expects all litigants, including persons representing        of the conduct report, together with an affidavit in which
themselves, to follow this court's Procedures to be Followed            he declares under penalty of perjury that the copy is a
on Motions for Summary Judgment. If a party does not                    true and unaltered copy of the conduct report he received
follow the procedures, there will be no second chance to                on such and such a date.
do so. Therefore, PAY ATTENTION to the following list of
mistakes pro se plaintiffs tend to make when they oppose a         NOTE WELL: If a party fails to respond to a fact proposed
defendant's motion for summary judgment:                           by the opposing party, the court will accept the opposing
                                                                   party's proposed fact as undisputed. If a party's response to
  • Problem: The plaintiff does not answer the defendant's         any proposed fact does not comply with the court's procedures
    proposed facts correctly.                                      or cites evidence that is not admissible, the court will take
                                                                   the opposing party's factual statement as true and undisputed.
     Solution: To answer correctly, a plaintiff must file a        Additional tips for making sure that your submissions comply
     document titled “Response to Defendant's Proposed             with the court's procedures are attached to the front of the
     Findings of Fact.” In this document, the plaintiff must       Procedures.
     answer each numbered fact that the defendant proposes,
     using separate paragraphs that have the same numbers as
     defendant's paragraphs. See Procedure II.D. If plaintiff
     does not object to a fact that the defendant proposes, he     HELPFUL TIPS FOR FILING A SUMMARY JUDGMENT
     should answer, “No dispute.”                                  MOTION

  • Problem: The plaintiff submits his own set of proposed         Please read the attached directions carefully—doing so will
     facts without answering the defendant's facts.                save your time and the court's.

  • Solution: Procedure II.B. allows a plaintiff to file his own   REMEMBER:
     set of proposed facts in response to a defendant's motion
     ONLY if he thinks he needs additional facts to prove his      1. All facts necessary to sustain a party's position on a
     claim.                                                        motion for summary judgment must be explicitly proposed as
                                                                   findings of fact. This includes facts establishing jurisdiction.
   *4 • Problem: The plaintiff does not tell the court and         (Think of your proposed findings of fact as telling a story to
    the defendant where there is evidence in the record to         someone who knows nothing of the controversy.)
    support his version of a fact.
                                                                   2. The court will not search the record for factual evidence.
  • Solution: Plaintiff must pay attention to Procedure
                                                                   Even if there is evidence in the record to support your position
    II.D .2., which tells him how to dispute a fact proposed
                                                                   on summary judgment, if you do not propose a finding of
    by the defendant. Also, he should pay attention to
                                                                   fact with the proper citation, the court will not consider that
    Procedure I.B.2., which explains how a new proposed
                                                                   evidence when deciding the motion.
    fact should be written.

  • Problem: The plaintiff supports a fact with an exhibit         3. A fact properly proposed by one side will be accepted by the
    that the court cannot accept as evidence because it is not     court as undisputed unless the other side properly responds to
    authenticated.                                                 the proposed fact and establishes that it is in dispute.

     Solution: Procedure I.C. explains what may be submitted       4. Your brief is the place to make your legal argument, not to
     as evidence. A copy of a document will not be accepted        restate the facts. When you finish it, check it over with a fine
     as evidence unless it is authenticated. That means that the   tooth comb to be sure you haven't relied upon or assumed any
     plaintiff or someone else who has personal knowledge          facts in making your legal argument that you failed to include
     what the document is must declare under penalty of



                © 2020 2:20-cv-01771-PP
                Case   Thomson Reuters. No claim
                                            Filedto12/07/20
                                                    original U.S.Page
                                                                  Government
                                                                       4 of 7 Works.
                                                                               Document                    55-7                 3
Consolidated Water Power Co. v. 0.40 Acres of Land, Not Reported in F.Supp.2d (2011)
2011 WL 1831608

in the separate document setting out your proposed findings
of fact.                                                                4. The court will not consider facts contained only in
                                                                           a brief.
 *5 5. A chart listing the documents to be filed by the
                                                                 C. Evidence
deadlines set by the court for briefing motions for summary
judgment or cross-motions for summary judgment is printed          1. As noted in I.B. above, each proposed finding must be
on the last page of the procedures.                                   supported by admissible evidence. The court will not
                                                                      search the record for evidence. To support a proposed
                                                                      fact, you may use:
PROCEDURE TO BE FOLLOWED ON MOTIONS FOR
                                                                        a. Depositions. Give the name of the witness, the date
SUMMARY JUDGMENT
                                                                           of the deposition, and page of the transcript of cited
                                                                           deposition testimony;
I. MOTION FOR SUMMARY JUDGMENT
                                                                        b. Answers to Interrogatories. State the number of the
A. Contents:                                                               interrogatory and the party answering it;

  1. A motion, together with such materials permitted by                c. Admissions made pursuant to Fed.R.Civ.P. 36.
     Rule 56(e) as the moving party may wish to serve and                  (state the number of the requested admission and
     file; and                                                             the identity of the parties to whom it was directed);
                                                                           or
       2. In a separate document, a statement of proposed
          findings of fact or a stipulation of fact between or          d. Other Admissions. The identity of the document,
          among the parties to the action, or both; and                    the number of the page, and paragraph of the
                                                                           document in which that admission is made.
       3. Evidentiary materials (see I.C.); and
                                                                        e. Affidavits. The page and paragraph number, the
       4. A supporting brief.                                              name of the affiant, and the date of the affidavit.
                                                                           (Affidavits must be made by persons who have first
B. Rules Regarding Proposed Findings of Fact:
                                                                           hand knowledge and must show that the person
  1. Each fact must be proposed in a separate, numbered                    making the affidavit is in a position to testify about
     paragraph, limited as nearly as possible to a single                  those facts.)
     factual proposition.
                                                                        f. Documentary evidence that is shown to be true and
       2. Each factual proposition must be followed by a                   correct, either by an affidavit or by stipulation of the
          reference to evidence supporting the proposed fact.              parties. (State exhibit number, page and paragraph.)
          For example,
                                                                 II. RESPONSE TO MOTION FOR SUMMARY JUDGMENT
       “1. Plaintiff Smith bought six Holstein calves on July
         11, 2006. Harold Smith Affidavit, Jan. 6, 2007, p.      A. Contents:
         1, ¶ 3.”
                                                                   1. A response to the moving party's proposed finding of
       3. The statement of proposed findings of fact shall            fact; and
          include ALL factual propositions the moving party
          considers necessary for judgment in the party's               2. A brief in opposition to the motion for summary
          favor. For example, the proposed findings shall                  judgment; and
          include factual statements relating to jurisdiction,
          the identity of the parties, the dispute, and the             3. Evidentiary materials (See I.C.)
          context of the dispute.
                                                                 B. In addition to responding to the moving party's proposed
                                                                 facts, a responding party may propose its own findings of fact
                                                                 following the procedure in section I.B. and C. above.


               © 2020 2:20-cv-01771-PP
               Case   Thomson Reuters. No claim
                                           Filedto12/07/20
                                                   original U.S.Page
                                                                 Government
                                                                      5 of 7 Works.
                                                                              Document                    55-7                  4
Consolidated Water Power Co. v. 0.40 Acres of Land, Not Reported in F.Supp.2d (2011)
2011 WL 1831608


   *6 1. A responding party should file additional proposed         4. When a responding party disputes a proposed finding
    findings of fact if it needs them to defeat the motion for         of fact, the response must be limited to those facts
    summary judgment.                                                  necessary to raise a dispute. The court will disregard any
                                                                       new facts that are not directly responsive to the proposed
       2. The purpose of additional proposed findings of fact          fact. If a responding party believes that more facts are
          is to SUPPLEMENT the moving party's proposed                 necessary to tell its story, it should include them in its
          findings of fact, not to dispute any facts proposed          own proposed facts, as discussed in II.B.
          by the moving party. They do not take the place
          of responses. Even if the responding party files
          additional proposed findings of fact, it MUST file      E. Evidence
          a separate response to the moving party's proposed
          findings of fact.                                         1. Each fact proposed in disputing a moving party's
                                                                      proposed factual statement and all additional facts
C. Unless the responding party puts into dispute a fact               proposed by the responding party must be supported by
proposed by the moving party, the court will conclude that the        admissible evidence. The court will not search the record
fact is undisputed.                                                   for evidence. To support a proposed fact, you may use
                                                                      evidence as described in Procedure I.C.1. a. through f.
D. Rules Regarding Responses to the Moving Party's
Proposed Factual Statements:                                             2. The court will not consider any factual
                                                                           propositions made in response to the moving party's
  1. Answer each numbered fact proposed by the moving                      proposed facts that are not supported properly and
     party in separate paragraphs, using the same number.                  sufficiently by admissible evidence.

      2. If you dispute a proposed fact, state your version
         of the fact and refer to evidence that supports that     III. REPLY BY MOVING PARTY
         version. For example,
Moving party proposes as a fact:                                  A. Contents:

  “1. Plaintiff Smith purchased six Holstein calves from            1. An answer to each numbered factual statement made by
  Dell's Dairy Farm on July 11, 2006. Harold Smith                     the responding party in response to the moving party's
  Affidavit, Jan. 6, 2007, p. 1, ¶ 3.”                                 proposed findings of fact, together with references to
                                                                       evidentiary materials; and
Responding party responds:
                                                                          *7 2. An answer to each additional numbered factual
  “1. Dispute. The purchase Smith made from Dell's Dairy                   statement proposed by the responding party under
  Farm on July 11, 2006 was for one Black Angus bull John                  Procedure II.B., if any, together with references to
  Dell Affidavit, Feb. 1, 2007, Exh. A.”                                   evidentiary materials; and

  3. The court prefers but does not require that the responding          3. A reply brief; and
     party repeat verbatim the moving party's proposed fact
                                                                         4. Evidentiary materials (see I.C.)
     and then respond to it. Using this format for the example
     above would lead to this response by the responding                 B. If the responding party has filed additional
     party:                                                                proposed findings of fact, the moving party should
                                                                           file its response to those proposed facts at the same
  “1. Plaintiff Smith purchased six Holstein calves from
                                                                           time as its reply, following the procedure in section
  Dell's Dairy Farm on July 11, 2006. Harold Smith Affidavit,
                                                                           II.
  Jan. 6, 2007, p. 1, ¶ 3.
                                                                         C. When the moving party answers the responding
  “Dispute. The purchase Smith made from Dell's Dairy
                                                                           party's responses to the moving party's original
  Farm on July 11, 2006 was for one Black Angus bull.” John
                                                                           proposed findings of fact, and answers the
  Dell Affidavit, Feb. 1, 2007, Exh. A.”
                                                                           responding party's additional proposed findings of


               © 2020 2:20-cv-01771-PP
               Case   Thomson Reuters. No claim
                                           Filedto12/07/20
                                                   original U.S.Page
                                                                 Government
                                                                      6 of 7 Works.
                                                                              Document                    55-7                5
Consolidated Water Power Co. v. 0.40 Acres of Land, Not Reported in F.Supp.2d (2011)
2011 WL 1831608

                                                                  A responding party shall not file a sur-reply without first
         fact, the court prefers but does not require that the
                                                                  obtaining permission from the court. The court only permits
         moving party repeat verbatim the entire sequence
                                                                  sur-replies in rare, unusual situations.
         associated with each proposed finding of fact so
         that reply is a self-contained history of all proposed
         facts, responses and replies by all parties.             All Citations

                                                                  Not Reported in F.Supp.2d, 2011 WL 1831608
IV. SUR–REPLY BY RESPONDING PARTY


End of Document                                                     © 2020 Thomson Reuters. No claim to original U.S.
                                                                                                Government Works.




              © 2020 2:20-cv-01771-PP
              Case   Thomson Reuters. No claim
                                          Filedto12/07/20
                                                  original U.S.Page
                                                                Government
                                                                     7 of 7 Works.
                                                                             Document                  55-7               6
           EXHIBIT 8




Case 2:20-cv-01771-PP Filed 12/07/20 Page 1 of 4 Document 55-8
                                       OFFICE OF THE CLERK


                                110 EAST MAIN STREET, SUITE 215
                                         P.O. BOX 1688
                                    MADISON, WI53701-1688
                                       TELEPHONE (608) 266-1880
                                       FACSIMILE (608) 267-0640
                                          Web Site: www.wicourts.gov




                                                                       March 31, 2020
To:

David R. Gault                                             Eric M. McLeod
Marcia A. MacKenzie                                        Lane E. B. Ruhland
Dane County Corporation Counsel                            Husch Blackwell LLP
Room 419                                                   P.O. Box 1379
210 Martin Luther King Jr. Blvd.                           Madison, WI 53701-1379
Madison, WI 53703-3345
                                                           Misha Tseytlin
Lisa M. Lawless                                            Kevin M. LeRoy
Husch Blackwell, LLP                                       Troutman Sanders LLP
555 E. Wells St., Ste. 1900                                1 N. Wacker Dr., Ste. 2905
Milwaukee, WI 53202-3819                                   Chicago, IL 60606


You are hereby notified that the Court has entered the following order:


 2020AP557-OA                Jefferson v. Dane County

        On March 27, 2020, petitioners, Mark Jefferson and the Republican Party of Wisconsin,
filed a petition for leave to commence an original action under Wis. Stat. § (Rule) 809.70, a
supporting legal memorandum, and a motion for temporary injunctive relief. On that same date,
the court ordered the named respondents, Dane County and Scott McDonell, in his official capacity
as Dane County Clerk, to file a response to the original action petition and the motion for temporary
injunctive relief by 1:00 on March 30, 2020. The court has reviewed the filings of the parties and
now addresses the motion for temporary injunctive relief.

        When we have considered whether to grant temporary injunctive relief, we have required
a movant to show (1) a reasonable probability of success on the merits; (2) a lack of an adequate
remedy at law; (3) that the movant will suffer irreparable harm in the absence of an injunction; and
(4) that a balancing of the equities favors issuing the injunction. See, e.g., Pure Milk Products
Coop. v. National Farmers Org., 90 Wis. 2d 781, 800, 280 N.W.2d 691 (1979); Werner v. A.L.
Grootemaat & Sons, Inc., 80 Wis. 2d 513, 520, 259 N.W.2d 310 (1977). The decision whether to
grant an injunction is a discretionary one, although injunctions are not to be issued lightly. Werner,
80 Wis. 2d at 520.



         Case 2:20-cv-01771-PP Filed 12/07/20 Page 2 of 4 Document 55-8
Page 2
March 31, 2020
2020AP557-OA                Jefferson v. Dane County

         The temporary injunction the petitioners seek would order respondent, Scott McDonell, the
Dane County Clerk, to remove a March 25, 2020 Facebook post in which he indicated, inter alia,
that all Dane County voters could declare themselves to be "indefinitely confined" under Wis. Stat.
§ 6.86(2) due to illness solely because of the Wisconsin Department of Health Services Emergency
Order #12 (the Safer at Home Order) and difficulties in presenting or uploading a valid proof of
identification, thereby avoiding the legal requirement to present or upload a copy of the voter's
proof of identification when requesting an absentee ballot.1 The petitioners further ask this court
to order respondent McDonell and respondent Dane County to issue new statements setting forth
the statutory interpretation proposed by the petitioners.

          Although respondents do not represent that McDonell's original March 25, 2020 post has
been removed, they argue that McDonell's later posting renders the petitioners' motion moot
because McDonell has now posted the Wisconsin Elections Commission’s (WEC) guidance on his
Facebook page. They also argue that the petitioners' petition and motion for temporary relief
cannot go forward in this court because they have not exhausted their administrative remedies by
first filing a complaint with the WEC under Wis. Stat. § 5.06(1) and (2).

        McDonell's March 25, 2020, advice was legally incorrect. In addition, McDonell's
subsequent Facebook posting does not preclude McDonell's future posting of the same erroneous
advice. Furthermore, his erroneous March 25, 2020 Facebook posting continues distribution on
the internet.

        Accordingly, we conclude that clarification of the purpose and proper use of the
indefinitely confined status pursuant to Wis. Stat. § 6.86(2) as well as a temporary injunction are
warranted.

        In regard to clarification, the WEC has met and has issued guidance on the proper use of
indefinitely confined status under Wis. Stat. § 6.86(2) in its March 29, 2020 publication, "Guidance
for Indefinitely Confined Electors COVID-19." The WEC guidance states as follows:

       1. Designation of indefinitely confined status is for each individual voter to make
          based upon their current circumstances. It does not require permanent or total
          inability to travel outside of the residence. The designation is appropriate for
          electors who are indefinitely confined because of age, physical illness or
          infirmity or are disabled for an indefinite period.

       2. Indefinitely confined status shall not be used by electors simply as a means to
          avoid the photo ID requirement without regard to whether they are indefinitely
          confined because of age, physical illness or infirmity, or disability.

We conclude that the WEC's guidance quoted above provides the clarification on the purpose and
proper use of the indefinitely confined status that is required at this time.

       We further determine that the petitioners have demonstrated a reasonable probability of
success on the merits, at least with respect to certain statements in McDonell's March 25th

       1
           Petitioners note that the Milwaukee County Clerk issued nearly identical advice.
           Case 2:20-cv-01771-PP Filed 12/07/20 Page 3 of 4 Document 55-8
Page 3
March 31, 2020
2020AP557-OA               Jefferson v. Dane County


Facebook post. Voters may be misled to exercise their right to vote in ways that are inconsistent
with Wis. Stat. § 6.86(2). Namely, McDonell appeared to assert that all voters are automatically,
indefinitely confined solely due to the emergency and the Safer at Home Order and that voters
could therefore declare themselves to be indefinitely confined when requesting an absentee ballot,
which would allow them to skip the step of presenting or uploading a valid proof of identification.
Indeed, we do not see how the respondents could prevail with an argument that such statements in
the March 25th post constitute an accurate statement of the relevant statutory provisions.

        NOW THEREFORE, IT IS ORDERED that the petitioners' motion for temporary
injunctive relief is granted and we order McDonell to refrain from posting advice as the County
Clerk for Dane County inconsistent with the above quote from the WEC guidance.

       DANIEL KELLY, J., did not participate.


                                                            Sheila T. Reiff
                                                            Clerk of Supreme Court




         Case 2:20-cv-01771-PP Filed 12/07/20 Page 4 of 4 Document 55-8
             EXHIBIT 9




Case 2:20-cv-01771-PP Filed 12/07/20 Page 1 of 20 Document 55-9
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

                                                                   of Elections; Indiana County Board
                 2020 WL 6686120                                  of Elections; Jefferson County Board
   Only the Westlaw citation is currently available.
                                                                 of Elections; Juniata County Board of
    United States Court of Appeals, Third Circuit.
                                                                 Elections; Lackawanna County Board
        Jim BOGNET, Donald K. Miller,                            of Elections; Lancaster County Board
           Debra Miller, Alan Clark,                             of Elections; Lawrence County Board
           Jennifer Clark, Appellants                             of Elections; Lebanon County Board
                       v.                                        of Elections; Lehigh County Board of
   SECRETARY COMMONWEALTH OF                                      Elections; Luzerne County Board of
  PENNSYLVANIA; Adams County Board                                 Elections; Lycoming County Board
    of Elections; Allegheny County Board                          of Elections; Mckean County Board
   of Elections; Armstrong County Board                            of Elections; Mercer County Board
      of Elections; Beaver County Board                          of Elections; Mifflin County Board of
     of Elections; Bedford County Board                           Elections; Monroe County Board of
     of Elections; Berks County Board of                         Elections; Montgomery County Board
 Elections; Blair County Board of Elections;                      of Elections; Montour County Board
    Bradford County Board of Elections;                            of Elections; Northampton County
  Bucks County Board of Elections; Butler                        Board of Elections; Northumberland
     County Board of Elections; Cambria                        County Board of Elections; Perry County
    County Board of Elections; Cameron                         Board of Elections; Philadelphia County
 County Board of Elections; Carbon County                       Board of Elections; Pike County Board
  Board of Elections; Centre County Board                         of Elections; Potter County Board of
     of Elections; Chester County Board                            Elections; Schuylkill County Board
    of Elections; Clarion County Board of                        of Elections; Snyder County Board of
    Elections; Clearfield County Board of                        Elections; Somerset County Board of
     Elections; Clinton County Board of                           Elections; Sullivan County Board of
    Elections; Columbia County Board of                        Elections; Susquehanna County Board of
    Elections; Crawford County Board of                       Elections; Tioga County Board of Elections;
    Elections; Cumberland County Board                        Union County Board of Elections; Venango
   of Elections; Dauphin County Board of                      County Board of Elections; Warren County
    Elections; Delaware County Board of                        Board of Elections; Washington County
  Elections; Elk County Board of Elections;                    Board of Elections; Wayne County Board
   Erie County Board of Elections; Fayette                    of Elections; Westmoreland County Board
  County Board of Elections; Forest County                     of Elections; Wyoming County Board of
    Board of Elections; Franklin County                       Elections; York County Board of Elections
  Board of Elections; Fulton County Board                                Democratic National
    of Elections; Greene County Board of                                Committee, Intervenor
    Elections; Huntingdon County Board


             © 20202:20-cv-01771-PP
             Case   Thomson Reuters. No claim
                                        Filedto12/07/20
                                                original U.S.Page
                                                              Government
                                                                  2 of 20Works.
                                                                           Document 55-9                 1
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

                       No. 20-3214                                  Affirmed.
                             |
            Submitted Pursuant to Third Circuit
             L.A.R. 34.1(a) November 9, 2020                        On Appeal from the United States District Court for the
                             |                                      Western District of Pennsylvania, District Court No. 3-20-
               (Filed: November 13, 2020)                           cv-00215, District Judge: Honorable Kim. R. Gibson

Synopsis                                                            Attorneys and Law Firms
Background: Voters and congressional candidate brought
                                                                    Brian W. Barnes, Peter A. Patterson, David H. Thompson,
action against Secretary of Commonwealth of Pennsylvania
                                                                    Cooper & Kirk, 1523 New Hampshire Avenue, N.W.,
and county boards of elections, seeking to enjoin the counting
                                                                    Washington, D.C. 20036, Counsel for Appellants
of mail-in ballots received during the three-day extension
of the ballot-receipt deadline ordered by the Pennsylvania          Mark A. Aronchick, Michele D. Hangley, Robert A. Wiygul,
Supreme Court, and seeking a declaration that the extension         Hangley Aronchick Segal Pudlin & Schiller, One Logan
period and presumption of timeliness was unconstitutional.          Square, 18th & Cherry Streets, 27th Floor, Philadelphia, PA
The United States District Court for the Western District           19103, J. Bart DeLone, Sean A. Kirkpatrick, Keli M. Neary,
of Pennsylvania, Kim R. Gibson, Senior District Judge,              Office of Attorney General of Pennsylvania, Strawberry
2020 WL 6323121, denied voters' and candidate's motion              Square, Harrisburg, PA 17120, Dimitrios Mavroudis, Jessica
for a temporary restraining order (TRO) and preliminary             Rickabaugh, Joe H. Tucker, Jr., Tucker Law Group, Ten Penn
injunction. Voters and candidate appealed.                          Center, 1801 Market Street, Suite 2500, Philadelphia, PA
                                                                    19103, Counsel Secretary Commonwealth of Pennsylvania

                                                                    Elizabeth A. Dupuis, Molly E. Meachem, Babst Calland, 330
Holdings: The Court of Appeals, Smith, Chief Judge, held
                                                                    Innovation Boulevard, Suite 302, State College, PA 16803,
that:
                                                                    Counsel for Armstrong, Bedford, Blair, Centre Columbia,
                                                                    Dauphin, Fayette, Huntingdon, Indiana, Lackawanna,
the District Court's order was immediately appealable;
                                                                    Lawrence, Northumberland, Venango, and York County
                                                                    Boards of Elections
voters and candidate lacked standing to bring action alleging
violation of Constitution's Elections Clause and Electors           Christine D. Steere, Deasey Mahoney & Valentini, 103
Clause;                                                             Chesley Drive, Lafayette Building, Suite 101, Media, PA
                                                                    19063, Counsel for Berks County Board of Elections
voters lacked concrete injury for their alleged harm of vote
dilution, and thus voters did not have standing for such claim;     Edward D. Rogers, Elizabeth V. Wingfield, Ballard Spahr,
                                                                    1735 Market Street, 51st Floor, Philadelphia, PA 19103,
voters lacked particularized injury for their alleged harm of       Counsel for Delaware County Board of Elections
vote dilution, and thus voters did not have standing for such
                                                                    Stephen B. Edwards, Frank J. Lavery, Jr., Andrew W.
claim;
                                                                    Norfleet, Lavery Law, 225 Market Street, Suite 304, P.O. Box
                                                                    1245, Harrisburg, PA 17108, Counsel for Franklin and Perry
voters failed to allege legally cognizable “preferred class,” for
                                                                    County Boards of Elections
purposes of standing to claim equal protection violation;
                                                                    Thomas R. Shaffer, Glassmire & Shaffer Law Offices, 5 East
alleged harm from presumption of timeliness was                     Third Street, P.O. Box 509, Coudersport, PA 16915, Counsel
hypothetical or conjectural, and thus voters did not have           for Potter County Board of Elections
standing to challenge presumption; and
                                                                    Marc E. Elias, Uzoma Nkwonta, Courtney A. Elgart,
voters and candidate were not entitled to receive injunction        Perkins Coie, 700 13th Street, N.W. Suite 800, Washington,
so close to election.                                               D.C. 20005, Counsel for Intervenor Democratic National
                                                                    Committee




                © 20202:20-cv-01771-PP
                Case   Thomson Reuters. No claim
                                           Filedto12/07/20
                                                   original U.S.Page
                                                                 Government
                                                                     3 of 20Works.
                                                                              Document 55-9                                  2
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

                                                                     371, 384, 399, 25 L.Ed. 717 (1879) (“[T]he Constitution and
Before: SMITH, Chief Judge, SHWARTZ and SCIRICA,                     constitutional laws of the [United States] are ... the supreme
Circuit Judges                                                       law of the land; and, when they conflict with the laws of the
                                                                     States, they are of paramount authority and obligation.”). By
                                                                     statute, Congress has set “[t]he Tuesday next after the 1st
OPINION OF THE COURT                                                 Monday in November, in every even numbered year,” as the
                                                                     day for the election. 2 U.S.C. § 7.
SMITH, Chief Judge.
                                                                     Much like the Elections Clause, the “Electors Clause” of the
   *1 A share in the sovereignty of the state, which is
                                                                     U.S. Constitution provides that “[e]ach State shall appoint,
  exercised by the citizens at large, in voting at elections is
                                                                     in such Manner as the Legislature thereof may direct, a
  one of the most important rights of the subject, and in a
                                                                     Number of [Presidential] Electors.” U.S. Const. art. II, §
  republic ought to stand foremost in the estimation of the
                                                                     1, cl. 2. Congress can “determine the Time of chusing the
   law.—Alexander Hamilton1
                                                                     Electors, and the Day on which they shall give their Votes;
The year 2020 has brought the country unprecedented
                                                                     which Day shall be the same throughout the United States.”
challenges. The COVID-19 pandemic, which began early
                                                                     U.S. Const. art. II, § 1, cl. 4. Congress has set the time
this year and continues today, has caused immense loss and
                                                                     for appointing electors as “the Tuesday next after the first
vast disruption. As this is a presidential election year, the
                                                                     Monday in November, in every fourth year succeeding every
pandemic has also presented unique challenges regarding
                                                                     election of a President and Vice President.” 3 U.S.C. § 1.
where and how citizens shall vote, as well as when and how
their ballots shall be tabulated. The appeal on which we now
                                                                      *2 This year, both federal statutes dictate that the day for
rule stems from the disruption COVID-19 has wrought on
                                                                     the election was to fall on Tuesday, November 3 (“Election
the national elections. We reach our decision, detailed below,
                                                                     Day”).
having carefully considered the full breadth of statutory
law and constitutional authority applicable to this unique
dispute over Pennsylvania election law. And we do so with               B. Pennsylvania's Election Code
commitment to a proposition indisputable in our democratic           In keeping with the Constitution's otherwise broad delegation
process: that the lawfully cast vote of every citizen must           of authority to states to regulate the times, places, and manner
count.                                                               of holding federal elections, the Pennsylvania General
                                                                     Assembly has enacted a comprehensive elections code. In
                                                                     2019, the General Assembly passed Act 77, which (among
I. Background & Procedural History                                   other things) established “no-excuse” absentee voting in
                                                                     Pennsylvania2: all eligible voters in Pennsylvania may vote
   A. The Elections and Presidential Electors Clause                 by mail without the need to show their absence from their
The U.S. Constitution delegates to state “Legislature[s]”            voting district on the day of the election. 25 Pa. Stat. and Cons.
the authority to regulate the “Times, Places and Manner of           Stat. §§ 3150.11–3150.17. Under Act 77, “[a]pplications for
holding Elections for Senators and Representatives,” subject         mail-in ballots shall be processed if received not later than
to Congress's ability to “make or alter such Regulations.”           five o'clock P.M. of the first Tuesday prior to the day of
U.S. Const. art. I, § 4, cl. 1. This provision is known as the       any primary or election.” Id. § 3150.12a(a). After Act 77, “a
“Elections Clause.” The Elections Clause effectively gives           completed absentee [or mail-in] ballot must be received in
state governments the “default” authority to regulate the            the office of the county board of elections no later than eight
mechanics of federal elections, Foster v. Love, 522 U.S. 67,         o'clock P.M. on the day of the primary or election” for that
69, 118 S.Ct. 464, 139 L.Ed.2d 369 (1997), with Congress             vote to count. Id. §§ 3146.6(c), 3150.16(c).
retaining “exclusive control” to “make or alter” any state's
regulations, Colegrove v. Green, 328 U.S. 549, 554, 66 S.Ct.
1198, 90 L.Ed. 1432 (1946). Congress has not often wielded             C. The Pennsylvania Supreme Court Decision
this power but, “[w]hen exercised, the action of Congress, so        Soon after Act 77's passage, Donald J. Trump for President,
far as it extends and conflicts with the regulations of the State,   Inc., the Republican National Committee (“RNC”), and
necessarily supersedes them.” Ex Parte Siebold, 100 U.S.             several Republican congressional candidates and voters
                                                                     brought suit against Kathy Boockvar, Secretary of the


                © 20202:20-cv-01771-PP
                Case   Thomson Reuters. No claim
                                           Filedto12/07/20
                                                   original U.S.Page
                                                                 Government
                                                                     4 of 20Works.
                                                                              Document 55-9                                         3
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

Commonwealth of Pennsylvania, and all of Pennsylvania's            from USPS General Counsel which stated that Pennsylvania's
county boards of elections. That suit, filed in the Western        ballot deadlines were “incongruous with the Postal Service's
District of Pennsylvania, alleged that Act 77's “no-excuse”        delivery standards,” and that to ensure that a ballot in
mail-in voting regime violated both the federal and                Pennsylvania would be received by 8:00 P.M. on Election
Pennsylvania constitutions. Donald J. Trump for Pres., Inc. v.     Day, the voter would need to mail it a full week in advance,
Boockvar, No. 2:20-cv-966, ––– F.Supp.3d ––––, ––––, 2020          by October 27, which was also the deadline to apply for a
WL 4920952, at *1 (W.D. Pa. Aug. 23, 2020). Meanwhile,             mail-in ballot. Id. at 365–66; 25 Pa. Stat. and Cons. Stat. §
the Pennsylvania Democratic Party and several Democratic           3150.12a(a). Secretary Boockvar accordingly recommended
elected officials and congressional candidates filed suit in       a three-day extension to the received-by deadline. Pa.
Pennsylvania's Commonwealth Court, seeking declaratory             Democratic Party, 238 A.3d at 364–65.
and injunctive relief related to statutory-interpretation issues
involving Act 77 and the Pennsylvania Election Code. See           In a September 17, 2020 decision, the Pennsylvania Supreme
Pa. Democratic Party v. Boockvar, ––– Pa. ––––, 238 A.3d           Court concluded that USPS's existing delivery standards
345, 352 (2020). Secretary Boockvar asked the Pennsylvania         could not meet the timeline built into the Election Code and
Supreme Court to exercise extraordinary jurisdiction to allow      that circumstances beyond voters’ control should not lead to
it to immediately consider the case, and her petition was          their disenfranchisement. Pa. Democratic Party, 238 A.3d
granted without objection. Id. at 354–55.                          at 371. The Court accordingly held that the Pennsylvania
                                                                   Constitution's Free and Equal Elections Clause required a
Pending resolution of the Pennsylvania Supreme Court case,         three-day extension of the ballot-receipt deadline for the
Secretary Boockvar requested that the Western District of          November 3 general election. Id. at 371, 386–87. All ballots
Pennsylvania stay the federal case. Trump for Pres. v.             postmarked by 8:00 P.M. on Election Day and received
Boockvar, ––– F.Supp.3d at ––––, 2020 WL 4920952, at *1.           by 5:00 P.M. on the Friday after Election Day, November
The District Court obliged and concluded that it would abstain     6, would be considered timely and counted (“Deadline
under Railroad Commission of Texas v. Pullman Co., 312 U.S.        Extension”). Id. at 386–87. Ballots postmarked or signed
496, 61 S.Ct. 643, 85 L.Ed. 971 (1941). See Trump for Pres.        after Election Day, November 3, would be rejected. Id. If the
v. Boockvar, ––– F.Supp.3d at ––––, 2020 WL 4920952, at            postmark on a ballot received before the November 6 deadline
*21. The RNC then filed a motion for limited preliminary           was missing or illegible, the ballot would be presumed to be
injunctive relief asking that all mailed ballots be segregated,    timely unless “a preponderance of the evidence demonstrates
but the District Court denied the motion, finding that the         that it was mailed after Election Day” (“Presumption of
plaintiffs’ harm had “not yet materialized in any actualized or    Timeliness”). Id. Shortly after the ruling, Pennsylvania voters
imminent way.” Donald J. Trump for Pres., Inc. v. Boockvar,        were notified of the Deadline Extension and Presumption of
No. 2:20-cv-966, 2020 WL 5407748, at *1 (W.D. Pa. Sept.            Timeliness.
8, 2020).

 *3 With the federal case stayed, the state court matter              D. Appeal to the U.S. Supreme Court, and This
proceeded. The Pennsylvania Democratic Party argued that              Litigation
a combination of the COVID-19 pandemic and U.S. Postal             The Republican Party of Pennsylvania and several
Service (“USPS”) mail-delivery delays made it difficult for        intervenors, including the President pro tempore of the
absentee voters to timely return their ballots in the June 2020    Pennsylvania Senate, sought to challenge in the Supreme
Pennsylvania primary election. Pa. Democratic Party, 238           Court of the United States the constitutionality of the
A.3d at 362. The Pennsylvania Democratic Party claimed             Pennsylvania Supreme Court's ruling. Because the November
that this voter disenfranchisement violated the Pennsylvania       election date was fast approaching, they filed an emergency
                                                                   application for a stay of the Pennsylvania Supreme Court's
Constitution's Free and Equal Elections Clause, art I., § 5,3
                                                                   order pending review on the merits. The U.S. Supreme
and sought, among other things, a weeklong extension of the
                                                                   Court denied the emergency stay request in a 4-4 decision.
deadline for receipt of ballots cast by Election Day in the
                                                                   Republican Party of Pa. v. Boockvar, No. 20A54, 592
upcoming general election—the same deadline for the receipt
                                                                   U.S. ––––, ––– S.Ct. ––––, ––– L.Ed.2d ––––, 2020 WL
of ballots cast by servicemembers residing overseas. Id. at
                                                                   6128193 (Oct. 19, 2020); Scarnati v. Boockvar, No. 20A53,
353–54. Secretary Boockvar originally opposed the extension
                                                                   592 U.S. ––––, ––– S.Ct. ––––, ––– L.Ed.2d ––––, 2020
deadline; she changed her position after receiving a letter
                                                                   WL 6128194 (Oct. 19, 2020). After denial of the stay, the


               © 20202:20-cv-01771-PP
               Case   Thomson Reuters. No claim
                                          Filedto12/07/20
                                                  original U.S.Page
                                                                Government
                                                                    5 of 20Works.
                                                                             Document 55-9                                     4
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

petitioners moved for expedited consideration of their petition      the Elections Clause and the Electors Clause as well as the
for certiorari. In denying that motion, Justice Alito noted that,    Equal Protection Clause. Id. Because Plaintiffs filed their suit
per the Pennsylvania Attorney General, all county boards             less than two weeks before Election Day, they moved for a
of elections would segregate ballots received during the             temporary restraining order (“TRO”), expedited hearing, and
Deadline Extension period from those received by 8:00 P.M.           preliminary injunction. Id.
on Election Day. Republican Party of Pa. v. Boockvar, No.
20-542, 592 U.S. ––––, ––– S.Ct. ––––, ––––, ––– L.Ed.2d             The District Court commendably accommodated Plaintiffs’
––––, 2020 WL 6304626, at *2 (Oct. 28, 2020) (Alito, J.,             request for an expedited hearing, then expeditiously issued
statement). Justice Alito later issued an order requiring that all   a thoughtful memorandum order on October 28, denying
county boards of elections segregate such ballots and count          the motion for a TRO and preliminary injunction. Id. at *7.
them separately. Republican Party of Pa. v. Boockvar, No.            The District Court held that Bognet lacked standing because
20A84, ––– U.S. ––––, ––– S.Ct. ––––, ––– L.Ed.2d ––––,              his claims were too speculative and not redressable. Id. at
2020 WL 6536912 (Mem.) (U.S. Nov. 6, 2020) (Alito, J.).              *3. Similarly, the District Court concluded that the Voter
                                                                     Plaintiffs lacked standing to bring their Equal Protection
 *4 In the meantime, on October 22, 2020, three days after           voter dilution claim because they alleged only a generalized
the U.S. Supreme Court declined to stay the Pennsylvania             grievance. Id. at *5.
Supreme Court's order, Plaintiffs herein filed this suit in
the Western District of Pennsylvania. Plaintiffs are four            At the same time, the District Court held that the Voter
registered voters from Somerset County, Pennsylvania, who            Plaintiffs had standing to pursue their Equal Protection
planned to vote in person on Election Day (“Voter Plaintiffs”)       arbitrary-and-disparate-treatment claim. But it found that the
and Pennsylvania congressional candidate Jim Bognet.                 Deadline Extension did not engender arbitrary and disparate
Defendants are Secretary Boockvar and each Pennsylvania              treatment because that provision did not extend the period
county's board of elections.                                         for mail-in voters to actually cast their ballots; rather, the
                                                                     extension only directed that the timely cast ballots of mail-in
Bognet, the congressional candidate, claimed that the                voters be counted. Id. As to the Presumption of Timeliness,
Deadline Extension and Presumption of Timeliness “allow[ ]           the District Court held that the Voter Plaintiffs were likely
County Boards of Elections to accept votes ... that would            to succeed on the merits of their arbitrary-and-disparate-
otherwise be unlawful” and “undermine[ ] his right to run in         treatment challenge. Id. at *6. Still, the District Court declined
an election where Congress has paramount authority to set            to grant a TRO because the U.S. Supreme Court “has
the ‘times, places, and manner’ ” of Election Day. Bognet            repeatedly emphasized that ... federal courts should ordinarily
v. Boockvar, No. 3:20-cv-215, 2020 WL 6323121, at *2                 not alter the election rules on the eve of an election.” Id. at
(W.D. Pa. Oct. 28, 2020). The Voter Plaintiffs alleged that by       *7 (citing Purcell v. Gonzalez, 549 U.S. 1, 127 S.Ct. 5, 166
voting in person, they had to comply with the single, uniform        L.Ed.2d 1 (2006) (per curiam)). The District Court concluded
federal Election Day deadline, whereas mail-in voters could          that with “less than two weeks before the election. ...
submit votes any time before 5:00 P.M. on November 6.                [g]ranting the relief Plaintiffs seek would result in significant
Id. Thus, they alleged, the Pennsylvania Supreme Court               voter confusion; precisely the kind of confusion that Purcell
treated them in an arbitrary and disparate way by elevating          seeks to avoid.” Id.
mail-in voters to a “preferred class of voters” in violation
of the U.S. Constitution's Equal Protection Clause and the            *5 Plaintiffs appealed the denial of their motion for a TRO
single, uniform, federal Election Day set by Congress. Id. The       and preliminary injunction to this Court on October 29, less
Voter Plaintiffs also asserted that counting ballots received        than a week before Election Day. Plaintiffs requested an
after Election Day during the Deadline Extension period              expedited briefing schedule: specifically, their opening brief
would unlawfully dilute their votes in violation of the Equal        would be due on October 30 and the response briefs on
Protection Clause. Id.                                               November 2. Notably, Plaintiffs sought to file a reply brief
                                                                     on November 3—Election Day. Appellants’ Emergency Mot.
All Plaintiffs sought to enjoin Defendants from counting             for Expedited Briefing, Dkt. No. 17. Defendants opposed
ballots received during the Deadline Extension period. Id.           the expedited briefing schedule, arguing that Plaintiffs’ own
They also sought a declaration that the Deadline Extension           delay had caused the case to reach this Court mere days
and Presumption of Timeliness are unconstitutional under             before the election. Sec'y Boockvar's Opp. to Appellants’



                © 20202:20-cv-01771-PP
                Case   Thomson Reuters. No claim
                                           Filedto12/07/20
                                                   original U.S.Page
                                                                 Government
                                                                     6 of 20Works.
                                                                              Document 55-9                                         5
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

Emergency Mot. for Expedited Briefing, Dkt. No. 33.
Defendants also contended that Plaintiffs sought to punish           In determining whether Bognet and the Voter Plaintiffs had
voters by invalidating the very rules mail-in voters had relied      standing to sue, we resolve a legal issue that does not require
on when they cast their ballots. Defendants asked us to deny         resolution of any factual dispute. Our review is de novo.
the motion for expedited briefing and offered to supply us           Blunt v. Lower Merion Sch. Dist., 767 F.3d 247, 266 (3d
with the actual numbers of mail-in ballots received during           Cir. 2014). “When reviewing a district court's denial of a
the Deadline Extension period together with an approximate           preliminary injunction, we review the court's findings of fact
count of how many of those mail-in ballots lacked legible            for clear error, its conclusions of law de novo, and the ultimate
postmarks. Id.                                                       decision ... for an abuse of discretion.” Reilly v. City of
                                                                     Harrisburg, 858 F.3d 173, 176 (3d Cir. 2017) (quoting Bimbo
Even had we granted Plaintiffs’ motion for expedited briefing,       Bakeries USA, Inc. v. Botticella, 613 F.3d 102, 109 (3d Cir.
the schedule they proposed would have effectively foreclosed         2010)) (cleaned up).
us from ruling on this appeal before Election Day. So
we denied Plaintiffs’ motion and instead ordered that their
opening brief be filed by November 6. Order, No. 20-3214,
                                                                     III. Analysis
Oct. 30, 2020, Dkt. No. 37. We directed Defendants to file
response briefs by November 9, forgoing receipt of a reply              A. Standing
     4                                                               Derived from separation-of-powers principles, the law of
brief. Id. With the matter now fully briefed, we consider
Plaintiffs’ appeal of the District Court's denial of a TRO and       standing “serves to prevent the judicial process from being
preliminary injunction.                                              used to usurp the powers of the political branches.” Clapper
                                                                     v. Amnesty Int'l USA, 568 U.S. 398, 408, 133 S.Ct. 1138, 185
                                                                     L.Ed.2d 264 (2013) (citations omitted). Article III of the U.S.
                                                                     Constitution vests “[t]he judicial Power of the United States”
II. Standard of Review
                                                                     in both the Supreme Court and “such inferior Courts as the
The District Court exercised jurisdiction under 28 U.S.C. §          Congress may from time to time ordain and establish.” U.S.
1331. We exercise jurisdiction under § 1292(a)(1).                   Const. art. III, § 1. But this “judicial Power” extends only to
                                                                     “Cases” and “Controversies.” Id. art. III, § 2; see also Spokeo,
Ordinarily, an order denying a TRO is not immediately                Inc. v. Robins, ––– U.S. ––––, 136 S. Ct. 1540, 1547, 194
appealable. Hope v. Warden York Cnty. Prison, 956 F.3d 156,          L.Ed.2d 635 (2016). To ensure that judges avoid rendering
159 (3d Cir. 2020). Here, although Bognet and the Voter              impermissible advisory opinions, parties seeking to invoke
Plaintiffs styled their motion as an Emergency Motion for            federal judicial power must first establish their standing to do
a TRO and Preliminary Injunction, see Bognet v. Boockvar,            so. Spokeo, 136 S. Ct. at 1547.
No. 3:20-cv-00215, Dkt. No. 5 (W.D. Pa. Oct. 22, 2020), the
District Court's order plainly went beyond simply ruling on           *6 Article III standing doctrine speaks in jargon, but the
the TRO request.                                                     gist of its meaning is plain enough. To bring suit, you—and
                                                                     you personally—must be injured, and you must be injured
Plaintiffs filed their motion for a TRO and a preliminary            in a way that concretely impacts your own protected legal
injunction on October 22, along with a supporting brief.             interests. If you are complaining about something that does
Defendants then filed briefs opposing the motion, with               not harm you—and does not harm you in a way that is
Plaintiffs filing a reply in support of their motion. The District   concrete—then you lack standing. And if the injury that you
Court heard argument from the parties, remotely, during a            claim is an injury that does no specific harm to you, or if it
90-minute hearing. The next day, the District Court ruled on         depends on a harm that may never happen, then you lack an
the merits of the request for injunctive relief. Bognet, 2020        injury for which you may seek relief from a federal court.
WL 6323121, at *7. The District Court's Memorandum Order             As we will explain below, Plaintiffs here have not suffered a
denied both Bognet and the Voter Plaintiffs the affirmative          concrete, particularized, and non-speculative injury necessary
relief they sought to obtain prior to Election Day, confirming       under the U.S. Constitution for them to bring this federal
that the Commonwealth was to count mailed ballots received           lawsuit.
after the close of the polls on Election Day but before 5:00
P.M. on November 6.


                © 20202:20-cv-01771-PP
                Case   Thomson Reuters. No claim
                                           Filedto12/07/20
                                                   original U.S.Page
                                                                 Government
                                                                     7 of 20Works.
                                                                              Document 55-9                                        6
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

The familiar elements of Article III standing require a plaintiff   injury is undifferentiated and common to all members of the
to have “(1) suffered an injury in fact, (2) that is fairly         public, courts routinely dismiss such cases as “generalized
traceable to the challenged conduct of the defendant, and (3)       grievances” that cannot support standing. United States v.
that is likely to be redressed by a favorable judicial decision.”   Richardson, 418 U.S. 166, 173–75, 94 S.Ct. 2940, 41 L.Ed.2d
Id. (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–      678 (1974). Such is the case here insofar as Plaintiffs, and
61, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992); Friends of the          specifically candidate Bognet, theorize their harm as the right
Earth, Inc. v. Laidlaw Env't Servs. (TOC), Inc., 528 U.S. 167,      to have government administered in compliance with the
180–81, 120 S.Ct. 693, 145 L.Ed.2d 610 (2000)). To plead            Elections Clause and Electors Clause.
an injury in fact, the party invoking federal jurisdiction must
establish three sub-elements: first, the “invasion of a legally     To begin with, private plaintiffs lack standing to sue for
protected interest”; second, that the injury is both “concrete      alleged injuries attributable to a state government's violations
and particularized”; and third, that the injury is “actual or       of the Elections Clause. For example, in Lance v. Coffman,
imminent, not conjectural or hypothetical.” Spokeo, 136 S.          549 U.S. 437, 127 S.Ct. 1194, 167 L.Ed.2d 29 (2007) (per
Ct. at 1548 (quoting Lujan, 504 U.S. at 560, 112 S.Ct. 2130);       curiam), four private citizens challenged in federal district
see also Mielo v. Steak ’n Shake Operations, 897 F.3d 467,          court a Colorado Supreme Court decision invalidating a
479 n.11 (3d Cir. 2018). The second sub-element requires that       redistricting plan passed by the state legislature and requiring
the injury “affect the plaintiff in a personal and individual       use of a redistricting plan created by Colorado state courts.
way.” Lujan, 504 U.S. at 560 n.1, 112 S.Ct. 2130. As for the        Id. at 438, 127 S.Ct. 1194. The plaintiffs alleged that the
third, when a plaintiff alleges future injury, such injury must     Colorado Supreme Court's interpretation of the Colorado
be “certainly impending.” Clapper, 568 U.S. at 409, 133 S.Ct.       Constitution violated the Elections Clause “by depriving the
1138 (quoting Lujan, 504 U.S. at 565 n.2, 112 S.Ct. 2130).          state legislature of its responsibility to draw congressional
Allegations of “possible” future injury simply aren't enough.       districts.” Id. at 441, 127 S.Ct. 1194. The U.S. Supreme Court
Id. (quoting Whitmore v. Arkansas, 495 U.S. 149, 158, 110           held that the plaintiffs lacked Article III standing because
S.Ct. 1717, 109 L.Ed.2d 135 (1990)). All elements of standing       they claimed harm only to their interest, and that of every
must exist at the time the complaint is filed. See Lujan, 504       citizen, in proper application of the Elections Clause. Id.
U.S. at 569 n.4, 112 S.Ct. 2130.                                    at 442, 127 S.Ct. 1194 (“The only injury plaintiffs allege
                                                                    is that the law—specifically the Elections Clause—has not
With these guideposts in mind, we turn to whether Plaintiffs        been followed.”). Their relief would have no more directly
have pleaded an Article III injury. They bring several              benefitted them than the public at large. Id. The same is
claims under 42 U.S.C. § 1983, asserting deprivation of             true here. If anything, Plaintiffs’ “interest in the State's
their constitutional rights. They allege that Defendants’           ability to ‘enforce its duly enacted laws’ ” is even less
implementation of the Pennsylvania Supreme Court's                  compelling because Pennsylvania's “election officials support
Deadline Extension and Presumption of Timeliness violates           the challenged decree.” Republican Nat'l Comm. v. Common
the Elections Clause of Article I, the Electors Clause of           Cause R.I., No. 20A28, 591 U.S. ––––, ––– S.Ct. ––––, ––––,
Article II, and the Equal Protection Clause of the Fourteenth       ––– L.Ed.2d ––––, 2020 WL 4680151 (Mem.), at *1 (Aug.
Amendment. Because Plaintiffs lack standing to assert these         13, 2020) (quoting Abbott v. Perez, ––– U.S. ––––, 138 S. Ct.
claims, we will affirm the District Court's denial of injunctive    2305, 2324 n.17, 201 L.Ed.2d 714 (2018)).
relief.
                                                                     *7 Because the Elections Clause and the Electors Clause
                                                                    have “considerable similarity,” Ariz. State Legislature v.
                                                                    Ariz. Indep. Redistricting Comm'n, 576 U.S. 787, 839,
1. Plaintiffs lack standing under the Elections Clause and
                                                                    135 S.Ct. 2652, 192 L.Ed.2d 704 (2015) (Roberts, C.J.,
Electors Clause.
                                                                    dissenting) (discussing how Electors Clause similarly vests
Federal courts are not venues for plaintiffs to assert a bare       power to determine manner of appointing electors in “the
right “to have the Government act in accordance with law.”          Legislature” of each State), the same logic applies to
Allen v. Wright, 468 U.S. 737, 754, 104 S.Ct. 3315, 82 L.Ed.2d      Plaintiffs’ alleged injury stemming from the claimed violation
556 (1984), abrogated on other grounds by Lexmark Int'l, Inc.       of the Electors Clause. See also Foster, 522 U.S. at 69,
v. Static Control Components, Inc., 572 U.S. 118, 126–27,           118 S.Ct. 464 (characterizing Electors Clause as Elections
134 S.Ct. 1377, 188 L.Ed.2d 392 (2014). When the alleged            Clause's “counterpart for the Executive Branch”); U.S. Term



                © 20202:20-cv-01771-PP
                Case   Thomson Reuters. No claim
                                           Filedto12/07/20
                                                   original U.S.Page
                                                                 Government
                                                                     8 of 20Works.
                                                                              Document 55-9                                      7
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

Limits, Inc. v. Thornton, 514 U.S. 779, 804–05, 115 S.Ct.              constitutional principles of federalism” enshrined in the Tenth
1842, 131 L.Ed.2d 881 (1995) (noting that state's “duty”               Amendment. Id. at 223–24, 131 S.Ct. 2355. The defendant
under Elections Clause “parallels the duty” described by               in Bond challenged her conviction under 18 U.S.C. § 229,
Electors Clause).                                                      which Congress enacted to comply with a chemical weapons
                                                                       treaty that the United States had entered. Id. at 214–15,
Even a party that meets Article III standing requirements must         131 S.Ct. 2355. Convicted under the statute she sought to
ordinarily rest its claim for relief on violation of its own rights,   challenge, Bond satisfied Article III's standing requirements.
not those of a third party. Pitt News v. Fisher, 215 F.3d 354,         Id. at 217, 131 S.Ct. 2355 (characterizing Bond's sentence
361–62 (3d Cir. 2000). Plaintiffs assert that the Pennsylvania         and incarceration as concrete, and redressable by invalidation
Supreme Court's Deadline Extension and Presumption of                  of her conviction); id. at 224–25, 131 S.Ct. 2355 (noting
Timeliness usurped the General Assembly's prerogative under            that Bond was subject to “[a] law,” “prosecution,” and
the Elections Clause to prescribe “[t]he Times, Places and             “punishment” she might not have faced “if the matter were
Manner of holding Elections.” U.S. Const. art. I, § 4, cl. 1. The      left for the Commonwealth of Pennsylvania to decide”). She
Elections Clause grants that right to “the Legislature” of “each       argued that her conduct was “local in nature” such that §
State.” Id. Plaintiffs’ Elections Clause claims thus “belong,          229 usurped the Commonwealth's reserved police powers.
if they belong to anyone, only to the Pennsylvania General             Id. Rejecting the Government's contention that Bond was
Assembly.” Corman v. Torres, 287 F. Supp. 3d 558, 573                  barred as a third party from asserting the rights of the
(M.D. Pa. 2018) (three-judge panel) (per curiam). Plaintiffs           Commonwealth, id. at 225, 131 S.Ct. 2355, the Court held
here are four individual voters and a candidate for federal            that “[t]he structural principles secured by the separation of
office; they in no way constitute the General Assembly, nor            powers protect the individual as well” as the State. Id. at 222,
can they be said to comprise any part of the law-making                131 S.Ct. 2355 (“Federalism also protects the liberty of all
processes of Pennsylvania. Ariz. State Legislature, 576 U.S.           persons within a State by ensuring that laws enacted in excess
at 824, 135 S.Ct. 2652.5 Because Plaintiffs are not the General        of delegated governmental power cannot direct or control
Assembly, nor do they bear any conceivable relationship to             their actions. ... When government acts in excess of its lawful
state lawmaking processes, they lack standing to sue over the          powers, that [personal] liberty is at stake.”).
alleged usurpation of the General Assembly's rights under the
Elections and Electors Clauses. No member of the General               But the nub of Plaintiffs’ argument here is that the
Assembly is a party to this lawsuit.                                   Pennsylvania Supreme Court intruded on the authority
                                                                       delegated to the Pennsylvania General Assembly under
That said, prudential standing can suspend Article III's               Articles I and II of the U.S. Constitution to regulate federal
general prohibition on a litigant's raising another person's           elections. They do not allege any violation of the Tenth
legal rights. Yet Plaintiffs don't fit the bill. A plaintiff may       Amendment, which provides that “[t]he powers not delegated
assert the rights of another if he or she “has a ‘close’               to the United States by the Constitution, nor prohibited by
relationship with the person who possesses the right” and              it to the States, are reserved to the States respectively, or to
“there is a ‘hindrance’ to the possessor's ability to protect          the people.” U.S. Const. amend. X. Nor could they. After
his own interests.” Kowalski v. Tesmer, 543 U.S. 125, 130,             all, states have no inherent or reserved power over federal
125 S.Ct. 564, 160 L.Ed.2d 519 (2004) (citation omitted).              elections. U.S. Term Limits, 514 U.S. at 804–05, 115 S.Ct.
Plaintiffs cannot invoke this exception to the rule against            1842. When “deciding issues raised under the Elections
raising the rights of third parties because they enjoy no close        Clause,” courts “need not be concerned with preserving a
relationship with the General Assembly, nor have they alleged          ‘delicate balance’ between competing sovereigns.” Gonzalez
any hindrance to the General Assembly's ability to protect its         v. Arizona, 677 F.3d 383, 392 (9th Cir. 2012). Either federal
own interests. See, e.g., Corman, 287 F. Supp. 3d at 573. Nor          and state election law “operate harmoniously in a single
does Plaintiffs’ other theory of prudential standing, drawn            procedural scheme,” or they don't—and the federal law
from Bond v. United States, 564 U.S. 211, 131 S.Ct. 2355, 180          preempts (“alter[s]”) state election law under the Elections
L.Ed.2d 269 (2011), advance the ball.                                  Clause. Id. at 394. An assessment that the Pennsylvania
                                                                       Supreme Court lacked the legislative authority under the
 *8 In Bond, the Supreme Court held that a litigant has                state's constitution necessary to comply with the Elections
prudential standing to challenge a federal law that allegedly          Clause (Appellants’ Br. 24–27) does not implicate Bond,
impinges on the state's police powers, “in contravention of            the Tenth Amendment, or even Article VI's Supremacy



                © 20202:20-cv-01771-PP
                Case   Thomson Reuters. No claim
                                           Filedto12/07/20
                                                   original U.S.Page
                                                                 Government
                                                                     9 of 20Works.
                                                                              Document 55-9                                         8
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

Clause.6 See Gonzalez, 677 F.3d at 390–92 (contrasting              *9 Plaintiffs therefore lack Article III standing to challenge
Elections Clause with Supremacy Clause and describing              Defendants’ implementation of the Pennsylvania Supreme
former as “unique,” containing “[an] unusual delegation of         Court's Deadline Extension and Presumption of Timeliness
power,” and “unlike virtually all other provisions of the          under the Elections Clause and Electors Clause.
Constitution”). And, of course, third-party standing under
Bond still presumes that the plaintiff otherwise meets the
requirements of Article III; as discussed above, Plaintiffs do     2. The Voter Plaintiffs lack standing under the Equal
not.                                                               Protection Clause.

Plaintiff Bognet, a candidate for Congress who is currently a      Stressing the “personal” nature of the right to vote, the
private citizen, does not plead a cognizable injury by alleging    Voter Plaintiffs assert two claims under the Equal Protection
a “right to run in an election where Congress has paramount        Clause.8 First, they contend that the influence of their votes,
authority,” Compl. ¶ 69, or by pointing to a “threatened”          cast in person on Election Day, is “diluted” both by (a)
reduction in the competitiveness of his election from counting     mailed ballots cast on or before Election Day but received
absentee ballots received within three days after Election Day.    between Election Day and the Deadline Extension date,
Appellants’ Br. 21. Bognet does not explain how that “right        ballots which Plaintiffs assert cannot be lawfully counted; and
to run” affects him in a particularized way when, in fact,         (b) mailed ballots that were unlawfully cast (i.e., placed in
all candidates in Pennsylvania, including Bognet's opponent,       the mail) after Election Day but are still counted because of
are subject to the same rules. And Bognet does not explain         the Presumption of Timeliness. Second, the Voter Plaintiffs
how counting more timely cast votes would lead to a less           allege that the Deadline Extension and the Presumption
competitive race, nor does he offer any evidence tending to        of Timeliness create a preferred class of voters based on
show that a greater proportion of mailed ballots received after    “arbitrary and disparate treatment” that values “one person's
Election Day than on or before Election Day would be cast for      vote over that of another.” Bush v. Gore, 531 U.S. 98, 104–05,
Bognet's opponent. What's more, for Bognet to have standing        121 S.Ct. 525, 148 L.Ed.2d 388 (2000). The Voter Plaintiffs
to enjoin the counting of ballots arriving after Election Day,     lack Article III standing to assert either injury.
such votes would have to be sufficient in number to change the
outcome of the election to Bognet's detriment. See, e.g., Sibley
v. Alexander, 916 F. Supp. 2d 58, 62 (D.D.C. 2013) (“[E]ven
                                                                   a. Vote Dilution
if the Court granted the requested relief, [plaintiff] would
still fail to satisfy the redressability element [of standing]     As discussed above, the foremost element of standing is injury
because enjoining defendants from casting the ... votes would      in fact, which requires the plaintiff to show a harm that is both
not change the outcome of the election.” (citing Newdow            “concrete and particularized” and “actual or imminent, not
v. Roberts, 603 F.3d 1002, 1011 (D.C. Cir. 2010) (citations        conjectural or hypothetical.” Spokeo, 136 S. Ct. at 1547–48
omitted)). Bognet does not allege as much, and such a              (citation omitted). The Voter Plaintiffs lack standing to redress
prediction was inherently speculative when the complaint was       their alleged vote dilution because that alleged injury is not
filed. The same can be said for Bognet's alleged wrongfully        concrete as to votes counted under the Deadline Extension,
incurred expenditures and future expenditures. Any harm            nor is it particularized for Article III purposes as to votes
Bognet sought to avoid in making those expenditures was            counted under the Deadline Extension or the Presumption of
not “certainly impending”—he spent the money to avoid              Timeliness.
a speculative harm. See Donald J. Trump for Pres., Inc.
v. Boockvar, No. 2:20-cv-966, ––– F.Supp.3d ––––, ––––,
2020 WL 5997680, at *36 (W.D. Pa. Oct. 10, 2020). Nor
are those expenditures “fairly traceable” under Article III to     i. No concrete injury from vote dilution attributable to the
the actions that Bognet challenges. See, e.g., Clapper, 568        Deadline Extension.
U.S. at 402, 416, 133 S.Ct. 1138 (rejecting argument that
                                                                   The Voter Plaintiffs claim that Defendants’ implementation of
plaintiff can “manufacture standing by choosing to make
                                                                   the Deadline Extension violates the Equal Protection Clause
expenditures based on hypothetical future harm that is not
                                                                   because “unlawfully” counting ballots received within three
certainly impending”).7                                            days of Election Day dilutes their votes. But the source of this



               © 2020
              Case    Thomson Reuters. No Filed
                    2:20-cv-01771-PP      claim to original U.S.
                                                12/07/20         Government
                                                              Page  10 of 20Works.
                                                                              Document 55-9                                      9
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

purported illegality is necessarily a matter of state law, which    uniformed servicemembers that are received after Election
makes any alleged harm abstract for purposes of the Equal           Day, in accordance with the federal Uniformed and Overseas
Protection Clause. And the purported vote dilution is also not      Citizens Absentee Voting Act, 52 U.S.C. §§ 20301–20311.
concrete because it would occur in equal proportion without         So the Voter Plaintiffs’ only cognizable basis for alleging
the alleged procedural illegality—that is, had the General          dilution from the “unlawful” counting of invalid ballots
Assembly enacted the Deadline Extension, which the Voter            is state law defining lawful and unlawful ballot counting
Plaintiffs do not challenge substantively.9                         practices. Cf. Wise v. Circosta, 978 F.3d 93, 100–01 (4th
                                                                    Cir. 2020) (“Whether ballots are illegally counted if they are
 *10 The concreteness of the Voter Plaintiffs’ alleged vote         received more than three days after Election Day depends on
dilution stemming from the Deadline Extension turns on the          an issue of state law from which we must abstain.” (emphasis
federal and state laws applicable to voting procedures. Federal     in original)), application for injunctive relief denied sub
law does not provide for when or how ballot counting occurs.        nom. Moore v. Circosta, No. 20A72, 592 U.S. ––––, –––
See, e.g., Trump for Pres., Inc. v. Way, No. 20-cv-01753, –––       S.Ct. ––––, ––– L.Ed.2d ––––, 2020 WL 6305036 (Oct.
F.Supp.3d ––––, ––––, 2020 WL 5912561, at *12 (D.N.J.               28, 2020). The Voter Plaintiffs seem to admit as much,
Oct. 6, 2020) (“Plaintiffs direct the Court to no federal law       arguing “that counting votes that are unlawful under the
regulating methods of determining the timeliness of mail-in         General Assembly's enactments will unconstitutionally dilute
ballots or requiring that mail-in ballots be postmarked.”); see     the lawful votes” cast by the Voter Plaintiffs. Appellants’
also Smiley v. Holm, 285 U.S. 355, 366, 52 S.Ct. 397, 76 L.Ed.      Br. 38; see also id. at 31. In other words, the Voter
795 (1932) (noting that Elections Clause delegates to state         Plaintiffs say that the Election Day ballot receipt deadline
lawmaking processes all authority to prescribe “procedure           in Pennsylvania's codified election law renders the ballots
and safeguards” for “counting of votes”). Instead, the              untimely and therefore unlawful to count. Defendants, for
Elections Clause delegates to each state's lawmaking function       their part, contend that the Pennsylvania Supreme Court's
the authority to prescribe such procedural regulations              extension of that deadline under the Free and Equal Elections
applicable to federal elections. U.S. Term Limits, 514 U.S.         Clause of the state constitution renders them timely, and
at 832–35, 115 S.Ct. 1842 (“The Framers intended the                therefore lawful to count.
Elections Clause to grant States authority to create procedural
regulations .... [including] ‘whether the electors should vote       *11 This conceptualization of vote dilution—state actors
by ballot or vivâ voce ....’ ” (quoting James Madison, 2            counting ballots in violation of state election law—is not
Records of the Federal Convention of 1787, at 240 (M.               a concrete harm under the Equal Protection Clause of the
Farrand ed. 1911) (cleaned up)); Smiley, 285 U.S. at 366, 52        Fourteenth Amendment. Violation of state election laws by
S.Ct. 397 (describing state authority under Elections Clause        state officials or other unidentified third parties is not always
“to provide a complete code for congressional elections ...         amenable to a federal constitutional claim. See Shipley v.
in relation to notices, registration, supervision of voting,        Chicago Bd. of Election Comm'rs, 947 F.3d 1056, 1062 (7th
protection of voters, prevention of fraud and corrupt practices,    Cir. 2020) (“A deliberate violation of state election laws
counting of votes, duties of inspectors and canvassers, and         by state election officials does not transgress against the
making and publication of election returns”). That delegation       Constitution.”) (cleaned up); Powell v. Power, 436 F.2d 84,
of authority embraces all procedures “which experience              88 (2d Cir. 1970) (rejecting Equal Protection Clause claim
shows are necessary in order to enforce the fundamental right       arising from state's erroneous counting of votes cast by voters
involved.” Smiley, 285 U.S. at 366, 52 S.Ct. 397. Congress          unqualified to participate in closed primary). “It was not
exercises its power to “alter” state election regulations only if   intended by the Fourteenth Amendment ... that all matters
the state regime cannot “operate harmoniously” with federal         formerly within the exclusive cognizance of the states should
election laws “in a single procedural scheme.” Gonzalez, 677        become matters of national concern.” Snowden v. Hughes,
F.3d at 394.                                                        321 U.S. 1, 11, 64 S.Ct. 397, 88 L.Ed. 497 (1944).


The Deadline Extension and federal laws setting the date for        Contrary to the Voter Plaintiffs’ conceptualization, vote
federal elections can, and indeed do, operate harmoniously.         dilution under the Equal Protection Clause is concerned
At least 19 other States and the District of Columbia have          with votes being weighed differently. See Rucho v. Common
                                                                    Cause, ––– U.S. ––––, 139 S. Ct. 2484, 2501, 204 L.Ed.2d
post-Election Day absentee ballot receipt deadlines.10 And
                                                                    931 (2019) (“ ‘[V]ote dilution’ in the one-person, one-
many States also accept absentee ballots mailed by overseas


                © 2020
               Case    Thomson Reuters. No Filed
                     2:20-cv-01771-PP      claim to original U.S.
                                                 12/07/20         Government
                                                               Page  11 of 20Works.
                                                                               Document 55-9                                    10
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

vote cases refers to the idea that each vote must carry           L.Ed. 1355 (1915). Any alleged harm of vote dilution that
equal weight.” (emphasis added)); cf. Baten v. McMaster,          turns not on the proportional influence of votes, but solely
967 F.3d 345, 355 (4th Cir. 2020), as amended (July 27,           on the federal illegality of the Deadline Extension, strikes
2020) (“[N]o vote in the South Carolina system is diluted.        us as quintessentially abstract in the election law context
Every qualified person gets one vote and each vote is             and “divorced from any concrete harm.” Spokeo, 136 S.
counted equally in determining the final tally.”). As explained   Ct. at 1549 (citing Summers v. Earth Island Inst., 555 U.S.
below, the Voter Plaintiffs cannot analogize their Equal          488, 496, 129 S.Ct. 1142, 173 L.Ed.2d 1 (2009)). That
Protection claim to gerrymandering cases in which votes were      the alleged violation here relates to election law and the
weighted differently. Instead, Plaintiffs advance an Equal        U.S. Constitution, rather than the mine-run federal consumer
Protection Clause argument based solely on state officials’       privacy statute, does not abrogate the requirement that a
alleged violation of state law that does not cause unequal        concrete harm must flow from the procedural illegality. See,
treatment. And if dilution of lawfully cast ballots by the        e.g., Lujan, 504 U.S. at 576, 112 S.Ct. 2130 (“[T]here is
“unlawful” counting of invalidly cast ballots “were a true        absolutely no basis for making the Article III inquiry turn on
equal-protection problem, then it would transform every           the source of the asserted right.”).
violation of state election law (and, actually, every violation
of every law) into a potential federal equal-protection claim      *12 The Voter Plaintiffs thus lack a concrete Equal
requiring scrutiny of the government's ‘interest’ in failing      Protection Clause injury for their alleged harm of vote
to do more to stop the illegal activity.” Trump for Pres. v.      dilution attributable to the Deadline Extension.
Boockvar, ––– F.Supp.3d at –––– – ––––, 2020 WL 5997680,
at *45–46. That is not how the Equal Protection Clause
works.11                                                          ii. No particularized injury from votes counted under the
                                                                  Deadline Extension or the Presumption of Timeliness.
Even if we were to entertain an end-run around the Voter
Plaintiffs’ lack of Elections Clause standing—by viewing the      The opposite of a “particularized” injury is a “generalized
federal Elections Clause as the source of “unlawfulness” of       grievance,” where “the impact on plaintiff is plainly
Defendants’ vote counting—the alleged vote dilution would         undifferentiated and common to all members of the public.”
not be a concrete injury. Consider, as we've noted, that the      Id. at 575, 112 S.Ct. 2130 (cleaned up); see also Lance, 549
Voter Plaintiffs take no issue with the content of the Deadline   U.S. at 439, 127 S.Ct. 1194. The District Court correctly held
Extension; they concede that the General Assembly, as other       that the Voter Plaintiffs’ “dilution” claim is a “paradigmatic
state legislatures have done, could have enacted exactly the      generalized grievance that cannot support standing.” Bognet,
same Deadline Extension as a valid “time[ ], place[ ], and        2020 WL 6323121, at *4 (quoting Carson v. Simon, No. 20-
manner” regulation consistent with the Elections Clause.          cv-02030, ––– F.Supp.3d ––––, ––––, 2020 WL 6018957,
Cf. Snowden, 321 U.S. at 8, 64 S.Ct. 397 (concluding that         at *7 (D. Minn. Oct. 12, 2020), rev'd on other grounds,
alleged “unlawful administration by state officers of a state     No. 20-3139, ––– F.3d ––––, 2020 WL 6335967 (8th Cir.
statute fair on its face, resulting in its unequal application    Oct. 29, 2020)). The Deadline Extension and Presumption
to those who are entitled to be treated alike, is not a denial    of Timeliness, assuming they operate to allow the illegal
of equal protection” (emphasis added)); Powell, 436 F.2d          counting of unlawful votes, “dilute” the influence of all voters
at 88 (“Uneven or erroneous application of an otherwise           in Pennsylvania equally and in an “undifferentiated” manner
valid statute constitutes a denial of equal protection only       and do not dilute a certain group of voters particularly.12
if it represents ‘intentional or purposeful discrimination.’
” (emphasis added) (quoting Snowden, 321 U.S. at 8, 64            Put another way, “[a] vote cast by fraud or mailed in by
S.Ct. 397)). Reduced to its essence, the Voter Plaintiffs’        the wrong person through mistake,” or otherwise counted
claimed vote dilution would rest on their allegation that         illegally, “has a mathematical impact on the final tally
federal law required a different state organ to issue the         and thus on the proportional effect of every vote, but no
Deadline Extension. The Voter Plaintiffs have not alleged,        single voter is specifically disadvantaged.” Martel v. Condos,
for example, that they were prevented from casting their          No. 5:20-cv-00131, ––– F.Supp.3d ––––, ––––, 2020 WL
votes, Guinn v. United States, 238 U.S. 347, 35 S.Ct. 926,        5755289, at *4 (D. Vt. Sept. 16, 2020). Such an alleged
59 L.Ed. 1340 (1915), nor that their votes were not counted,      “dilution” is suffered equally by all voters and is not
United States v. Mosley, 238 U.S. 383, 35 S.Ct. 904, 59           “particularized” for standing purposes. The courts to consider


               © 2020
              Case    Thomson Reuters. No Filed
                    2:20-cv-01771-PP      claim to original U.S.
                                                12/07/20         Government
                                                              Page  12 of 20Works.
                                                                              Document 55-9                                     11
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

this issue are in accord. See id.; Carson, ––– F.Supp.3d at         246 U.S. 220, 227, 38 S.Ct. 269, 62 L.Ed. 676 (1918)). The
–––– – ––––, 2020 WL 6018957, at *7–8; Moore v. Circosta,           Court then explained that a voter's right to vote encompasses
Nos. 1:20-cv-00911, 1:20-cv-00912, ––– F.Supp.3d ––––,              both the right to cast that vote and the right to have that vote
––––, 2020 WL 6063332, at *14 (M.D.N.C. Oct. 14, 2020),             counted without “debasement or dilution”:
emergency injunction pending appeal denied sub nom. Wise
v. Circosta, 978 F.3d 93 (4th Cir. 2020), application for             The right to vote can neither be denied outright, Guinn
injunctive relief denied sub nom. Moore v. Circosta, No.              v. United States, 238 U.S. 347 [35 S.Ct. 926, 59 L.Ed.
20A72, 592 U.S. ––––, ––– S.Ct. ––––, ––– L.Ed.2d ––––,               1340 (1915) ], Lane v. Wilson, 307 U.S. 268 [59 S.Ct.
2020 WL 6305036 (U.S. Oct. 28, 2020); Paher v. Cegavske,              872, 83 L.Ed. 1281 (1939) ], nor destroyed by alteration
457 F. Supp. 3d 919, 926–27 (D. Nev. Apr. 30, 2020).                  of ballots, see United States v. Classic, 313 U.S. 299, 315
                                                                      [61 S.Ct. 1031, 85 L.Ed. 1368 (1941) ], nor diluted by
But the Voter Plaintiffs argue that their purported “vote             ballot-box stuffing, Ex parte Siebold, 100 U.S. 371 [25
dilution” is an injury in fact sufficient to confer standing, and     L.Ed. 717 (1880) ], United States v. Saylor, 322 U.S. 385
not a generalized grievance belonging to all voters, because          [64 S.Ct. 1101, 88 L.Ed. 1341 (1944) ]. As the Court
the Supreme Court has “long recognized that a person's                stated in Classic, “Obviously included within the right to
right to vote is ‘individual and personal in nature.’ ” Gill v.       choose, secured by the Constitution, is the right of qualified
Whitford, ––– U.S. ––––, 138 S. Ct. 1916, 1929, 201 L.Ed.2d           voters within a state to cast their ballots and have them
313 (2018) (quoting Reynolds v. Sims, 377 U.S. 533, 561, 84           counted ....” 313 U.S. at 315 [61 S.Ct. 1031].
S.Ct. 1362, 12 L.Ed.2d 506 (1964)). “Thus, ‘voters who allege
                                                                      ...
facts showing disadvantage to themselves as individuals have
standing to sue’ to remedy that disadvantage.” Id. (quoting            “The right to vote includes the right to have the ballot
Baker v. Carr, 369 U.S. 186, 206, 82 S.Ct. 691, 7 L.Ed.2d 663          counted. ... It also includes the right to have the vote
(1962)).                                                               counted at full value without dilution or discount. ... That
                                                                       federally protected right suffers substantial dilution ...
 *13 The Voter Plaintiffs’ reliance on this language                   [where a] favored group has full voting strength ... [and]
from Baker and Reynolds is misplaced. In Baker, the                    [t]he groups not in favor have their votes discounted.”
plaintiffs challenged Tennessee's apportionment of seats in its     Reynolds, 377 U.S. at 555 & n.29, 84 S.Ct. 1362 (alterations
legislature as violative of the Equal Protection Clause of the      in last paragraph in original) (quoting South v. Peters, 339
Fourteenth Amendment. 369 U.S. at 193, 82 S.Ct. 691. The            U.S. 276, 279, 70 S.Ct. 641, 94 L.Ed. 834 (1950) (Douglas,
Supreme Court held that the plaintiffs did have standing under      J., dissenting)).
Article III because “[t]he injury which appellants assert is that
this classification disfavors the voters in the counties in which   Still, it does not follow from the labeling of the right to vote as
they reside, placing them in a position of constitutionally         “personal” in Baker and Reynolds that any alleged illegality
unjustifiable inequality vis-à-vis voters in irrationally favored   affecting voting rights rises to the level of an injury in fact.
counties.” Id. at 207–08, 82 S.Ct. 691.                             After all, the Court has observed that the harms underlying
                                                                    a racial gerrymandering claim under the Equal Protection
Although the Baker Court did not decide the merits of the           Clause “are personal” in part because they include the harm of
Equal Protection claim, the Court in a series of cases—             a voter “being personally subjected to a racial classification.”
including Gray v. Sanders, 372 U.S. 368, 83 S.Ct. 801,              Ala. Legis. Black Caucus v. Alabama, 575 U.S. 254, 263,
9 L.Ed.2d 821 (1963), and Reynolds—made clear that the              135 S.Ct. 1257, 191 L.Ed.2d 314 (2015) (cleaned up). Yet a
Equal Protection Clause prohibits a state from “diluti[ng] ...      voter “who complains of gerrymandering, but who does not
the weight of the votes of certain ... voters merely because        live in a gerrymandered district, ‘assert[s] only a generalized
of where they reside[ ],” just as it prevents a state from          grievance against governmental conduct of which he or she
discriminating on the basis of the voter's race or sex.             does not approve.’ ” Gill, 138 S. Ct. at 1930 (quoting United
Reynolds, 377 U.S. at 557, 84 S.Ct. 1362 (emphasis added).          States v. Hays, 515 U.S. 737, 745, 115 S.Ct. 2431, 132
The Voter Plaintiffs consider it significant that the Court in      L.Ed.2d 635 (1995)) (alteration in original). The key inquiry
Reynolds noted—though not in the context of standing—that           for standing is whether the alleged violation of the right to
“the right to vote” is “individual and personal in nature.”         vote arises from an invidious classification—including those
Id. at 561, 84 S.Ct. 1362 (quoting United States v. Bathgate,       based on “race, sex, economic status, or place of residence



                © 2020
               Case    Thomson Reuters. No Filed
                     2:20-cv-01771-PP      claim to original U.S.
                                                 12/07/20         Government
                                                               Page  13 of 20Works.
                                                                               Document 55-9                                      12
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

within a State,” Reynolds, 377 U.S. at 561, 84 S.Ct. 1362—          with a procedure approved by a state's highest court—even
to which the plaintiff is subject and in which “the favored         assuming that approval violates the Elections Clause—is not
group has full voting strength and the groups not in favor          equivalent to “ballot-box stuffing.” The Supreme Court has
have their votes discounted,” id. at 555 n.29, 84 S.Ct. 1362        only addressed this “false”-tally type of dilution where the
(cleaned up). In other words, “voters who allege facts showing      tally was false as a result of a scheme to cast falsified or
disadvantage to themselves” have standing to bring suit to          fraudulent votes. See Saylor, 322 U.S. at 386, 64 S.Ct. 1101.
remedy that disadvantage, Baker, 369 U.S. at 206, 82 S.Ct.          We are in uncharted territory when we are asked to declare
691 (emphasis added), but a disadvantage to the plaintiff           that a tally that includes false or fraudulent votes is equivalent
exists only when the plaintiff is part of a group of voters whose   to a tally that includes votes that are or may be unlawful
votes will be weighed differently compared to another group.        for non-fraudulent reasons, and so is more aptly described as
Here, no Pennsylvania voter's vote will count for less than that    “incorrect.” Cf. Gray, 372 U.S. at 386, 83 S.Ct. 801 (Harlan,
of any other voter as a result of the Deadline Extension and        J., dissenting) (“[I]t is hard to take seriously the argument
Presumption of Timeliness.13                                        that ‘dilution’ of a vote in consequence of a legislatively
                                                                    sanctioned electoral system can, without more, be analogized
 *14 This conclusion cannot be avoided by describing                to an impairment of the political franchise by ballot box
one group of voters as “those ... who lawfully vote in              stuffing or other criminal activity.”).
person and submit their ballots on time” and the other
group of voters as those whose (mail-in) ballots arrive             Yet even were this analogy less imperfect, it still would not
after Election Day and are counted because of the Deadline          follow that every such “false” or incorrect tally is an injury
Extension and/or the Presumption of Timeliness. Appellants’         in fact for purposes of an Equal Protection Clause claim. The
Br. 33 (emphasis in original). Although the former group,           Court's cases that describe ballot-box stuffing as an injury
under Plaintiffs’ theory, should make up 100% of the total          to the right to vote have arisen from criminal prosecutions
votes counted and the latter group 0%, there is simply no           under statutes making it unlawful for anyone to injure the
differential weighing of the votes. See Wise, 978 F.3d at           exercise of another's constitutional right. See, e.g., Ex parte
104 (Motz, J., concurring) (“But if the extension went into         Siebold, 100 U.S. at 373–74 (application for writ of habeas
effect, plaintiffs’ votes would not count for less relative to      corpus); Saylor, 322 U.S. at 385–86, 64 S.Ct. 1101 (criminal
other North Carolina voters. This is the core of an Equal           appeal regarding whether statute prohibiting “conspir[ing]
Protection Clause challenge.” (emphasis in original)). Unlike       to injure ... any citizen in the free exercise ... of any right
the malapportionment or racial gerrymandering cases, a vote         or privilege secured to him by the Constitution” applied to
cast by a voter in the so-called “favored” group counts not one     conspiracy to stuff ballot boxes); Anderson v. United States,
bit more than the same vote cast by the “disfavored” group—         417 U.S. 211, 226, 94 S.Ct. 2253, 41 L.Ed.2d 20 (1974)
no matter what set of scales one might choose to employ. Cf.        (criminal prosecution for conspiracy to stuff ballot boxes
Reynolds, 377 U.S. at 555 n.29, 84 S.Ct. 1362. And, however         under successor to statute in Saylor). Standing was, of course,
one tries to draw a contrast, this division is not based on         never an issue in those cases because the Government was
a voter's personal characteristics at all, let alone a person's     enforcing its criminal laws. Here, the Voter Plaintiffs, who
race, sex, economic status, or place of residence. Two voters       bear the burden to show standing, have presented no instance
could each have cast a mail-in ballot before Election Day at        in which an individual voter had Article III standing to claim
the same time, yet perhaps only one of their ballots arrived        an equal protection harm to his or her vote from the existence
by 8:00 P.M. on Election Day, given USPS's mail delivery            of an allegedly illegal vote cast by someone else in the same
process. It is passing strange to assume that one of these voters   election.
would be denied “equal protection of the laws” were both
votes counted. U.S. Const. amend. XIV, § 1.                         Indeed, the logical conclusion of the Voter Plaintiffs’ theory
                                                                    is that whenever an elections board counts any ballot that
The Voter Plaintiffs also emphasize language from Reynolds          deviates in some way from the requirements of a state's
that “[t]he right to vote can neither be denied outright ... nor    legislatively enacted election code, there is a particularized
diluted by ballot-box stuffing.” 377 U.S. at 555, 84 S.Ct. 1362     injury in fact sufficient to confer Article III standing on every
(citing Ex parte Siebold, 100 U.S. 371, 25 L.Ed. 717 (1879);        other voter—provided the remainder of the standing analysis
United States v. Saylor, 322 U.S. 385, 64 S.Ct. 1101, 88 L.Ed.      is satisfied. Allowing standing for such an injury strikes us
1341 (1944)). In the first place, casting a vote in accordance      as indistinguishable from the proposition that a plaintiff has



                © 2020
               Case    Thomson Reuters. No Filed
                     2:20-cv-01771-PP      claim to original U.S.
                                                 12/07/20         Government
                                                               Page  14 of 20Works.
                                                                               Document 55-9                                     13
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

Article III standing to assert a general interest in seeing          fact requires the “invasion of a legally protected interest.”
the “proper application of the Constitution and laws”—a              Lujan, 504 U.S. at 560, 112 S.Ct. 2130. We doubt that
proposition that the Supreme Court has firmly rejected. Lujan,       the mere existence of groupings of voters qualifies as an
504 U.S. at 573–74, 112 S.Ct. 2130. The Voter Plaintiffs thus        injury per se. “An equal protection claim will not lie by
lack standing to bring their Equal Protection vote dilution          ‘conflating all persons not injured into a preferred class
claim.                                                               receiving better treatment’ than the plaintiff.” Thornton v. City
                                                                     of St. Helens, 425 F.3d 1158, 1167 (9th Cir. 2005) (quoting
                                                                     Joyce v. Mavromatis, 783 F.2d 56, 57 (6th Cir. 1986)); see
                                                                     also, e.g., Batra v. Bd. of Regents of Univ. of Neb., 79 F.3d 717,
b. Arbitrary and Disparate Treatment
                                                                     721 (8th Cir. 1996) (“[T]he relevant prerequisite is unlawful
 *15 The Voter Plaintiffs also lack standing to allege an            discrimination, not whether plaintiff is part of a victimized
injury in the form of “arbitrary and disparate treatment”            class.”). More importantly, the Voter Plaintiffs have shown
of a preferred class of voters because the Voter Plaintiffs          no disadvantage to themselves that arises simply by being
have not alleged a legally cognizable “preferred class” for          separated into groupings. For instance, there is no argument
equal protection purposes, and because the alleged harm from         that it is inappropriate that some voters will vote in person and
votes counted solely due to the Presumption of Timeliness is         others will vote by mail. The existence of these two groups of
hypothetical or conjectural.                                         voters, without more, simply does not constitute an injury in
                                                                     fact to in-person voters.

                                                                     Plaintiffs may believe that injury arises because of a
i. No legally protected “preferred class.”
                                                                     preference shown for one class over another. But what,
The District Court held that the Presumption of Timeliness           precisely, is the preference of which Plaintiffs complain? In
creates a “preferred class of voters” who are “able to cast          Bush v. Gore, the Supreme Court held that a State may not
their ballots after the congressionally established Election         engage in arbitrary and disparate treatment that results in
Day” because it “extends the date of the election by multiple        the valuation of one person's vote over that of another. 531
days for a select group of mail-in voters whose ballots will         U.S. at 104–05, 121 S.Ct. 525. Thus, “the right of suffrage
be presumed to be timely in the absence of a verifiable              can be denied by a debasement or dilution of the weight of
                                                                     a citizen's vote just as effectively as by wholly prohibiting
postmark.”14 Bognet, 2020 WL 6323121, at *6. The District
                                                                     the free exercise of the franchise.” Id. at 105, 121 S.Ct. 525
Court reasoned, then, that the differential treatment between
                                                                     (quoting Reynolds, 377 U.S. at 555, 84 S.Ct. 1362) (emphasis
groups of voters is by itself an injury for standing purposes.
                                                                     added). As we have already discussed, vote dilution is not an
To the District Court, this supposed “unequal treatment of
                                                                     injury in fact here.
voters ... harms the [Voter] Plaintiffs because, as in-person
voters, they must vote by the end of the congressionally
                                                                      *16 What about the risk that some ballots placed in the
established Election Day in order to have their votes counted.”
                                                                     mail after Election Day may still be counted? Recall that
Id. The District Court cited no case law in support of its
                                                                     no voter—whether in person or by mail—is permitted to
conclusion that the injury it identified gives rise to Article III
                                                                     vote after Election Day. Under Plaintiffs’ argument, it might
standing.
                                                                     theoretically be easier for one group of voters—mail-in voters
                                                                     —to illegally cast late votes than it is for another group of
The District Court's analysis suffers from several flaws. First,
                                                                     voters—in-person voters. But even if that is the case, no
the Deadline Extension and Presumption of Timeliness apply
to all voters, not just a subset of “preferred” voters. It is an     group of voters has the right to vote after the deadline.15 We
individual voter's choice whether to vote by mail or in person,      remember that “a private citizen lacks a judicially cognizable
and thus whether to become a part of the so-called “preferred        interest in the prosecution or nonprosecution of another.”
class” that the District Court identified. Whether to join the       Linda R.S. v. Richard D., 410 U.S. 614, 619, 93 S.Ct. 1146, 35
“preferred class” of mail-in voters was entirely up to the Voter     L.Ed.2d 536 (1973) (citations omitted). And “a plaintiff lacks
Plaintiffs.                                                          standing to complain about his inability to commit crimes
                                                                     because no one has a right to commit a crime.” Citizen Ctr.
Second, it is not clear that the mere creation of so-called          v. Gessler, 770 F.3d 900, 910 (10th Cir. 2014). Without a
“classes” of voters constitutes an injury in fact. An injury in      showing of discrimination or other intentionally unlawful



                © 2020
               Case    Thomson Reuters. No Filed
                     2:20-cv-01771-PP      claim to original U.S.
                                                 12/07/20         Government
                                                               Page  15 of 20Works.
                                                                               Document 55-9                                      14
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

conduct, or at least some burden on Plaintiffs’ own voting        ballot lacks sufficient indicia of its untimeliness to overcome
rights, we discern no basis on which they have standing to        the Presumption of Timeliness; and (5) that same ballot is
challenge the slim opportunity the Presumption of Timeliness      ultimately counted. See Donald J. Trump for Pres., Inc. v.
conceivably affords wrongdoers to violate election law. Cf.       Way, No. 20-cv-10753, 2020 WL 6204477, at *7 (D.N.J.
Minn. Voters Alliance v. Ritchie, 720 F.3d 1029, 1033 (8th Cir.   Oct. 22, 2020) (laying out similar “unlikely chain of events”
2013) (affirming dismissal of claims “premised on potential       required for vote dilution harm from postmark rule under
harm in the form of vote dilution caused by insufficient          New Jersey election law); see also Reilly v. Ceridian Corp.,
pre-election verification of [election day registrants’] voting   664 F.3d 38, 43 (3d Cir. 2011) (holding purported injury
eligibility and the absence of post-election ballot rescission    in fact was too conjectural where “we cannot now describe
procedures”).                                                     how Appellants will be injured in this case without beginning
                                                                  our explanation with the word ‘if’ ”). This parade of
                                                                  horribles “may never come to pass,” Trump for Pres. v.
                                                                  Boockvar, 2020 WL 5997680, at *33, and we are especially
ii. Speculative injury from ballots counted under the
                                                                  reluctant to endorse such a speculative theory of injury
Presumption of Timeliness.
                                                                  given Pennsylvania's “own mechanisms for deterring and
Plaintiffs’ theory as to the Presumption of Timeliness focuses    prosecuting voter fraud,” Donald J. Trump for Pres., Inc. v.
on the potential for some voters to vote after Election Day       Cegavske, No. 20-1445, ––– F.Supp.3d ––––, ––––, 2020 WL
and still have their votes counted. This argument reveals that    5626974, at *6 (D. Nev. Sept. 18, 2020).18
their alleged injury in fact attributable to the Presumption is
“conjectural or hypothetical” instead of “actual or imminent.”     *17 To date, the Secretary has reported that at least 655
Spokeo, 136 S. Ct. at 1547–48 (quoting Lujan, 504 U.S. at         ballots without a legible postmark have been collected within
560, 112 S.Ct. 2130). The Supreme Court has emphasized            the Deadline Extension period.19 But it is mere speculation
that a threatened injury must be “certainly impending” and        to say that any one of those ballots was cast after Election
not merely “possible” for it to constitute an injury in fact.     Day. We are reluctant to conclude that an independent actor
Clapper, 568 U.S. at 409, 133 S.Ct. 1138 (emphasis in             —here, one of 655 voters—decided to mail his or her ballot
original) (quoting Whitmore v. Ark., 495 U.S. 149, 158, 110       after Election Day contrary to law. The Voter Plaintiffs have
S.Ct. 1717, 109 L.Ed.2d 135 (1990)). When determining             not provided any empirical evidence on the frequency of voter
Article III standing, our Court accepts allegations based         fraud or the speed of mail delivery that would establish a
on well-pleaded facts; but we do not credit bald assertions       statistical likelihood or even the plausibility that any of the
that rest on mere supposition. Finkelman v. NFL, 810 F.3d         655 ballots was cast after Election Day. Any injury to the
187, 201–02 (3d Cir. 2016). The Supreme Court has also            Voter Plaintiffs attributable to the Presumption of Timeliness
emphasized its “reluctance to endorse standing theories that      is merely “possible,” not “actual or imminent,” and thus
rest on speculation about the decisions of independent actors.”   cannot constitute an injury in fact.
Clapper, 568 U.S. at 414, 133 S.Ct. 1138. A standing
theory becomes even more speculative when it requires that
independent actors make decisions to act unlawfully. See City        B. Purcell
of L.A. v. Lyons, 461 U.S. 95, 105–06 & 106 n.7, 103 S.Ct.        Even were we to conclude that Plaintiffs have standing, we
1660, 75 L.Ed.2d 675 (1983) (rejecting Article III standing       could not say that the District Court abused its discretion in
to seek injunction where party invoking federal jurisdiction      concluding on this record that the Supreme Court's election-
would have to establish that he would unlawfully resist arrest    law jurisprudence counseled against injunctive relief. Unique
or police officers would violate department orders in future).    and important equitable considerations, including voters’
                                                                  reliance on the rules in place when they made their plans
Here, the Presumption of Timeliness could inflict injury on       to vote and chose how to cast their ballots, support that
the Voter Plaintiffs only if: (1) another voter violates the      disposition. Plaintiffs’ requested relief would have upended
law by casting an absentee ballot after Election Day; (2)         this status quo, which is generally disfavored under the “voter
the illegally cast ballot does not bear a legible postmark,       confusion” and election confidence rationales of Purcell v.
which is against USPS policy;16 (3) that same ballot still        Gonzalez, 549 U.S. 1, 4–5, 127 S.Ct. 5, 166 L.Ed.2d 1 (2006).
arrives within three days of Election Day, which is faster        One can assume for the sake of argument that aspects of
                                                                  the now-prevailing regime in Pennsylvania are unlawful as
than USPS anticipates mail delivery will occur;17 (4) the


               © 2020
              Case    Thomson Reuters. No Filed
                    2:20-cv-01771-PP      claim to original U.S.
                                                12/07/20         Government
                                                              Page  16 of 20Works.
                                                                              Document 55-9                                  15
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

alleged and still recognize that, given the timing of Plaintiffs’   ––––, ––– S.Ct. ––––, ––– L.Ed.2d ––––, 2020 WL 6275871
request for injunctive relief, the electoral calendar was such      (Oct. 26, 2020) (denying application to vacate stay). Justice
that following it “one last time” was the better of the choices     Kavanaugh explained that the injunction was improper for
available. Perez, 138 S. Ct. at 2324 (“And if a [redistricting]     the “independent reason[ ]” that “the District Court changed
plan is found to be unlawful very close to the election date, the   Wisconsin's election rules too close to the election, in
only reasonable option may be to use the plan one last time.”).     contravention of this Court's precedents.” Id. at ––––, 2020
                                                                    WL 6275871 at *3 (Kavanaugh, J., concurring). Purcell and
Here, less than two weeks before Election Day, Plaintiffs           a string20 of Supreme Court election-law decisions in 2020
asked the District Court to enjoin a deadline established by        “recognize a basic tenet of election law: When an election is
the Pennsylvania Supreme Court on September 17, a deadline          close at hand, the rules of the road should be clear and settled.”
that may have informed voters’ decisions about whether and          Id.
when to request mail-in ballots as well as when and how
they cast or intended to cast them. In such circumstances,           *18 The prevailing state election rule in Pennsylvania
the District Court was well within its discretion to give heed      permitted voters to mail ballots up through 8:00 P.M. on
to Supreme Court decisions instructing that “federal courts         Election Day so long as their ballots arrived by 5:00 P.M.
should ordinarily not alter the election rules on the eve of        on November 6. Whether that rule was wisely or properly
an election.” Republican Nat'l Comm. v. Democratic Nat'l            put in place is not before us now. What matters for our
Comm., ––– U.S. ––––, 140 S. Ct. 1205, 1207, 206 L.Ed.2d            purposes today is that Plaintiffs’ challenge to it was not filed
452 (2020) (per curiam) (citing Purcell, 549 U.S. at 1, 127         until sufficiently close to the election to raise a reasonable
S.Ct. 5).                                                           concern in the District Court that more harm than good would
                                                                    come from an injunction changing the rule. In sum, the
In Purcell, an appeal from a federal court order enjoining          District Court's justifiable reliance on Purcell constitutes an
the State of Arizona from enforcing its voter identification        “alternative and independent reason[ ]” for concluding that
law, the Supreme Court acknowledged that “[c]onfidence              an “injunction was unwarranted” here. Wis. State Legislature,
in the integrity of our electoral processes is essential to         ––– S.Ct. at ––––, 2020 WL 6275871, at *3 (Kavanaugh, J.,
the functioning of our participatory democracy.” 549 U.S.           concurring).
at 4, 127 S.Ct. 5. In other words, “[c]ourt orders affecting
elections, especially conflicting orders, can themselves result
in voter confusion and consequent incentive to remain away
from the polls. As an election draws closer, that risk will         IV. Conclusion
increase.” Id. at 4–5, 127 S.Ct. 5. Mindful of “the necessity for
                                                                    We do not decide today whether the Deadline Extension
clear guidance to the State of Arizona” and “the imminence
                                                                    or the Presumption of Timeliness are proper exercises of
of the election,” the Court vacated the injunction. Id. at 5, 127
                                                                    the Commonwealth of Pennsylvania's lawmaking authority,
S.Ct. 5.
                                                                    delegated by the U.S. Constitution, to regulate federal
                                                                    elections. Nor do we evaluate the policy wisdom of those
The principle announced in Purcell has very recently been
                                                                    two features of the Pennsylvania Supreme Court's ruling.
reiterated. First, in Republican National Committee, the
                                                                    We hold only that when voters cast their ballots under a
Supreme Court stayed on the eve of the April 7 Wisconsin
                                                                    state's facially lawful election rule and in accordance with
primary a district court order that altered the State's voting
                                                                    instructions from the state's election officials, private citizens
rules by extending certain deadlines applicable to absentee
                                                                    lack Article III standing to enjoin the counting of those ballots
ballots. 140 S. Ct. at 1206. The Court noted that it was
                                                                    on the grounds that the source of the rule was the wrong
adhering to Purcell and had “repeatedly emphasized that
                                                                    state organ or that doing so dilutes their votes or constitutes
lower federal courts should ordinarily not alter the election
                                                                    differential treatment of voters in violation of the Equal
rules on the eve of an election.” Id. at 1207 (citing Purcell,
                                                                    Protection Clause. Further, and independent of our holding
549 U.S. at 1, 127 S.Ct. 5). And just over two weeks
                                                                    on standing, we hold that the District Court did not err in
ago, the Court denied an application to vacate a stay of a
                                                                    denying Plaintiffs’ motion for injunctive relief out of concern
district court order that made similar changes to Wisconsin's
                                                                    for the settled expectations of voters and election officials. We
election rules six weeks before Election Day. Democratic
                                                                    will affirm the District Court's denial of Plaintiffs’ emergency
Nat'l Comm. v. Wis. State Legislature, No. 20A66, 592 U.S.
                                                                    motion for a TRO or preliminary injunction.


                © 2020
               Case    Thomson Reuters. No Filed
                     2:20-cv-01771-PP      claim to original U.S.
                                                 12/07/20         Government
                                                               Page  17 of 20Works.
                                                                               Document 55-9                                     16
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120


                                                                      All Citations

                                                                      --- F.3d ----, 2020 WL 6686120


Footnotes
1     Second Letter from Phocion (April 1784), reprinted in 3 The Papers of Alexander Hamilton, 1782–1786, 530–58 (Harold
      C. Syrett ed., 1962).
2     Throughout this opinion, we refer to absentee voting and mail-in voting interchangeably.
3     The Free and Equal Elections Clause of the Pennsylvania Constitution provides: “Elections shall be free and equal; and no
      power, civil or military, shall at any time interfere to prevent the free exercise of the right of suffrage.” Pa. Const. art. 1, § 5.
4     Because we have received comprehensive briefing, and given the weighty public interest in a prompt ruling on the matter
      before us, we have elected to forgo oral argument.
5     Bognet seeks to represent Pennsylvania in Congress, but even if he somehow had a relationship to state lawmaking
      processes, he would lack personal standing to sue for redress of the alleged “institutional injury (the diminution of
      legislative power), which necessarily damage[d] all Members of [the legislature] ... equally.” Raines v. Byrd, 521 U.S. 811,
      821, 117 S.Ct. 2312, 138 L.Ed.2d 849 (1997) (plaintiffs were six out of 535 members of Congress); see also Corman, 287
      F. Supp. 3d at 568–69 (concluding that “two of 253 members of the Pennsylvania General Assembly” lacked standing to
      sue under Elections Clause for alleged “deprivation of ‘their legislative authority to apportion congressional districts’ ”);
      accord Va. House of Delegates v. Bethune-Hill, ––– U.S. ––––, 139 S. Ct. 1945, 1953, 204 L.Ed.2d 305 (2019).
6     Our conclusion departs from the recent decision of an Eighth Circuit panel which, over a dissent, concluded that
      candidates for the position of presidential elector had standing under Bond to challenge a Minnesota state-court consent
      decree that effectively extended the receipt deadline for mailed ballots. See Carson v. Simon, No. 20-3139, ––– F.3d
      ––––, ––––, 2020 WL 6335967, at *5 (8th Cir. Oct. 29, 2020). The Carson court appears to have cited language from
      Bond without considering the context—specifically, the Tenth Amendment and the reserved police powers—in which the
      U.S. Supreme Court employed that language. There is no precedent for expanding Bond beyond this context, and the
      Carson court cited none.
7     The alleged injury specific to Bognet does not implicate the Qualifications Clause or exclusion from Congress, Powell
      v. McCormack, 395 U.S. 486, 550, 89 S.Ct. 1944, 23 L.Ed.2d 491 (1969), nor the standing of members of Congress
      to bring actions alleging separation-of-powers violations. Moore v. U.S. House of Reps., 733 F.2d 946, 959 (D.C. Cir.
      1984) (Scalia, J., concurring).
8     Only the Voter Plaintiffs bring the Equal Protection count in the Complaint; Bognet did not join that count.
9     We exclude the Presumption of Timeliness from our concreteness analysis. Plaintiffs allege that the federal statutes
      providing for a uniform election day, 3 U.S.C. § 1 and 2 U.S.C. § 7, conflict with, and thus displace, any state law that
      would authorize voting after Election Day. They claim that the Presumption permits, theoretically at least, some voters
      whose ballots lack a legible postmark to vote after Election Day, in violation of these federal statutes. So unlike the
      Deadline Extension, Plaintiffs contend that the General Assembly could not enact the Presumption consistent with the
      Constitution. This conceptualization of injury is thus more properly characterized as “concrete” than is the purported
      Deadline Extension injury attributable to voters having their timely voted ballots received and counted after Election Day.
      That said, we express no opinion about whether the Voter Plaintiffs have, in fact, alleged such a concrete injury for
      standing purposes.
10    See AS § 15.20.081(e) & (h) (Alaska – 10 days after Election Day if postmarked on or before Election Day); West's Ann.
      Cal. Elec. Code § 3020(b) (California – three days after Election Day if postmarked on or before Election Day); DC ST §
      1-1001.05(a)(10A) (District of Columbia – seven days after the election if postmarked on or before Election Day); 10 ILCS
      5/19-8, 5/18A-15 (Illinois – 14 days after the election if postmarked on or before Election Day); K.S.A. 25-1132 (Kansas
      – three days after the election if postmarked before the close of polls on Election Day); MD Code, Elec. Law, § 9-505
      (Maryland – the second Friday after Election Day if postmarked on or before Election Day); Miss. Code Ann. § 23-15-637
      (Mississippi – five business days after Election Day if postmarked on or before Election Day); NV Rev Stat § 293.317
      (Nevada – by 5:00 P.M. on the seventh day after Election Day if postmarked by Election Day, and ballots with unclear
      postmarks must be received by 5:00 P.M. on the third day after Election Day); N.J.S.A. 19:63-22 (New Jersey – 48
      hours after polls close if postmarked on or before Election Day); McKinney's Elec. Law § 8-412 (New York – seven days
      after the election for mailed ballots postmarked on Election Day); N.C. Gen. Stat. § 163-231(b)(2) and Wise v. Circosta,




              © 2020
             Case    Thomson Reuters. No Filed
                   2:20-cv-01771-PP      claim to original U.S.
                                               12/07/20         Government
                                                             Page  18 of 20Works.
                                                                             Document 55-9                                            17
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

      978 F.3d 93, 96 (4th Cir. 2020) (North Carolina – recognizing extension from three to nine days after the election the
      deadline for mail ballots postmarked on or before Election Day); Texas Elec. Code § 86.007 (the day after the election
      by 5:00 P.M. if postmarked on or before Election Day); Va. Code 24.2-709 (Virginia – by noon on the third day after
      the election if postmarked on or before Election Day); West's RCWA 29A.40.091 (Washington – no receipt deadline for
      ballots postmarked on or before Election Day); W. Va. Code, §§ 3-3-5, 3-5-17 (West Virginia – five days after the election
      if postmarked on or before Election Day); see also Iowa Code § 53.17(2) (by noon the Monday following the election if
      postmarked by the day before Election Day); NDCC 16.1-07-09 (North Dakota – before the canvass if postmarked the
      day before Election Day); R.C. § 3509.05 (Ohio – 10 days after the election if postmarked by the day before Election
      Day); Utah Code Ann. § 20A-3a-204 (seven to 14 days after the election if postmarked the day before the election).
11    Bush v. Gore does not require us to perform an Equal Protection Clause analysis of Pennsylvania election law as
      interpreted by the Pennsylvania Supreme Court. See 531 U.S. at 109, 121 S.Ct. 525 (“Our consideration is limited to the
      present circumstances ....”); id. at 139–40, 121 S.Ct. 525 (Ginsburg, J., dissenting) (discussing “[r]are[ ]” occasions when
      Supreme Court rejected state supreme court's interpretation of state law, one of which was in 1813 and others occurred
      during Civil Rights Movement—and none decided federal equal protection issues).
12    In their complaint, the Voter Plaintiffs alleged that they are all “residents of Somerset County, a county where voters are
      requesting absentee ballots at a rate far less than the state average” and thus, somehow, the Voter Plaintiffs’ votes “will
      be diluted to a greater degree than other voters.” Compl. ¶ 71 (emphasis in original). Plaintiffs continue to advance this
      argument on appeal in support of standing, and it additionally suffers from being a conjectural or hypothetical injury under
      the framework discussed infra Section III.A.2.b.ii. It is purely hypothetical that counties where a greater percentage of
      voters request absentee ballots will more frequently have those ballots received after Election Day.
13    Plaintiffs also rely on FEC v. Akins, 524 U.S. 11, 118 S.Ct. 1777, 141 L.Ed.2d 10 (1998), for the proposition that a
      widespread injury—such as a mass tort injury or an injury “where large numbers of voters suffer interference with voting
      rights conferred by law”—does not become a “generalized grievance” just because many share it. Id. at 24–25, 118 S.Ct.
      1777. That's true as far as it goes. But the Voter Plaintiffs have not alleged an injury like that at issue in Akins. There,
      the plaintiffs’ claimed injury was their inability to obtain information they alleged was required to be disclosed under the
      Federal Election Campaign Act. Id. at 21, 118 S.Ct. 1777. The plaintiffs alleged a statutory right to obtain information
      and that the same information was being withheld. Here, the Voter Plaintiffs’ alleged injury is to their right under the
      Equal Protection Clause not to have their votes “diluted,” but the Voter Plaintiffs have not alleged that their votes are
      less influential than any other vote.
14    The District Court did not find that the Deadline Extension created such a preferred class.
15    Moreover, we cannot overlook that the mail-in voters potentially suffer a disadvantage relative to the in-person voters.
      Whereas in-person ballots that are timely cast will count, timely cast mail-in ballots may not count because, given mail
      delivery rates, they may not be received by 5:00 P.M. on November 6.
16    See Defendant-Appellee's Br. 30 (citing 39 C.F.R. § 211.2(a)(2); Postal Operations Manual at 443.3).
17    See Pa. Democratic Party, 238 A.3d at 364 (noting “current two to five day delivery expectation of the USPS”).
18    Indeed, the conduct required of a voter to effectuate such a scheme may be punishable as a crime under Pennsylvania
      statutes that criminalize forging or “falsely mak[ing] the official endorsement on any ballot,” 25 Pa. Stat. & Cons. Stat. §
      3517 (punishable by up to two years’ imprisonment); “willfully disobey[ing] any lawful instruction or order of any county
      board of elections,” id. § 3501 (punishable by up to one year's imprisonment); or voting twice in one election, id. § 3535
      (punishable by up to seven years’ imprisonment).
19    As of the morning of November 12, Secretary Boockvar estimates that 655 of the 9383 ballots received between 8:00
      P.M. on Election Day and 5:00 P.M. on November 6 lack a legible postmark. See Dkt. No. 59. That estimate of 655 ballots
      does not include totals from five of Pennsylvania's 67 counties: Lehigh, Northumberland, Tioga, Warren, and Wayne. Id.
      The 9383 ballots received, however, account for all of Pennsylvania's counties. Id.
20    See, e.g., Andino v. Middleton, No. 20A55, 592 U.S. ––––, ––– S.Ct. ––––, ––––, ––– L.Ed.2d ––––, 2020 WL 5887393,
      at *1 (Oct. 5, 2020) (Kavanaugh, J., concurring) (“By enjoining South Carolina's witness requirement shortly before the
      election, the District Court defied [the Purcell] principle and this Court's precedents.” (citations omitted)); Merrill v. People
      First of Ala., No. 19A1063, 591 U.S. ––––, ––– S.Ct. ––––, ––––, ––– L.Ed.2d ––––, 2020 WL 3604049 (Mem.), at *1
      (July 2, 2020); Republican Nat'l Comm., 140 S. Ct. at 1207; see also Democratic Nat'l Comm. v. Bostelmann, 977 F.3d
      639, 641 (7th Cir. 2020) (per curiam) (holding that injunction issued six weeks before election violated Purcell); New Ga.
      Project v. Raffensperger, 976 F.3d 1278, 1283 (11th Cir. Oct. 2, 2020) (“[W]e are not on the eve of the election—we
      are in the middle of it, with absentee ballots already printed and mailed. An injunction here would thus violate Purcell’s




              © 2020
             Case    Thomson Reuters. No Filed
                   2:20-cv-01771-PP      claim to original U.S.
                                               12/07/20         Government
                                                             Page  19 of 20Works.
                                                                             Document 55-9                                        18
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)
2020 WL 6686120

      well-known caution against federal courts mandating new election rules—especially at the last minute.” (citing Purcell,
      549 U.S. at 4–5, 127 S.Ct. 5)).


End of Document                                                   © 2020 Thomson Reuters. No claim to original U.S.
                                                                                              Government Works.




              © 2020
             Case    Thomson Reuters. No Filed
                   2:20-cv-01771-PP      claim to original U.S.
                                               12/07/20         Government
                                                             Page  20 of 20Works.
                                                                             Document 55-9                               19
             EXHIBIT 10




Case 2:20-cv-01771-PP Filed 12/07/20 Page 1 of 7 Document 55-10
                                      OFFICE OF THE CLERK


                                110 EAST MAIN STREET, SUITE 215
                                         P.O. BOX 1688
                                    MADISON, WI 53701-1688
                                      TELEPHONE (608) 266-1880
                                      FACSIMILE (608) 267-0640
                                         Web Site: www.wicourts.gov




                                                                      October 29, 2020
To:

Kyle J. Sargent                                           Thomas C. Bellavia
Deputy Corporation Counsel                                S. Michael Murphy
320 S. Walnut St.                                         Colin T. Roth
Appleton, WI 54911                                        Assistant Attorneys General
                                                          P.O. Box 7857
Kimberly A. Tenerelli                                     Madison, WI 53707
Corporation Counsel
Calumet County                                            Christopher Behrens
206 Court St.                                             Amanda Kate Abshire
Chilton, WI 53014                                         City of Appleton Attorney's Office
                                                          100 North Appleton Street
                                                          Appleton, WI 54911

                                                          *Address list continued on page 5.


You are hereby notified that the Court has entered the following order:


 No. 2020AP1761-OA           O'Bright v. Lynch

         The court has considered the following filings: (1) an “Emergency Petition For Original
Jurisdiction And Declaratory Judgment” filed by Outagamie County and Calumet County; (2)
responses to the petition filed by the City of Appleton; the Village of Black Creek; the Town of
Buchanan, et al.; the Town of Cicero; the Town of Center, et al.; the Village of Hortonville, et al.;
the City of Kaukauna; the Town of Vandenbroek; and the Wisconsin Elections Commission; and
(3) a statement in support of the petition filed by amicus curiae, Wisconsin Counties Association;

       IT IS ORDERED that the petition is denied.

       ¶1     PATIENCE DRAKE ROGGENSACK, C.J. (concurring). Wisconsinites have a
fundamental right to vote. Therefore, a vote legally cast and received by the time the polls close
on Election Day must be counted if the ballot expresses the will of the voter.




         Case 2:20-cv-01771-PP Filed 12/07/20 Page 2 of 7 Document 55-10
Page 2
October 29, 2020
No. 2020AP1761-OA            O'Bright v. Lynch

        ¶2     In the present case, clerks for Outagamie County and Calumet County are
concerned that they cannot count and report such votes by a statutorily-imposed deadline. They
ask us to assume original jurisdiction and issue what amounts to an advisory opinion explaining
what election laws they are free to disregard. We will not do that. However, I write separately to
clarify that our denial of the petition for an original action should not be construed as an
endorsement to disregard Wisconsinites' fundamental right to vote. Accordingly, I respectfully
concur.

                                       I.        BACKGROUND

        ¶3     For context, the petitioners for declaratory judgment are the clerks of Outagamie
County and Calumet County. For the upcoming November 3rd election, the Outagamie County
clerk ordered ballots on behalf of all municipalities in Outagamie County and the portions of the
City of Appleton and the Town of Harrison that fall in Calumet and Winnebago Counties. On
September 3, the Outagamie County clerk approved proofs of ballots provided by JP Graphics,
Inc. From September 8 to September 16, JP delivered more than 133,000 printed ballots for
absentee voting to the municipalities. Subsequently, the municipalities mailed some of those
absentee ballots to registered voters who had requested them.

       ¶4       Unfortunately, a portion of the absentee ballots had a printing error, which has been
described to us as a blemish in the timing mark that prevents the affected ballots from being
counted by electronic voting systems. Approximately 13,500 absentee ballots with this error were
available to be mailed to voters.

        ¶5      Outagamie County and Calumet County became concerned that those absentee
ballots were "defective" such that municipalities had to follow the procedures outlined in
Wis. Stat. § 5.85(3) (2017-18),1 which require that defective ballots that cannot be counted by an
electronic voting system be duplicated in the presence of witnesses. If such a procedure were
required, Outagamie County and Calumet County worried that their municipalities could not
comply with statutorily-imposed deadlines set forth in Wis. Stat. § 7.51(5)(b) by 4 p.m. on the day
following the election.

        ¶6     Outagamie County asked the Wisconsin Elections Commission (WEC) for advice
about how to proceed. The WEC responded that it lacked the authority to extend deadlines
imposed by Wis. Stat. § 7.51(5)(b). Furthermore, it could not authorize the municipalities to
utilize a procedure other than Wis. Stat. § 5.85(3). The WEC also explained that, while it could
authorize a hand count pursuant to Wis. Stat. § 5.40(5m), it did not believe that it could authorize
hand counting of only affected ballots. As it stated, "[p]ermission to hand count is not a 'mix or
match' situation where some ballots in a municipality may be counted by electronic voting
equipment, and other ballots counted by hand. Either all ballots in a municipality must be counted
by electronic voting equipment, or, if permission is granted, all ballots [in] that municipality must
be counted by hand." According to Outagamie County and Calumet County, they cannot comply

       1
           All subsequent references to the Wisconsin Statutes are to the 2017-18 version.

                                                  2

           Case 2:20-cv-01771-PP Filed 12/07/20 Page 3 of 7 Document 55-10
Page 3
October 29, 2020
No. 2020AP1761-OA           O'Bright v. Lynch

with Wis. Stat. § 5.85(3) by 4 p.m. November 4. Outagamie County and Calumet County did not
discuss hand-counting some or all of the ballots in their petition or memorandum relating to an
original action.

                                         II. DISCUSSION

                                       A. The Right to Vote

        ¶7      The right to vote is protected by Wis. Const. art. III, § 1. Therefore, a vote legally
cast and received by the time the polls close on Election Day must be counted if the ballot expresses
the will of the voter.2 In Ollmann v. Kowalewski, 238 Wis. 574, 578, 300 N.W. 183 (1941), we
explained the extent of the protection afforded by § 1. There, we noted that "the voters'
constitutional right to vote 'cannot be baffled by latent official failure or defect.'" Id. at 579
(quoting State ex rel. Wood v. Baker, 38 Wis. 71 (1875)).

        ¶8      Ollmann is not a standalone case. As the court of appeals explained in Board of
Canvassers of the City of Bayfield v. Erickson: "Wisconsin has a long tradition of protecting the
individual citizen's right to have his vote counted, consistent with necessary restrictions to insure
the integrity of the election process." 147 Wis. 2d 467, 471, 433 N.W.2d 266 (Ct. App. 1988).

                                          B. Application

        ¶9      Here, election officials desire to ignore deadlines imposed by
Wis. Stat. § 7.51(5)(b), or, alternatively, to use a procedure other than the one prescribed by
Wis. Stat. § 5.85(3). Effectively, they ask us to render legal advice about how to proceed. We
will not do that. However, a vote legally cast and received by the time the polls close on Election
Day must be counted if the ballot expresses the will of the voter.

       ¶10   Election officials may have to make difficult decisions regarding how to proceed
as they comply with what the law requires. Obtaining more election workers appears to be
necessary.

                                        III. CONCLUSION

        ¶11     In conclusion, I write separately to clarify that our denial of the petition for an
original action should not be construed as an endorsement to disregard Wisconsinites' fundamental
right to vote. We have repeatedly recognized that Wisconsinites have a fundamental right to vote,
and a vote legally cast and received by the time the polls close on Election Day must be counted
if the ballot expresses the will of the voter. Accordingly, I respectfully concur to the order.

       2
          Similar protection is afforded by the United States Constitution. Reynolds v. Sims, 377
U.S. 533, 554 (1964) ("It has been repeatedly recognized that all qualified voters have a
constitutionally protected right to vote and to have their votes counted." (Internal citations
omitted)).

                                                  3

           Case 2:20-cv-01771-PP Filed 12/07/20 Page 4 of 7 Document 55-10
Page 4
October 29, 2020
No. 2020AP1761-OA           O'Bright v. Lynch


        ¶12     ANN WALSH BRADLEY, J. (dissenting). In recent months, this court has been
inundated with petitions for original actions. And the court has accepted the lion's share.3 Yet in
this case, arguably one of the most consequential of the lot and a case where time is of the essence,
the court denies the petition without explanation.

        ¶13     The petitioners, the Clerks of Outagamie and Calumet Counties, together with all
of the respondents4 as well as the Wisconsin Counties Association, ask this court to grant the
petition for original action. The parties may differ in approach, but they are unanimous in their
desire that some relief be granted.

        ¶14      The issues presented are significant and meet the criteria established for the court
to exercise its original jurisdiction as set forth in Wis. Stat. § (Rule) 809.70. If the court exercises
original jurisdiction and declares the parties' rights and obligations as requested in the petition, it
would provide the necessary clarity and certainty as to the election process and avoid disputes that
may arise after Election Day.

        ¶15     I conclude that our input is needed to provide critical guidance to local election
officials in advance of processing ballots for a national, state, and local election that is already
underway. Accordingly, I would grant the petition for original action.

        ¶16     The majority, however, concludes otherwise. In explaining its rationale for the
denial, the concurrence seemingly rests its analysis on the premise that if the court grants the
petition it would be rendering a prohibited advisory opinion. See Chief Justice Roggensack's
concurrence, ¶9 ("Effectively, they ask us to render legal advice about how to proceed. We will
not do that."). That premise appears to be merely an excuse.

        ¶17    The petition here requests a declaratory judgment from this court. The very essence
of a declaratory judgment is to declare the rights and obligations of the parties so that they know

       3
          See, e.g., Fabick v. Evers, No. 2020AP1718-OA; James v. Heinrich, No. 2020AP1419-
OA; Wis. Council of Independent and Religious Schools v. Heinrich, No. 2020AP1420-OA; St.
Ambrose Academy, Inc. v. Heinrich, No. 2020AP1446-OA; Hawkins v. Wis. Elections Comm'n,
2020 WI 75, 393 Wis. 2d 629, 948 N.W.2d 877; Jefferson v. Dane Cty., No. 2020AP557-OA; Wis.
Legislature v. Palm, 2020 WI 42, 391 Wis. 2d 497, 942 N.W.2d 900; Wis. Legislature v. Evers,
No. 2020AP608-OA, unpublished order (Apr. 6, 2020).
       4
         The respondents in this action are the Wisconsin Elections Commission and the clerks for
the City of Appleton, City of Kaukauna, Town of Bovina, Town of Buchanan, Town of Center,
Town of Cicero, Town of Ellington, Town of Freedom, Town of Grand Chute, Town of Hortonia,
Town of Kaukauna, Town of Maine, Town of Maple Creek, Town of Oneida, Town of Osborn,
Town of Seymour, Town of Vandenbroek, Village of Black Creek, Village of Combined Locks,
Village of Hortonville, Village of Kimberly, Village of Nichols, Village of Shiocton, and Village
of Harrison.




           Case 2:20-cv-01771-PP Filed 12/07/20 Page 5 of 7 Document 55-10
Page 5
October 29, 2020
No. 2020AP1761-OA            O'Bright v. Lynch


how to proceed consistent with the law. Wis. Stat. § 806.04. It is a well-recognized and often
used procedure in courts throughout this state.

        ¶18     Having eschewed the very idea of being called upon to render an advisory opinion,
the concurrence seemingly engages in what it says it will not do. It observes that the clerks "did
not discuss hand-counting some or all of the ballots in their petition or memorandum relating to
an original action." Chief Justice Roggensack's concurrence, ¶6. It appears that the concurrence
makes this observation to suggest a possible avenue of recourse. Such a suggestion, however, may
be inconsistent with both reality and the law.

       ¶19     Given the resources available to municipalities, it appears inconsistent with the on-
the-ground reality of some of the clerks' abilities to report their results within the statutory deadline
of 4:00 p.m. the following day. See Wis. Stat. § 7.51(5)(b). Additionally, it may be inconsistent
with the law in that it suggests hand-counting all ballots without advance permission from the
Elections Commission or some ballots in violation of Elections Commission guidance. Wis. Stat.
§ 5.40(5m).

       ¶20    In sum, the majority leaves local election officials in the lurch. Without the
requested and critical guidance from this court, they are left to do their best under difficult
circumstances. For the foregoing reasons, I respectfully dissent.

      ¶21  I am authorized to state that Justice REBECCA FRANK DALLET and Justice JILL
J. KAROFSKY join this dissent.


                                                                Sheila T. Reiff
                                                                Clerk of Supreme Court

Address list continued:

Kevin Davidson                                          Steven J. Frassetto
Kaukauna City Attorney                                  MENN Law Firm
144 W 2nd St                                            2501 E. Enterprise Ave.
Kaukauna, WI 54130                                      P.O. Box 785
                                                        Appleton, WI 54912
Ashley C. Lehocky
Adam V. Marshall                                        Robert E. Sorenson
Richard J. Carlson                                      MENN Law Firm
Town Counsel Law & Litigation, LLC                      223 North Pine Street
119 N. McCarthy Rd, Suite C                             Hortonville, WI 54944
Appleton, WI 54913




         Case 2:20-cv-01771-PP Filed 12/07/20 Page 6 of 7 Document 55-10
Page 6
October 29, 2020
No. 2020AP1761-OA        O'Bright v. Lynch


Matthew Parmentier                           Anthony J. Steffek
Dempsey, Edgarton, St Peter, Petak &         Davis & Kuelthau, SC
Rosenfeldt                                   318 S. Washington St., Ste. 300
P.O. Box 1276                                Green Bay, WI 54301
Fond du Lac, WI 54936
                                             Robert D. Sweeney
Charles D. Koehler                           Sweeney Law Office, S.C.
Andrew J. Rossmeissl                         P.O. Box 206
Tyler J. Claringbole                         Seymour, WI 54165
Herrling Clark Law Firm LTD
800 North Lynndale Dr                        Andrew T. Phillips
Appleton, WI 54914                           von Briesen & Roper, S.C.
                                             411 E. Wisconsin Ave., Ste. 1000
Debra K. Vander Heiden                       Milwaukee, WI 53202
Clerk for Town of Kaukauna
W780 Greiner Rd
Kaukauna, WI 54130-8028




        Case 2:20-cv-01771-PP Filed 12/07/20 Page 7 of 7 Document 55-10
            EXHIBIT 11




Case 2:20-cv-01771-PP Filed 12/07/20 Page 1 of 11 Document 55-11
                                     OFFICE OF THE CLERK



                               110 EAST MAIN STREET, SUITE 215
                                        P.O. BOX 1688
                                   MADISON, WI 53701-1688
                                     TELEPHONE (608) 266-1880
                                     FACSIMILE (608) 267-0640
                                        Web Site: www.wicourts.gov




                                                                     December 3, 2020
To:

R. George Burnett                                        Joshua L. Kaul
Conway, Olejniczak & Jerry, SC                           Thomas C. Bellavia
P.O. Box 23200                                           Colin T. Roth
Green Bay, WI 54305-3200                                 Colin R. Stroud
                                                         Wisconsin Department of Justice
James R. Troupis                                         P.O. Box 7857
Troupis Law Office, LLC                                  Madison, WI 53707-7857
4126 Timber Lane
Cross Plains, WI 53528                                   David R. Gault
                                                         Assistant Corporation Counsel
Margaret C. Daun                                         Office of the Dane County Corporation
Milwaukee County Corporation Counsel                     Counsel
901 N. 9th Street, Room 303                              210 Martin Luther King, Jr. Blvd., Room 419
Milwaukee, WI 53233                                      Madison, WI 53703-3345

                                                         *Address list continued on page 9.


You are hereby notified that the Court has entered the following order:


 No. 2020AP1971-OA          Trump v. Evers

        A petition for leave to commence an original action under Wis. Stat. § (Rule) 809.70, a
supporting legal memorandum, and an appendix have been filed on behalf of petitioners, Donald
J. Trump, et al. Responses to the petition have been filed by (1) Governor Tony Evers; (2) the
Wisconsin Elections Commission and its Chair, Ann S. Jacobs; (3) Scott McDonell, Dane County
Clerk, and Alan A. Arnsten and Joyce Waldrop, members of the Dane County Board of
Canvassers; and (4) George L. Christensen, Milwaukee County Clerk, and Timothy H. Posnanski,
Richard Baas, and Dawn Martin, members of the Milwaukee County Board of Canvassers. A non-
party brief in support of the petition has been filed by the Liberty Justice Center. A motion to
intervene, a proposed response of proposed respondents-intervenors, and an appendix have been
filed by the Democratic National Committee (DNC) and Margaret J. Andrietsch, Sheila Stubbs,



        Case 2:20-cv-01771-PP Filed 12/07/20 Page 2 of 11 Document 55-11
Page 2
December 3, 2020
No. 2020AP1971-OA           Trump v. Evers


Ronald Martin, Mandela Barnes, Khary Penebaker, Mary Arnold, Patty Schachtner, Shannon
Holsey, and Benjamin Wikler (collectively, “the Biden electors”). The court having considered
all of the filings,

       IT IS ORDERED that the petition for leave to commence an original action is denied. One
or more appeals from the determination(s) of one or more boards of canvassers or from the
determination of the chairperson of the Wisconsin Elections Commission may be filed by an
aggrieved candidate in circuit court. Wis. Stat. § 9.01(6); and

       IT IS FURTHER ORDERED that the motion to intervene is denied as moot.

       BRIAN HAGEDORN, J. (concurring). I understand the impulse to immediately address
the legal questions presented by this petition to ensure the recently completed election was
conducted in accordance with the law. But challenges to election results are also governed by law.
All parties seem to agree that Wis. Stat. § 9.01 (2017–18)1 constitutes the “exclusive judicial
remedy” applicable to this claim. § 9.01(11). After all, that is what the statute says. This section
provides that these actions should be filed in the circuit court, and spells out detailed procedures
for ensuring their orderly and swift disposition. See § 9.01(6)–(8). Following this law is not
disregarding our duty, as some of my colleagues suggest. It is following the law.
         Even if this court has constitutional authority to hear the case straightaway,
notwithstanding the statutory text, the briefing reveals important factual disputes that are best
managed by a circuit court.2 The parties clearly disagree on some basic factual issues, supported
at times by competing affidavits. I do not know how we could address all the legal issues raised
in the petition without sorting through these matters, a task we are neither well-positioned nor
institutionally designed to do. The statutory process assigns this responsibility to the circuit court.
Wis. Stat. § 9.01(8)(b) (“The [circuit] court shall separately treat disputed issues of procedure,
interpretations of law, and findings of fact.”).
        We do well as a judicial body to abide by time-tested judicial norms, even—and maybe
especially—in high-profile cases. Following the law governing challenges to election results is no
threat to the rule of law. I join the court’s denial of the petition for original action so that the
petitioners may promptly exercise their right to pursue these claims in the manner prescribed by
the legislature.



       1
           All subsequent references to the Wisconsin Statutes are to the 2017–18 version.
       2
          The legislature generally can and does set deadlines and define procedures that
circumscribe a court’s competence to act in a given case. Village of Trempealeau v. Mikrut, 2004
WI 79, ¶9–10, 273 Wis. 2d 76, 681 N.W.2d 190. The constitution would obviously override these
legislative choices where the two conflict.




        Case 2:20-cv-01771-PP Filed 12/07/20 Page 3 of 11 Document 55-11
Page 3
December 3, 2020
No. 2020AP1971-OA           Trump v. Evers


        PATIENCE DRAKE ROGGENSACK, C.J. (dissenting). Before us is an emergency
petition for leave to commence an original action brought by President Trump, Vice President
Pence and Donald Trump for President, Inc., against Governor Evers, the Wisconsin Elections
Commission (WEC), its members and members of both the Milwaukee County Board of
Canvassers and the Dane County Board of Canvassers. The Petitioners allege that the WEC and
election officials caused voters to violate various statutes in conducting Wisconsin's recent
presidential election. The Petitioners raised their concerns during recount proceedings in Dane
County and Milwaukee County. Their objections were overruled in both counties.

        The Respondents argue, in part, that we lack subject matter jurisdiction because of the
"exclusive judicial remedy" provision found in Wis. Stat. § 9.01(11) (2017-18).3 Alternatively,
the Respondents assert that we should deny this petition because fact-finding is required, and we
are not a fact-finding tribunal.

        I conclude that we have subject matter jurisdiction that enables us to grant the petition for
original action pending before us. Our jurisdiction arises from the Wisconsin Constitution and
cannot be impeded by statute. Wis. Const., art. VII, Section 3(2); City of Eau Claire v. Booth,
2016 WI 65, ¶7, 370 Wis. 2d 595, 882 N.W.2d 738. Furthermore, time is of the essence.

        However, fact-finding may be central to our evaluation of some of the questions presented.
I agree that the circuit court should examine the record presented during the canvasses to make
factual findings where legal challenges to the vote turn on questions of fact. However, I dissent
because I would grant the petition for original action, refer for necessary factual findings to the
circuit court, who would then report its factual findings to us, and we would decide the important
legal questions presented.

        I also write separately to emphasize that by denying this petition, and requiring both the
factual questions and legal questions be resolved first by a circuit court, four justices of this court
are ignoring that there are significant time constraints that may preclude our deciding significant
legal issues that cry out for resolution by the Wisconsin Supreme Court.

                                          I. DISCUSSION

        The Petitioners set out four categories of absentee votes that they allege should not have
been counted because they were not lawfully cast: (1) votes cast during the 14-day period for in-
person absentee voting at a clerk's office with what are alleged to be insufficient written requests
for absentee ballots, pursuant to Wis. Stat. § 6.86(1)(b); (2) votes cast when a clerk has completed
information missing from the ballot envelope, contrary to Wis. Stat. § 6.87(6d); (3) votes cast by
those who obtained an absentee ballot after March 25, 2020 by alleging that they were indefinitely



       3
           All subsequent references to the Wisconsin Statutes are to the 2017–18 version.




        Case 2:20-cv-01771-PP Filed 12/07/20 Page 4 of 11 Document 55-11
Page 4
December 3, 2020
No. 2020AP1971-OA           Trump v. Evers


confined; and (4) votes cast in Madison at "Democracy in the Park" events on September 26 and
October 3, in advance of the 14-day period before the election, contrary to Wis. Stat. § 6.87.

       Some of the Respondents have asserted that WEC has been advising clerks to add missing
information to ballot envelopes for years, so the voters should not be punished for following
WEC's advice. They make similar claims for the collection of votes more than 14 days before the
November 3 election.

        If WEC has been giving advice contrary to statute, those acts do not make the advice lawful.
WEC must follow the law. We, as the law declaring court, owe it to the public to declare whether
WEC's advice is incorrect. However, doing so does not necessarily lead to striking absentee ballots
that were cast by following incorrect WEC advice. The remedy Petitioners seek may be out of
reach for a number of reasons.

        Procedures by which Wisconsin elections are conducted must be fair to all voters. This is
an important election, but it is not the last election in which WEC will be giving advice. If we do
not shoulder our responsibilities, we leave future elections to flounder and potentially result in the
public's perception that Wisconsin elections are unfair. The Wisconsin Supreme Court can uphold
elections by examining the procedures for which complaint was made here and explaining to all
where the WEC was correct and where it was not.

        I also am concerned that the public will misunderstand what our denial of the petition
means. Occasionally, members of the public seem to believe that a denial of our acceptance of a
case signals that the petition's allegations are either false or not serious. Nothing could be further
from the truth. Indeed, sometimes, we deny petitions even when it appears that a law has been
violated. Hawkins v. Wis. Elec. Comm'n, 2020 WI 75, ¶¶14–16, 393 Wis. 2d 629, 948 N.W.2d
877 (Roggensack, C.J., dissenting).

                                        II. CONCLUSION

        I conclude that we have subject matter jurisdiction that enables us to grant the petition for
original action pending before us. Our jurisdiction arises from the Wisconsin Constitution and
cannot be impeded by statute. Wis. Const., art. VII, Section 3(2); City of Eau Claire, 370 Wis. 2d
595, ¶7. Furthermore, time is of the essence.

        However, fact-finding may be central to our evaluation of some of the questions presented.
I agree that the circuit court should examine the record presented during the canvasses to make
factual findings where legal challenges to the vote turn on questions of fact. However, I dissent
because I would grant the petition for original action, refer for necessary factual findings to the
circuit court, who would then report its factual findings to us, and we would decide the important
legal questions presented.

       I am authorized to state that Justice ANNETTE KINGSLAND ZIEGLER joins this dissent.




        Case 2:20-cv-01771-PP Filed 12/07/20 Page 5 of 11 Document 55-11
Page 5
December 3, 2020
No. 2020AP1971-OA           Trump v. Evers


        REBECCA GRASSL BRADLEY, J. (dissenting). "It is emphatically the province and
duty of the Judicial Department to say what the law is." Marbury v. Madison, 5 U.S. 137, 177
(1803). The Wisconsin Supreme Court forsakes its duty to the people of Wisconsin in declining
to decide whether election officials complied with Wisconsin's election laws in administering the
November 3, 2020 election. Instead, a majority of this court passively permits the Wisconsin
Elections Commission (WEC) to decree its own election rules, thereby overriding the will of the
people as expressed in the election laws enacted by the people's elected representatives. Allowing
six unelected commissioners to make the law governing elections, without the consent of the
governed, deals a death blow to democracy. I dissent.

        The President of the United States challenges the legality of the manner in which certain
Wisconsin election officials directed the casting of absentee ballots, asserting they adopted and
implemented particular procedures in violation of Wisconsin law. The respondents implore this
court to reject the challenge because, they argue, declaring the law at this point would
"retroactively change the rules" after the election. It is THE LAW that constitutes "the rules" of
the election and election officials are bound to follow the law, if we are to be governed by the rule
of law, and not of men.

        Under the Wisconsin Constitution, "all governmental power derives 'from the consent of
the governed' and government officials may act only within the confines of the authority the people
give them. Wis. Const. art. I, § 1." Wisconsin Legislature v. Palm, 2020 WI 42, ¶66, 391 Wis. 2d
497, 942 N.W.2d 900 (Rebecca Grassl Bradley, J., concurring). The Founders designed our
"republic to be a government of laws, and not of men . . . bound by fixed laws, which the people
have a voice in making, and a right to defend." John Adams, Novanglus: A History of the Dispute
with America, from Its Origin, in 1754, to the Present Time, in Revolutionary Writings of John
Adams (C. Bradley Thompson ed. 2000) (emphasis in original). Allowing any person, or
unelected commission of six, to be "bound by no law or limitation but his own will" defies the will
of the people. Id.

         The importance of having the State's highest court resolve the significant legal issues
presented by the petitioners warrants the exercise of this court's constitutional authority to hear
this case as an original action.             See Wis. Const. Art. VII, § 3.            "The purity
and integrity of elections is a matter of such prime importance, and affects so many important
interests, that the courts ought never to hesitate, when the opportunity is offered, to test them by
the strictest legal standards." State v. Conness, 106 Wis. 425, 82 N.W. 288, 289 (1900). While
the court reserves this exercise of its jurisdiction for those original actions of statewide
significance, it is beyond dispute that "[e]lections are the foundation of American government and
their integrity is of such monumental importance that any threat to their validity should trigger not
only our concern but our prompt action." State ex rel. Zignego v. Wis. Elec. Comm'n, 2020AP123-
W (S. Ct. Order issued June 1, 2020 (Rebecca Grassl Bradley, J., dissenting)).

        The majority notes that an action "may be filed by an aggrieved candidate in circuit court.
Wis. Stat. § 9.01(6)." Justice Hagedorn goes so far as to suggest that § 9.01 "constitutes the
'exclusive judicial remedy' applicable to this claim." No statute, however, can circumscribe the



        Case 2:20-cv-01771-PP Filed 12/07/20 Page 6 of 11 Document 55-11
Page 6
December 3, 2020
No. 2020AP1971-OA           Trump v. Evers


constitutional jurisdiction of the Wisconsin Supreme Court to hear this (or any) case as an original
action. "The Wisconsin Constitution IS the law—and it reigns supreme over any statute."
Wisconsin Legislature v. Palm, 391 Wis. 2d 497, ¶67 n.3 (Rebecca Grassl Bradley, J., concurring).
"The Constitution's supremacy over legislation bears repeating: 'the Constitution is to be
considered in court as a paramount law' and 'a law repugnant to the Constitution is void, and . . .
courts, as well as other departments, are bound by that instrument.' See Marbury [v. Madison], 5
U.S. (1 Cranch) [137] at 178, 180 [1803])." Mayo v. Wis. Injured Patients and Families Comp.
Fund, 2018 WI 78, ¶91, 383 Wis. 2d 1, 914 N.W.2d 678 (Rebecca Grassl Bradley, J., concurring).
Wisconsin Statute § 9.01 is compatible with the constitution. While it provides an avenue for
aggrieved candidates to pursue an appeal to a circuit court after completion of the recount
determination, it does not foreclose the candidate's option to ask this court to grant his petition for
an original action. Any contrary reading would render the law in conflict with the constitution and
therefore void. Under the constitutional-doubt canon of statutory interpretation, "[a] statute should
be interpreted in a way that avoids placing its constitutionality in doubt." Antonin Scalia & Brian
A. Garner, Reading Law: The Interpretation of Legal Texts 247. See also Wisconsin Legislature
v. Palm, 391 Wis. 2d 497, ¶31 ("[W]e disfavor statutory interpretations that unnecessarily raise
serious constitutional questions about the statute under consideration.").

        While some will either celebrate or decry the court's inaction based upon the impact on
their preferred candidate, the importance of this case transcends the results of this particular
election. "Confidence in the integrity of our electoral processes is essential to the functioning of
our participatory democracy." Purcell v. Gonzalez, 549 U.S. 1, 4 (2006). The majority takes a
pass on resolving the important questions presented by the petitioners in this case, thereby
undermining the public's confidence in the integrity of Wisconsin's electoral processes not only
during this election, but in every future election. Alarmingly, the court's inaction also signals to
the WEC that it may continue to administer elections in whatever manner it chooses, knowing that
the court has repeatedly declined to scrutinize its conduct. Regardless of whether the WEC's
actions affect election outcomes, the integrity of every election will be tarnished by the public's
mistrust until the Wisconsin Supreme Court accepts its responsibility to declare what the election
laws say. "Only . . . the supreme court can provide the necessary clarity to guide all election
officials in this state on how to conform their procedures to the law" going forward. State ex rel.
Zignego v. Wis. Elec. Comm'n, 2020AP123-W (S. Ct. Order issued January 13, 2020 (Rebecca
Grassl Bradley, J., dissenting)).

       The majority's recent pattern of deferring or altogether dodging decisions on election law
controversies4 cannot be reconciled with its lengthy history of promptly hearing cases involving


       4
         Hawkins v. Wis. Elec. Comm'n, 2020 WI 75, ¶¶84, 86, 393 Wis. 2d 629, 948 N.W.2d 877
(Rebecca Grassl Bradley, J., dissenting) ("The majority upholds the Wisconsin Elections
Commission's violation of Wisconsin law, which irrefutably entitles Howie Hawkins and Angela
Walker to appear on Wisconsin's November 2020 general election ballot as candidates for
President and Vice President of the United States . . . . In dodging its responsibility to uphold
the rule of law, the majority ratifies a grave threat to our republic, suppresses the votes of



        Case 2:20-cv-01771-PP Filed 12/07/20 Page 7 of 11 Document 55-11
Page 7
December 3, 2020
No. 2020AP1971-OA           Trump v. Evers


voting rights and election processes under the court's original jurisdiction or by bypassing the court
of appeals.5 While the United States Supreme Court has recognized that "a state indisputably has
a compelling interest in preserving the integrity of its election process[,]" Burson v. Freeman, 504
U.S. 191, 199 (1992), the majority of this court repeatedly demonstrates a lack of any interest in
doing so, offering purely discretionary excuses or no reasoning at all. This year, the majority in
Hawkins v. Wis. Elec. Comm'n declined to hear a claim that the WEC unlawfully kept the Green
Party's candidates for President and Vice President off of the ballot, ostensibly because the
majority felt the candidates' claims were brought "too late."6 But when litigants have filed cases
involving voting rights well in advance of Wisconsin elections, the court has "take[n] a pass,"


Wisconsin citizens, irreparably impairs the integrity of Wisconsin's elections, and undermines the
confidence of American citizens in the outcome of a presidential election"); State ex rel. Zignego
v. Wis. Elec. Comm'n, 2020AP123-W (S. Ct. Order issued January 13, 2020 (Rebecca Grassl
Bradley, J., dissenting)) ("In declining to hear a case presenting issues of first impression
immediately impacting the voting rights of Wisconsin citizens and the integrity of impending
elections, the court shirks its institutional responsibilities to the people who elected us to make
important decisions, thereby signaling the issues are not worthy of our prompt attention."); State
ex rel. Zignego v. Wis. Elec. Comm'n, 2020AP123-W (S. Ct. Order issued June 1, 2020 (Rebecca
Grassl Bradley, J., dissenting)) ("A majority of this court disregards its duty to the people we serve
by inexplicably delaying the final resolution of a critically important and time-sensitive case
involving voting rights and the integrity of Wisconsin's elections.").
       5
           See, e.g., NAACP v. Walker, 2014 WI 98, ¶¶1, 18, 357 Wis. 2d 469, 851
N.W.2d 262 (2014) (this court took jurisdiction of appeal on its own motion in order to decide
constitutionality of the voter identification act enjoined by lower court); Elections Bd. of
Wisconsin v. Wisconsin Mfrs. & Commerce, 227 Wis. 2d 650, 653, 670, 597 N.W.2d 721 (1999)
(this court granted bypass petition to decide whether express advocacy advertisements advocating
the defeat or reelection of incumbent legislators violated campaign finance laws, in absence of
cases interpreting applicable statutes); State ex rel. La Follette v. Democratic Party of United
States, 93 Wis. 2d 473, 480-81, 287 N.W.2d 519 (1980) (original action deciding whether
Wisconsin open primary system was binding on national political parties or infringed their freedom
of association), rev'd, Democratic Party of United States v. Wisconsin ex rel. La Follette, 450 U.S.
107 (1981); State ex rel. Reynolds v. Zimmerman, 22 Wis. 2d 544, 548, 126 N.W.2d 551 (1964)
(original action seeking to enjoin state from holding elections pursuant to legislative
apportionment alleged to violate constitutional rights); State ex rel. Broughton v. Zimmerman, 261
Wis. 398, 400, 52 N.W.2d 903 (1952) (original action to restrain the state from holding elections
based on districts as defined prior to enactment of reapportionment law), overruled in part by
Reynolds, 22 Wis. 2d 544; State ex rel. Conlin v. Zimmerman, 245 Wis. 475, 476, 15 N.W.2d 32
(1944) (original action to interpret statutes in determining whether candidate for Governor timely
filed papers to appear on primary election ballot).
       6
        Hawkins v. Wis. Elec. Comm'n, 2020 WI 75, ¶5, 393 Wis. 2d 629, 948 N.W.2d 877
(denying the petition for leave to commence an original action).



        Case 2:20-cv-01771-PP Filed 12/07/20 Page 8 of 11 Document 55-11
Page 8
December 3, 2020
No. 2020AP1971-OA           Trump v. Evers


thereby "irreparably den[ying] the citizens of Wisconsin a timely resolution of issues that impact
voter rights and the integrity of our elections." State ex rel. Zignego v. Wis. Elec. Comm'n,
2020AP123-W (S. Ct. Order issued January 13, 2020 (Rebecca Grassl Bradley, J., dissenting)).
Having neglected to identify any principles guiding its decisions, the majority leaves Wisconsin's
voters and candidates guessing as to when, exactly, they should file their cases in order for the
majority to deem them worthy of the court's attention.

        The consequence of the majority operating by whim rather than rule is to leave the
interpretation of multiple election laws in flux—or worse yet, in the hands of the unelected
members of the WEC. "To be free is to live under a government by law . . . . Miserable is the
condition of individuals, danger is the condition of the state, if there is no certain law, or, which is
the same thing, no certain administration of the law . . . ." Judgment in Rex vs. Shipley, 21 St
Tr 847 (K.B. 1784) (Lord Mansfield presiding). The Wisconsin Supreme Court has an institutional
responsibility to decide important questions of law—not for the benefit of particular litigants, but
for citizens we were elected to serve. Justice for the people of Wisconsin means ensuring the
integrity of Wisconsin's elections. A majority of this court disregards its duty to the people of
Wisconsin, denying them justice.

        "No aspect of the judicial power is more fundamental than the judiciary's exclusive
responsibility to exercise judgment in cases and controversies arising under the law." Gabler v.
Crime Victims Rights Bd., 2017 WI 67, ¶37, 376 Wis. 2d 147, 897 N.W.2d 384. Once again, a
majority of this court instead "chooses to sit idly by,"7 in a nationally important and time-sensitive
case involving voting rights and the integrity of Wisconsin's elections, depriving the people of
Wisconsin of answers to questions of statutory law that only the state's highest court may resolve.
The majority's "refusal to hear this case shows insufficient respect to the State of [Wisconsin], its
voters,"8 and its elections.

        "This great source of free government, popular election, should be perfectly pure."
Alexander Hamilton, Speech at New York Ratifying Convention (June 21, 1788), in Debates on
the Federal Constitution 257 (J. Elliot ed. 1876). The majority's failure to act leaves an indelible
stain on our most recent election. It will also profoundly and perhaps irreparably impact all local,
statewide, and national elections going forward, with grave consequence to the State of Wisconsin
and significant harm to the rule of law. Petitioners assert troubling allegations of noncompliance
with Wisconsin's election laws by public officials on whom the voters rely to ensure free and fair
elections. It is not "impulse"9 but our solemn judicial duty to say what the law is that compels the
exercise of our original jurisdiction in this case. The majority's failure to embrace its duty (or even

       7
         United Student Aid Funds, Inc. v. Bible, 136 S. Ct. 1607, 1609 (2016) (Thomas, J.,
dissenting from the denial of certiorari).
       8
       County of Maricopa, Arizona v. Lopez-Valenzuela, 135 S. Ct. 2046, 2046 (2015)
(Thomas, J., dissenting from the denial of certiorari).
       9
           See Justice Hagedorn's concurrence.



        Case 2:20-cv-01771-PP Filed 12/07/20 Page 9 of 11 Document 55-11
Page 9
December 3, 2020
No. 2020AP1971-OA            Trump v. Evers


an impulse) to decide this case risks perpetuating violations of the law by those entrusted to follow
it. I dissent.

        I am authorized to state that Chief Justice PATIENCE DRAKE ROGGENSACK and
Justice ANNETTE KINGSLAND ZIEGLER join this dissent.


                                                              Sheila T. Reiff
                                                              Clerk of Supreme Court



Address list continued:

Andrew A. Jones                                       Charles G. Curtis
Andrew J. Kramer                                      Michelle M. Umberger
James F. Cirincione                                   Sopen B. Shah
Hansen Reynolds LLC                                   Will M. Conley
301 N. Broadway St., Ste. 400                         Perkins Coie LLP
Milwaukee, WI 53202-2660                              One East Main St., Suite 201
                                                      Madison, WI 53703
John W. McCauley
Hansen Reynolds LLC                                   Justin A. Nelson
10 E. Doty St. Ste 800                                Stephen Shackelford Jr.
Madison, WI 53703                                     Davida Brook
                                                      Susman Godfrey LLP
Jeffrey A. Mandell                                    1000 Louisiana Street
Rachel E. Snyder                                      Suite 5100
Stafford Rosenbaum LLP                                Houston, TX 77002
222 W. Washington Avenue
Post Office Box 1784                                  Paul Smith
Madison, WI 53701                                     Campaign Legal Center
                                                      1101 14th Street NW, Suite 400
Daniel R. Suhr                                        Washington, DC 20005
Liberty Justice Center
190 LaSalle St., Ste. 1500                            David S. Lesser
Chicago, IL 60603                                     Jamie Dycus
                                                      Wilmer Cutler Pickering Hale and Dorr LLP
Matthew W. O’Neill                                    7 World Trade Center
Fox, O’Neill & Shannon, S.C.                          250 Greenwich Street
622 North Water Street, Suite 500                     New York, NY 10007
Milwaukee, WI 53202


                                                      Marc E. Elias



       Case 2:20-cv-01771-PP Filed 12/07/20 Page 10 of 11 Document 55-11
Page 10
December 3, 2020
No. 2020AP1971-OA         Trump v. Evers


John Devaney                               Seth P. Waxman
Zachary J. Newkirk                         Wilmer Cutler Pickering Hale and Dorr LLP
Perkins Coie LLP                           1875 Pennsylvania Ave., NW
700 Thirteenth St., N.W., Suite 800        Washington, DC 20006
Washington, D.C. 20005




       Case 2:20-cv-01771-PP Filed 12/07/20 Page 11 of 11 Document 55-11
